Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4771 Page 1 of 193



   1   XAVIER BECERRA
       Attorney General of California
   2   STEPAN A. HAYTAYAN
       Supervising Deputy Attorney General
   3   JENNIFER E. ROSENBERG
       Deputy Attorney General
   4   State Bar No. 275496
        300 South Spring Street, Suite 1702
   5    Los Angeles, CA 90013
        Telephone: (213) 269-6617
   6    Fax: (916) 731-2124
        E-mail: Jennifer.Rosenberg@doj.ca.gov
   7   Attorneys for Defendants Xavier Becerra, in
       his official capacity as Attorney General of
   8   the State of California, and Brent E. Orick,
       in his official capacity as Acting Director of
   9   the Department of Justice Bureau of
       Firearms
 10
                          IN THE UNITED STATES DISTRICT COURT
 11
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12
 13
 14
 15    MATTHEW JONES; et al.,                          3:19-cv-01226-L-AHG
 16                                      Plaintiffs,
 17                  v.                                DECLARATION OF JENNIFER E.
                                                       ROSENBERG IN SUPPORT OF
 18                                                    DEFENDANTS’ OPPOSITION TO
       XAVIER BECERRA, in his official                 PLAINTIFFS’ MOTION FOR
 19    capacity as Attorney General of the             PRELIMINARY INJUNCTION
       State of California, et al.,
 20                                                    (Part 1 of 3)
                                       Defendants.
 21                                                    Judge:        Hon. M. James Lorenz and
                                                                     Magistrate Judge Barbara
 22                                                                  Lynn Major
                                                       Action
 23                                                    Filed:        July 1, 2019
 24                                                    Second Amended Complaint
                                                       Filed and
 25                                                    Served:   November 8, 2019
 26                                                    No hearing set for this motion pursuant
                                                       to Dkt. 23.
 27
 28

       Rosenberg Decl. in Support of Defs.’ Opp. to Pls.’ Mtn. for Prelim. Inj. (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4772 Page 2 of 193



   1                   DECLARATION OF JENNIFER E. ROSENBERG
   2
            I, Jennifer E. Rosenberg, declare:
   3
            1.    I am a Deputy Attorney General at the California Department of Justice
   4
       and serve as counsel to Defendants Xavier Becerra, in his official capacity as
   5
       Attorney General of the State of California, and Brent E. Orick, in his official
   6
       capacity as Acting Director of the Department of Justice Bureau of Firearms in the
   7
       above-titled matter.
   8
            2.    Except as otherwise stated, I have personal knowledge of the facts set
   9
       forth in this declaration, and if called upon as a witness I could testify competently
 10
       as to those facts. I make this declaration in support of Defendant’s Opposition to
 11
       Plaintiffs’ Motion for Preliminary Injunction.
 12
            3.    A true and correct copy of U.S. Department of Justice, Crime in the
 13
       United States, Arrests, by Age, 2017, at Table 38, available at
 14
       https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-
 15
       pages/tables/table-38, is attached as Exhibit 1.
 16
            4.    A true and correct copy of Criminal Justice Statistics Center, Cal. Dep’t
 17
       of Justice, Crime in California (2018), available at https://data-
 18
       openjustice.doj.ca.gov/sites/default/files/2019-
 19
       07/Crime%20In%20CA%202018%2020190701.pdf, is attached as Exhibit 2.
 20
            5.    A true and correct copy of Mariam Arain et al., Maturation of the
 21
       Adolescent Brain, 9 NEUROPSYCHIATRIC DISEASE & TREATMENT 449 (2013), is
 22
       attached as Exhibit 3.
 23
            6.    A true and correct copy of Leah H. Somerville et al., A Time of Change:
 24
       Behavioral and Neural Correlates of Adolescent Sensitivity to Appetitive and
 25
       Aversive Environmental Cues, 72 BRAIN & COGNITION 124 (2010), is attached as
 26
       Exhibit 4.
 27
 28
                                                     1
       Rosenberg Decl. in Support of Defs.’ Opp. to Pls.’ Mtn. for Prelim. Inj. (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4773 Page 3 of 193



   1        7.    A true and correct copy of Daniel W. Webster et al., Johns Hopkins Ctr.
   2   For Gun Policy and Research, Firearms on College Campuses: Research Evidence
   3   and Policy Implications (Oct. 2016), available at https://bit.ly/2QfZJHN, is attached
   4   as Exhibit 5.
   5        8.    A true and correct copy of Cal. Leg., Assemb. Comm. On Public Safety,
   6   Bill Analysis, SB 683 (2013-14 Reg. Sess.) (Aug. 13, 2013), is attached as Exhibit
   7   6.
   8        9.    A true and correct copy of Cal. Dept. of Justice, Firearm Safety
   9   Certificate Program FAQs, available at https://oag.ca.gov/firearms/fscpfaqs, is
 10    attached as Exhibit 7.
 11         10. On December 13, 2019, I visited https://register-
 12    ed.com/programs/california/161 and searched for available follow-up hunter
 13    education courses across the State of California. A true and correct copy of the
 14    available classes as of December 13, 2019 is attached as Exhibit 8.
 15         11. On December 10, 2019, I visited https://register-
 16    ed.com/programs/california/161 and searched for available follow-up hunter
 17    education courses within 75 miles of San Diego County zip code 92101. A true and
 18    correct copy of the available classes as of December 10, 2019 is attached as Exhibit
 19    9.
 20         12. A true and correct copy of Cal. Dept. Fish & Wildlife, Hunting License:
 21    Number Issued (2010s), available at
 22    https://nrm.dfg.ca.gov/FileHandler.ashx?DocumentID=59821&inline, is attached as
 23    Exhibit 10.
 24         13. A true and correct copy of Eric Escalante, Nonprofit Marks El Paso
 25    Shooting as 250th Mass Shooting in the U.S. for 2019, ABC10 (Aug. 3, 2019),
 26    available at https://www.abc10.com/article/news/crime/nonprofit-marks-el-paso-
 27    shooting-as-250th-mass-shooting-in-the-us-for-2019/103-128c6c17-89e5-4da6-
 28    8a1c-7dcdde7df1d2, is attached as Exhibit 11.
                                                     2
       Rosenberg Decl. in Support of Defs.’ Opp. to Pls.’ Mtn. for Prelim. Inj. (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4774 Page 4 of 193



   1        14. A true and correct copy of Joaquin Palomino, Mass Shootings in
   2   California: Rare But Increasingly Deadly, San Francisco Chronicle (July 31, 2019),
   3   available at https://www.sfchronicle.com/crime/article/Mass-shootings-in-
   4   California-Rare-but-14268411.php, is attached as Exhibit 12.
   5        15. A true and correct copy of Mark Follman, Yes, Mass Shootings Are
   6   Occurring More Often, Mother Jones (October 21, 2014), available at
   7   https://www.motherjones.com/politics/2014/10/mass-shootings-rising-harvard/, is
   8   attached as Exhibit 13.
   9        16. A true and correct copy of Luis Melgar and Lisa Dunn, Since 1982, 74
 10    Percent of Mass Shooters Obtained Their Guns Legally, Guns & America (Nov. 2,
 11    2018), available at https://gunsandamerica.org/story/18/11/02/since-1982-74-
 12    percent-of-mass-shooters-obtained-their-guns-legally/, is attached as Exhibit 14.
 13         17. A true and correct copy of Larry Buchanan et al., How They Got Their
 14    Guns, N.Y. Times (updated Feb. 16, 2018), available at
 15    https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-
 16    guns.html, is attached as Exhibit 15.
 17         18. A true and correct copy of Tim Craig et al., As the Wounded Kept
 18    Coming, Hospitals Dealt with Injuries Rarely Seen in U.S., Wash. Post (Oct. 3,
 19    2017), available at https://www.washingtonpost.com/national/health-science/as-the-
 20    wounded-kept-coming-hospitals-dealt-with-injuries-rarely-seen-in-the-
 21    us/2017/10/03/06210b86-a883-11e7-b3aa-
 22    c0e2e1d41e38_story.html?utm_term=.5a659eec267b, is attached as Exhibit 16.
 23         19. A true and correct copy of Elzerie de Jager, et al., Lethality of Civilian
 24    Active Shooter Incidents With and Without Semiautomatic Rifles in the United
 25    States, 320 JAMA 10 (2018), available at https://doi.org/10.1001/jama.2018.11009,
 26    is attached as Exhibit 17.
 27
 28
                                                     3
       Rosenberg Decl. in Support of Defs.’ Opp. to Pls.’ Mtn. for Prelim. Inj. (3:19-cv-01226-L-AHG)
                                            -- 1   f•';


        Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4775 Page 5 of 193


           1         I declare under penalty of perjury under the laws of the United States of
           2   America that the foregoing is true and correct.
           3
           4     Executed on: December 27, 2019
           5
           6
           7
           8
           9
          10
          11

 .
,,
          12
          13
          14
          15
_J
          16
          17
....•     18
,
1
          19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                               4
               Rosenberg Deel. in Support of Defs.' Opp. to Pls.' Mtn. for Prelim. Inj . (3 : l 9-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4776 Page 6 of 193



   1                              TABLE OF CONTENTS
   2
       Exhibit    Description                                             Pages
   3      1       U.S. Department of Justice, Crime in the United States, 1-4
   4              Arrests, by Age, 2017, at Table 38
   5       2      Criminal Justice Statistics Center, Cal. Dep’t of Justice, 5-90
   6              Crime in California (2018)
   7       3      Mariam Arain et al., Maturation of the Adolescent         91-104
   8              Brain, 9 NEUROPSYCHIATRIC DISEASE & TREATMENT
                  449 (2013)
   9
 10        4      Leah H. Somerville et al., A Time of Change:              105-115
                  Behavioral and Neural Correlates of Adolescent
 11               Sensitivity to Appetitive and Aversive Environmental
 12               Cues, 72 BRAIN & COGNITION 124 (2010)
 13
           5      Daniel W. Webster et al., Johns Hopkins Ctr. For Gun 116-148
 14               Policy and Research, Firearms on College Campuses:
                  Research Evidence and Policy Implications (Oct. 2016)
 15
 16        6      Cal. Leg., Assemb. Comm. On Public Safety, Bill       149-155
                  Analysis, SB 683 (2013-14 Reg. Sess.) (Aug. 13, 2013)
 17
 18        7      Cal. Dept. of Justice, Firearm Safety Certificate         156-162
 19               Program FAQs

 20        8      Hunter Education Classes as of classes Dec. 13, 2019      163-172
 21
           9      Hunter Education Classes as of classes Dec. 10, 2019      173-179
 22
 23        10     Cal. Dept. Fish & Wildlife, Hunting License: Number       180-182
                  Issued (2010s)
 24
 25        11     Eric Escalante, Nonprofit Marks El Paso Shooting as       183-186
                  250th Mass Shooting in the U.S. for 2019, ABC10
 26               (Aug. 3, 2019)
 27
 28
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4777 Page 7 of 193



   1       12     Joaquin Palomino, Mass Shootings in California: Rare     187-196
   2              But Increasingly Deadly, San Francisco Chronicle
                  (July 31, 2019)
   3
   4       13     Mark Follman, Yes, Mass Shootings Are Occurring          197-200
                  More Often, Mother Jones (Oct. 21, 2014)
   5
   6       14     Luis Melgar and Lisa Dunn, Since 1982, 74 Percent of     201-207
                  Mass Shooters Obtained Their Guns Legally, Guns &
   7              America (Nov. 2, 2018)
   8
           15     Larry Buchanan et al., How They Got Their Guns, N.Y. 208-227
   9              Times (updated Feb. 16, 2018)
 10
           16     Tim Craig et al., As the Wounded Kept Coming,            228-234
 11
                  Hospitals Dealt with Injuries Rarely Seen in U.S.,
 12               Wash. Post (Oct. 3, 2017)
 13
           17     Elzerie de Jager, et al., Lethality of Civilian Active   235-237
 14               Shooter Incidents With and Without Semiautomatic
                  Rifles in the United States, 320 JAMA 10 (2018)
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4778 Page 8 of 193




                           EXHIBIT 1




                                     Ex. 1
                                    Page 1
FBI — Table 38                                                         Page 1 of 3
 Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4779 Page 9 of 193




 Home (https://ucr.fbi.gov) • Crime in the U.S. (https://ucr.fbi.gov/crime-in-the-u.s) • 2017 (https://ucr.fbi.gov/crime-in-the-u.s/2017) • Crime in the U.S. 2017 (https://ucr.fbi.gov/crime-in-
 the-u.s/2017/crime-in-the-u.s.-2017) • Tables (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/tables) • Table 38




   Criminal Justice Information Services Division (https://www.fbi.gov/services/cjis)
   Feedback (https://forms.fbi.gov/cius-feedback-2017) | Contact Us (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/contact-us) | Data
   Quality Guidelines (https://ucr.fbi.gov/data-quality-guidelines-new) | UCR Home (https://ucr.fbi.gov/)

   Home (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/home)
                                                                                                                                                                                              Table
   Offenses Known to Law Enforcement (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/offenses-known-to-law-enforcement)
                                                                                                                                                                                              38
   Violent Crime (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/violent-crime)
                                                                                                                                         Arrests
   Property Crime (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/property-crime) by Age, 2017
                                                                                                                                     [12,606 agencies; 2017 estimated population
                                                                                                                               253,634,894]
   Clearances (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/clearances)


   Persons Arrested (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/persons-arrested)

                                                                                                                                                               Overview
   Police Employee Data (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/police-employee-data)

    Data Declaration (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/tables/table-38/table-38.xls/@@template-layout-view?override-view=data-
    declaration)

    Download Excel (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/tables/table-38/table-38.xls/output.xls)

                                        Ages        Ages
  Offense                 Total        under        under       Ages 18       Under
  charged               all ages           15         18        and over          10       10-12      13-14         15          16           17           18          19           20          21

  TOTAL                8,247,591      180,638      634,535     7,613,056      4,068        41,120    135,450    118,535      151,827      183,535     247,740      269,926      269,446     271,068   27

     Total
     percent
     distribution1     100.0          2.2          7.7         92.3                    *   0.5       1.6        1.4          1.8          2.2         3.0          3.3          3.3         3.3       3.3

  Murder and
  nonnegligent
  manslaughter         9,576          67           717         8,859          0            8         59         105          210          335         479          532          482         463       42

  Rape2                18,289         1,163        3,030       15,259         25           313       825        515          667          685         764          778         630          605       50

  Robbery              74,340         2,925        15,282      59,058         16           387       2,522      3,172        4,287        4,898       5,171        4,550        3,861       3,179     2,9

  Aggravated
  assault              305,291        7,216        22,155      283,136        172          1,906     5,138      4,042        5,030        5,867       6,986        7,705        8,544       9,594     10

  Burglary             156,465        7,607        24,223      132,242        197          1,647     5,763      5,093        5,573        5,950       6,841        6,126        5,571       5,097     5,1

  Larceny-theft        750,750        26,396       93,738      657,012        479          5,867     20,050     18,044       22,856       26,442      30,195       27,070       23,734      22,155    21

  Motor vehicle
  theft                71,452         3,058        12,798      58,654         10           377       2,671      2,983        3,435        3,322       3,127        2,710        2,357       2,317     2,4

  Arson                7,180          1,010        1,766       5,414          58           339       613        312          262          182         218          170         162          151       17

       Violent
       crime3          407,496        11,371       41,184      366,312        213          2,614     8,544      7,834        10,194       11,785      13,400       13,565       13,517      13,841    13



                                                                                                                                                                                                    

                                                                                                    Ex. 1
                                                                                                   Page 2
https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/tables/table-38 12/27/2019
FBI — Table 38                                                         Page 2 of 3
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4780 Page 10 of 193


                                Ages      Ages
 Offense             Total     under     under     Ages 18     Under
 charged           all ages         15     18      and over        10   10-12      13-14        15        16        17     18       19       20          21

 Violent crime
 percent
 distribution1     100.0       2.8       10.1      89.9        0.1      0.6       2.1      1.9       2.5       2.9       3.3      3.3      3.3      3.4       3.4

        Property
        crime3     985,847     38,071    132,525   853,322     744      8,230     29,097   26,432    32,126    35,896    40,381   36,076   31,824   29,720    29

 Property crime
 percent
 distribution1     100.0       3.9       13.4      86.6        0.1      0.8       3.0      2.7       3.3       3.6       4.1      3.7      3.2      3.0       3.0

 Other assaults    833,396     37,971    96,523    736,873     942      10,582    26,447   18,696    20,357    19,499    18,521   19,881   21,289   24,188    25

 Forgery and
 counterfeiting    43,534      133       957       42,577      3        33        97       130       252       442       1,208    1,761    1,974    1,441     1,4

 Fraud             96,948      738       3,714     93,234      8        101       629      638       994       1,344     1,904    2,639    2,865    2,711     3,0

 Embezzlement      12,532      38        499       12,033      0        7         31       57        142       262       660      673      665      587       56

 Stolen
 property;
 buying,
 receiving,
 possessing        77,474      1,692     8,243     69,231      15       214       1,463    1,724     2,281     2,546     3,340    3,058    2,834    2,666     2,7

 Vandalism         147,959     11,632    28,842    119,117     463      3,295     7,874    5,253     5,936     6,021     5,519    5,460    5,114    5,190     5,2

 Weapons;
 carrying,
 possessing,
 etc.              129,210     4,240     14,384    114,826     113      1,123     3,004    2,488     3,370     4,286     5,309    5,429    5,202    5,813     5,7

 Prostitution
 and
 commercialized
 vice              28,490      30        218       28,272      0        7         23       27        57        104       672      984      1,189    1,149     1,2

 Sex offenses
 (except rape
 and
 prostitution)     37,850      3,336     6,644     31,206      120      827       2,389    1,127     1,064     1,117     1,099    1,079    964      909       83

 Drug abuse
 violations        1,275,812   11,111    74,088    1,201,724   76       1,637     9,398    11,207    19,430    32,340    56,274   59,879   56,539   52,608    52

 Gambling          2,510       28        213       2,297       0        2         26       33        61        91        110      120      120      88        89

 Offenses
 against the
 family and
 children          72,229      982       2,895     69,334      60       240       682      606       630       677       861      902      1,050    1,302     1,4

 Driving under
 the influence     764,569     90        4,692     759,877     15       11        64       236       1,107     3,259     9,243    13,975   17,083   27,384    29

 Liquor laws       161,277     3,055     26,107    135,170     21       304       2,730    4,131     7,013     11,908    23,774   25,043   21,057   3,813     2,7

 Drunkenness       289,608     432       3,395     286,213     14       31        387      520       850       1,593     4,456    5,700    6,224    9,385     8,9

 Disorderly
 conduct           276,987     19,227    49,041    227,946     369      4,929     13,929   9,838     10,375    9,601     8,627    8,054    7,829    9,748     9,0

 Vagrancy          18,542      151       583       17,959      1        18        132      126       151       155       336      383      367      338       37


                                                                                                                                                             

                                                                                 Ex. 1
                                                                                Page 3
https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/tables/table-38 12/27/2019
FBI — Table 38                                                         Page 3 of 3
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4781 Page 11 of 193


                                     Ages       Ages
 Offense                 Total      under      under      Ages 18      Under
 charged               all ages          15        18     and over         10    10-12     13-14          15         16           17        18            19            20            21

 All other
 offenses
 (except traffic)      2,560,932    29,317    116,023     2,444,909    763      5,615     22,939     21,934      29,051      35,721    52,027        65,245        71,723        78,171        81

 Suspicion             690          17        66          624          0        7         10         18          9           22        19            20            17            16            6

 Curfew and
 loitering law
 violations            23,699       6,976     23,699               -   128      1,293     5,555      5,480           6,377     4,866             -             -             -             -

                                                                                                                                                                                          
    ◾   1
            Because of rounding, the percentages may not add to 100.0.
    ◾   2
            The rape figures in this table are aggregate totals of the data submitted based on both the legacy and revised Uniform Crime Reporting definitions.
    ◾   3
            Violent crimes are offenses of murder and nonnegligent manslaughter, rape, robbery, and aggravated assault. Property crimes are offenses of burglary, larceny-theft,
        motor vehicle theft, and arson.
    ◾ * Less than one-tenth of 1 percent.


  Data Declaration (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-
  the-u.s.-2017/tables/table-38/table-38.xls/@@template-layout-view?override-view=data-
  declaration)
  Provides the methodology used in constructing this table and other pertinent information about this table.


  Overview
    Download Printable Document (https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/tables/table-38/table-38-
  overview.pdf)

  Arrests, by Age, 2017

        ◾ In 2017, 92.3 percent of all individuals arrested were adults (18 years of age and over). Adults comprised 89.9 percent of
             all persons arrested for violent crimes and 86.6 percent of persons arrested for property crimes.

        ◾ Adults accounted for 94.2 percent of persons arrested for drug abuse violations.

        ◾ In 2017, 24.6 percent of persons arrested for arson were juveniles. More than half of those juveniles (57.2 percent) were
             under the age of 15.

        ◾ Persons between the ages of 25 and 29 accounted for 17.3 percent of all arrestees in 2017.




                                                                                         Ex. 1
                                                                                        Page 4
https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/tables/table-38 12/27/2019
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4782 Page 12 of 193




                            EXHIBIT 2




                                      Ex. 2
                                     Page 5
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4783 Page 13 of 193




                                       12
                                      Ex.
                                     Page 6
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4784 Page 14 of 193




                                      Ex. 2
                                     Page 7
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4785 Page 15 of 193




                                       32
                                      Ex.
                                     Page 8
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4786 Page 16 of 193




                The Role of the Criminal Justice
                       Statistics Center
                              is to:

                Collect, analyze, and report statistical data that
                 provide valid measures of crime and the criminal
                 justice process.


                Examine these data on an ongoing basis to better
                 describe crime and the criminal justice system.


                Promote the responsible presentation and use of
                 crime statistics.




                      CALIFORNIA DEPARTMENT OF JUSTICE
                        Xavier Becerra, Attorney General



                                        Ex. 2
                                       Page 9
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4787 Page 17 of 193




                   Executive Summary
                    Crime in California
                           2018
  Crime in California 2018 presents an overview of the criminal justice system in California. Current year
  statistics, provided by California law enforcement agencies, are presented for reported crimes, arrests,
  dispositions of adult felony arrests, adult probation, criminal justice personnel, civilians’ complaints
  against peace officers, domestic violence-related calls for assistance, anti-reproductive-rights crimes,
  and law enforcement officers killed or assaulted.

  Highlights for 2018:

  Crime Rates per 100,000 Population                          yy From 2017 to 2018, the adult total arrest rate
                                                                 decreased 0.1 percent, while the juvenile total
  yy The violent crime rate decreased 1.5 percent                arrest rate decreased 17.9 percent. (Table 17)
     from 2017 to 2018, while the property crime
     rate decreased 5.1 percent. (Table 2)                    yy From 2017 to 2018, the total felony arrest
                                                                 rate decreased 1.7 percent and the total
  yy The homicide rate decreased 4.3 percent                     misdemeanor arrest rate decreased 0.6
     from 2017 to 2018. (Table 2)                                percent. (Table 17)

  yy The robbery rate decreased 4.5 percent in                yy From 2017 to 2018, the total violent offense
     2018 (from 142.9 in 2017 to 136.4 in 2018).                 arrest rate increased 0.3 percent. The
     (Table 2)                                                   homicide and robbery arrest rates decreased
                                                                 6.1 and 2.2 percent, respectively, while the
  yy The motor vehicle theft rate decreased 8.3                  assault arrest rate increased 1.0 percent.
     percent in 2018 (from 424.9 in 2017 to 389.6                (Table 22)
     in 2018). (Table 2)
                                                              yy From 2017 to 2018, the burglary and motor
  yy From 2017 to 2018, the burglary and total                   vehicle theft arrest rate decreased 7.9 and 8.3
     larceny-theft rates decreased 7.3 and 3.7                   percent, respectively. (Table 22)
     percent, respectively. (Table 2)
                                                              yy From 2017 to 2018, the forgery, checks,
  Arrest Rates per 100,000 Population at Risk                    access cards offense arrest rate decreased
                                                                 12.2 percent. (Table 22)
  yy The 2018 total arrest rate of 3,527.5 is 1.1
     percent lower than the 2017 total arrest rate            yy From 2017 to 2018, the total felony drug
     of 3,565.2. (Table 17)                                      offense arrest rate decreased 5.8 percent,
                                                                 with narcotics and dangerous drug offense
                                                                 arrest rates decreasing 6.1 and 4.3 percent,
                                                                 respectively. (Table 22)




                                                      12
                                                     Ex.
                                                    Page 10
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4788 Page 18 of 193



  yy From 2017 to 2018, the total misdemeanor                  Criminal Justice Full-Time Personnel
     arrest rate decreased 0.6 percent. (Table 27)
                                                               yy From 2017 to 2018, the total number of full-time
  yy From 2017 to 2018, the petty theft arrest                    criminal justice personnel increased 0.1 percent.
     rate decreased 13.3 percent, while the                       (Table 44)
     assault and battery, driving under the
     influence, and misdemeanor drug offense                   yy From 2017 to 2018, the number of law
     arrest rates increased 1.1, 2.7, and 3.8                     enforcement, prosecution, and public defense
     percent, respectively. (Table 27)                            personnel increased 0.3, 1.6, and 0.5 percent,
                                                                  respectively, while the number of probation
  Dispositions – Adult Felony Arrests                             personnel decreased 2.2 percent. (Table 44)

  yy In 2018, 65.7 percent of adult felony arrests             Civilians’ Complaints Against Peace Officers
     resulted in conviction. (Table 37)
                                                               yy The total number of reported civilians’
  yy Probation with jail continues to be the most                 complaints against peace officers decreased from
     frequent sentence given for adult felony                     16,841 in 2017 to 16,525 in 2018. (Table 46)
     arrest convictions. (Table 38A)
                                                           yy The total number of reported criminal
  yy From 2017 to 2018, the percentage of                     complaints fell to 890, its lowest since 1987.
     convictions resulting in incarceration in a              (Table 46)
     state institution have increased from 19.6 to
     20.1. (Table 40)                                      Domestic Violence-Related Calls For Assistance
  yy From 2017 to 2018, the percentage of                  yy The total number of domestic violence-related
     violent and drug offense convictions                     calls for assistance decreased from 169,362 in
     resulting in incarceration in a state                    2017 to 166,890 in 2018. (Table 48)
     institution have increased from 25.8 and
     11.5 to 26.0 and 13.0, respectively. (Table           yy The total number of domestic violence-related
     40)                                                      calls for assistance involving a firearm decreased
                                                              from 1,429 in 2017 to 1,383 in 2018, while the
                                                              number of calls involving personal weapons
  Adult Probation                                             (hands, fists, or feet) increased from 58,493 to
                                                              60,473. (Table 48)
  yy In 2018, the total number of adults on
     active probation was 209,763 - its lowest             Law Enforcement Officers Killed or Assaulted
     since 1984. (Table 41)
                                                           yy The total number of law enforcement officers
  yy From 2017 to 2018, there was a 12.9 percent              assaulted in the line of duty increased from
     decrease in the total rate of adults placed              10,770 in 2017 to 11,148 in 2018. (Table 49)
     on probation and a 2.0 percent increase
     in the total rate of adults removed from              yy In 2018, seven officers lost their lives in the line of
     probation. (Table 42)                                    duty, 4 feloniously and 3 accidentally. (Table 49)
  yy From 2017 to 2018, there was a 12.8 percent           yy From 2017 to 2018, the number of law
     decrease in the rate of adults placed on                 enforcement officers assaulted with a firearm
     probation for a felony offense, and a 13.4               decreased 34.3 percent, while the number
     percent decrease in the rate of adults                   assaulted with personal weapons (hands, fists, or
     placed on probation for a misdemeanor                    feet) increased 7.1 percent. (Table 50)
     offense. (Table 42)


                                                       22
                                                      Ex.
                                                     Page 11
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4789 Page 19 of 193




                          Understanding the Data
  CRIMES                                                            The California DOJ implemented this
  Uniform Crime Reporting (UCR) Program                             definition change in January 2014. During
                                                                    2014, agencies were encouraged to
  zz   Crime data from the UCR Program are                          report using the new definition, but were
       available from 1952 to 2018.                                 allowed to report under the historical
                                                                    definition while transitioning their
  zz   The number of reported homicide, rape,                       reporting systems.
       and aggravated assault crimes represents
       known victims; while for robbery, burglary,                  All rape data is presented in this
       larceny-theft, motor vehicle theft, and                      publication. Percent change in crime rates
       arson, the number represents known                           are not calculated when the base year
       incidents.                                                   rape data was submitted under the old
                                                                    definition of rape.
  zz   If multiple crimes occur during the same
       event, only the most serious (based upon
       a hierarchy) is counted. Arson is the                   ARRESTS
       exception.                                              Monthly Arrest and Citation Register
                                                               (MACR)
  zz   Law enforcement agencies began
       submitting arson crimes data in 1979;                   zz   Arrest data from the MACR reporting
       however, 1980 was the first year of                          system are available from 1957 to 2018.
       complete reporting. Agencies must report
       as arson only fires determined through                  zz   If a person is arrested for multiple
       investigation to have been willfully or                      offenses on the same day, MACR selects
       maliciously set. Attempts to burn are                        only the most serious offense based on
       included in this offense, but fires of                       the severity of possible punishment.
       suspicious or unknown origins are not.
                                                               zz   Felony arrest counts may include some
  zz   In 2011, the lower limit of felony theft                     misdemeanor warrants for felony offenses.
       in California was raised from $400 to
       $950. It was not feasible to adjust the                 zz   The subjectivity of the classification and
       California Department of Justice’s (DOJ)                     labeling process must be considered in
       data collection process to collect the new                   analyses of race/ethnic group data.
       lower limit of felony larceny-theft, and
       consequently, it is no longer possible to               zz   The Bakersfield Police Department was
       distinguish felony from misdemeanor                          unable to provide arrest data for February
       larceny-theft. Therefore, it was decided                     through December 1995. The Oakland
       to include total larceny-theft crime in the                  Police Department was unable to provide
       property crime category regardless of value.                 any arrest data for 1995. Estimates for
                                                                    both agencies were added to the 1995
  zz   In 2013, the Federal Bureau of                               statewide totals for publication trend
       Investigation’s UCR Program revised the                      tables.
       definition of “forcible rape” (the carnal
       knowledge of a female forcibly and against              zz   Beginning in 2004, the population
       her will) to “rape,” which is now defined                    category of “other” for race/ethnic group
       as “penetration, no matter how slight, of                    includes the Department of Finance’s race/
       the vagina or anus with any body part or                     ethnic group of “multi-racial.”
       object, or oral penetration by a sex organ
       of another person, without the consent of
       the victim.”



                                                       32
                                                      Ex.
                                                     Page 12
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4790 Page 20 of 193



  zz   In 2011, there were notable changes in                   zz   “Final disposition” refers to the last
       California law that affected arrest data.                     adult-level legal action that is reported
       First, the lower limit of felony theft was                    prior to the close of the annual file.
       raised from $400 to $950, contributing                        Final disposition can occur at the law
       to the decline in felony theft arrests and                    enforcement, prosecutorial, or court
       the increase in misdemeanor theft arrests.                    level. Intermediate dispositions (diversion
       Second, some misdemeanor marijuana                            programs, suspended proceedings, or
       statutes were re-classified as infractions,                   subsequent actions) are not included in
       leading to a significant decline in                           the data.
       misdemeanor marijuana arrests.
                                                                zz   Dispositions that occur at the law
  zz   In 2014, the definition of rape changed.                      enforcement or prosecutorial level
       Refer to the Crimes section for more                          involving releases, rejections, or
       detailed explanation and Appendix 3 for a                     resolutions can be reported in one
       list of included offenses codes.                              calendar year file, proceed to adjudication
                                                                     at the court level, and then be reported
  zz In November 2014, California voters                             again in a subsequent year file. The law
       passed Proposition 47 which reduced                           enforcement release or prosecutorial
       numerous state statutes from felonies to                      rejection reported in the prior year’s file is
       misdemeanors. Caution should be used                          not retroactively updated or removed.
       when comparing felony and misdemeanor
       arrest data to prior years.                              zz   If a person is arrested for multiple
                                                                     offenses, the extract selects only the most
  zz In November 2016, California voters                             serious offense based on the severity of
       passed Proposition 64 which legalized                         possible punishment. If there are multiple
       the possession and use of marijuana for                       dispositions, the extract selects the most
       individuals 21 years of age and older and                     serious disposition and the associated
       reduced the offense degree for numerous                       offense.
       state statutes. Caution should be used
       when comparing drug offense arrests to                   zz   Disposition data on state institutional
       prior years.                                                  commitments may vary from information
                                                                     compiled and reported by other state
                                                                     agencies because of differences in the
  DISPOSITIONS OF ADULT FELONY                                       data collection systems and criteria.
  ARRESTS
                                                                zz   The adult felony arrest disposition file
  zz   Adult felony arrest disposition data are                      includes some persons whose age
       extracted annually from the California                        at arrest was under 18. These minors
       Department of Justice Criminal History                        received a final disposition in adult
       System. The data statistically captures the                   court under provisions of Welfare and
       number of adult-level final dispositions                      Institutions Code sections 602, 707(a),
       that occur each year as a result of a felony                  707(b), 707(c), and 707.1(a).
       arrest and are displayed by the year of
       disposition regardless of the year in which
       an arrest occurred.

  zz   Disposition data do not reflect the actual
       number of final dispositions occurring
       each year. Fluctuations from year to year
       may not necessarily be the result of actual
       occurrences in the criminal justice system,
       but may reflect the degree to which
       reports of dispositions were reported and
       processed.



                                                        42
                                                       Ex.
                                                      Page 13
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4791 Page 21 of 193



  ADULT PROBATION                                             zz   In October 2018, the San Joaquin County
                                                                   Probation Department discovered that
  zz   Probation data include adults placed                        probation caseload data had historically
       on supervised probation only. Court                         been inaccurately reported. An
       probation, diversion, and summary                           assessment of their records resulted in a
       probation data are not included.                            decrease of both felony and misdemeanor
                                                                   caseloads by approximately 6,000.
  zz   Adult probation data are limited to
       original grants of probation and do not
       include subsequent grants of probation to              CRIMINAL JUSTICE PERSONNEL
       those already under supervised probation
       in the same county. Probationers are                   zz   The UCR definition of law enforcement
       counted for each jurisdiction in which                      personnel specifies that law enforcement
       they are on probation.                                      agencies report only personnel paid by
                                                                   funds designated for law enforcement.
  zz   From 2001 to 2005, San Francisco did
       not report adult probation data. San                   zz   The 1996 data collection survey forms
       Francisco resumed reporting in 2006.                        were revised in an attempt to collect
                                                                   counts on the number of criminal justice
  zz   Counts for adults on active probation for                   personnel employed by prosecutors,
       felony offenses may also include adults on                  public defenders, and probation
       probation for misdemeanor offenses for                      departments, regardless of the funding
       the following counties and years: Contra                    source. Prior to 1996, counts excluded
       Costa (2000–2018), Kern (2010–2018),                        state and federally funded positions.
       Lake (2001–2012), Merced (2003–2016),
       Sacramento (2003–2015), Shasta (2016-
       2018), Siskiyou (2000–2012), Tulare (2000–             CIVILIANS' COMPLAINTS AGAINST PEACE
       2009), and Yolo (2000–2009).                           OFFICERS

  zz   Some counties may have counted                         zz   Data on civilians' complaints against peace
       individuals on Post Release Community                       officers have been collected since 1981.
       Supervision.                                                Data are available as statewide totals only.

  zz   In 2014, the San Bernardino County                     zz   Because of the nature of the requirements
       Probation Department discovered                             of Penal Code section 832.5, reporting
       inaccurate probation statistics due to a                    definitions and procedures may vary
       flaw in their case management records                       among individual reporting agencies.
       system. Correcting the flaw resulted in
       a probation caseload decrease of 10,000                zz   Based on a survey conducted in 2004, it
       from previous years.                                        is estimated that approximately one-third
                                                                   of complaints against peace officers were
  zz   In 2016, the Sacramento County Probation                    made by inmates in prison and jails.
       Department discovered that revoked and
       reinstated counts were not accurately                  zz   In 2007, two law enforcement agencies
       reported in the data submitted for the                      adjusted their reporting policies,
       reporting periods 2013-2015. Correcting                     substantially affecting the number
       the reporting practice resulted in a                        of reported non-criminal and felony
       reduced beginning felony caseload for                       complaints.
       2016.
                                                              zz   In 2017, California Penal Code section
                                                                   13012 was amended replacing the word
                                                                   citizens’ with civilians’. This modification
                                                                   was applied to the 2018 data collection.




                                                      52
                                                     Ex.
                                                    Page 14
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4792 Page 22 of 193



  DOMESTIC VIOLENCE-RELATED CALLS FOR                          LAW ENFORCEMENT OFFICERS KILLED
  ASSISTANCE                                                   OR ASSAULTED (LEOKA)
  zz   Reporting of domestic violence-related                  zz   LEOKA data from the UCR Program are
       calls for assistance began in July 1986.                     available from 1990 to 2018.
       The first full year of reporting was 1987.
                                                               zz   State correctional officers and federal
  zz   The definition of "domestic violence"                        agents are not included in LEOKA data.
       is subject to varying interpretations by
       law enforcement agencies. As a result,
       different types of domestic relationships
       are included in the database.

  zz   The San Francisco Police Department did
       not report domestic violence data from
       April 1997 to December 1999.

  zz   Included in the data are any cases that
       resulted in a report being written by the
       responding law enforcement agencies.
       Therefore, data include both cases where
       an arrest was made and those where
       circumstances did not warrant an arrest.

  zz   In April 2002, law enforcement agencies
       were instructed to report personal
       weapons (hands, fists, or feet) only if the
       assault resulted in an injury (aggravated
       assault). This instruction resulted in
       a notable decrease in the number of
       personal weapons reported.

  zz   In 2017, California Penal Code section
       13730 was amended. Beginning in 2018,
       law enforcement agencies were instructed
       to include whether there were indications
       that the incident involved strangulation
       or suffocation. This includes whether
       a witness or victim reported such an
       incident, or symptoms thereof, or whether
       an officer observed any other indications
       of strangulation or suffocation.




                                                       62
                                                      Ex.
                                                     Page 15
     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4793 Page 23 of 193




                                                                   List of Data Tables
                                           CRIMES                                                                                                       ARRESTS

Table                                                                                         Page            Table                                                                                           Page

 1    CRIMES, 1966–2018                                                                                       16   TOTAL ARRESTS, 1966–2018
		    Number and Rate per 100,000 Population............................... 9                                      Number and Rate per 100,000 Population at Risk............... 20

 2    CRIMES, 2013–2018                                                                                       17   TOTAL ARRESTS, 2013–2018
		    Number, Rate per 100,000 Population, and                                                                     Number, Rate per 100,000 Population, and
		    Percent Change..........................................................................11                   Percent Change......................................................................... 22

 3    CRIMES, 2013–2018                                                                                       18   TOTAL ARRESTS, 2013–2018
		    By Category and Crime............................................................ 12                         By Level of Offense for Adult and Juvenile Arrests............. 23

 4    HOMICIDE CRIMES, 2013–2018                                                                              19   FELONY ARRESTS, 2013–2018
      By Type of Weapon Used....................................................... 12                             By Category............................................................................... 23

 5    RAPE CRIMES, 2013–2018                                                                                  20   FELONY ARRESTS, 2013–2018
      By Type...................................................................................... 13             By Category and Offense......................................................... 24

 6    ROBBERY CRIMES, 2013–2018                                                                               21   FELONY ARRESTS, 2013–2018
      By Location, Type of Robbery, and Type of                                                                    By Category and Offense for Adult and Juvenile
      Weapon Used............................................................................ 13                   Arrests......................................................................................... 25

 7    ASSAULT CRIMES, 2013–2018                                                                               22   FELONY ARRESTS, 2013–2018
      By Type of Assault and Type of Weapon Used................... 14                                             Number, Rate per 100,000 Population at Risk, and
                                                                                                                   Percent Change......................................................................... 27
 8    BURGLARY CRIMES, 2013–2018
      By Location, Time of Day, Type of Burglary, and                                                         23   ADULT FELONY ARRESTS, 2013–2018
		    Type of Entry............................................................................. 14                By Category, Offense, and Law Enforcement
                                                                                                                   Disposition................................................................................... 30
 9    MOTOR VEHICLE THEFT CRIMES, 2013–2018
      By Type of Vehicle.................................................................... 15               24   JUVENILE FELONY ARRESTS, 2013–2018
                                                                                                                   By Category, Offense, and Law Enforcement
10    LARCENY-THEFT CRIMES, 2013–2018                                                                              Disposition................................................................................... 31
      Number, Rate per 100,000 Population, and
      Percent Change......................................................................... 15              25   MISDEMEANOR ARRESTS, 2013–2018
                                                                                                                   By Offense................................................................................. 32
11    LARCENY-THEFT CRIMES, 2013–2018
      By Type and Value Categories .............................................. 16                          26   MISDEMEANOR ARRESTS, 2013–2018
                                                                                                                   By Offense for Adult and Juvenile Arrests............................. 33
12    VALUE OF STOLEN AND RECOVERED PROPERTY,
      2013–2018                                                                                               27   MISDEMEANOR ARRESTS, 2013–2018
      By Type and Percent Change................................................. 16                               Number, Rate per 100,000 Population at Risk, and
                                                                                                                   Percent Change......................................................................... 34
13    VALUE OF STOLEN AND RECOVERED PROPERTY,
      2013–2018                                                                                               28   ADULT MISDEMEANOR ARRESTS, 2013–2018
      By Type of Property.................................................................. 17                     By Offense and Law Enforcement Disposition....................... 35

14    ARSON CRIMES, 2013–2018                                                                                 29   JUVENILE MISDEMEANOR AND STATUS OFFENSE
      By Type of Property and Value of Property                                                                    ARRESTS, 2013–2018
      Damage....................................................................................... 18             By Level of Offense, Offense, and Law Enforcement
                                                                                                                   Disposition................................................................................... 36
15    CRIMES CLEARED, 2013–2018
      Number of Crimes, Clearances, and Clearance Rate ......... 19                                           30   FELONY AND MISDEMEANOR ARRESTS, 2018
                                                                                                                   Gender, Age, and Race/Ethnic Group of Arrestee................ 37




                                                                                                           72
                                                                                                          Ex.
                                                                                                         Page 16
     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4794 Page 24 of 193



Table                                                                                           Page
                                                                                                                                              OTHER DATABASES
31    FELONY ARRESTS, 2018
      Category and Offense by Gender and Race/Ethnic                                                            Table                                                                                     Page
      Group of Arrestee...................................................................... 38
                                                                                                                41   ADULTS ON ACTIVE PROBATION AS OF
32    FELONY ARRESTS, 2018                                                                                           DECEMBER 31, 1966–2018
      Category and Offense by Age Group of Arrestee................. 39                                              By Level of Offense.................................................................. 58

33    FELONY ARRESTS, 2018                                                                                      42   ADULTS PLACED ON AND REMOVED FROM
      Category and Offense by Gender, Race/Ethnic Group,                                                             PROBATION, 2013–2018
      and Age Group of Arrestee...................................................... 40                             By Level of Offense, Type of Removal, and Rate
                                                                                                                     per 100,000 Population at Risk............................................... 59
34    MISDEMEANOR ARRESTS, 2018
      Offense by Gender and Race/Ethnic Group of                                                                43   CRIMINAL JUSTICE FULL-TIME PERSONNEL,
      Arrestee....................................................................................... 46             1969–2018
                                                                                                                     By Type of Agency................................................................... 60
35    MISDEMEANOR ARRESTS, 2018
      Offense by Age Group of Arrestee......................................... 47                              44   CRIMINAL JUSTICE FULL-TIME PERSONNEL,
                                                                                                                     2013–2018
36    MISDEMEANOR ARRESTS, 2018                                                                                      By Type of Agency and Personnel Classification.................. 61
      Offense by Gender, Race/Ethnic Group, and Age
      Group of Arrestee...................................................................... 48                45   LAW ENFORCEMENT FULL-TIME PERSONNEL,
                                                                                                                     2013–2018
                                                                                                                     By Type of Agency................................................................... 62

                                                                                                                46   CIVILIANS’ COMPLAINTS AGAINST PEACE OFFICERS,
                                      DISPOSITIONS
                                                                                                                     1981–2018
                                                                                                                     By Type of Complaint and Level of Criminal Complaint...... 63
37    DISPOSITIONS OF ADULT FELONY ARRESTS,
      1982–2018                                                                                                 47   CIVILIANS’ COMPLAINTS AGAINST PEACE OFFICERS,
      By Type of Disposition.............................................................. 53                        2018
                                                                                                                     By Type of Complaint by Finding........................................... 64
38A DISPOSITIONS OF ADULT FELONY ARRESTS,
    2013–2018                                                                                                   48   DOMESTIC VIOLENCE-RELATED CALLS FOR
    By Type of Disposition and Sentence.................................... 54                                       ASSISTANCE, 1986–2018
                                                                                                                     By Type of Call and Weapon.................................................. 65
38B DISPOSITIONS OF ADULT FELONY ARRESTS,
    2013–2018                                                                                                   49   LAW ENFORCEMENT OFFICERS KILLED OR
    By Type of Disposition and Sentence                                                                              ASSAULTED, 1990–2018
    Percent Distribution of Court Disposition................................ 55                                     Deaths and Assaults in the Line of Duty
                                                                                                                     By Type of Activity.................................................................... 66
39    DISPOSITIONS OF ADULT FELONY ARRESTS, 2018
      Arrest Offense Category by Type of Disposition................... 56                                      50   LAW ENFORCEMENT OFFICERS ASSAULTED,
                                                                                                                     2013–2018
40    ADULT FELONY ARRESTEES CONVICTED,                                                                              By Type of Weapon and Injury............................................... 67
      2013–2018
      By Convicted Offense Category and Type of                                                                 51   ANTI-REPRODUCTIVE-RIGHTS CRIMES, 2013–2018
      Sentence ................................................................................... 57                By Type of Offense, Type of Weapon, Location, and
                                                                                                                     Type of Victim............................................................................ 68




                                                                                                                                                    POPULATION

                                                                                                                52   POPULATION ESTIMATES, 1966–2018.................................. 69




                                                                                                             82
                                                                                                            Ex.
                                                                                                           Page 17
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4795 Page 25 of 193

                                                             Table 1
                                                       CRIMES, 1966-2018
                                               Number and Rate per 100,000 Population
                                        Violent crimes                                     Property crimes
                                                                                                                                       2
    Year(s)                                                    Aggravated                            Motor         Total       Arson
                                                 1
                    Total    Homicide     Rape       Robbery     assault      Total     Burglary vehicle theft larceny-theft
                                                                    Number
  2018..........   176,866    1,739       15,500      54,312    105,315      940,998    164,540     155,170      621,288        8,523
  2017..........   178,553    1,829       14,724      56,609    105,391      986,769    176,638     168,327      641,804        8,650
  2016..........   174,701    1,930       13,695      54,769    104,307    1,001,380    188,162     176,676      636,542        7,766
  2015..........   166,588    1,861       12,793      52,785    99,149      1,023,828   197,189     170,788      655,851        7,380
  2014..........   151,425    1,697        9,397      48,650    91,681        946,682   202,556     151,790      592,336        7,135
  2013..........   151,634    1,745        7,459      53,621    88,809      1,018,333   231,909     165,217      621,207        7,446
  2012..........   160,629    1,878        7,828      56,491    94,432      1,048,764   245,601     168,516      634,647        7,519
  2011..........   155,313    1,794        7,678      54,358    91,483        974,666   230,334     147,030      597,302        7,164
  2010..........   163,957    1,809        8,325      58,100    95,723        981,523   228,672     152,494      600,357        7,864
  2009..........   174,579    1,970        8,698      64,006    99,905      1,006,788   229,523     163,651      613,614        9,233
  2008..........   185,233    2,143        8,906      69,391   104,793      1,081,272   237,988     192,631      650,653       10,674
  2007..........   191,493    2,258        9,047      70,702   109,486      1,112,366   237,759     220,126      654,481       11,400
  2006..........   194,128    2,483        9,213      70,961   111,471      1,156,010   246,449     242,692      666,869       12,687
        a
  2005 ........    189,593    2,503        9,345      63,424   114,321      1,195,381   249,563     256,998      688,820       12,272
  2004..........   197,432    2,394        9,598      61,573   123,867      1,223,275   244,914     251,747      726,614       12,660
  2003..........   204,591    2,402        9,918      63,597   128,674      1,209,030   240,705     240,798      727,527       13,677
  2002..........   207,988    2,392       10,176      64,805   130,615      1,171,644   237,445     221,780      712,419       14,007
  2001..........   210,510    2,201        9,882      63,299   135,128      1,120,487   229,922     201,074      689,491       15,060
  2000..........   210,492    2,074        9,785      60,243   138,390      1,054,860   222,247     181,049      651,564       14,406
  1999..........   207,874    2,006        9,443      60,027   136,398      1,053,936   223,828     168,465      661,643       14,454
  1998..........   229,766    2,170        9,777      68,752   149,067      1,187,982   268,847     195,402      723,733       14,314
  1997..........   257,409    2,579       10,182      81,413   163,235      1,311,157   298,882     228,540      783,735       15,875
  1996..........   274,675    2,910       10,238      94,137   167,390      1,382,812   311,778     242,196      828,838       17,948
  1995b........    304,998    3,530       10,550     104,581   186,337      1,535,960   353,817     280,317      901,826       17,105
  1994..........   318,946    3,699       10,960     112,149   192,138      1,621,207   384,414     308,303      928,490       18,711
  1993..........   336,100    4,095       11,754     126,347   193,904      1,676,990   413,671     319,225      944,094       20,343
  1992..........   345,508    3,920       12,751     130,867   197,970      1,715,376   427,305     320,019      968,052       21,979
  1991..........   330,916    3,876       12,942     125,105   188,993      1,726,455   426,066     316,631      983,758       19,375
  1990..........   311,923    3,562       12,716     112,460   183,185      1,660,912   402,533     303,209      955,170       19,458
  1989..........   284,015    3,159       11,956      96,424   172,476      1,680,633   410,148     298,392      972,093       19,102
  1988..........   261,990    2,947       11,771      86,190   161,082      1,606,245   407,555     265,975      932,715       18,846
  1987..........   254,137    2,929       12,114      83,373   155,721      1,546,647   420,182     229,695      896,770       18,490
  1986..........   248,352    3,030       12,118      92,513   140,691      1,576,402   457,743     205,602      913,057       19,722
  1985..........   202,066    2,781       11,442      86,464   101,379      1,519,041   449,065     177,330      892,646       20,455
  1984..........   195,650    2,724       11,702      84,015    97,209      1,462,682   443,624     161,341      857,717       19,407
  1983..........   194,489    2,640       12,092      85,824    93,933      1,486,292   460,401     158,899      866,992       17,705
  1982..........   201,433    2,778       12,529      91,988    94,138      1,599,829   499,468     164,530      935,831       20,274
  1981..........   208,165    3,140       13,545      93,638    97,842      1,622,123   539,809     162,267      920,047       24,534
  1980..........   209,903    3,405       13,661      90,282   102,555      1,628,514   543,846     174,548      910,120       28,446
  1979..........   183,704    2,941       12,199      75,649    92,915      1,505,448   494,736     167,244      843,468            -
  1978..........   164,751    2,601       11,249      67,920    82,981      1,410,431   485,742     153,106      771,583            -
  1977..........   152,827    2,481       10,715      62,207    77,424      1,364,015   462,736     144,014      757,265            -
  1976..........   143,507    2,214        9,552      59,132    72,609      1,404,807   465,758     138,069      800,980            -
  1975..........   138,400    2,196        8,787      59,747    67,670      1,384,429   468,433     132,933      783,063             -
  1974..........   127,469    1,970        8,480      52,742    64,277      1,299,538   431,863     133,169      734,506             -
  1973..........   116,506    1,862        8,349      49,524    56,771      1,181,761   407,375     131,223      643,163             -
  1972..........   110,680    1,789        8,131      48,834    51,926      1,200,424   398,465     139,373      662,586             -
  1971..........   104,489    1,633        7,281      47,477    48,098      1,245,966   391,157     143,911      710,898             -
  1970..........    94,347    1,355        6,992      41,397    44,603      1,173,112   348,575     137,629      686,908             -
  1969..........    89,191    1,376        6,958      39,212    41,645      1,082,544   321,749     131,466      629,329             -
  1968..........    80,382    1,171        5,419      36,858    36,934              -   299,589     119,160            -             -
  1967..........    67,671    1,051        4,430      28,508    33,682              -   265,780      97,087            -             -
  1966..........    56,942      897        4,078      22,315    29,652              -   234,535      86,929            -             -
                                                                                                                           (continued)




                                                                    92
                                                                   Ex.
                                                                  Page 18
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4796 Page 26 of 193

                                                               Table 1 - continued
                                                               CRIMES, 1966-2018
                                                      Number and Rate per 100,000 Population
                                              Violent crimes                                                     Property crimes
    Year(s)                                                            Aggravated                                          Motor        Total                    Arson2
                                                        1
                     Total        Homicide       Rape        Robbery     assault        Total                Burglary vehicle theft larceny-theft
                                                                   Rate per 100,000 population
  2018..........      444.1          4.4           38.9       136.4        264.4        2,362.8                  413.2          389.6        1,560.0              21.4
  2017..........      450.7          4.6           37.2       142.9        266.1        2,491.0                  445.9          424.9        1,620.2              21.8
  2016..........      443.9          4.9           34.8       139.2        265.0        2,544.5                  478.1          448.9        1,617.5              19.7
  2015..........      426.4          4.8           32.7        135.1            253.8           2,620.4          504.7          437.1        1,678.6              18.9
  2014..........      393.3          4.4           24.4        126.4            238.1           2,459.0          526.1          394.3        1,538.6              18.5
  2013..........      396.9          4.6           19.5        140.4            232.5           2,665.5          607.0          432.5        1,626.0              19.5
  2012..........      424.7          5.0           20.7        149.3            249.6           2,772.6          649.3          445.5        1,677.8              19.9
  2011..........      413.3          4.8           20.4        144.7            243.4           2,593.7          612.9          391.3        1,589.5              19.1
  2010..........      439.3          4.8           22.3        155.7            256.5           2,630.1          612.8          408.6        1,608.7              21.1
  2009..........      470.9          5.3           23.5        172.6            269.5           2,715.4          619.0          441.4        1,655.0              24.9
  2008..........      502.6          5.8           24.2        188.3            284.3           2,933.8          645.7          522.7        1,765.4              29.0
  2007..........      523.9          6.2           24.8        193.4            299.5           3,043.2          650.5          602.2        1,790.5              31.2
  2006..........      535.6          6.9           25.4        195.8            307.5           3,189.3          679.9          669.6        1,839.8              35.0
        a
  2005 ........       526.9          7.0           26.0        176.2            317.7           3,321.8          693.5          714.2        1,914.2              34.1
  2004..........      552.2          6.7           26.8        172.2            346.5           3,421.5          685.0          704.1        2,032.3              35.4
  2003..........      578.1          6.8           28.0        179.7            363.6           3,416.4          680.2          680.4        2,055.8              38.6
  2002..........      595.3          6.8           29.1        185.5            373.8           3,353.5          679.6          634.8        2,039.1              40.1
  2001..........      609.9          6.4           28.6        183.4            391.5           3,246.6          666.2          582.6        1,997.8              43.6
  2000..........      619.1          6.1           28.8        177.2            407.0           3,102.5          653.7          532.5        1,916.3              42.4
  1999..........      610.7          5.9           27.7        176.4            400.7           3,096.5          657.6          495.0        1,944.0              42.5
  1998..........      686.0          6.5           29.2        205.3            445.1           3,546.9          802.7          583.4        2,160.8              42.7
  1997..........      781.0          7.8           30.9        247.0            495.3           3,978.4          906.9          693.4        2,378.1              48.2
  1996..........      848.2          9.0           31.6        290.7            516.9           4,270.2          962.8          747.9        2,559.5              55.4
        b
  1995 ........       951.2         11.0           32.9        326.2            581.2           4,790.4       1,103.5           874.3        2,812.7              53.3
  1994..........      992.4         11.5           34.1        348.9            597.8           5,044.2       1,196.1           959.3        2,888.9              58.2
  1993..........    1,058.8         12.9           37.0        398.0            610.9           5,283.2       1,303.2         1,005.7        2,974.3              64.1
  1992..........    1,103.9         12.5           40.7        418.1            632.5           5,480.4       1,365.2         1,022.4        3,092.8              70.2
  1991..........    1,079.8         12.6           42.2        408.2            616.7           5,633.5       1,390.3         1,033.2        3,210.1              63.2
  1990..........    1,055.3         12.1           43.0        380.5            619.8           5,619.2       1,361.8         1,025.8        3,231.5              65.8
  1989..........      987.2         11.0           41.6        335.1            599.5           5,841.4       1,425.6         1,037.1        3,378.7              66.4
  1988..........      933.7         10.5           41.9        307.2            574.0           5,724.2       1,452.4           947.9        3,323.9              67.2
  1987..........      927.9         10.7           44.2        304.4            568.6           5,647.1       1,534.2           838.7        3,274.3              67.5
  1986..........      928.7         11.3           45.3        346.0            526.1           5,894.9       1,711.7           768.8        3,414.4              73.8
  1985..........      773.8         10.7           43.8        331.1            388.2           5,817.3       1,719.7           679.1        3,418.4              78.3
  1984..........      764.6         10.6           45.7        328.3            379.9           5,716.4       1,733.8           630.6        3,352.1              75.8
  1983..........      775.6         10.5           48.2        342.3            374.6           5,927.2       1,836.1           633.7        3,457.5              70.6
  1982..........      820.6         11.3           51.0        374.7            383.5           6,517.5       2,034.8           670.3        3,812.5              82.6
  1981..........      866.0         13.1           56.3        389.5            407.0           6,748.0       2,245.6           675.0        3,827.4             102.1
  1980..........      886.9         14.4           57.7        381.4            433.3           6,880.6       2,297.8           737.5        3,845.3             120.2
  1979..........      790.0         12.6           52.5        325.3            399.5           6,473.7       2,127.4           719.2        3,627.0                 -
  1978..........      721.4         11.4           49.3        297.4            363.3           6,175.5       2,126.8           670.4        3,378.4                 -
  1977..........      683.8         11.1           47.9        278.3            346.4           6,103.0       2,070.4           644.4        3,388.2                 -
  1976..........      654.2         10.1           43.5        269.6            331.0           6,404.4       2,123.4           629.4        3,651.6                 -
  1975..........      642.6         10.2           40.8        277.4            314.2           6,428.1       2,175.0           617.2        3,635.9                  -
  1974..........      602.0          9.3           40.1        249.1            303.6           6,137.7       2,039.7           629.0        3,469.1                  -
  1973..........      558.3          8.9           40.0        237.3            272.0           5,663.0       1,952.2           628.8        3,082.1                  -
  1972..........      537.7          8.7           39.5        237.2            252.3           5,831.5       1,935.7           677.1        3,218.8                  -
  1971..........      513.6          8.0           35.8        233.3            236.4           6,123.9       1,922.5           707.3        3,494.0                  -
  1970..........      470.8          6.8           34.9        206.6            222.6           5,854.1       1,739.5           686.8        3,427.9                  -
  1969..........      449.2          6.9           35.0        197.5            209.7           5,452.0       1,620.4           662.1        3,169.5                  -
  1968..........      411.1          6.0           27.7        188.5            188.9                 -       1,532.1           609.4             -                   -
  1967..........      347.4          5.4           22.7        146.4            172.9                 -       1,364.5           498.4             -                   -
  1966..........      297.6          4.7           21.3        116.6            155.0                 -       1,225.9           454.4             -                   -
  Notes: Rates may not add to totals because of rounding.
           Rates are based on annual population estimates provided by the Demographic Research Unit, California Department of Finance (see Table 52).
           Dash indicates data not available.
  a
    Prior to 2005, the Los Angeles Police Department had included child abuse and domestic violence simple assaults in its aggravated assault statistics. This
    change may have contributed to the large decrease in aggravated assaults from 2004 to 2005.
  b
    Includes estimated annual 1995 data provided by the Oakland Police Department.
  1
    In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various
    forms of sexual penetration understood to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
  2
    Data for arson crimes are not available prior to 1980. For additional information, see Appendix 1, Data Characteristics and Known Limitations.




                                                                                  102
                                                                                 Ex.
                                                                                Page 19
                                                                                Table 2
                                                                          CRIMES, 2013-2018
                                                        Number, Rate per 100,000 Population, and Percent Change
                                                           Violent crimes                                              Property crimes
                                                                                      Aggra-                                     Motor
               Year(s)                                                                                                                                             Arson
                                                                                       vated                                    vehicle             Total
                                    Total     Homicide        Rape1     Robbery       assault           Total        Burglary     theft         larceny-theft
                                                                                      Number
          2018...................   176,866       1,739       15,500        54,312    105,315       940,998          164,540        155,170          621,288        8,523
          2017...................   178,553       1,829       14,724        56,609    105,391       986,769          176,638        168,327          641,804        8,650
          2016...................   174,701       1,930       13,695        54,769    104,307     1,001,380          188,162        176,676          636,542        7,766
          2015...................   166,588       1,861       12,793        52,785     99,149     1,023,828          197,189        170,788          655,851        7,380
          2014...................   151,425       1,697        9,397        48,650     91,681       946,682          202,556        151,790          592,336        7,135
          2013...................   151,634       1,745        7,459        53,621     88,809     1,018,333          231,909        165,217          621,207        7,446
                                                                             Percent change in number
          2017 to 2018......           -0.9         -4.9         5.3           -4.1         -0.1             -4.6         -6.8          -7.8             -3.2           -1.5
          2016 to 2017......            2.2         -5.2         7.5            3.4          1.0             -1.5         -6.1          -4.7              0.8           11.4
          2015 to 2016......            4.9          3.7         7.1            3.8          5.2             -2.2         -4.6           3.4             -2.9            5.2
          2014 to 2015......           10.0          9.7           -            8.5          8.1              8.1         -2.6          12.5             10.7            3.4




 Ex.
          2013 to 2014......           -0.1         -2.8           -           -9.3          3.2             -7.0        -12.7          -8.1             -4.6           -4.2




  112
Page 20
          2013 to 2018......           16.6         -0.3            -           1.3       18.6           -7.6            -29.0           -6.1             0.0           14.5
                                                                            Rate per 100,000 population2
          2018...................     444.1          4.4        38.9         136.4       264.4        2,362.8           413.2          389.6         1,560.0            21.4
          2017...................     450.7          4.6        37.2         142.9       266.1        2,491.0           445.9          424.9         1,620.2            21.8
          2016...................     443.9          4.9        34.8         139.2       265.0        2,544.5           478.1          448.9         1,617.5            19.7
          2015...................     426.4          4.8        32.7         135.1       253.8        2,620.4           504.7          437.1         1,678.6            18.9
          2014...................     393.3          4.4        24.4         126.4       238.1        2,459.0           526.1          394.3         1,538.6            18.5
          2013...................     396.9          4.6        19.5         140.4       232.5        2,665.5           607.0          432.5         1,626.0            19.5
                                                                               Percent change in rate
          2017 to 2018......           -1.5         -4.3         4.6           -4.5         -0.6             -5.1         -7.3          -8.3              -3.7          -1.8
          2016 to 2017......            1.5         -6.1         6.9            2.7          0.4             -2.1         -6.7          -5.3               0.2          10.7
          2015 to 2016......            4.1          2.1         6.4            3.0          4.4             -2.9         -5.3           2.7              -3.6           4.2
          2014 to 2015......            8.4          9.1           -            6.9          6.6              6.6         -4.1          10.9               9.1           2.2
          2013 to 2014......           -0.9         -4.3           -          -10.0          2.4             -7.7        -13.3          -8.8              -5.4          -5.1
          2013 to 2018......           11.9         -4.3            -          -2.8        13.7            -11.4         -31.9           -9.9             -4.1           9.7
          Notes: Rates may not add to totals because of rounding.
                 Dash indicates that a percent change was not calculated due to data definition change.
          1
            In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various
            forms of sexual penetration understood to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          2
            Rates are based on annual population estimates provided by the Demographic Research Unit, California Department of Finance (see Table 52).
                                                                                                                                                                               Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4797 Page 27 of 193
                                                                                                                  Table 3
                                                                                                            CRIMES, 2013-2018
                                                                                                           By Category and Crime
                                                                      2013                    2014                   2015                      2016                         2017                       2018
                  Category and crime
                                                                 Number    Percent      Number     Percent   Number       Percent         Number    Percent            Number    Percent          Number    Percent
                                                                                                        Crimes within category
            Violent crimes......................                  151,634      100.0     151,425    100.0      166,588     100.0               174,701      100.0        178,553     100.0         176,866     100.0
              Homicide...........................                   1,745        1.2       1,697      1.1         1,861       1.1                1,930        1.1          1,829       1.0           1,739       1.0
              Rape1................................                 7,459        4.9       9,397      6.2       12,793        7.7               13,695        7.8         14,724       8.2          15,500       8.8
              Robbery............................                  53,621       35.4      48,650     32.1       52,785       31.7               54,769       31.4         56,609      31.7          54,312      30.7
              Aggravated assault...........                        88,809       58.6      91,681     60.5       99,149       59.5              104,307       59.7        105,391      59.0         105,315      59.5
            Property crimes...................                   1,018,333     100.0     946,682      100.0      1,023,828      100.0     1,001,380         100.0        986,769     100.0         940,998     100.0
             Burglary............................                  231,909      22.8     202,556       21.4        197,189       19.3       188,162          18.8        176,638      17.9         164,540      17.5
             Motor vehicle theft............                       165,217      16.2     151,790       16.0        170,788       16.7       176,676          17.6        168,327      17.1         155,170      16.5
             Total larceny-theft.............                      621,207      61.0     592,336       62.6        655,851       64.1       636,542          63.6        641,804      65.0         621,288      66.0
          Note: Percentages may not add to 100.0 because of rounding.
          1
            In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various forms of sexual penetration understood
            to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.




 Ex.
  122
Page 21
                                                                                                             Table 4
                                                                                                   HOMICIDE CRIMES, 2013-2018
                                                                                                     By Type of Weapon Used
                              Type                                                                                                                                                                   Percent change
                                                                        2013                2014                 2015                   2016                  2017                  2018
                               of                                                                                                                                                                    2013-     2017-
                           weapon used                             Number    Percent   Number    Percent    Number    Percent   Number     Percent       Number     Percent   Number    Percent      2018      2018
            Total.............................................       1,745               1,697                1,861               1,930                    1,829                1,739
             Unknown...................................                 46                  37                   40                  28                       33                   25
                Known.......................................         1,699     100.0     1,660     100.0      1,821     100.0     1,902        100.0       1,796      100.0     1,714      100.0        0.9     -4.6
                 Firearm..................................           1,225      72.1     1,169      70.4      1,276      70.1     1,368         71.9       1,274       70.9     1,178       68.7       -3.8     -7.5
                 Knife or cutting instrument.....                      238      14.0       256      15.4        263      14.4       280         14.7         258       14.4       252       14.7        5.9     -2.3
                 Blunt object 1...........................              76       4.5        65       3.9         97       5.3        89          4.7          76        4.2       112        6.5       47.4     47.4
                 Personal weapon2..................                     92       5.4        97       5.8         90       4.9        89          4.7         103        5.7        87        5.1       -5.4    -15.5
                 Other......................................            68       4.0        73       4.4         95       5.2        76          4.0          85        4.7        85        5.0       25.0      0.0
            Note: Percentages may not add to 100.0 because of rounding.
            1
              Club, etc.
            2
              Hands, feet, etc.
                                                                                                                                                                                                                       Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4798 Page 28 of 193
                                                                                                                      Table 5
                                                                                                               RAPE CRIMES, 2013-2018
                                                                                                                      By Type
                                                                                                                                                                                                                             Percent change
                                                                   2013                    2014                      2015                     2016                        2017                         2018
                                                                                                                                                                                                                             2013-       2017-
                                                             Number Percent            Number Percent           Number Percent          Number Percent             Number Percent              Number Percent                 2018        2018
          Total......................................          7,459 100.0               9,397  100.0            12,793  100.0           13,695  100.0              14,724  100.0               15,500  100.0                    -         5.3
            Rape by force...................                   6,665   89.4              8,562   91.1            11,827   92.4           12,785   93.4              13,799   93.7               14,526   93.7                    -         5.3
            Attempts to commit
             forcible rape....................                    794      10.6           835          8.9          966        7.6           910         6.6             925          6.3            974           6.3              -       5.3

          Notes: In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various forms of sexual penetration
                 understood to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
                 Dash indicates that a percent change was not calculated due to data definition change.




                                                                                                                Table 6
                                                                                                    ROBBERY CRIMES, 2013-2018
                                                                                        By Location, Type of Robbery, and Type of Weapon Used
                            Location,                                                                                                                                                                                    Percent change




 Ex.
                                                                        2013                    2014                   2015                    2016                       2017                      2018
                         type of robbery,




  132
                                                                                                                                                                                                                            2013-       2017-




Page 22
                           and weapon                             Number   Percent       Number   Percent        Number     Percent     Number     Percent        Number       Percent      Number      Percent              2018        2018
                                                                                                                            Total
          Total................................................   53,621       100.0     48,650        100.0      52,785      100.0     54,769        100.0        56,609        100.0       54,312        100.0              1.3        -4.1
                                                                                                                           Location
              Highway1.....................................       24,463        45.6     22,052         45.3      22,872      43.3      22,953         41.9        22,494         39.7       21,231         39.1            -13.2        -5.6
                             2
              Commercial ...............................          11,544        21.5     11,145         22.9      13,669      25.9      14,512         26.5        16,040         28.3       15,620         28.8             35.3        -2.6
              Residence...................................         4,794         8.9      4,370          9.0       4,283        8.1      4,730          8.6         4,504          8.0        4,343          8.0             -9.4        -3.6
              Bank...........................................        784         1.5        696          1.4         662        1.3        669          1.2           596          1.1          568          1.0            -27.6        -4.7
              Other3.........................................     12,036        22.4     10,387         21.4      11,299      21.4      11,905         21.7        12,975         22.9       12,550         23.1              4.3        -3.3
                                                                                                                      Type of robbery
              Armed.........................................      26,004        48.5     22,917         47.1      25,385     48.1     26,764           48.9        27,128         47.9       25,070         46.2             -3.6        -7.6
                          4
              Strong-arm ................................         27,617        51.5     25,733         52.9      27,400     51.9     28,005           51.1        29,481         52.1       29,242         53.8              5.9        -0.8
                                                                                                                   Type of weapon used
                Armed......................................       26,004       100.0     22,917        100.0      25,385      100.0     26,764        100.0        27,128        100.0       25,070        100.0             -3.6        -7.6
                  Firearm.................................        16,274        62.6     13,546         59.1      14,706       57.9     15,490         57.9        15,349         56.6       13,501         53.9            -17.0       -12.0
                  Knife or cutting instrument....                  4,641        17.8      4,553         19.9       5,028       19.8      5,207         19.5         5,277         19.5        5,031         20.1              8.4        -4.7
                  Other dangerous weapon.....                      5,089        19.6      4,818         21.0       5,651       22.3      6,067         22.7         6,502         24.0        6,538         26.1             28.5         0.6
          Notes: Percentages may not add to 100.0 because of rounding.
                  Data may not match previously published data.
          1
            Streets, parks, parking lots, etc.
          2
            Commercial house, gas or service station, convenience store, etc.
          3
            Churches, schools, government buildings, trains, wooded areas, etc.
          4
            Muggings and similar offenses where no weapon is used, but strong-arm tactics (limited to the use of personal weapons such as hands, arms, feet, fists, teeth, etc.) are employed or their use is threatened.
                                                                                                                                                                                                                                                  Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4799 Page 29 of 193
                                                                                                                     Table 7
                                                                                                        ASSAULT CRIMES, 2013-2018
                                                                                                  By Type of Assault and Type of Weapon Used
                                                                                                                                                                                                                             Percent change
                         Type of assault                              2013                      2014                     2015                     2016                        2017                       2018
                                  and                                                                                                                                                                                        2013-         2017-
                          weapon used                            Number     Percent      Number     Percent       Number    Percent        Number      Percent        Number       Percent       Number        Percent        2018          2018
             Total............................................   316,140                 332,396                  350,587                  357,126                    363,977                    367,972                      16.4           1.1
                Aggravated assault..................              88,809     100.0        91,681       100.0       99,149       100.0      104,307        100.0       105,391        100.0       105,315         100.0         18.6         -0.1
                 Firearm.................................         15,610      17.6        15,801        17.2       18,286        18.4       20,633         19.8        19,157         18.2        17,908          17.0         14.7         -6.5
                 Knife or cutting instrument....                  14,504      16.3        14,859        16.2       17,100        17.2       17,157         16.4        17,123         16.2        16,936          16.1         16.8         -1.1
                 Other dangerous weapon.....                      30,008      33.8        32,481        35.4       33,985        34.3       36,048         34.6        36,579         34.7        36,494          34.7         21.6         -0.2
                 Personal weapon 1................                28,687      32.3        28,540        31.1       29,778        30.0       30,469         29.2        32,532         30.9        33,977          32.3         18.4          4.4
                Not-aggravated assault 2.........                227,331                 240,715                  251,438                  252,819                    258,586                    262,657                       15.5          1.6
             Note: Percentages may not add to 100.0 because of rounding.
             1
               Hands, feet, etc.
             2
               Assaults that do not involve the use of a firearm, knife, cutting instrument, or other dangerous weapon and in which there are no serious or aggravated injuries to the victims. Not-aggravated (simple) assaults are not
               included in the violent crime count. This category is shown here as a means of quality control and for the purpose of looking at total assault violence.




                                                                                                                  Table 8




 Ex.
                                                                                                     BURGLARY CRIMES, 2013-2018




  142
Page 23
                                                                                       By Location, Time of Day, Type of Burglary, and Type of Entry
                     Location,                                                                                                                                                                                               Percent change
                                                                  2013                     2014                      2015                      2016                         2017                        2018
           time of day, type of burglary,                                                                                                                                                                                    2013-      2017-
                 and type of entry                          Number    Percent         Number    Percent        Number    Percent        Number       Percent        Number       Percent        Number       Percent          2018       2018
                                                                                                                           Total
          Total.......................................     231,909       100.0        202,556      100.0       197,189     100.0      188,162          100.0        176,638         100.0       164,540         100.0         -29.0          -6.8
                                                                                                                          Location
            Residence...........................           147,240         63.5       125,136       61.8       120,297      61.0      108,783            57.8        95,942          54.3        85,693          52.1         -41.8         -10.7
            Nonresidence......................              84,669         36.5        77,420       38.2        76,892      39.0        79,379           42.2        80,696          45.7        78,847          47.9          -6.9          -2.3
                                                                                                                         Time of day
            Daytime...............................           99,771        43.0        82,234       40.6        75,560      38.3        68,041           36.2        60,582          34.3        55,694          33.8         -44.2          -8.1
            Nighttime.............................           65,872        28.4        57,321       28.3        59,308      30.1        61,161           32.5        60,180          34.1        57,725          35.1         -12.4          -4.1
            Unknown.............................             66,266        28.6        63,001       31.1        62,321      31.6        58,960           31.3        55,876          31.6        51,121          31.1         -22.9          -8.5
                                                                                                                       Type of burglary
            Burglary...............................        219,172         94.5       191,190       94.4       186,176      94.4      177,426            94.3       166,705          94.4       155,306          94.4         -29.1          -6.8
            Attempted burglary..............                12,737          5.5        11,366        5.6        11,013       5.6        10,736            5.7         9,933           5.6         9,234           5.6         -27.5          -7.0
                                                                                                                        Type of entry
               Burglary............................        219,172       100.0        191,190      100.0       186,176     100.0      177,426          100.0        166,705         100.0       155,306         100.0         -29.1          -6.8
                Force.............................         132,626        60.5        112,803       59.0       115,641      62.1      112,906           63.6        109,141          65.5       102,415          65.9         -22.8          -6.2
                No force.........................           86,546        39.5         78,387       41.0        70,535      37.9        64,520          36.4         57,564          34.5        52,891          34.1         -38.9          -8.1
          Notes: Percentages may not add to 100.0 because of rounding.
                Data may not match previously published data.
                                                                                                                                                                                                                                                    Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4800 Page 30 of 193
                                                                                                                 Table 9
                                                                                                  MOTOR VEHICLE THEFT CRIMES, 2013-2018
                                                                                                            By Type of Vehicle
                           Type                                                                                                                                                                            Percent change
                                                                2013                         2014                     2015                2016                 2017                      2018
                            of                                                                                                                                                                             2013-     2017-
                          vehicle                       Number       Percent            Number     Percent     Number     Percent    Number    Percent    Number      Percent      Number      Percent      2018      2018
          Total...................................      165,217        100.0            151,790      100.0     170,788      100.0    176,676     100.0    168,327       100.0      155,170       100.0       -6.1      -7.8
              Autos...............................      128,370           77.7          120,088       79.1     136,119        79.7   138,391      78.3    123,726        73.5      110,141          71.0    -14.2     -11.0
              Trucks and buses 1...........              25,145           15.2           21,816       14.4      23,365        13.7    26,040      14.7     32,127        19.1       33,524          21.6     33.3       4.3
              Other vehicles2................            11,702            7.1            9,886        6.5      11,304         6.6    12,245       6.9     12,474         7.4       11,505           7.4     -1.7      -7.8
          Note: Percentages may not add to 100.0 because of rounding.
          1
            Includes pickup trucks, vans, and motor homes.
          2
            Includes motorcycles, snowmobiles, motor scooters, trail bikes, etc.




 Ex.
                                                                                                               Table 10




  152
Page 24
                                                                                                LARCENY-THEFT CRIMES, 2013-2018
                                                                                        Number, Rate per 100,000 Population, and Percent Change
                                                                                                                                                                                Percent change
                                                              Value
                                                                                            2013             2014        2015         2016         2017        2018             2013-    2017-
                                                            categories
                                                                                                                                                                                 2018     2018
                                                                                                                           Number
                                                Total................................      621,207       592,336         655,851     636,542      641,804     621,288             0.0        -3.2
                                                     Under $50....................         190,412       181,375     204,858      201,738         185,186     161,456            -15.2   -12.8
                                                     $50-$199......................        112,284       110,108     120,590      112,408         108,836     105,185             -6.3    -3.4
                                                     $200-$400....................          90,476        85,033       91,947      86,853          86,436      84,523             -6.6    -2.2
                                                     Over $400....................         228,035       215,820     238,456      235,543         261,346     270,124             18.5     3.4
                                                                                                              Rate per 100,000 population1
                                                Total................................      1,626.0       1,538.6      1,678.6     1,617.5         1,620.2      1,560.0            -4.1       -3.7
                                                     Under $50....................           498.4            471.1          524.3     512.6        467.5           405.4        -18.7   -13.3
                                                     $50-$199......................          293.9            286.0          308.6     285.6        274.7           264.1        -10.1    -3.9
                                                     $200-$400....................           236.8            220.9          235.3     220.7        218.2           212.2        -10.4    -2.7
                                                     Over $400....................           596.9            560.6          610.3     598.5        659.7           678.3         13.6     2.8
                                                Note: Rates may not add to total because of rounding.
                                                1
                                                 Rates are based on annual population estimates provided by the Demographic Research Unit, California Department of Finance (see Table 52).
                                                                                                                                                                                                                              Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4801 Page 31 of 193
                                                                                                                  Table 11
                                                                                                     LARCENY-THEFT CRIMES, 2013-2018
                                                                                                        By Type and Value Categories
                   Type of larceny-theft                                                                                                                                                                                   Percent change
                                                                     2013                     2014                      2015                           2016                   2017                        2018
                            and                                                                                                                                                                                            2013-     2017-
                     value categories                           Number    Percent       Number    Percent       Number       Percent         Number       Percent      Number       Percent      Number       Percent       2018      2018
                                                                                                                              Total
          Total............................................     621,207     100.0       592,336      100.0      655,851      100.0     636,542                100.0    641,804       100.0       621,288         100.0        0.0      -3.2
                                                                                                                    Type of larceny-theft
            Shoplifting................................          93,532      15.1        97,301       16.4      108,659           16.6        98,589           15.5     91,553         14.3       89,378          14.4       -4.4      -2.4
            From motor vehicles................                 217,029      34.9       202,916       34.3      235,419           35.9       238,185           37.4    256,625         40.0      243,040          39.1       12.0      -5.3
            Motor vehicle accessories.......                     46,320       7.5        48,029        8.1       53,541            8.2        51,656            8.1     51,897          8.1       51,872           8.3       12.0       0.0
            Bicycles...................................          34,747       5.6        33,095        5.6       36,554            5.6        31,739            5.0     28,996          4.5       27,336           4.4      -21.3      -5.7
            From buildings.........................              77,017      12.4        80,294       13.6       77,023           11.7        72,225           11.3     69,892         10.9       69,324          11.2      -10.0      -0.8
            All other...................................        152,562      24.6       130,701       22.1      144,655     22.1      144,148                  22.6    142,841         22.3      140,338          22.6       -8.0      -1.8
              Pocket-picking......................                3,478       0.6         3,293        0.6        3,783       0.6       3,903                   0.6      4,874          0.8        5,228           0.8       50.3       7.3
              Purse-snatching....................                 2,863       0.5         2,706        0.5        2,790       0.4       2,472                   0.4      2,599          0.4        2,312           0.4      -19.2     -11.0
              From coin machines.............                     1,599       0.3         1,230        0.2        1,307       0.2       1,468                   0.2      1,406          0.2        1,037           0.2      -35.1     -26.2
              Other.....................................        144,622      23.3       123,472       20.8      136,775     20.9      136,305                  21.4    133,962         20.9      131,761          21.2       -8.9      -1.6
                                                                                                                     Value categories
            Under $50................................           190,412      30.7       181,375       30.6      204,858           31.2       201,738           31.7    185,186         28.9      161,456          26.0      -15.2     -12.8
            $50 to $199..............................           112,284      18.1       110,108       18.6      120,590           18.4       112,408           17.7    108,836         17.0      105,185          16.9       -6.3      -3.4




 Ex.
  162
            $200 to $400............................             90,476      14.6        85,033       14.4       91,947           14.0        86,853           13.6     86,436         13.5       84,523          13.6       -6.6      -2.2




Page 25
            Over $400................................           228,035      36.7       215,820       36.4      238,456           36.4       235,543           37.0    261,346         40.7      270,124          43.5       18.5       3.4
          Note: Percentages may not add to subtotals or 100.0 because of rounding.



                                                                                                             Table 12
                                                                                     VALUE OF STOLEN AND RECOVERED PROPERTY, 2013-2018
                                                                                                    By Type and Percent Change
                                                                                               (Value Shown in Thousands of Dollars)
                                                                               Stolen                                                                             Recovered                                          Percent recovered
                                                                                                                                                                                                                         to stolen1
                    Year(s)                             Total                Motor vehicles              All other                       Total                   Motor vehicles               All other
                                                                                                                                                                                                                            Motor      All
                                             Value              Percent     Value       Percent     Value       Percent      Value       Percent                Value     Percent       Value       Percent       Total   vehicles   other
            2018…………….                     $2,895,111            100.0    1,115,651      38.5     1,779,458      61.5        $953,648     100.0                 749,514    78.6         204,134      21.4         32.9      67.2     11.5
            2017…………….                     $2,684,284            100.0    1,089,849      40.6     1,594,435      59.4        $940,499     100.0                 744,369    79.1         196,130      20.9         35.0      68.3     12.3
            2016…………….                     $2,633,591            100.0    1,074,038      40.8     1,559,553      59.2        $777,928     100.0                 706,114    90.8          71,814        9.2        29.5      65.7      4.6
            2015...................        $2,467,550            100.0      970,117      39.3     1,497,433      60.7        $743,433     100.0                 636,399    85.6         107,033      14.4         30.1      65.6      7.1
            2014...................        $2,179,803            100.0      766,902      35.2     1,412,901      64.8        $567,270     100.0                 488,560    86.1          78,710      13.9         26.0      63.7      5.6
            2013...................        $2,349,034            100.0      812,081      34.6     1,536,953      65.4        $571,801     100.0                 500,022    87.4          71,778      12.6         24.3      61.6      4.7
                                                                                                                  Percent change in value
            2017 to 2018......                          7.9                         2.4                      11.6                         1.4                         0.7                       4.1
            2013 to 2018......                          23.2                        37.4                     15.8                         66.8                        49.9                     184.4
            Note: Values may not add to total because of rounding.
                                                                                                                                                                                                                                              Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4802 Page 32 of 193




           1
             Percent recovered is the ratio of the value of property recovered within the year to the value of property stolen within the same year.
                                                                                                                   Table 13
                                                                                           VALUE OF STOLEN AND RECOVERED PROPERTY, 2013-2018
                                                                                                              By Type of Property
                                                                                                     (Value Shown in Thousands of Dollars)
                                                                                                                                                                                                                                Percent change
                                                                               2013                      2014                      2015                    2016                      2017                      2018
                           Type of property                                                                                                                                                                                     2013-    2017-
                                                                       Value          Percent    Value          Percent    Value       Percent     Value          Percent    Value          Percent    Value          Percent    2018     2018
                                                                                                                                    Stolen
          Total....................................................   $2,349,034      100.0     $2,179,803      100.0     $2,467,550      100.0   $2,633,590      100.0     $2,684,284      100.0     $2,895,111      100.0      23.2      7.9
              Currency, notes, etc........................              184,900         7.9       175,146         8.0       191,305         7.8      196,792        7.5        208,500        7.8        249,173        8.6       34.8    19.5
              Jewelry and precious metals...........                    371,884        15.8       354,643        16.3       340,421        13.8      358,869       13.6        292,533       10.9        334,480       11.6      -10.1    14.3
              Clothing and furs.............................             70,537         3.0        79,612         3.7        91,103         3.7       95,688        3.6        100,178        3.7        113,872        3.9       61.4    13.7
              Motor vehicles.................................           812,081        34.6       766,902        35.2       970,117        39.3    1,074,038       40.8      1,089,849       40.6      1,115,651       38.5       37.4     2.4
              Office equipment.............................             138,910         5.9       111,164         5.1       139,353         5.6      123,232        4.7        122,975        4.6        132,897        4.6       -4.3     8.1
              Televisions, radios, stereos, etc......                    97,819         4.2        82,442         3.8        87,926     3.6          75,512         2.9        77,467         2.9        66,709         2.3      -31.8    -13.9
              Firearms..........................................         19,301         0.8        13,067         0.6        16,919     0.7          13,302         0.5        12,695         0.5        18,832         0.7       -2.4     48.3
              Household goods.............................               44,937         1.9        43,014         2.0        42,151     1.7          39,606         1.5        39,278         1.5        41,478         1.4       -7.7      5.6




 Ex.
  172
              Consumable goods..........................                 21,541         0.9        20,270         0.9        24,212     1.0          30,526         1.2        29,989         1.1        31,258         1.1       45.1      4.2




Page 26
              Livestock..........................................         1,090         0.0           937         0.0         1,224     0.0             948         0.0         1,203         0.0         1,023         0.0       -6.1    -15.0
                    1
              Other ..............................................      586,034        24.9       532,608        24.4       562,819    22.8         625,077        23.7       709,616        26.4       789,736        27.3       34.8     11.3
                                                                                                                                 Recovered
          Total....................................................    $571,801       100.0      $567,270       100.0      $743,433       100.0    $777,929       100.0      $940,499       100.0      $953,648       100.0      66.8      1.4
              Currency, notes, etc........................                4,433         0.8         3,593         0.6         6,521         0.9       3,640         0.5         3,145         0.3         5,396         0.6       21.7    71.6
              Jewelry and precious metals...........                      9,405         1.6         6,980         1.2         7,360         1.0       5,705         0.7         5,634         0.6        10,772         1.1       14.5    91.2
              Clothing and furs.............................              5,229         0.9         8,414         1.5        29,283         3.9       6,272         0.8         6,210         0.7         5,626         0.6        7.6    -9.4
              Motor vehicles.................................           500,022        87.4       488,560        86.1       636,399        85.6     706,114        90.8       744,369        79.1       749,514        78.6       49.9     0.7
              Office equipment.............................               4,174         0.7         4,139         0.7         4,894         0.7       4,632         0.6         3,802         0.4         3,656         0.4      -12.4    -3.8
              Televisions, radios, stereos, etc......                     3,347          0.6        3,075         0.5         2,949         0.4       2,603         0.3         2,486         0.3         3,823         0.4      14.2      53.8
              Firearms..........................................            914          0.2          774         0.1           887         0.1         917         0.1         1,417         0.2           972         0.1       6.3     -31.4
              Household goods.............................                1,423          0.2        1,542         0.3         1,589         0.2       1,570         0.2         1,550         0.2         1,354         0.1      -4.8     -12.6
              Consumable goods..........................                  1,941          0.3        3,009         0.5         2,577         0.3       3,290         0.4         2,337         0.2         3,004         0.3      54.8      28.5
              Livestock..........................................            59          0.0           73         0.0           133         0.0         102         0.0            89         0.0           112         0.0      89.8      25.8
              Other1..............................................       40,851          7.1       47,112         8.3        50,840         6.8      43,084         5.5       169,460        18.0       169,419        17.8     314.7       0.0
          Note: Values and percentages may not add to total or 100.0 because of rounding.
          1
           The "Other" category includes personal electronic devices.
                                                                                                                                                                                                                                                  Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4803 Page 33 of 193
                                                                                                                   Table 14
                                                                                                         ARSON CRIMES, 2013-2018
                                                                                              By Type of Property and Value of Property Damage
                                                                                                   (Value Shown in Thousands of Dollars)
                                                                                                                                                                                                                                 Percent change
                                                                     2013                     2014                          2015                          2016                          2017                    2018
                       Type of property                                                                                                                                                                                          2013-     2017-
                                                               Number       Percent   Number         Percent       Number   Percent      Number                  Percent       Number          Percent   Number        Percent    2018      2018
                                                                                                                         Number of crimes
          Total.............................................      7,446      100.0       7,135         100.0         7,380    100.0        7,766                   100.0             8,650      100.0       8,523       100.0     14.5      -1.5
            Total structural property............                 2,528        34.0      2,459          34.5           2,450          33.2           2,805          36.1             3,175        36.7      2,825         33.1    11.7     -11.0
             Residential.............................             1,224        16.4      1,244          17.4           1,280          17.3           1,362          17.5             1,477        17.1      1,275         15.0     4.2     -13.7
                                        1
               Single occupancy ...............                     811        10.9        817          11.5             888          12.0             915          11.8             1,001        11.6        853         10.0     5.2     -14.8
               Other2..................................             413         5.5        427           6.0             392           5.3             447           5.8               476         5.5        422          5.0     2.2     -11.3
             Storage3.................................              124         1.7        128           1.8             116           1.6             124           1.6               144         1.7        121          1.4    -2.4     -16.0
             Commercial............................                 386         5.2        397           5.6             446           6.0             485           6.2               651         7.5        604          7.1    56.5      -7.2
               Industrial, manufacturing....                         31         0.4         32           0.4              38           0.5              29           0.4                61         0.7         49          0.6    58.1     -19.7
                      4
               Other ..................................             355         4.8        365           5.1             408           5.5             456           5.9               590         6.8        555          6.5    56.3      -5.9
             Community/public5.................                     550         7.4        421           5.9             394           5.3             518           6.7               572         6.6        497          5.8    -9.6     -13.1
                    6
             Other .....................................            244         3.3        269           3.8             214           2.9             316           4.1               331         3.8        328          3.8    34.4      -0.9
            Total mobile property................                 1,822        24.5      1,825          25.6           1,853          25.1           1,943          25.0             1,979        22.9      2,047         24.0    12.3       3.4
             Motor vehicles7......................                1,747        23.5      1,750          24.5           1,751          23.7           1,843          23.7             1,876        21.7      1,953         22.9    11.8       4.1
                   8
             Other .....................................             75         1.0         75           1.1             102           1.4             100           1.3               103         1.2         94          1.1    25.3      -8.7




 Ex.
                                  9
            Other property ..........................             3,096        41.6      2,851          40.0         3,077        41.7       3,018                  38.9             3,496        40.4      3,651         42.8    17.9       4.4




  182
Page 27
                                                                                                                         Value of property damage
          Total.............................................   $100,272      100.0    $140,455         100.0      $137,059      100.0     $104,359                 100.0      $261,135          100.0    $172,672       100.0     72.2     -33.9
            Total structural property............                77,876        77.7    119,819          85.3        111,938           81.7         84,389           80.9           212,531        81.4    147,727         85.6    89.7     -30.5
             Residential.............................            43,940        43.8     46,587          33.2         47,604           34.7         40,253           38.6            49,502        19.0    104,647         60.6   138.2     111.4
               Single occupancy1...............                  30,970        30.9     35,158          25.0         35,956           26.2         27,856           26.7            38,298        14.7     35,830         20.8    15.7      -6.4
                      2
               Other ..................................          12,970        12.9     11,429           8.1         11,648            8.5         12,397           11.9            11,204         4.3     68,817         39.9   430.6     514.2
                      3
             Storage .................................            1,871         1.9      1,542           1.1          2,645            1.9          2,719            2.6             7,645         2.9      2,167          1.3    15.8     -71.7
             Commercial............................              23,204        23.1     34,313          24.4         54,262           39.6         36,037           34.5           124,773        47.8     35,181         20.4    51.6     -71.8
               Industrial, manufacturing....                      8,909         8.9      9,565           6.8         31,456           23.0          1,727            1.7             2,819         1.1      8,956          5.2     0.5     217.7
                      4
               Other ..................................          14,295        14.3     24,748          17.6         22,806           16.6         34,310           32.9           121,954        46.7     26,225         15.2    83.5     -78.5
                                     5
             Community/public .................                   6,829         6.8      8,889           6.3          5,316            3.9          4,033            3.9            29,358        11.2      3,924          2.3   -42.5     -86.6
                    6
             Other .....................................          2,031         2.0     28,488          20.3          2,111            1.5          1,347            1.3             1,251         0.5      1,809          1.0   -10.9      44.6
            Total mobile property................                16,542        16.5     15,543          11.1         16,848           12.3         15,755           15.1            17,106         6.6     17,504         10.1     5.8       2.3
                                7
             Motor vehicles ......................               15,170        15.1     14,957          10.6         15,390           11.2         14,698           14.1            16,187         6.2     16,605          9.6     9.5       2.6
                   8
             Other .....................................          1,373         1.4        586           0.4          1,458            1.1          1,057            1.0               919         0.4        899          0.5   -34.5      -2.2
            Other property9..........................             5,854         5.8      5,092            3.6          8,273            6.0          4,215            4.0           31,498        12.1      7,441          4.3    27.1     -76.4
          Notes: Values and percentages may not add to subtotals, total, or 100.0 because of rounding.
                  Property type is determined by the point of origin of a fire.
          1
            Single occupancy - houses, townhouses, duplexes, etc.
          2                                                                                    6
            Other residential - apartments, tenements, hotels, motels, etc.                      Other structural property - outbuildings, buildings under construction, etc.
          3                                                                                    7
            Storage - barns, garages, warehouses, etc.                                           Motor vehicles - autos, trucks, buses, etc.
          4                                                                                    8
            Other commercial - stores, restaurants, offices, etc.                                Other mobile property - trailers, recreational vehicles, airplanes, boats, etc.
          5                                                                                    9
            Community/public - churches, jails, schools, hospitals, etc.                         Other property - crops, timber, fences, etc.
                                                                                                                                                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4804 Page 34 of 193
                                                                                    Table 15
                                                                        CRIMES CLEARED, 2013-2018
                                                                Number of Crimes, Clearances, and Clearance Rate
                         Crimes,                                                                                                                               Percent change
                       clearances,                       2013          2014              2015              2016              2017              2018            2013-    2017-
                   and clearance rates                                                                                                                          2018     2018
                                                                                Number of crimes reported
              Violent crimes.......................      151,634       151,425           166,588           174,701          178,553           176,866           16.6      -0.9
                Homicide...........................        1,745         1,697             1,861             1,930            1,829             1,739           -0.3      -4.9
                Rape1................................      7,459         9,397            12,793            13,695           14,724            15,500              -       5.3
                Robbery.............................      53,621        48,650            52,785            54,769           56,609            54,312            1.3      -4.1
                Aggravated assault...........             88,809        91,681            99,149           104,307          105,391           105,315           18.6      -0.1
              Property crimes....................       1,018,333      946,682        1,023,828         1,001,380           986,769           940,998           -7.6      -4.6
                Burglary.............................     231,909      202,556          197,189           188,162           176,638           164,540          -29.0      -6.8
                Motor vehicle theft.............          165,217      151,790          170,788           176,676           168,327           155,170           -6.1      -7.8
                Total larceny-theft…………                   621,207      592,336          655,851           636,542           641,804           621,288            0.0      -3.2

              Arson...............................….       7,446          7,135         7,380          7,766                   8,650             8,523          14.5      -1.5
                                                                                  Number of clearances
              Violent crimes.......................       69,135        71,420        76,342          77,997                  80,122            79,687          15.3      -0.5
                Homicide...........................        1,146         1,091          1,145          1,140                   1,144             1,116          -2.6      -2.4
                Rape1................................      3,110         3,921          5,304          5,585                   5,427             5,329             -      -1.8




 Ex.
                Robbery.............................      15,409        14,938        16,264          16,489                  17,324            16,758           8.8      -3.3




  192
Page 28
                Aggravated assault...........             49,470        51,470        53,629          54,783                  56,227            56,484          14.2       0.5
              Property crimes....................        137,094       134,955           128,653           114,766          103,843             97,984         -28.5      -5.6
                Burglary.............................     29,979        28,789            21,525            20,151           18,871             18,059         -39.8      -4.3
                Motor vehicle theft.............          13,038        12,328            14,296            14,916           15,336             14,631          12.2      -4.6
                Total larceny-theft…………                   94,077        93,838            92,832            79,699           69,636             65,294         -30.6      -6.2

              Arson...............................….       1,195          1,230           1,306               1,323            1,624             1,682          40.8       3.6
                                                                                      Clearance rate2
              Violent crimes.......................          45.6          47.2              45.8              44.6              44.9              45.1          -1.1      0.4
                Homicide...........................          65.7          64.3              61.5              59.1              62.5              64.2          -2.3      2.7
                Rape1................................        41.7          41.7              41.5              40.8              36.9              34.4             -     -6.8
                Robbery.............................         28.7          30.7              30.8              30.1              30.6              30.9           7.7      1.0
                Aggravated assault...........                55.7          56.1              54.1              52.5              53.4              53.6          -3.8      0.4
              Property crimes....................            13.5          14.3              12.6              11.5              10.5              10.4        -23.0      -1.0
                Burglary.............................        12.9          14.2              10.9              10.7              10.7              11.0        -14.7       2.8
                Motor vehicle theft.............              7.9           8.1               8.4               8.4               9.1               9.4         19.0       3.3
                Total larceny-theft…………                      15.1          15.8              14.2              12.5              10.9              10.5        -30.5      -3.7

              Arson...............................….         16.0          17.2              17.7              17.0              18.8              19.7         23.1       4.8
          Note: Dash indicates that a percent change was not calculated due to data definition change.
          1
            In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various
            forms of sexual penetration understood to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          2
                                                                                                                                                                                 Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4805 Page 35 of 193




              Percentage of clearances to total crimes reported.
  Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4806 Page 36 of 193

                                                                  Table 16
                                                         TOTAL ARRESTS, 1966-2018
                                                 Number and Rate per 100,000 Population at Risk
                                                                                          Law violations                                                    Status
                            Total
  Year(s)                                                      Total                          Felony                              Misdemeanor              offenses1

                Total       Adult     Juvenile     Total       Adult     Juvenile    Total     Adult       Juvenile     Total         Adult     Juvenile   Juvenile
                                                                             Number
2018.......   1,091,694   1,045,271    46,423    1,086,759   1,045,271    41,488    302,514   285,249       17,265     784,245      760,022      24,223      4,935
2017.......   1,097,083   1,040,834    56,249    1,090,253   1,040,834    49,419    306,024   286,651       19,373     784,229      754,183      30,046      6,830
2016.......   1,120,759   1,058,016    62,743    1,113,428   1,058,016    55,412    308,860   289,204       19,656     804,568      768,812      35,756      7,331
2015.......   1,158,812   1,086,889    71,923    1,150,118   1,086,889    63,229    314,748   293,367       21,381     835,370      793,522      41,848      8,694
    a
2014 .....    1,212,845   1,126,022    86,823    1,201,964   1,126,022    75,942    439,958   412,307       27,651     762,006      713,715      48,291     10,881
2013.......   1,205,536   1,108,599    96,937    1,193,726   1,108,599    85,127    442,741   411,929       30,812     750,985      696,670      54,315     11,810
2012.......   1,238,496   1,117,776   120,720    1,222,104   1,117,776   104,328    429,807   393,439       36,368     792,297      724,337      67,960     16,392
2011.......   1,267,196   1,117,633   149,563    1,245,369   1,117,633   127,736    419,914   376,511       43,403     825,455      741,122      84,333     21,827
2010.......   1,394,425   1,208,558   185,867    1,366,831   1,208,558   158,273    448,552   396,532       52,020      918,279     812,026     106,253     27,594
2009.......   1,466,852   1,262,156   204,696    1,436,662   1,262,156   174,506    466,441   407,886       58,555      970,221     854,270     115,951     30,190
2008.......   1,543,665   1,314,561   229,104    1,509,666   1,314,561   195,105    499,628   434,665       64,963    1,010,038     879,896     130,142     33,999
2007.......   1,551,900   1,315,044   236,856    1,515,864   1,315,044   200,820    523,276   457,085       66,191      992,588     857,959     134,629     36,036
2006.......   1,539,364   1,306,515   232,849    1,502,868   1,306,515   196,353    534,460   469,271       65,189      968,408     837,244     131,164     36,496
2005.......   1,508,210   1,289,431   218,779    1,477,212   1,289,431   187,781    538,166   477,005       61,161     939,046      812,426     126,620     30,998
2004.......   1,499,083   1,280,937   218,146    1,468,343   1,280,937   187,406    522,781   462,910       59,871     945,562      818,027     127,535     30,740
2003.......   1,471,083   1,247,763   223,320    1,438,863   1,247,763   191,100    507,081   446,203       60,878     931,782      801,560     130,222     32,220
2002.......   1,426,233   1,196,599   229,634    1,390,613   1,196,599   194,014    487,364   425,825       61,539     903,249      770,774     132,475     35,620
2001.......   1,420,680   1,180,194   240,486    1,380,667   1,180,194   200,473    472,677   408,684       63,993     907,990      771,510     136,480     40,013
2000.......   1,424,893   1,181,803   243,090    1,385,361   1,181,803   203,558    459,632   395,743       63,889      925,729     786,060     139,669     39,532
1999.......   1,496,459   1,238,334   258,125    1,453,720   1,238,334   215,386    467,936   399,433       68,503      985,784     838,901     146,883     42,739
1998.......   1,571,724   1,301,765   269,959    1,531,917   1,301,765   230,152    508,257   432,153       76,104    1,023,660     869,612     154,048     39,807
1997.......   1,620,381   1,343,861   276,520    1,580,746   1,343,861   236,885    547,550   464,802       82,748    1,033,196     879,059     154,137     39,635
1996.......   1,622,535   1,348,340   274,195    1,585,442   1,348,340   237,102    533,989   448,349       85,640    1,051,453     899,991     151,462     37,093
1995b.....    1,656,379   1,394,732   261,647    1,624,207   1,394,732   229,475    570,803   482,887       87,916    1,053,404      911,845    141,559     32,172
1994.......   1,652,723   1,394,894   257,829    1,624,789   1,394,894   229,895    581,264   489,265       91,999    1,043,525      905,629    137,896     27,934
1993.......   1,667,522   1,412,431   255,091    1,643,443   1,412,431   231,012    564,307   472,334       91,973    1,079,136      940,097    139,039     24,079
1992.......   1,718,254   1,471,058   247,196    1,695,153   1,471,058   224,095    564,416   470,932       93,484    1,130,737    1,000,126    130,611     23,101
1991.......   1,791,312   1,546,002   245,310    1,767,750   1,546,002   221,748    541,346   447,681       93,665    1,226,404    1,098,321    128,083     23,562
1990.......   1,979,355   1,736,828   242,527    1,955,744   1,736,828   218,916    577,268   485,895       91,373    1,378,476    1,250,933    127,543     23,611
1989.......   1,969,168   1,730,927   238,241    1,946,265   1,730,927   215,338    590,285   501,259       89,026    1,355,980    1,229,668    126,312     22,903
1988.......   1,903,067   1,673,864   229,203    1,879,183   1,673,864   205,319    550,446   469,688       80,758    1,328,737    1,204,176    124,561     23,884
1987.......   1,859,342   1,635,731   223,611    1,834,012   1,635,731   198,281    496,246   422,663       73,583    1,337,766    1,213,068    124,698     25,330
1986.......   1,794,481   1,558,601   235,880    1,769,204   1,558,601   210,603    469,982   393,790       76,192    1,299,222    1,164,811    134,411     25,277
1985.......   1,716,040   1,485,079   230,961    1,690,267   1,485,079   205,188    413,673   340,152       73,521    1,276,594    1,144,927    131,667     25,773
1984.......   1,680,721   1,458,674   222,047    1,653,997   1,458,674   195,323    384,861   315,872       68,989    1,269,136    1,142,802    126,334     26,724
1983.......   1,653,914   1,435,788   218,126    1,631,397   1,435,788   195,609    373,609   302,421       71,188    1,257,788    1,133,367    124,421     22,517
1982.......   1,621,944   1,378,695   243,249    1,597,903   1,378,695   219,208    386,995   302,559       84,436    1,210,908    1,076,136    134,772     24,041
1981.......   1,632,351   1,366,481   265,870    1,604,898   1,366,481   238,417    386,195   293,168       93,027    1,218,703    1,073,313    145,390     27,453
1980.......   1,542,850   1,260,324   282,526    1,512,454   1,260,324   252,130    372,190   274,814       97,376    1,140,264     985,510     154,754     30,396
1979.......   1,442,037   1,147,485   294,552    1,411,235   1,147,485   263,750    357,632   256,467      101,165    1,053,603     891,018     162,585     30,802
1978.......   1,382,805   1,098,602   284,203    1,351,539   1,098,602   252,937    334,647   233,957      100,690    1,016,892     864,645     152,247     31,266
1977.......   1,402,930   1,091,287   311,643    1,360,991   1,091,287   269,704    327,215   224,961      102,254    1,033,776     866,326     167,450     41,939
1976.......   1,395,447   1,043,153   352,294    1,314,685   1,043,153   271,532    327,535   224,532      103,003      987,150     818,621     168,529     80,762
1975.......   1,439,857   1,068,907   370,950    1,353,720   1,068,907   284,813    393,658   265,816      127,842     960,062      803,091     156,971     86,137
1974.......   1,488,102   1,079,971   408,131    1,380,204   1,079,971   300,233    402,421   267,904      134,517     977,783      812,067     165,716    107,898
1973.......   1,383,234   1,020,617   362,617    1,280,177   1,020,617   259,560    358,024   239,395      118,629     922,153      781,222     140,931    103,057
1972.......   1,340,438     987,206   353,232    1,154,325     987,206   167,119    343,578   240,231      103,347     810,747      746,975      63,772    186,113
1971.......   1,347,479     968,025   379,454    1,139,121     968,025   171,096    332,693   229,476      103,217     806,428      738,549      67,879    208,358
1970.......   1,340,072    957,137    382,935    1,123,750    957,137    166,613    315,232   214,836      100,396     808,518      742,301      66,217    216,322
1969.......   1,299,951    905,834    394,117    1,070,157    905,834    164,323    299,574   198,529      101,045     770,583      707,305      63,278    229,794
1968.......   1,188,905    822,454    366,451      975,102    822,454    152,648    258,462   168,511       89,951     716,640      653,943      62,697    213,803
1967.......   1,118,261    794,834    323,427      920,248    794,834    125,414    203,233   138,488       64,745     717,015      656,346      60,669    198,013
1966.......   1,047,056    744,036    303,020      856,191    744,036    112,155    166,245   114,283       51,962     689,946      629,753      60,193    190,865
                                                                                                                                                       (continued)




                                                                               202
                                                                              Ex.
                                                                             Page 29
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4807 Page 37 of 193

                                                                               Table 16 - continued
                                                                           TOTAL ARRESTS, 1966-2018
                                                                   Number and Rate per 100,000 Population at Risk
                                                                                                                               Law violations                                                              Status
                                     Total
    Year(s)                                                                           Total                                          Felony                                    Misdemeanor                offenses1

                     Total            Adult         Juvenile          Total           Adult      Juvenile     Total           Adult                 Juvenile         Total            Adult    Juvenile   Juvenile
                                                                                                                           2,3
                                                                                       Rate per 100,000 population at risk
2018.......          3,527.5          3,912.2        1,097.5          3,511.6         3,912.2       980.9       977.5       1,067.6                   408.2          2,534.1         2,844.6     572.7      116.7
2017.......          3,565.2          3,917.9        1,337.4          3,543.0         3,917.9     1,175.0       994.5       1,079.0                   460.6          2,548.5         2,838.9     714.4      162.4
2016.......          3,655.1          3,994.5        1,502.5          3,631.2         3,994.5     1,326.9    1,007.3        1,091.9                   470.7          2,623.9         2,902.6     856.2      175.6
2015.......          3,808.6          4,121.8        1,772.7          3,780.0         4,121.8         1,558.4         1,034.5         1,112.5         527.0          2,745.6         3,009.3   1,031.4      214.3
    a
2014 .....           4,017.3          4,309.3        2,138.3          3,981.3         4,309.3         1,870.3         1,457.3         1,577.9         681.0          2,524.0         2,731.4   1,189.3      268.0
2013.......          4,028.7          4,292.6        2,365.6          3,989.2         4,292.6         2,077.4         1,479.6         1,595.0         751.9          2,509.7         2,697.6   1,325.5      288.2
2012.......          4,165.1          4,367.5        2,914.5          4,109.9         4,367.5         2,518.7         1,445.4         1,537.3         878.0          2,664.5         2,830.2   1,640.7      395.7
2011.......          4,287.4          4,408.3        3,558.2          4,213.6         4,408.3         3,039.0         1,420.7         1,485.1       1,032.6          2,792.8         2,923.2   2,006.4      519.3
2010.......          4,737.7          4,802.2        4,357.4          4,644.0         4,802.2         3,710.5         1,524.0         1,575.6       1,219.6          3,120.0         3,226.6   2,491.0      646.9
2009.......          5,042.1          5,079.9        4,820.9          4,938.3         5,079.9         4,109.9         1,603.3         1,641.7       1,379.1          3,335.0         3,438.3   2,730.8      711.0
2008.......          5,347.0          5,369.2        5,222.9          5,229.2         5,369.2         4,447.8         1,730.6         1,775.4       1,481.0          3,498.6         3,593.9   2,966.9      775.1
2007.......          5,426.7          5,435.5        5,378.4          5,300.7         5,435.5         4,560.1         1,829.8         1,889.3       1,503.0          3,470.9         3,546.2   3,057.1      818.3
2006.......          5,436.1          5,463.0        5,290.4          5,307.2         5,463.0         4,461.2         1,887.4         1,962.2       1,481.1          3,419.8         3,500.8   2,980.1      829.2
2005.......          5,373.7          5,445.5        4,986.4          5,263.3         5,445.5         4,279.9         1,917.5         2,014.5       1,394.0          3,345.8         3,431.0   2,885.9      706.5
2004.......          5,385.5          5,459.7        4,987.6          5,275.1         5,459.7         4,284.8         1,878.1         1,973.0       1,368.9          3,397.0         3,486.6   2,915.9      702.8
2003.......          5,350.1          5,387.1        5,152.4          5,232.9         5,387.1         4,409.0         1,844.2         1,926.4       1,404.6          3,388.7         3,460.6   3,004.4      743.4
2002.......          5,264.5          5,242.1        5,384.2          5,133.0         5,242.1         4,549.0         1,798.9         1,865.5       1,442.9          3,334.0         3,376.6   3,106.1      835.2
2001.......          5,319.5          5,239.7        5,749.0          5,169.7         5,239.7         4,792.4         1,769.9         1,814.4       1,529.8          3,399.8         3,425.3   3,262.6      956.5
2000.......          5,427.6          5,329.2        5,962.6          5,277.0         5,329.2         4,992.9         1,750.8         1,784.6       1,567.1          3,526.2         3,544.7   3,425.9      969.7
1999.......          5,820.1          5,666.1        6,692.9          5,653.9         5,666.1         5,584.7         1,819.9         1,827.6       1,776.2          3,834.0         3,838.5   3,808.5    1,108.2
1998.......          6,221.4          6,055.2        7,170.4          6,063.9         6,055.2         6,113.1         2,011.9         2,010.2       2,021.4          4,052.0         4,045.1   4,091.7    1,057.3
1997.......          6,290.2          6,126.6        7,228.4          6,136.3         6,126.6         6,192.3         2,125.6         2,119.0       2,163.1          4,010.8         4,007.6   4,029.2    1,036.1
1996.......          6,349.4          6,177.8        7,354.0          6,204.2         6,177.8         6,359.2         2,089.6         2,054.2       2,296.9          4,114.6         4,123.5   4,062.3      994.8
        b
1995 .....           6,593.1          6,485.4        7,233.9          6,465.1         6,485.4         6,344.4         2,272.1         2,245.4       2,430.7          4,193.0         4,240.0   3,913.8      889.5
1994.......          6,690.3          6,581.7        7,346.0          6,577.2         6,581.7         6,550.1         2,353.0         2,308.6       2,621.2          4,224.2         4,273.1   3,928.9      795.9
1993.......          6,852.5          6,750.4        7,478.7          6,753.5         6,750.4         6,772.8         2,319.0         2,257.4       2,696.4          4,434.6         4,493.0   4,076.3      705.9
1992.......          7,166.7          7,119.9        7,458.1          7,070.3         7,119.9         6,761.1         2,354.1         2,279.3       2,820.5          4,716.2         4,840.6   3,940.6      697.0
1991.......          7,595.1          7,594.5        7,599.0          7,495.2         7,594.5         6,869.1         2,295.3         2,199.2       2,901.5          5,199.9         5,395.3   3,967.6      729.9
1990.......          8,539.4          8,672.2        7,696.0          8,437.6         8,672.2         6,946.8         2,490.5         2,426.1       2,899.5          5,947.1         6,246.0   4,047.3      749.2
1989.......          8,742.4          8,898.6        7,753.7          8,640.7         8,898.6         7,008.3         2,620.6         2,576.9       2,897.4          6,020.1         6,321.6   4,110.9      745.4
1988.......          8,662.1          8,863.3        7,430.5          8,553.4         8,863.3         6,656.3         2,505.4         2,487.0       2,618.1          6,048.0         6,376.2   4,038.2      774.3
1987.......          8,654.7          8,900.1        7,202.1          8,536.8         8,900.1         6,386.3         2,309.9         2,299.7       2,370.0          6,226.9         6,600.4   4,016.3      815.8
1986.......          8,541.3          8,705.7        7,593.7          8,421.0         8,705.7         6,780.0         2,237.0         2,199.6       2,452.9          6,184.0         6,506.2   4,327.1      813.7
1985.......          8,345.2          8,501.3        7,463.9          8,219.8         8,501.3         6,631.0         2,011.7         1,947.2       2,376.0          6,208.1         6,554.1   4,255.0      832.9
1984.......          8,333.6          8,538.5        7,198.9          8,201.1         8,538.5         6,332.5         1,908.3         1,849.0       2,236.7          6,292.8         6,689.5   4,095.8      866.4
1983.......          8,327.6          8,565.2        7,041.7          8,214.2         8,565.2         6,314.8         1,881.1         1,804.1       2,298.1          6,333.0         6,761.1   4,016.6      726.9
1982.......          8,313.0          8,398.7        7,858.5          8,189.8         8,398.7         7,081.8         1,983.5         1,843.1       2,727.8          6,206.3         6,555.6   4,354.0      776.7
1981.......          8,513.9          8,496.8        8,602.9          8,370.7         8,496.8         7,714.6         2,014.3         1,822.9       3,010.1          6,356.4         6,673.9   4,704.5      888.3
1980.......          8,196.1          7,987.4       9,277.8           8,034.6         7,987.4         8,279.6         1,977.2         1,741.6       3,197.7          6,057.4         6,245.7   5,081.9      998.2
1979.......          7,849.2          7,488.5       9,662.8           7,681.6         7,488.5         8,652.3         1,946.6         1,673.7       3,318.7          5,734.9         5,814.8   5,333.6    1,010.5
1978.......          7,676.7          7,365.2       9,177.1           7,503.2         7,365.2         8,167.5         1,857.8         1,568.5       3,251.3          5,645.4         5,796.7   4,916.2    1,009.6
1977.......          7,962.4          7,541.4       9,897.3           7,724.4         7,541.4         8,565.4         1,857.1         1,554.6       3,247.4          5,867.2         5,986.8   5,317.9    1,331.9
1976.......          8,080.2          7,408.3      11,047.1           7,612.6         7,408.3         8,514.6         1,896.6         1,594.6       3,229.9          5,716.0         5,813.7   5,284.7    2,532.5
1975.......          8,512.5          7,805.2      11,521.0           8,003.3         7,805.2         8,845.8         2,327.3         1,941.0       3,970.5          5,676.0         5,864.2   4,875.2    2,675.3
1974.......          8,984.1          8,095.8      12,660.1           8,332.7         8,095.8         9,313.1         2,429.5         2,008.3       4,172.7          5,903.2         6,087.5   5,140.4    3,347.0
1973.......          8,519.0          7,832.2      11,310.5           7,884.3         7,832.2         8,096.0         2,205.0         1,837.1       3,700.2          5,679.3         5,995.1   4,395.8    3,214.5
1972.......          8,416.5          7,737.4      11,152.0           7,247.9         7,737.4         5,276.2         2,157.3         1,882.9       3,262.8          5,090.6         5,854.6   2,013.4    5,875.8
1971.......          8,606.1          7,717.8      12,183.7           7,275.4         7,717.8         5,493.6         2,124.9         1,829.5       3,314.1          5,150.5         5,888.2   2,179.5    6,690.1
1970.......          8,714.0          7,756.6      12,601.8           7,307.4         7,756.6         5,483.0         2,049.8         1,741.0       3,303.9          5,257.5         6,015.6   2,179.1    7,118.8
1969.......          8,844.9          7,770.3      12,966.1           7,281.4         7,770.3         5,406.1         2,038.3         1,703.0       3,324.3          5,243.1         6,067.3   2,081.8    7,560.0
1968.......          8,268.1          7,212.2      12,314.8           6,781.2         7,212.2         5,129.8         1,797.4         1,477.7       3,022.9          4,983.8         5,734.5   2,107.0    7,185.0
1967.......          7,950.3          7,122.3      11,130.0           6,542.5         7,122.3         4,315.8         1,444.9         1,241.0       2,228.1          5,097.6         5,881.3   2,087.8    6,814.2
1966.......          7,644.6          6,843.3      10,729.4           6,251.1         6,843.3         3,971.2         1,213.8         1,051.1       1,839.9          5,037.3         5,792.2   2,131.3    6,758.2
Notes: Statewide arrest data from 1952 through 1965 can be found in Table 16 of Crime in California , 2006.
         Since 1966 there have been many changes in laws, data collection procedures, etc.; therefore, caution should be used when comparing data for the 1966 through 2018 period.
        Juvenile misdemeanor arrest data for 1973 through 2017 are not comparable to prior years because of changes in reporting criteria.
a
  In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when
  comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
b
  Includes estimated annual data for the Bakersfield Police Department and the Oakland Police Department. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
1
    Status offenses include truancy, incorrigibility, running away, and curfew violations. These offenses can only be committed or engaged in by a juvenile.
2
    Rates are based on annual population estimates provided by the Demographic Research Unit, California Department of Finance (see Table 52).
3
    Rates are based on the population at risk for each year. The categories are total (10-69 years of age), adult (18-69 years of age), and juvenile (10-17 years of age) (see Table 52).




                                                                                                            212
                                                                                                           Ex.
                                                                                                          Page 30
                                                                                                      Table 17
                                                                                            TOTAL ARRESTS, 2013-2018
                                                                               Number, Rate per 100,000 Population, and Percent Change
                                                                                                                                                   Law violations                                                           Status
                                                           Total
                    Year(s)                                                                                Total                                        Felony                                   Misdemeanor               offenses1

                                            Total           Adult        Juvenile           Total           Adult        Juvenile         Total           Adult      Juvenile           Total         Adult     Juvenile   Juvenile
                                                                                                                         Number
          2018......................     1,091,694       1,045,271         46,423        1,086,759       1,045,271    41,488    302,514                 285,249       17,265           784,245        760,022    24,223      4,935
          2017......................     1,097,083       1,040,834         56,249        1,090,253       1,040,834    49,419    306,024                 286,651       19,373           784,229        754,183    30,046      6,830
          2016......................     1,120,759       1,058,016         62,743        1,113,428       1,058,016    55,412    308,860                 289,204       19,656           804,568        768,812    35,756      7,331
          2015......................     1,158,812       1,086,889         71,923        1,150,118       1,086,889    63,229    314,748                 293,367       21,381           835,370        793,522    41,848      8,694
          2014a.....................     1,212,845       1,126,022         86,823        1,201,964       1,126,022    75,942    439,958                 412,307       27,651           762,006        713,715    48,291     10,881
          2013......................     1,205,536       1,108,599         96,937        1,193,726       1,108,599    85,127    442,741                 411,929       30,812           750,985        696,670    54,315     11,810
                                                                                                            Percent change in number
          2017 to 2018.........                 -0.5              0.4        -17.5               -0.3             0.4        -16.0            -1.1           -0.5        -10.9               0.0          0.8      -19.4     -27.7
          2016 to 2017.........                 -2.1             -1.6        -10.4               -2.1            -1.6        -10.8            -0.9           -0.9         -1.4              -2.5         -1.9      -16.0      -6.8
          2015 to 2016.........                 -3.3             -2.7        -12.8               -3.2            -2.7        -12.4            -1.9           -1.4         -8.1              -3.7         -3.1      -14.6     -15.7
          2014 to 2015.........                 -4.5             -3.5        -17.2               -4.3            -3.5        -16.7           -28.5          -28.8        -22.7               9.6         11.2      -13.3     -20.1
          2013 to 2014.........                  0.6              1.6        -10.4                0.7             1.6        -10.8            -0.6            0.1        -10.3               1.5          2.4      -11.1      -7.9
          2013 to 2018.........                 -9.4             -5.7        -52.1               -9.0          -5.7     -51.3        -31.7                  -30.8        -44.0               4.4          9.1      -55.4     -58.2
                                                                                                         Rate per 100,000 total population2
          2018......................        2,741.2         2,624.6          116.6          2,728.8         2,624.6     104.2        759.6       716.3                    43.4         1,969.2        1,908.4      60.8       12.4
          2017......................        2,769.5         2,627.5          142.0          2,752.3         2,627.5     124.8        772.5       723.6                    48.9         1,979.7        1,903.9      75.8       17.2




 Ex.
  222
          2016......................        2,847.9         2,688.4          159.4          2,829.2         2,688.4     140.8        784.8       734.9                    49.9         2,044.4        1,953.6      90.9       18.6




Page 31
          2015......................        2,965.9         2,781.8          184.1          2,943.6         2,781.8     161.8        805.6       750.8                    54.7         2,138.1        2,031.0     107.1       22.3
          2014......................        3,150.3         2,924.8          225.5          3,122.0         2,924.8     197.3      1,142.8     1,070.9                    71.8         1,979.3        1,853.8     125.4       28.3
          2013......................        3,155.5         2,901.7          253.7          3,124.6         2,901.7     222.8      1,158.9     1,078.2                    80.6         1,965.7        1,823.5     142.2       30.9
                                                                                                        Rate per 100,000 population at risk2,3
          2018......................        3,527.5         3,912.2       1,097.5           3,511.6    3,912.2       980.9       977.5    1,067.6                       408.2          2,534.1        2,844.6     572.7      116.7
          2017......................        3,565.2         3,917.9       1,337.4           3,543.0    3,917.9     1,175.0       994.5    1,079.0                       460.6          2,548.5        2,838.9     714.4      162.4
          2016......................        3,655.1         3,994.5       1,502.5           3,631.2    3,994.5     1,326.9     1,007.3    1,091.9                       470.7          2,623.9        2,902.6     856.2      175.6
          2015......................        3,808.6         4,121.8       1,772.7           3,780.0    4,121.8     1,558.4     1,034.5    1,112.5                       527.0          2,745.6        3,009.3   1,031.4      214.3
          2014......................        4,017.3         4,309.3       2,138.3           3,981.3    4,309.3     1,870.3     1,457.3    1,577.9                       681.0          2,524.0        2,731.4   1,189.3      268.0
          2013......................        4,028.7         4,292.6       2,365.6           3,989.2    4,292.6     2,077.4     1,479.6    1,595.0                       751.9          2,509.7        2,697.6   1,325.5      288.2
                                                                                            Percent change in rate per 100,000 population at risk
          2017 to 2018.........                 -1.1             -0.1        -17.9               -0.9            -0.1        -16.5            -1.7           -1.1        -11.4              -0.6          0.2      -19.8     -28.1
          2016 to 2017.........                 -2.5             -1.9        -11.0               -2.4            -1.9        -11.4            -1.3           -1.2         -2.1              -2.9         -2.2      -16.6      -7.5
          2015 to 2016.........                 -4.0             -3.1        -15.2               -3.9            -3.1        -14.9            -2.6           -1.9        -10.7              -4.4         -3.5      -17.0     -18.1
          2014 to 2015.........                 -5.2             -4.4        -17.1               -5.1            -4.4        -16.7           -29.0          -29.5        -22.6               8.8         10.2      -13.3     -20.0
          2013 to 2014.........                 -0.3              0.4         -9.6               -0.2             0.4        -10.0            -1.5           -1.1         -9.4               0.6          1.3      -10.3      -7.0
          2013 to 2018.........                -12.4             -8.9        -53.6             -12.0             -8.9        -52.8           -33.9          -33.1        -45.7               1.0          5.4      -56.8     -59.5
          Note: Rates calculated from the total population may not add to subtotals or total because of rounding.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when
            comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
          1
            Status offenses include truancy, incorrigibility, running away, and curfew violations. These offenses can only be committed or engaged in by a juvenile.
          2
              Rates are based on annual population estimates provided by the Demographic Research Unit, California Department of Finance (see Table 52).
          3
              Rates are based on the population at risk for each year. The categories are total (10-69 years of age), adult (18-69 years of age), and juvenile (10-17 years of age) (see Table 52).
                                                                                                                                                                                                                                       Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4808 Page 38 of 193
                                                                                                 Table 18
                                                                                      TOTAL ARRESTS, 2013-2018
                                                                             By Level of Offense for Adult and Juvenile Arrests
                                                         2013                    2014a                        2015                         2016                         2017                         2018
                   Level of offense
                                                    Number   Percent        Number   Percent             Number    Percent            Number   Percent             Number   Percent             Number   Percent
                                                                                                             Total
            Total................................   1,205,536     100.0     1,212,845        100.0       1,158,812     100.0          1,120,759        100.0       1,097,083        100.0       1,091,694    100.0
                                                                                                         Level of offense
               Felony..........................      442,741       36.7       439,958      36.3       314,748        27.2       308,860                 27.6         306,024         27.9         302,514        27.7
               Misdemeanor...............            750,985       62.3       762,006      62.8       835,370        72.1       804,568                 71.8         784,229         71.5         784,245        71.8
               Status offenses1...........            11,810        1.0        10,881        0.9         8,694        0.8         7,331                  0.7           6,830          0.6           4,935         0.5
                                                                                      Level of offense for adult and juvenile arrests
               Adult.............................   1,108,599      92.0     1,126,022         92.8       1,086,889         93.8       1,058,016         94.4       1,040,834         94.9       1,045,271        95.7
                Felony.......................         411,929      34.2       412,307         34.0         293,367         25.3         289,204         25.8         286,651         26.1         285,249        26.1
                Misdemeanor............               696,670      57.8       713,715         58.8         793,522         68.5         768,812         68.6         754,183         68.7         760,022        69.6
               Juvenile........................       96,937        8.0        86,823           7.2         71,923           6.2         62,743           5.6         56,249           5.1         46,423         4.3
                 Felony.......................        30,812        2.6        27,651           2.3         21,381           1.8         19,656           1.8         19,373           1.8         17,265         1.6
                 Misdemeanor............              54,315        4.5        48,291           4.0         41,848           3.6         35,756           3.2         30,046           2.7         24,223         2.2
                 Status offenses.........             11,810        1.0        10,881           0.9          8,694           0.8          7,331           0.7          6,830           0.6          4,935         0.5
            Note: Percentages may not add to subtotals or 100.0 because of rounding.




 Ex.
            a
              In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when




  232
Page 32
              comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
            1
              Status offenses include truancy, incorrigibility, running away, and curfew violations. These offenses can only be committed or engaged in by a juvenile.




                                                                                                     Table 19
                                                                                             FELONY ARRESTS, 2013-2018
                                                                                                    By Category

                                                          2013                      2014a                         2015                          2016                          2017                        2018
                      Category
                                                    Number      Percent     Number        Percent         Number       Percent         Number        Percent         Number        Percent         Number Percent
          Total...............................      442,741       100.0     439,958         100.0         314,748        100.0         308,860         100.0         306,024         100.0         302,514  100.0
            Violent offenses..........              103,123        23.3     107,791           24.5        109,756           34.9       108,977            35.3       111,478           36.4        112,461        37.2
            Property offenses........               106,995        24.2      97,806           22.2         73,970           23.5        75,506            24.4        77,223           25.2         72,962        24.1
            Drug offenses 1............             137,125        31.0     137,054           31.2         44,629           14.2        38,988            12.6        29,955            9.8         28,376         9.4
            All other.......................         95,498        21.6      97,307           22.1         86,393           27.4        85,389            27.6        87,368           28.5         88,715        29.3
          Note: Percentages may not add to 100.0 because of rounding.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when
            comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
          1
            In November 2016, California voters passed Proposition 64 which legalized the possession and use of marijuana for individuals 21 years of age and older and reduced the offense degree for
            numerous state statutes. Caution should be used when comparing drug offense arrests to prior years.
                                                                                                                                                                                                                         Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4809 Page 39 of 193
                                                                                                       Table 20
                                                                                              FELONY ARRESTS, 2013-2018
                                                                                                By Category and Offense
                                                                           2013                2014a                     2015                       2016                       2017                      2018
                      Category and offense
                                                                      Number    Percent   Number    Percent      Number       Percent       Number       Percent       Number       Percent       Number    Percent
          Total....................................................   442,741             439,958                314,748                    308,860                    306,024                    302,514
            Violent offenses...............................           103,123     100.0   107,791      100.0     109,756        100.0       108,977        100.0       111,478        100.0       112,461       100.0
              Homicide.......................................           1,423       1.4     1,427        1.3       1,439          1.3         1,440          1.3         1,501          1.3         1,416         1.3
              Rape1............................................         1,601       1.6     2,444        2.3       2,467          2.2         2,558          2.3         2,557          2.3         2,541         2.3
              Robbery........................................          15,934      15.5    14,799       13.7      15,903         14.5        15,892         14.6        17,000         15.2        16,713        14.9
              Assault..........................................        82,700      80.2    87,735       81.4      88,348         80.5        87,415         80.2        88,693         79.6        90,089        80.1
              Kidnapping....................................            1,465       1.4     1,386        1.3       1,599          1.5         1,672          1.5         1,727          1.5         1,702         1.5
            Property offenses............................             106,995     100.0    97,806      100.0       73,970       100.0        75,506        100.0        77,223        100.0        72,962       100.0
              Burglary........................................         49,694      46.4    45,112       46.1       24,101        32.6        23,209         30.7        22,551         29.2        20,887        28.6




 Ex.
              Theft.............................................       36,339      34.0    32,308       33.0       26,533        35.9        27,643         36.6        29,507         38.2        28,964        39.7




  242
Page 33
              Motor vehicle theft........................              13,750      12.9    13,629       13.9       17,234        23.3        18,344         24.3        19,216         24.9        17,714        24.3
              Forgery, checks, access cards.....                        6,261       5.9     5,860        6.0        5,068         6.9         5,166          6.8         4,566          5.9         4,031         5.5
              Arson............................................           951       0.9       897        0.9        1,034         1.4         1,144          1.5         1,383          1.8         1,366         1.9
            Drug offenses..................................           137,125     100.0   137,054      100.0       44,629       100.0        38,988        100.0        29,955        100.0        28,376       100.0
             Narcotics.......................................          37,133      27.1    36,476       26.6       11,596        26.0        10,228         26.2         9,605         32.1         9,061        31.9
             Marijuana2....................................            13,779      10.0    13,300        9.7        8,866        19.9         7,949         20.4         2,086          7.0         1,617         5.7
             Dangerous drugs..........................                 85,035      62.0    85,931       62.7       22,712        50.9        19,518         50.1        17,107         57.1        16,457        58.0
             Other.............................................         1,178       0.9     1,347        1.0        1,455         3.3         1,293          3.3         1,157          3.9         1,241         4.4
            All other...........................................       95,498     100.0    97,307      100.0       86,393       100.0        85,389        100.0        87,368        100.0        88,715       100.0
          Note: Percentages may not add to 100.0 because of rounding.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when
            comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
          1
            In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various forms of sexual penetration
            understood to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          2
            In November 2016, California voters passed Proposition 64 which legalized the possession and use of marijuana for individuals 21 years of age and older and reduced the offense degree for
            numerous state statutes. Caution should be used when comparing drug offense arrests to prior years.
                                                                                                                                                                                                                        Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4810 Page 40 of 193
                                                                                          Table 21
                                                                               FELONY ARRESTS, 2013-2018
                                                                     By Category and Offense for Adult and Juvenile Arrests
                                                                                         a
                                                             2013                 2014                       2015                2016                2017                2018
               Category and offense
                                                        Number Percent      Number Percent             Number Percent       Number Percent      Number Percent      Number Percent
                                                                                                        Total
          Total......................................   442,741     100.0   439,958          100.0     314,748     100.0    308,860     100.0   306,024     100.0   302,514     100.0
                                                                                               Adult and juvenile arrests
            Adult..................................     411,929      93.0   412,307     93.7    293,367       93.2     289,204           93.6   286,651      93.7   285,249      94.3
            Juvenile.............................        30,812       7.0    27,651      6.3     21,381        6.8       19,656           6.4    19,373       6.3    17,265       5.7
                                                                             Category and offense for adult and juvenile arrests
            Violent offenses.................           103,123     100.0   107,791          100.0     109,756      100.0   108,977     100.0   111,478     100.0   112,461     100.0
              Adult...............................       94,820      91.9    99,767           92.6     102,415       93.3   101,849      93.5   104,187      93.5   105,141      93.5
              Juvenile..........................          8,303       8.1     8,024            7.4       7,341        6.7     7,128       6.5     7,291       6.5     7,320       6.5
               Homicide........................           1,423     100.0     1,427          100.0       1,439      100.0     1,440     100.0     1,501     100.0     1,416     100.0




 Ex.
  252
                Adult............................         1,318      92.6     1,332           93.3       1,351       93.9     1,349      93.7     1,403      93.5     1,332      94.1




Page 34
                Juvenile.......................             105       7.4        95            6.7          88        6.1        91       6.3        98       6.5        84       5.9
               Rape1..............................        1,601     100.0     2,444          100.0       2,467      100.0     2,558     100.0     2,557     100.0     2,541     100.0
                Adult............................         1,484      92.7     2,169           88.7       2,217       89.9     2,285      89.3     2,267      88.7     2,296      90.4
                Juvenile.......................             117       7.3       275           11.3         250       10.1       273      10.7       290      11.3       245       9.6
               Robbery..........................         15,934     100.0    14,799          100.0      15,903      100.0    15,892     100.0    17,000     100.0    16,713     100.0
                Adult............................        12,828      80.5    12,062           81.5      13,306       83.7    13,288      83.6    14,037      82.6    13,763      82.3
                Juvenile.......................           3,106      19.5     2,737           18.5       2,597       16.3     2,604      16.4     2,963      17.4     2,950      17.7
               Assault............................       82,700     100.0    87,735          100.0      88,348      100.0    87,415     100.0    88,693     100.0    90,089     100.0
                Adult............................        77,794      94.1    82,885           94.5      84,019       95.1    83,338      95.3    84,835      95.7    86,116      95.6
                Juvenile.......................           4,906       5.9     4,850            5.5       4,329        4.9     4,077       4.7     3,858       4.3     3,973       4.4
               Kidnapping.....................            1,465     100.0     1,386          100.0       1,599      100.0     1,672     100.0     1,727     100.0     1,702    100.0
                 Adult............................        1,396      95.3     1,319           95.2       1,522       95.2     1,589      95.0     1,645      95.3     1,634      96.0
                 Juvenile.......................             69       4.7        67            4.8          77        4.8        83       5.0        82       4.7        68       4.0
                                                                                                                                                                           (continued)
                                                                                                                                                                                         Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4811 Page 41 of 193
                                                                                    Table 21 - continued
                                                                              FELONY ARRESTS, 2013-2018
                                                                    By Category and Offense for Adult and Juvenile Arrests
                                                            2013                  2014a                       2015                      2016                       2017                       2018
                 Category and offense
                                                       Number Percent      Number Percent             Number Percent             Number Percent            Number Percent             Number Percent
              Property offenses..............          106,995 100.0        97,806 100.0               73,970 100.0               75,506 100.0              77,223 100.0               72,962 100.0
               Adult...............................     95,201   89.0       87,672   89.6              67,285   91.0              69,640   92.2             70,987   91.9              68,162   93.4
               Juvenile..........................       11,794   11.0       10,134   10.4               6,685    9.0               5,866    7.8              6,236    8.1               4,800    6.6
                Burglary..........................      49,694     100.0     45,112       100.0        24,101        100.0        23,209       100.0         22,551       100.0         20,887          100.0
                 Adult............................      42,289      85.1     38,592        85.5        20,595         85.5        20,408        87.9         19,880        88.2         18,941           90.7
                 Juvenile.......................         7,405      14.9      6,520        14.5         3,506         14.5         2,801        12.1          2,671        11.8          1,946            9.3
                Theft...............................    36,339     100.0     32,308       100.0        26,533        100.0        27,643       100.0         29,507       100.0         28,964          100.0
                 Adult............................      33,802      93.0     30,346        93.9        25,107         94.6        26,314        95.2         27,919        94.6         27,664           95.5
                 Juvenile.......................         2,537       7.0      1,962         6.1         1,426          5.4         1,329         4.8          1,588         5.4          1,300            4.5
                Motor vehicle theft..........           13,750     100.0     13,629       100.0        17,234        100.0        18,344       100.0         19,216       100.0         17,714          100.0
                 Adult............................      12,287      89.4     12,289        90.2        15,749         91.4        16,884        92.0         17,494        91.0         16,341           92.2
                 Juvenile.......................         1,463      10.6      1,340         9.8         1,485          8.6         1,460         8.0          1,722         9.0          1,373            7.8
                Forgery, checks,
                 access cards................            6,261     100.0      5,860       100.0          5,068       100.0          5,166      100.0          4,566       100.0          4,031          100.0
                 Adult............................       6,160      98.4      5,766        98.4          4,988        98.4          5,098       98.7          4,511        98.8          3,997           99.2
                 Juvenile.......................           101       1.6         94         1.6             80         1.6             68        1.3             55         1.2             34            0.8
                Arson..............................       951      100.0        897       100.0          1,034       100.0          1,144      100.0          1,383       100.0          1,366          100.0
                 Adult............................        663       69.7        679        75.7            846        81.8            936       81.8          1,183        85.5          1,219           89.2




 Ex.
                 Juvenile.......................          288       30.3        218        24.3            188        18.2            208       18.2            200        14.5            147           10.8




  262
Page 35
              Drug offenses....................        137,125     100.0   137,054        100.0        44,629        100.0        38,988       100.0         29,955       100.0         28,376          100.0
               Adult...............................    133,727      97.5   133,996         97.8        43,096         96.6        37,655        96.6         29,279        97.7         27,889           98.3
               Juvenile..........................        3,398       2.5     3,058          2.2         1,533          3.4         1,333         3.4            676         2.3            487            1.7
                Narcotics.........................      37,133     100.0     36,476       100.0        11,596        100.0        10,228       100.0          9,605       100.0          9,061          100.0
                 Adult............................      36,438      98.1     35,875        98.4        11,317         97.6         9,961        97.4          9,359        97.4          8,887           98.1
                 Juvenile.......................           695       1.9        601         1.6           279          2.4           267         2.6            246         2.6            174            1.9
                Marijuana2......................        13,779     100.0     13,300       100.0          8,866       100.0          7,949      100.0          2,086       100.0          1,617          100.0
                 Adult............................      12,223      88.7     11,917        89.6          7,987        90.1          7,254       91.3          1,907        91.4          1,489           92.1
                 Juvenile.......................         1,556      11.3      1,383        10.4            879         9.9            695        8.7            179         8.6            128            7.9
                Dangerous drugs............             85,035     100.0     85,931       100.0        22,712        100.0        19,518       100.0         17,107       100.0         16,457          100.0
                 Adult............................      83,909      98.7     84,882        98.8        22,361         98.5        19,153        98.1         16,867        98.6         16,277           98.9
                 Juvenile.......................         1,126       1.3      1,049         1.2           351          1.5           365         1.9            240         1.4            180            1.1
                Other...............................     1,178     100.0      1,347       100.0          1,455       100.0          1,293      100.0          1,157       100.0          1,241          100.0
                 Adult............................       1,157      98.2      1,322        98.1          1,431        98.4          1,287       99.5          1,146        99.0          1,236           99.6
                 Juvenile.......................            21       1.8         25         1.9             24         1.6              6        0.5             11         1.0              5            0.4
              All other.............................    95,498     100.0     97,307       100.0        86,393        100.0        85,389       100.0         87,368       100.0         88,715          100.0
                Adult...............................    88,181      92.3     90,872        93.4        80,571         93.3        80,060        93.8         82,198        94.1         84,057           94.7
                Juvenile..........................       7,317       7.7      6,435         6.6         5,822          6.7         5,329         6.2          5,170         5.9          4,658            5.3
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when
            comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
          1
            In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various forms of sexual penetration
            understood to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          2
            In November 2016, California voters passed Proposition 64 which legalized the possession and use of marijuana for individuals 21 years of age and older and reduced the offense degree
            for numerous state statutes. Caution should be used when comparing drug offense arrests to prior years.
                                                                                                                                                                                                                Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4812 Page 42 of 193
                                                                                                       Table 22
                                                                                            FELONY ARRESTS, 2013-2018
                                                                             Number, Rate per 100,000 Population at Risk, and Percent Change
                                                                                                                                            Violent offenses
                                              Total
                 Year(s)                                                    Total                      Homicide                    Rape1                             Robbery                     Assault                  Kidnapping
                                                        Juve-                         Juve-                       Juve-                       Juve-                            Juve-                        Juve-                   Juve-
                                     Total     Adult     nile     Total      Adult     nile    Total    Adult      nile    Total   Adult       nile      Total        Adult     nile    Total     Adult      nile    Total   Adult nile
                                                                                                                    Number
          2018...................   302,514   285,249   17,265   112,461    105,141   7,320    1,416   1,332       84    2,541 2,296             245    16,713        13,763   2,950    90,089    86,116    3,973    1,702   1,634    68
          2017...................   306,024   286,651   19,373   111,478    104,187   7,291    1,501   1,403       98    2,557 2,267             290    17,000        14,037   2,963    88,693    84,835    3,858    1,727   1,645    82
          2016...................   308,860   289,204   19,656   108,977    101,849   7,128    1,440   1,349       91    2,558 2,285             273    15,892        13,288   2,604    87,415    83,338    4,077    1,672   1,589    83
          2015...................   314,748   293,367   21,381   109,756    102,415   7,341    1,439   1,351       88    2,467 2,217             250    15,903        13,306   2,597    88,348    84,019    4,329    1,599   1,522    77
          2014a..................   439,958   412,307   27,651   107,791     99,767   8,024    1,427   1,332       95    2,444 2,169             275    14,799        12,062   2,737    87,735    82,885    4,850    1,386   1,319    67
          2013...................   442,741   411,929   30,812   103,123     94,820   8,303    1,423   1,318      105    1,601 1,484             117    15,934        12,828   3,106    82,700    77,794    4,906    1,465   1,396    69
                                                                                                         Percent change in number
          2017 to 2018......           -1.1      -0.5    -10.9        0.9       0.9      0.4    -5.7     -5.1      -14.3    -0.6     1.3       -15.5       -1.7         -2.0    -0.4       1.6        1.5      3.0    -1.4    -0.7 -17.1
          2016 to 2017......           -0.9      -0.9     -1.4        2.3       2.3      2.3     4.2      4.0        7.7     0.0    -0.8         6.2        7.0          5.6    13.8       1.5        1.8     -5.4     3.3     3.5 -1.2
          2015 to 2016......           -1.9      -1.4     -8.1       -0.7      -0.6     -2.9     0.1     -0.1        3.4     3.7     3.1         9.2       -0.1         -0.1     0.3      -1.1       -0.8     -5.8     4.6     4.4   7.8
          2014 to 2015......          -28.5     -28.8    -22.7        1.8       2.7     -8.5     0.8      1.4       -7.4     0.9     2.2        -9.1        7.5         10.3    -5.1       0.7        1.4    -10.7    15.4    15.4 14.9
          2013 to 2014......           -0.6       0.1    -10.3        4.5       5.2     -3.4     0.3      1.1       -9.5    52.7    46.2       135.0       -7.1         -6.0   -11.9       6.1        6.5     -1.1    -5.4    -5.5 -2.9




 Ex.
  272
Page 36
          2013 to 2018......          -31.7     -30.8    -44.0       9.1       10.9    -11.8    -0.5      1.1    -20.0     58.7     54.7       109.4           4.9       7.3     -5.0      8.9      10.7     -19.0    16.2    17.0   -1.4
                                                                                                     Rate per 100,000 population at risk3
          2018...................     977.5   1,067.6    408.2     363.4      393.5   173.1      4.6      5.0      2.0      8.2       8.6        5.8       54.0         51.5    69.7     291.1     322.3     93.9      5.5     6.1    1.6
          2017...................     994.5   1,079.0    460.6     362.3      392.2   173.4      4.9      5.3      2.3      8.3       8.5        6.9       55.2         52.8    70.5     288.2     319.3     91.7      5.6     6.2    1.9
          2016...................   1,007.3   1,091.9    470.7     355.4      384.5   170.7      4.7      5.1      2.2      8.3       8.6        6.5       51.8         50.2    62.4     285.1     314.6     97.6      5.5     6.0    2.0
          2015...................   1,034.5   1,112.5    527.0     360.7      388.4   180.9      4.7      5.1      2.2      8.1       8.4        6.2       52.3         50.5    64.0     290.4     318.6    106.7      5.3     5.8    1.9
          2014...................   1,457.3   1,577.9    681.0     357.0      381.8   197.6      4.7      5.1      2.3      8.1       8.3        6.8       49.0         46.2    67.4     290.6     317.2    119.4      4.6     5.0    1.7
          2013...................   1,479.6   1,595.0    751.9     344.6      367.2   202.6      4.8      5.1      2.6      5.4       5.7        2.9       53.2         49.7    75.8     276.4     301.2    119.7      4.9     5.4    1.7
                                                                                                           Percent change in rate
          2017 to 2018......           -1.7      -1.1    -11.4        0.3       0.3     -0.2    -6.1     -5.7      -13.0    -1.2     1.2       -15.9       -2.2         -2.5    -1.1       1.0        0.9      2.4    -1.8    -1.6 -15.8
          2016 to 2017......           -1.3      -1.2     -2.1        1.9       2.0      1.6     4.3      3.9        4.5     0.0    -1.2         6.2        6.6          5.2    13.0       1.1        1.5     -6.0     1.8     3.3 -5.0
          2015 to 2016......           -2.6      -1.9    -10.7       -1.5      -1.0     -5.6     0.0      0.0        0.0     2.5     2.4         4.8       -1.0         -0.6    -2.5      -1.8       -1.3     -8.5     3.8     3.4   5.3
          2014 to 2015......          -29.0     -29.5    -22.6        1.0       1.7     -8.5     0.0      0.0       -4.3     0.0     1.2        -8.8        6.7          9.3    -5.0      -0.1        0.4    -10.6    15.2    16.0 11.8
          2013 to 2014......           -1.5      -1.1     -9.4        3.6       4.0     -2.5    -2.1      0.0      -11.5    50.0    45.6       134.5       -7.9         -7.0   -11.1       5.1        5.3     -0.3    -6.1    -7.4   0.0
          2013 to 2018......          -33.9     -33.1    -45.7       5.5        7.2    -14.6    -4.2     -2.0      -23.1    51.9    50.9       100.0           1.5       3.6     -8.0      5.3       7.0     -21.6    12.2    13.0 -5.9
                                                                                                                                                                                                                              (continued)
                                                                                                                                                                                                                                            Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4813 Page 43 of 193
                                                                                               Table 22 - continued
                                                                                         FELONY ARRESTS, 2013-2018
                                                                          Number, Rate per 100,000 Population at Risk, and Percent Change
                                                                                                                   Property offenses
                Year(s)                       Total                         Burglary                      Theft                  Motor vehicle theft       Forgery, checks, access cards            Arson
                                                        Juve-                          Juve-                     Juve-                            Juve-                           Juve-                     Juve-
                                    Total     Adult      nile     Total      Adult      nile    Total     Adult   nile        Total    Adult       nile      Total      Adult      nile    Total    Adult    nile
                                                                                                             Number
          2018...................    72,962   68,162     4,800    20,887     18,941     1,946   28,964 27,664       1,300 17,714        16,341    1,373       4,031      3,997       34    1,366    1,219       147
          2017...................    77,223   70,987     6,236    22,551     19,880     2,671   29,507 27,919       1,588 19,216        17,494    1,722       4,566      4,511       55    1,383    1,183       200
          2016...................    75,506   69,640     5,866    23,209     20,408     2,801   27,643 26,314       1,329 18,344        16,884    1,460       5,166      5,098       68    1,144      936       208
          2015...................    73,970   67,285     6,685    24,101     20,595     3,506   26,533 25,107       1,426 17,234        15,749    1,485       5,068      4,988       80    1,034      846       188
          2014a..................    97,806   87,672    10,134    45,112     38,592     6,520   32,308 30,346       1,962 13,629        12,289    1,340       5,860      5,766       94      897      679       218
          2013...................   106,995   95,201    11,794    49,694     42,289     7,405   36,339 33,802       2,537 13,750        12,287    1,463       6,261      6,160      101      951      663       288
                                                                                                     Percent change in number
          2017 to 2018......           -5.5      -4.0     -23.0     -7.4        -4.7    -27.1     -1.8      -0.9      -18.1     -7.8      -6.6     -20.3       -11.7     -11.4     -38.2    -1.2      3.0     -26.5




 Ex.
          2016 to 2017......            2.3       1.9       6.3     -2.8        -2.6     -4.6      6.7       6.1       19.5      4.8       3.6      17.9       -11.6     -11.5     -19.1    20.9     26.4      -3.8




  282
Page 37
          2015 to 2016......            2.1       3.5     -12.3     -3.7        -0.9    -20.1      4.2       4.8       -6.8      6.4       7.2      -1.7         1.9       2.2     -15.0    10.6     10.6      10.6
          2014 to 2015......          -24.4     -23.3     -34.0    -46.6       -46.6    -46.2    -17.9     -17.3      -27.3     26.5      28.2      10.8       -13.5     -13.5     -14.9    15.3     24.6     -13.8
          2013 to 2014......           -8.6      -7.9     -14.1     -9.2        -8.7    -12.0    -11.1     -10.2      -22.7     -0.9       0.0      -8.4        -6.4      -6.4      -6.9    -5.7      2.4     -24.3
          2013 to 2018......          -31.8     -28.4     -59.3    -58.0       -55.2    -73.7    -20.3     -18.2    -48.8       28.8      33.0      -6.2       -35.6     -35.1     -66.3    43.6     83.9     -49.0
                                                                                                Rate per 100,000 population at risk3
          2018...................     235.8    255.1     113.5      67.5       70.9      46.0     93.6     103.5     30.7       57.2      61.2     32.5        13.0       15.0       0.8      4.4     4.6       3.5
          2017...................     251.0    267.2     148.3      73.3       74.8      63.5     95.9     105.1     37.8       62.4      65.9     40.9        14.8       17.0       1.3      4.5     4.5       4.8
          2016...................     246.2    262.9     140.5      75.7       77.0      67.1     90.2      99.3     31.8       59.8      63.7     35.0        16.8       19.2       1.6      3.7     3.5       5.0
          2015...................     243.1    255.2     164.8      79.2       78.1      86.4     87.2      95.2     35.1       56.6      59.7     36.6        16.7       18.9       2.0      3.4     3.2       4.6
          2014...................     324.0    335.5     249.6     149.4      147.7     160.6   107.0      116.1     48.3       45.1      47.0     33.0        19.4       22.1       2.3      3.0     2.6       5.4
          2013...................     357.6    368.6     287.8     166.1      163.7     180.7   121.4      130.9     61.9       46.0      47.6     35.7        20.9       23.9       2.5      3.2     2.6       7.0
                                                                                                       Percent change in rate
          2017 to 2018......           -6.1      -4.5     -23.5     -7.9        -5.2    -27.6     -2.4      -1.5      -18.8     -8.3      -7.1     -20.5       -12.2     -11.8     -38.5    -2.2      2.2     -27.1
          2016 to 2017......            1.9       1.6       5.6     -3.2        -2.9     -5.4      6.3       5.8       18.9      4.3       3.5      16.9       -11.9     -11.5     -18.8    21.6     28.6      -4.0
          2015 to 2016......            1.3       3.0     -14.7     -4.4        -1.4    -22.3      3.4       4.3       -9.4      5.7       6.7      -4.4         0.6       1.6     -20.0     8.8      9.4       8.7
          2014 to 2015......          -25.0     -23.9     -34.0    -47.0       -47.1    -46.2    -18.5     -18.0      -27.3     25.5      27.0      10.9       -13.9     -14.5     -13.0    13.3     23.1     -14.8
          2013 to 2014......           -9.4      -9.0     -13.3    -10.1        -9.8    -11.1    -11.9     -11.3      -22.0     -2.0      -1.3      -7.6        -7.2      -7.5      -8.0    -6.3      0.0     -22.9
          2013 to 2018......          -34.1     -30.8     -60.6    -59.4       -56.7    -74.5    -22.9     -20.9      -50.4     24.3      28.6      -9.0       -37.8     -37.2     -68.0    37.5     76.9      -50.0
                                                                                                                                                                                                        (continued)
                                                                                                                                                                                                                       Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4814 Page 44 of 193
                                                                                                       Table 22 - continued
                                                                                                 FELONY ARRESTS, 2013-2018
                                                                                  Number, Rate per 100,000 Population at Risk, and Percent Change
                                                                                                                  Drug offenses
                                                                                                                                                                                                                                    All other
                Year(s)                       Total                               Narcotics                            Marijuana2                     Dangerous drugs                            Other
                                                          Juve-                                 Juve-                           Juve-                               Juve-                                      Juve-                             Juve-
                                     Total     Adult       nile         Total        Adult       nile        Total        Adult  nile             Total    Adult      nile             Total       Adult        nile       Total       Adult      nile
                                                                                                                            Number
          2018...................    28,376    27,889         487        9,061        8,887         174       1,617      1,489      128           16,457       16,277        180        1,241        1,236         5       88,715      84,057     4,658
          2017...................    29,955    29,279         676        9,605        9,359         246       2,086      1,907      179           17,107       16,867        240        1,157        1,146        11       87,368      82,198     5,170
          2016...................    38,988    37,655       1,333       10,228        9,961         267       7,949      7,254      695           19,518       19,153        365        1,293        1,287         6       85,389      80,060     5,329
          2015...................    44,629    43,096       1,533       11,596       11,317         279       8,866      7,987      879           22,712       22,361        351        1,455        1,431        24       86,393      80,571     5,822
          2014a..................   137,054   133,996       3,058       36,476       35,875         601      13,300    11,917     1,383           85,931       84,882      1,049        1,347        1,322        25       97,307      90,872     6,435
          2013...................   137,125   133,727       3,398       37,133       36,438         695      13,779    12,223     1,556           85,035       83,909      1,126        1,178        1,157        21       95,498      88,181     7,317
                                                                                                                  Percent change in number
          2017 to 2018......           -5.3       -4.7       -28.0         -5.7         -5.0      -29.3        -22.5        -21.9      -28.5         -3.8         -3.5      -25.0          7.3          7.9        -          1.5          2.3     -9.9
          2016 to 2017......          -23.2      -22.2       -49.3         -6.1         -6.0       -7.9        -73.8        -73.7      -74.2        -12.4        -11.9      -34.2        -10.5        -11.0        -          2.3          2.7     -3.0
          2015 to 2016......          -12.6      -12.6       -13.0        -11.8        -12.0       -4.3        -10.3         -9.2      -20.9        -14.1        -14.3        4.0        -11.1        -10.1        -         -1.2         -0.6     -8.5
          2014 to 2015......          -67.4      -67.8       -49.9        -68.2        -68.5      -53.6        -33.3        -33.0      -36.4        -73.6        -73.7      -66.5          8.0          8.2        -        -11.2        -11.3     -9.5
          2013 to 2014......           -0.1        0.2       -10.0         -1.8         -1.5      -13.5         -3.5         -2.5      -11.1          1.1          1.2       -6.8         14.3         14.3        -          1.9          3.1    -12.1




 Ex.
          2013 to 2018......          -79.3      -79.1       -85.7        -75.6        -75.6      -75.0        -88.3      -87.8    -91.8        -80.6            -80.6      -84.0          5.3           6.8       -         -7.1         -4.7    -36.3




  292
Page 38
                                                                                                              Rate per 100,000 population at risk3
          2018...................      91.7     104.4        11.5         29.3         33.3         4.1          5.2        5.6      3.0         53.2             60.9        4.3          4.0          4.6      0.1        286.7       314.6     110.1
          2017...................      97.3     110.2        16.1         31.2         35.2         5.8          6.8        7.2      4.3         55.6             63.5        5.7          3.8          4.3      0.3        283.9       309.4     122.9
          2016...................     127.2     142.2        31.9         33.4         37.6         6.4         25.9       27.4     16.6         63.7             72.3        8.7          4.2          4.9      0.1        278.5       302.3     127.6
          2015...................     146.7     163.4        37.8         38.1         42.9         6.9         29.1       30.3     21.7         74.6             84.8        8.7          4.8          5.4      0.6        283.9       305.6     143.5
          2014...................     454.0     512.8        75.3        120.8        137.3        14.8         44.1       45.6     34.1        284.6            324.8       25.8          4.5          5.1      0.6        322.3       347.8     158.5
          2013...................     458.3     517.8        82.9        124.1        141.1        17.0         46.0       47.3     38.0        284.2            324.9       27.5          3.9          4.5      0.5        319.1       341.4     178.6
                                                                                                                    Percent change in rate
          2017 to 2018......           -5.8       -5.3      -28.6          -6.1         -5.4      -29.3        -23.5        -22.2      -30.2         -4.3         -4.1      -24.6          5.3          7.0    -66.7          1.0          1.7    -10.4
          2016 to 2017......          -23.5      -22.5      -49.5          -6.6         -6.4       -9.4        -73.7        -73.7      -74.1        -12.7        -12.2      -34.5         -9.5        -12.2    200.0          1.9          2.3     -3.7
          2015 to 2016......          -13.3      -13.0      -15.6         -12.3        -12.4       -7.2        -11.0         -9.6      -23.5        -14.6        -14.7        0.0        -12.5         -9.3    -83.3         -1.9         -1.1    -11.1
          2014 to 2015......          -67.7      -68.1      -49.8         -68.5        -68.8      -53.4        -34.0        -33.6      -36.4        -73.8        -73.9      -66.3          6.7          5.9      0.0        -11.9        -12.1     -9.5
          2013 to 2014......           -0.9       -1.0       -9.2          -2.7         -2.7      -12.9         -4.1         -3.6      -10.3          0.1          0.0       -6.2         15.4         13.3     20.0          1.0          1.9    -11.3
          2013 to 2018......          -80.0      -79.8      -86.1         -76.4        -76.4      -75.9        -88.7        -88.2      -92.1        -81.3        -81.3      -84.4          2.6          2.2    -80.0        -10.2         -7.9    -38.4
          Note: Dash indicates that a percent change is not calculated when the base number is less than 50.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when
            comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
          1
            In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various forms of sexual penetration understood to be rape.
            For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          2
            In November 2016, California voters passed Proposition 64 which legalized the possession and use of marijuana for individuals 21 years of age and older and reduced the offense degree for numerous state
            statutes. Caution should be used when comparing drug offense arrests to prior years.
          3
            Rates are based on the population at risk for each year. The categories are total (10-69 years of age), adult (18-69 years of age), and juvenile (10-17 years of age) (see Table 52).
                                                                                                                                                                                                                                                          Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4815 Page 45 of 193
                                                                                      Table 23
                                                                      ADULT FELONY ARRESTS, 2013-2018
                                                               By Category, Offense, and Law Enforcement Disposition
                       Category, offense,                                                                                                           2018               Percent change
                             and                                      2013     2014a           2015           2016            2017                                      2013- 2017-
                  law enforcement disposition                                                                                              Number       Percent          2018    2018
                                                                                                Total
          Total...................................................   411,929   412,307    293,367     289,204               286,651         285,249        100.0         -30.8    -0.5
                                                                                     Category and offense
            Violent offenses...............................           94,820    99,767       102,415        101,849         104,187         105,141         36.9          10.9     0.9
              Homicide......................................           1,318     1,332         1,351          1,349           1,403           1,332          0.5           1.1    -5.1
              Rape1............................................        1,484     2,169         2,217          2,285           2,267           2,296          0.8          54.7     1.3
              Robbery........................................         12,828    12,062        13,306         13,288          14,037          13,763          4.8           7.3    -2.0
              Assault..........................................       77,794    82,885        84,019         83,338          84,835          86,116         30.2          10.7     1.5
              Kidnapping...................................            1,396     1,319         1,522          1,589           1,645           1,634          0.6          17.0    -0.7
            Property offenses............................             95,201    87,672        67,285          69,640          70,987         68,162         23.9         -28.4    -4.0
              Burglary........................................        42,289    38,592        20,595          20,408          19,880         18,941          6.6         -55.2    -4.7
              Theft.............................................      33,802    30,346        25,107          26,314          27,919         27,664          9.7         -18.2    -0.9
              Motor vehicle theft........................             12,287    12,289        15,749          16,884          17,494         16,341          5.7          33.0    -6.6
              Forgery, checks, access cards.....                       6,160     5,766         4,988           5,098           4,511          3,997          1.4         -35.1   -11.4
              Arson............................................          663       679           846             936           1,183          1,219          0.4          83.9     3.0
            Drug offenses..................................          133,727   133,996        43,096          37,655          29,279         27,889           9.8        -79.1    -4.7




 Ex.
             Narcotics......................................          36,438    35,875        11,317           9,961           9,359          8,887           3.1        -75.6    -5.0




  302
Page 39
             Marijuana2.....................................          12,223    11,917         7,987           7,254           1,907          1,489           0.5        -87.8   -21.9
             Dangerous drugs..........................                83,909    84,882        22,361          19,153          16,867         16,277           5.7        -80.6    -3.5
             Other............................................         1,157     1,322         1,431           1,287           1,146          1,236           0.4          6.8     7.9
            Sex offenses....................................           5,838     5,256          4,927          4,718           4,896           4,667          1.6        -20.1    -4.7
             Lewd or lascivious........................                1,981     2,041          1,934          1,811           1,736           1,609          0.6        -18.8    -7.3
             Other1...........................................         3,857     3,215          2,993          2,907           3,160           3,058          1.1        -20.7    -3.2
            All other...........................................      82,343    85,616     75,644      75,342                 77,302         79,390         27.8          -3.6    2.7
              Weapons......................................           17,054    16,664     17,912      19,506                 20,561         20,864          7.3          22.3    1.5
              Driving under the influence...........                   4,800     4,873       4,898      5,194                  4,930          4,906          1.7           2.2   -0.5
              Hit-and-run...................................           1,087     1,132       1,111      1,274                  1,276          1,207          0.4          11.0   -5.4
              Escape.........................................            353       233         250         236                   235            321          0.1          -9.1   36.6
              Other............................................       59,049    62,714     51,473      49,132                 50,300         52,092         18.3         -11.8    3.6
                                                                                  Law enforcement disposition
            Released.........................................         19,018    19,774        15,634         16,278          15,791          16,201          5.7         -14.8    2.6
            Turned over to other agency...........                     2,999     3,196         2,879          2,846           3,301           3,921          1.4          30.7   18.8
            Complaint sought............................             389,912   389,337       274,854        270,080         267,559         265,127         92.9         -32.0   -0.9
          Note: Percentages may not add to subtotals or 100.0 because of rounding.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported.
            Caution should be used when comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and
            Known Limitations and Appendix 3, Arrest Offense Codes.
          1
            In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various forms of
            sexual penetration understood to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          2
            In November 2016, California voters passed Proposition 64 which legalized the possession and use of marijuana for individuals 21 years of age and older and
            reduced the offense degree for numerous statutes. Caution should be used when comparing drug offense arrests to prior years.
                                                                                                                                                                                         Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4816 Page 46 of 193
                                                                                        Table 24
                                                                      JUVENILE FELONY ARRESTS, 2013-2018
                                                                 By Category, Offense, and Law Enforcement Disposition
                       Category, offense,                                                                                                        2018               Percent change
                             and                                      2013     2014a         2015           2016            2017                                     2013-    2017-
                  law enforcement disposition                                                                                           Number        Percent         2018     2018
                                                                                              Total
          Total....................................................   30,812   27,651     21,381      19,656               19,373          17,265       100.0         -44.0       -10.9
                                                                                    Category and offense
            Violent offenses................................           8,303    8,024         7,341           7,128          7,291          7,320         42.4       -11.8          0.4
              Homicide.......................................            105       95            88              91             98             84          0.5       -20.0        -14.3
              Rape1............................................          117      275           250             273            290            245          1.4       109.4        -15.5
              Robbery.........................................         3,106    2,737         2,597           2,604          2,963          2,950         17.1        -5.0         -0.4
              Assault...........................................       4,906    4,850         4,329           4,077          3,858          3,973         23.0       -19.0          3.0
              Kidnapping....................................              69       67            77              83             82             68          0.4        -1.4        -17.1
            Property offenses.............................            11,794   10,134         6,685           5,866          6,236          4,800         27.8        -59.3       -23.0
              Burglary.........................................        7,405    6,520         3,506           2,801          2,671          1,946         11.3        -73.7       -27.1
              Theft..............................................      2,537    1,962         1,426           1,329          1,588          1,300          7.5        -48.8       -18.1
              Motor vehicle theft.........................             1,463    1,340         1,485           1,460          1,722          1,373          8.0         -6.2       -20.3
              Forgery, checks, access cards......                        101       94            80              68             55             34          0.2        -66.3       -38.2
              Arson.............................................         288      218           188             208            200            147          0.9        -49.0       -26.5
            Drug offenses...................................           3,398    3,058         1,533           1,333            676             487         2.8        -85.7       -28.0




 Ex.
             Narcotics.......................................            695      601           279             267            246             174         1.0        -75.0       -29.3




  312
Page 40
             Marijuana 2.....................................          1,556    1,383           879             695            179             128         0.7        -91.8       -28.5
             Dangerous drugs...........................                1,126    1,049           351             365            240             180         1.0        -84.0       -25.0
             Other.............................................           21       25            24               6             11               5         0.0            -           -
            Sex offenses.....................................           868      726            666             629            623             512         3.0        -41.0       -17.8
             Lewd or lascivious.........................                424      443            370             354            309             280         1.6        -34.0        -9.4
             Other1............................................         444      283            296             275            314             232         1.3        -47.7       -26.1
            All other............................................      6,449    5,709       5,156      4,700                 4,547          4,146         24.0        -35.7        -8.8
              Weapons.......................................           2,801    2,403       2,173      1,974                 1,810          1,612          9.3        -42.4       -10.9
              Driving under the influence............                     30       33          29          34                   34             33          0.2            -           -
              Hit-and-run....................................             34       30          36          40                   40             44          0.3            -           -
              Escape..........................................            10        6          13            7                   7             11          0.1            -           -
              Other.............................................       3,574    3,237       2,905      2,645                 2,656          2,446         14.2        -31.6        -7.9
                                                                                 Law enforcement disposition
            Released..........................................         2,395    1,940         1,349          1,332          1,484           1,079          6.2        -54.9       -27.3
            Turned over to other agency............                      380      379           330            358            341             388          2.2          2.1        13.8
            Complaint sought.............................             28,037   25,332        19,702         17,966         17,548          15,798         91.5        -43.7       -10.0
          Notes: Percentages may not add to subtotals because of rounding.
                  Dash indicates that a percent change is not calculated when the base number is less than 50.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported.
            Caution should be used when comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and
            Known Limitations and Appendix 3, Arrest Offense Codes.
          1
            In 2014, the crime of "forcible rape" was changed to "rape." The definition was expanded to include both male and female victims and reflects the various forms of
            sexual penetration understood to be rape. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          2
            In November 2016, California voters passed Proposition 64 which legalized the possession and use of marijuana for individuals 21 years of age and older and reduced
             the offense degree for numerous statutes. Caution should be used when comparing drug offense arrests to prior years.
                                                                                                                                                                                          Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4817 Page 47 of 193
                                                                                             Table 25
                                                                                  MISDEMEANOR ARRESTS, 2013-2018
                                                                                            By Offense
                                                                 2013                2014a                     2015                      2016                       2017                      2018
                            Offense
                                                            Number Percent     Number Percent          Number Percent             Number Percent            Number Percent            Number Percent
          Total..........................................    750,985 100.0      762,006 100.0           835,370 100.0              804,568 100.0             784,229 100.0             784,245 100.0




 Ex.
            Assault and battery................              77,476     10.3    78,122       10.3         81,733        9.8         80,968        10.1        80,700        10.3        82,057          10.5




  322
Page 41
            Petty theft..............................        60,135      8.0    58,569        7.7         53,877        6.4         43,104         5.4        34,831         4.4        30,358           3.9
            Drug offenses........................            80,896     10.8    92,469       12.1        163,073       19.5        181,002        22.5       183,649        23.4       191,706          24.4
            Drunk.....................................       90,883     12.1    90,061       11.8         78,860        9.4         70,189         8.7        63,752         8.1        58,697           7.5
            Driving under the influence....                 157,369     21.0   151,416       19.9        137,677       16.5        125,963        15.7       119,354        15.2       123,253          15.7
            All other.................................      284,226     37.8   291,369       38.2        320,150       38.3        303,342        37.7       301,943        38.5       298,174          38.0
          Note: Percentages may not add to 100.0 because of rounding.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when
            comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
                                                                                                                                                                                                               Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4818 Page 48 of 193
                                                                                                     Table 26
                                                                                     MISDEMEANOR ARRESTS, 2013-2018
                                                                                     By Offense for Adult and Juvenile Arrests
                                                                 2013                  2014a                      2015                       2016                      2017                          2018
                             Offense
                                                            Number Percent      Number Percent            Number Percent            Number Percent             Number Percent             Number Percent
                                                                                                           Total
          Total........................................     750,985     100.0    762,006       100.0     835,370 100.0                804,568       100.0       784,229       100.0        784,245          100.0
                                                                                                Adult and juvenile arrests
               Adult.....................................   696,670      92.8    713,715    93.7      793,522      95.0       768,812                95.6       754,183        96.2        760,022           96.9
               Juvenile................................      54,315       7.2     48,291      6.3       41,848       5.0       35,756                 4.4        30,046         3.8         24,223            3.1
                                                                                       Offense for adult and juvenile arrests
               Assault and battery..............             77,476     100.0     78,122       100.0         81,733      100.0         80,968       100.0         80,700      100.0         82,057          100.0
                Adult..................................      66,267      85.5     67,779        86.8         71,980       88.1         71,978        88.9         72,145       89.4         74,008           90.2
                Juvenile.............................        11,209      14.5     10,343        13.2          9,753       11.9          8,990        11.1          8,555       10.6          8,049            9.8
               Petty theft.............................      60,135     100.0     58,569       100.0         53,877      100.0         43,104       100.0         34,831      100.0         30,358          100.0




 Ex.
  332
                Adult..................................      48,635      80.9     48,761        83.3         46,612       86.5         37,472        86.9         30,791       88.4         27,821           91.6




Page 42
                Juvenile.............................        11,500      19.1      9,808        16.7          7,265       13.5          5,632        13.1          4,040       11.6          2,537            8.4
               Drug offenses.......................          80,896     100.0     92,469       100.0       163,073       100.0        181,002       100.0       183,649       100.0        191,706          100.0
                Adult..................................      74,998      92.7     87,031        94.1       157,894        96.8        176,023        97.2       180,458        98.3        189,217           98.7
                Juvenile.............................         5,898       7.3      5,438         5.9         5,179         3.2          4,979         2.8         3,191         1.7          2,489            1.3
               Drunk....................................     90,883     100.0     90,061       100.0         78,860      100.0         70,189       100.0         63,752      100.0         58,697          100.0
                Adult..................................      89,184      98.1     88,509        98.3         77,750       98.6         69,305        98.7         63,047       98.9         58,173           99.1
                Juvenile.............................         1,699       1.9      1,552         1.7          1,110        1.4            884         1.3            705        1.1            524            0.9
               Driving under the influence..                157,369     100.0    151,416       100.0       137,677       100.0        125,963       100.0       119,354       100.0        123,253          100.0
                Adult..................................     156,799      99.6    150,920        99.7       137,189        99.6        125,501        99.6       118,927        99.6        122,807           99.6
                Juvenile.............................           570       0.4        496         0.3           488         0.4            462         0.4           427         0.4            446            0.4
               All other................................    284,226     100.0    291,369       100.0       320,150       100.0        303,342       100.0       301,943       100.0        298,174          100.0
                 Adult..................................    260,787      91.8    270,715        92.9       302,097        94.4        288,533        95.1       288,815        95.7        287,996           96.6
                 Juvenile.............................       23,439       8.2     20,654         7.1        18,053         5.6         14,809         4.9        13,128         4.3         10,178            3.4
          a
              In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be
              used when comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest
              Offense Codes.
                                                                                                                                                                                                                    Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4819 Page 49 of 193
                                                                                                                     Table 27
                                                                                                       MISDEMEANOR ARRESTS, 2013-2018
                                                                                           Number, Rate per 100,000 Population at Risk, and Percent Change
                                                                                                                                                                                                                               Driving under
                                                 Total                          Assault and battery                      Petty theft                    Drug offenses                          Drunk                                                              All other
                                                                                                                                                                                                                               the influence
                  Year(s)
                                                               Juve-                                Juve-                              Juve-                             Juve-                                Juve-                            Juve-                          Juve-
                                    Total         Adult         nile        Total       Adult        nile      Total       Adult        nile      Total      Adult        nile      Total       Adult          nile    Total       Adult        nile    Total      Adult       nile
                                                                                                                                                 Number
          2018..................    784,245       760,022       24,223      82,057       74,008      8,049     30,358      27,821        2,537 191,706 189,217            2,489     58,697       58,173         524    123,253    122,807        446    298,174    287,996    10,178
          2017..................    784,229       754,183       30,046      80,700       72,145      8,555     34,831      30,791        4,040 183,649 180,458            3,191     63,752       63,047         705    119,354    118,927        427    301,943    288,815    13,128
          2016..................    804,568       768,812       35,756      80,968       71,978      8,990     43,104      37,472        5,632 181,002 176,023            4,979     70,189       69,305         884    125,963    125,501        462    303,342    288,533    14,809
          2015..................    835,370       793,522       41,848      81,733       71,980      9,753     53,877      46,612        7,265 163,073 157,894            5,179     78,860       77,750       1,110    137,677    137,189        488    320,150    302,097    18,053
              a
          2014 .................    762,006       713,715       48,291      78,122       67,779     10,343     58,569      48,761        9,808    92,469    87,031        5,438     90,061       88,509       1,552    151,416    150,920        496    291,369    270,715    20,654
          2013..................    750,985       696,670       54,315      77,476       66,267     11,209     60,135      48,635       11,500    80,896    74,998        5,898     90,883       89,184       1,699    157,369    156,799        570    284,226    260,787    23,439
                                                                                                                                       Percent change in number
          2017 to 2018.....               0.0          0.8        -19.4          1.7         2.6       -5.9      -12.8        -9.6       -37.2       4.4          4.9     -22.0        -7.9            -7.7    -25.7       3.3          3.3       4.4      -1.2        -0.3    -22.5
          2016 to 2017.....              -2.5         -1.9        -16.0         -0.3         0.2       -4.8      -19.2       -17.8       -28.3       1.5          2.5     -35.9        -9.2            -9.0    -20.2      -5.2         -5.2      -7.6      -0.5         0.1    -11.4




 Ex.
          2015 to 2016.....              -3.7         -3.1        -14.6         -0.9         0.0       -7.8      -20.0       -19.6       -22.5      11.0         11.5      -3.9       -11.0           -10.9    -20.4      -8.5         -8.5      -5.3      -5.3        -4.5    -18.0




  342
          2014 to 2015.....               9.6         11.2        -13.3          4.6         6.2       -5.7       -8.0        -4.4       -25.9      76.4         81.4      -4.8       -12.4           -12.2    -28.5      -9.1         -9.1      -1.6       9.9        11.6    -12.6




Page 43
          2013 to 2014.....               1.5          2.4        -11.1          0.8         2.3       -7.7       -2.6         0.3       -14.7      14.3         16.0      -7.8        -0.9            -0.8     -8.7      -3.8         -3.7     -13.0       2.5         3.8    -11.9
          2013 to 2018.....              4.4             9.1      -55.4          5.9        11.7      -28.2      -49.5       -42.8    -77.9    137.0      152.3      -57.8            -35.4           -34.8    -69.2     -21.7       -21.7      -21.8       4.9        10.4    -56.6
                                                                                                                                                                   1
                                                                                                                               Rate per 100,000 population at risk
          2018..................    2,534.1       2,844.6        572.7        265.1       277.0      190.3        98.1      104.1        60.0     619.4      708.2         58.8       189.7       217.7         12.4     398.3       459.6       10.5     963.5    1,077.9     240.6
          2017..................    2,548.5       2,838.9        714.4        262.3       271.6      203.4       113.2      115.9        96.1     596.8      679.3         75.9       207.2       237.3         16.8     387.9       447.7       10.2     981.2    1,087.2     312.1
          2016..................    2,623.9       2,902.6        856.2        264.1       271.8      215.3       140.6      141.5       134.9     590.3      664.6        119.2       228.9       261.7         21.2     410.8       473.8       11.1     989.3    1,089.3     354.6
          2015..................    2,745.6       3,009.3      1,031.4        268.6       273.0      240.4       177.1      176.8       179.1     536.0      598.8        127.6       259.2       294.9         27.4     452.5       520.3       12.0   1,052.2    1,145.7     445.0
          2014..................    2,524.0       2,731.4      1,189.3        258.8       259.4      254.7       194.0      186.6       241.6     306.3      333.1        133.9       298.3       338.7         38.2     501.5       577.6       12.2     965.1    1,036.0     508.7
          2013..................    2,509.7       2,697.6      1,325.5        258.9       256.6      273.5       201.0      188.3       280.6     270.3      290.4        143.9       303.7       345.3         41.5     525.9       607.1       13.9     949.8    1,009.8     572.0
                                                                                                                                        Percent change in rate
          2017 to 2018.....              -0.6          0.2        -19.8          1.1         2.0       -6.4      -13.3       -10.2       -37.6       3.8          4.3     -22.5        -8.4            -8.3    -26.2       2.7          2.7       2.9      -1.8        -0.9    -22.9
          2016 to 2017.....              -2.9         -2.2        -16.6         -0.7        -0.1       -5.5      -19.5       -18.1       -28.8       1.1          2.2     -36.3        -9.5            -9.3    -20.8      -5.6         -5.5      -8.1      -0.8        -0.2    -12.0
          2015 to 2016.....              -4.4         -3.5        -17.0         -1.7        -0.4      -10.4      -20.6       -20.0       -24.7      10.1         11.0      -6.6       -11.7           -11.3    -22.6      -9.2         -8.9      -7.5      -6.0        -4.9    -20.3
          2014 to 2015.....               8.8         10.2        -13.3          3.8         5.2       -5.6       -8.7        -5.3       -25.9      75.0         79.8      -4.7       -13.1           -12.9    -28.3      -9.8         -9.9      -1.6       9.0        10.6    -12.5
          2013 to 2014.....               0.6          1.3        -10.3          0.0         1.1       -6.9       -3.5        -0.9       -13.9      13.3         14.7      -6.9        -1.8            -1.9     -8.0      -4.6         -4.9     -12.2       1.6         2.6    -11.1
          2013 to 2018.....              1.0             5.4      -56.8          2.4         8.0      -30.4      -51.2       -44.7       -78.6     129.2       143.9      -59.1       -37.5           -37.0    -70.1     -24.3       -24.3      -24.5       1.4         6.7    -57.9
          a
              In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported. Caution should be used when comparing felony and misdemeanor arrest data to prior
              years. For additional information, see Appendix 1, Data Characteristics and Known Limitations and Appendix 3, Arrest Offense Codes.
          1
              Rates are based on the population at risk for each year. The categories are total (10-69 years of age), adult (18-69 years of age), and juvenile (10-17 years of age) (see Table 52).
                                                                                                                                                                                                                                                                                       Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4820 Page 50 of 193
                                                                                          Table 28
                                                                        ADULT MISDEMEANOR ARRESTS, 2013-2018
                                                                         By Offense and Law Enforcement Disposition
                        Offense                                                                                                                 2018               Percent change
                          and                                 2013          2014a        2015             2016            2017                                      2013-    2017-
              law enforcement disposition                                                                                               Number Percent               2018     2018
                                                                                              Total
          Total............................................   696,670       713,715      793,522         768,812          754,183       760,022        100.0           9.1     0.8
                                                                                           Offense
            Assault and battery..................              66,267        67,779       71,980          71,978           72,145        74,008           9.7        11.7       2.6
            Burglary....................................          567         3,048       18,125          15,926           14,280        13,496           1.8     2,280.2      -5.5
            Petty theft.................................       48,635        48,761       46,612          37,472           30,791        27,821           3.7       -42.8      -9.6
            Checks and access cards........                       409           468        1,110           1,050            1,073         1,003           0.1       145.2      -6.5
            Drug offenses...........................           74,998        87,031      157,894         176,023          180,458       189,217          24.9       152.3       4.9
            Indecent exposure....................               1,219         1,288         1,426           1,386            1,455         1,593          0.2         30.7      9.5
            Annoying children.....................                543           475           473             441              428           435          0.1        -19.9      1.6
            Obscene matter........................                 50            60            52              62               47            47          0.0         -6.0        -
            Lewd conduct...........................             1,312         1,367         1,249           1,259            1,117         1,077          0.1        -17.9     -3.6
            Prostitution...............................         9,668         8,648         7,679           7,236            6,751         6,071          0.8        -37.2    -10.1




 Ex.
            Drunk........................................      89,184        88,509       77,750           69,305          63,047         58,173          7.7        -34.8     -7.7




  352
Page 44
            Liquor laws...............................         11,828        13,643       10,667            7,707           6,068          5,052          0.7        -57.3    -16.7
            Disorderly conduct...................               7,021         7,942        7,384            6,497           6,788          7,206          0.9          2.6      6.2
            Disturbing the peace................                3,150         3,352        2,776            2,662           2,364          2,469          0.3        -21.6      4.4
            Vandalism................................           6,645         6,766        7,498            7,668           7,472          6,974          0.9          5.0     -6.7
            Trespassing..............................          14,789        16,401       21,204          23,139           25,271        27,854           3.7         88.3    10.2
            Weapons..................................           4,312         4,037        4,636           4,786            4,941         4,704           0.6          9.1    -4.8
            Driving under the influence......                 156,799       150,920      137,189         125,501          118,927       122,807          16.2        -21.7     3.3
            Hit-and-run...............................          4,788         5,090        5,125           5,466            5,501         5,271           0.7         10.1    -4.2
            Selected traffic violations.........               12,411        12,575       11,927           9,550            7,721         7,602           1.0        -38.7    -1.5
            Gambling..................................            378           270         233         256                   271           341           0.0          -9.8   25.8
            Nonsupport...............................              47            46          62           43                   46            59           0.0             -      -
            All other....................................     181,650       185,239    200,471      193,399               197,221       196,742          25.9           8.3   -0.2
                                                                                 Law enforcement disposition
            Released..................................         38,039        36,945      36,242      32,499                30,742        32,786           4.3        -13.8     6.6
            Turned over to other agency....                     6,400         6,705       8,078       9,245                 9,341        11,697           1.5         82.8    25.2
            Complaint sought.....................             652,231       670,065    749,202      727,068               714,100       715,539          94.1          9.7     0.2
          Notes: Percentages may not add to 100.0 because of rounding.
                 Dash indicates that a percent change is not calculated when the base number is less than 50.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported.
            Caution should be used when comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and
            Known Limitations and Appendix 3, Arrest Offense Codes.
                                                                                                                                                                                      Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4821 Page 51 of 193
                                                                                    Table 29
                                                    JUVENILE MISDEMEANOR AND STATUS OFFENSE ARRESTS, 2013-2018
                                                         By Level of Offense, Offense, and Law Enforcement Disposition
                        Offense                                                                                                                 2018                Percent change
                         and                                  2013       2014a            2015            2016             2017                                      2013-    2017-
              law enforcement disposition                                                                                                Number Percent               2018     2018
                                                                                              Total
          Total............................................   66,125      59,172           50,542          43,087          36,876         29,158       100.0         -55.9    -20.9
                                                                                            Offense
            Assault and battery..................             11,209      10,343            9,753            8,990           8,555         8,049         27.6        -28.2     -5.9
            Burglary...................................          156         393            2,059            1,809           1,407           924          3.2        492.3    -34.3
            Petty theft................................       11,500       9,808            7,265            5,632           4,040         2,537          8.7        -77.9    -37.2
            Checks and access cards........                       34          17               46               46              42            26          0.1            -        -
            Drug offenses..........................            5,898       5,438            5,179            4,979           3,191         2,489          8.5        -57.8    -22.0
            Indecent exposure...................                  50           44              41               41              42             33         0.1        -34.0        -
            Annoying children.....................               153          130             133               98              83             67         0.2        -56.2    -19.3
            Obscene matter.......................                 50           74              71               71              83             35         0.1        -30.0    -57.8
            Lewd conduct...........................               84          106              86              113             113             64         0.2        -23.8    -43.4
            Prostitution...............................          195          174             141              102              14              8         0.0        -95.9        -
            Drunk.......................................       1,699        1,552           1,110              884             705           524          1.8        -69.2    -25.7
            Liquor laws...............................         2,284        2,190           1,659            1,219           1,140           934          3.2        -59.1    -18.1




 Ex.
  362
            Disorderly conduct...................                175          173             125              101             107            88          0.3        -49.7    -17.8




Page 45
            Disturbing the peace................               4,079        2,978           1,927            1,260           1,198         1,007          3.5        -75.3    -15.9
            Vandalism................................          3,277        2,788           2,334            1,978           1,655         1,166          4.0        -64.4    -29.5
            Trespassing.............................           1,512        1,296           1,243            1,069             988           705          2.4        -53.4    -28.6
            Weapons.................................           1,366        1,279           1,324            1,396           1,276         1,138          3.9        -16.7    -10.8
            Driving under the influence......                    570          496             488              462             427           446          1.5        -21.8      4.4
            Hit-and-run...............................           199          224             206              222             212           225          0.8         13.1      6.1
            Selected traffic violations.........                 236          262             254              253             294           239          0.8          1.3    -18.7
            Joy riding.................................           42           26              29               51              42            28          0.1            -        -
            Gambling.................................             10           15              20                3              11             8          0.0            -        -
            Glue sniffing.............................            61           54              57               55              30            38          0.1        -37.7        -
            All other...................................       9,476        8,431           6,298            4,922           4,391         3,445         11.8        -63.6    -21.5
            Status offenses1.......................           11,810      10,881       8,694       7,331                     6,830         4,935         16.9        -58.2    -27.7
                                                                              Law enforcement disposition
            Released..................................        16,218      14,135      11,624      10,547                    8,859          6,555         22.5        -59.6    -26.0
            Turned over to other agency....                      738         604         600         593                      513            527          1.8        -28.6      2.7
            Complaint sought.....................             49,169      44,433      38,318      31,947                   27,504         22,076         75.7        -55.1    -19.7
          Notes: Percentages may not add to 100.0 because of rounding.
                 Dash indicates that a percent change is not calculated when the base number is less than 50.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. These changes affected the offenses reported.
            Caution should be used when comparing felony and misdemeanor arrest data to prior years. For additional information, see Appendix 1, Data Characteristics and
            Known Data Limitations and Appendix 3, Arrest Offense Codes.
          1
            Status offenses include truancy, incorrigibility, running away, and curfew violations. These offenses can only be committed or engaged in by a juvenile.
                                                                                                                                                                                      Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4822 Page 52 of 193
                                                                      Table 30
                                                    FELONY AND MISDEMEANOR ARRESTS, 2018
                                                    Gender, Age, and Race/Ethnic Group of Arrestee
                  Gender, age,                         Total                  Total               Felony           Misdemeanor
                       and
                race/ethnic group                Number Percent         Number Percent        Number Percent      Number Percent
                                                                            Total
          Total...............................   1,086,759     100.0    1,086,759 100.0       302,514      27.8   784,245   72.2
                                                                            Gender
            Male............................      830,118       76.4     830,118      100.0   239,643      28.9   590,475   71.1
            Female........................        256,641       23.6     256,641      100.0    62,871      24.5   193,770   75.5
                                                                            Age
            Under 18.....................          41,488        3.8      41,488 100.0         17,265      41.6    24,223   58.4
            18-29...........................      394,673       36.3     394,673 100.0        119,531      30.3   275,142   69.7
              18-19........................        38,211        3.5      38,211 100.0         14,401      37.7    23,810   62.3
              20-29........................       356,462       32.8     356,462 100.0        105,130      29.5   251,332   70.5
            30 and over.................          650,598       59.9     650,598 100.0        165,718      25.5   484,880   74.5
                                                                       Race/ethnic group




 Ex.
            White...........................      395,208       36.4     395,208      100.0    93,516      23.7   301,692   76.3




  372
Page 46
            Hispanic......................        450,189       41.4     450,189      100.0   128,393      28.5   321,796   71.5
            Black...........................      173,996       16.0     173,996      100.0    61,997      35.6   111,999   64.4
            Other...........................       67,366        6.2      67,366      100.0    18,608      27.6    48,758   72.4
              American Indian.......                5,672        0.5       5,672      100.0     1,617      28.5     4,055   71.5
              Asian Indian.............             2,198        0.2       2,198      100.0       581      26.4     1,617   73.6
              Cambodian...............                330        0.0         330      100.0       137      41.5       193   58.5
              Chinese....................           2,008        0.2       2,008      100.0       734      36.6     1,274   63.4
              Filipino......................        4,056        0.4       4,056      100.0     1,258      31.0     2,798   69.0
               Japanese..................             326        0.0         326      100.0        90      27.6       236   72.4
               Korean......................           550        0.1         550      100.0       145      26.4       405   73.6
               Laotian.....................           391        0.0         391      100.0       132      33.8       259   66.2
               Vietnamese..............             2,544        0.2       2,544      100.0       726      28.5     1,818   71.5
               Other Asian..............           14,723        1.4      14,723      100.0     4,165      28.3    10,558   71.7
               Guamanian...............               183        0.0         183      100.0        59      32.2       124   67.8
               Hawaiian..................           1,344        0.1       1,344      100.0       337      25.1     1,007   74.9
               Pacific Islander.........            2,209        0.2       2,209      100.0       700      31.7     1,509   68.3
               Samoan....................             658        0.1         658      100.0       211      32.1       447   67.9
               Other........................       30,174        2.8      30,174      100.0     7,716      25.6    22,458   74.4
          Note: Percentages may not add to subtotals because of rounding.
                                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4823 Page 53 of 193
                                                                                                 Table 31
                                                                                         FELONY ARRESTS, 2018
                                                                      Category and Offense by Gender and Race/Ethnic Group of Arrestee
                      Category                                                   Number                                                           Percent
                         and                                    Gender                     Race/ethnic group                       Gender                   Race/ethnic group
                                                   Total                                                                Total
                       offense                               Male     Female      White  Hispanic    Black     Other            Male     Female    White    Hispanic   Black    Other
          Total................................   302,514   239,643    62,871     93,516 128,393     61,997    18,608   100.0   79.2      20.8      30.9       42.4     20.5      6.2
            Violent offenses...........           112,461    87,330    25,131     31,088   48,181     25,534    7,658   100.0    77.7     22.3       27.6     42.8      22.7      6.8
              Homicide...................           1,416     1,249       167        282      672        370       92   100.0    88.2     11.8       19.9     47.5      26.1      6.5
              Rape..........................        2,541     2,487        54        590    1,303        448      200   100.0    97.9      2.1       23.2     51.3      17.6      7.9
              Robbery.....................         16,713    13,709     3,004      3,160    6,650      6,206      697   100.0    82.0     18.0       18.9     39.8      37.1      4.2
              Assault......................        90,089    68,419    21,670     26,691   38,737     18,097    6,564   100.0    75.9     24.1       29.6     43.0      20.1      7.3
              Kidnapping................            1,702     1,466       236        365      819        413      105   100.0    86.1     13.9       21.4     48.1      24.3      6.2
            Property offenses.........             72,962    54,414    18,548     23,529   30,889     14,371    4,173   100.0    74.6     25.4       32.2     42.3      19.7      5.7
             Burglary.....................         20,887    16,931     3,956      6,806    8,054      4,979    1,048   100.0    81.1     18.9       32.6     38.6      23.8      5.0
             Theft..........................       28,964    20,476     8,488      9,970   11,840      5,307    1,847   100.0    70.7     29.3       34.4     40.9      18.3      6.4
             Motor vehicle theft....               17,714    13,324     4,390      4,809    8,892      3,172      841   100.0    75.2     24.8       27.1     50.2      17.9      4.7
             Forgery, checks,




 Ex.
               access cards...........              4,031     2,612      1,419     1,421    1,601        675     334    100.0    64.8     35.2       35.3     39.7      16.7      8.3




  382
Page 47
             Arson.........................         1,366     1,071        295       523      502        238     103    100.0    78.4     21.6       38.3     36.7      17.4      7.5
            Drug offenses..............            28,376    23,356      5,020    10,097   11,987      4,355    1,937   100.0    82.3     17.7       35.6     42.2      15.3      6.8
             Narcotics...................           9,061     7,548      1,513     3,481    3,217      1,901      462   100.0    83.3     16.7       38.4     35.5      21.0      5.1
             Marijuana..................            1,617     1,414        203       336      623        333      325   100.0    87.4     12.6       20.8     38.5      20.6     20.1
             Dangerous drugs......                 16,457    13,437      3,020     5,872    7,728      1,999      858   100.0    81.6     18.4       35.7     47.0      12.1      5.2
             Other.........................         1,241       957        284       408      419        122      292   100.0    77.1     22.9       32.9     33.8       9.8     23.5
            Sex offenses................            5,179     4,966       213      1,503    2,317      1,040     319    100.0    95.9       4.1      29.0     44.7      20.1      6.2
             Lewd or lascivious....                 1,889     1,849        40        364    1,256        161     108    100.0    97.9       2.1      19.3     66.5       8.5      5.7
             Other.........................         3,290     3,117       173      1,139    1,061        879     211    100.0    94.7       5.3      34.6     32.2      26.7      6.4
            Driving offenses...........             6,190     4,903      1,287     1,895    3,193        664     438    100.0    79.2     20.8       30.6     51.6      10.7      7.1
             Driving under the
              influence...................          4,939     3,898      1,041     1,569    2,538        499     333    100.0    78.9     21.1       31.8     51.4      10.1      6.7
             Hit-and-run................            1,251     1,005        246       326      655        165     105    100.0    80.3     19.7       26.1     52.4      13.2      8.4
            All other........................      77,346    64,674    12,672     25,404   31,826     16,033    4,083   100.0    83.6     16.4       32.8     41.1      20.7      5.3
              Weapons...................           22,476    20,683     1,793      5,803   10,590      5,060    1,023   100.0    92.0      8.0       25.8     47.1      22.5      4.6
              Escape......................            332       271        61        145      124         48       15   100.0    81.6     18.4       43.7     37.3      14.5      4.5
              Other.........................       54,538    43,720    10,818     19,456   21,112     10,925    3,045   100.0    80.2     19.8       35.7     38.7      20.0      5.6
          Note: Percentages may not add to 100.0 because of rounding.
                                                                                                                                                                                        Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4824 Page 54 of 193
                                                                                                     Table 32
                                                                                             FELONY ARRESTS, 2018
                                                                                   Category and Offense by Age Group of Arrestee
                           Category                                                       Number                                                  Percent
                              and                                                                                   40 and                                                 40 and
                            offense                            Total    Under 18      18-19     20-29      30-39     over      Total Under 18   18-19   20-29      30-39    over
          Total............................................   302,514    17,265       14,401   105,130     87,766    77,952    100.0    5.7       4.8    34.8       29.0    25.8
            Violent offenses.......................           112,461     7,320        5,530    38,646     31,010    29,955    100.0    6.5      4.9        34.4    27.6    26.6
              Homicide...............................           1,416        84          167       581        302       282    100.0    5.9     11.8        41.0    21.3    19.9
              Rape.....................................         2,541       245          137       727        615       817    100.0    9.6      5.4        28.6    24.2    32.2
              Robbery................................          16,713     2,950        1,813     6,271      3,339     2,340    100.0   17.7     10.8        37.5    20.0    14.0
              Assault..................................        90,089     3,973        3,309    30,383     26,247    26,177    100.0    4.4      3.7        33.7    29.1    29.1
              Kidnapping............................            1,702        68          104       684        507       339    100.0    4.0      6.1        40.2    29.8    19.9
            Property offenses....................              72,962     4,800        3,739    26,775     22,349    15,299    100.0    6.6      5.1        36.7    30.6    21.0
             Burglary................................          20,887     1,946        1,384     7,758      5,812     3,987    100.0    9.3      6.6        37.1    27.8    19.1
             Theft......................................       28,964     1,300        1,332    10,397      9,309     6,626    100.0    4.5      4.6        35.9    32.1    22.9
             Motor vehicle theft................               17,714     1,373          889     6,963      5,267     3,222    100.0    7.8      5.0        39.3    29.7    18.2
             Forgery, checks, access




 Ex.
  392
              cards....................................         4,031        34           96       1,309    1,589     1,003    100.0    0.8      2.4        32.5    39.4    24.9




Page 48
             Arson....................................          1,366       147           38         348      372       461    100.0   10.8      2.8        25.5    27.2    33.7
            Drug offenses..........................            28,376       487          957       8,855    8,605     9,472    100.0    1.7      3.4        31.2    30.3    33.4
             Narcotics...............................           9,061       174          374       3,319    2,592     2,602    100.0    1.9      4.1        36.6    28.6    28.7
             Marijuana..............................            1,617       128          155         613      346       375    100.0    7.9      9.6        37.9    21.4    23.2
             Dangerous drugs..................                 16,457       180          402       4,534    5,272     6,069    100.0    1.1      2.4        27.6    32.0    36.9
             Other.....................................         1,241         5           26         389      395       426    100.0    0.4      2.1        31.3    31.8    34.3
            Sex offenses............................            5,179       512          213       1,112    1,157     2,185    100.0    9.9      4.1        21.5    22.3    42.2
             Lewd or lascivious................                 1,889       280           97         342      444       726    100.0   14.8      5.1        18.1    23.5    38.4
             Other.....................................         3,290       232          116         770      713     1,459    100.0    7.1      3.5        23.4    21.7    44.3
            Driving offenses.......................             6,190        77          236       2,477    1,582     1,818    100.0    1.2       3.8       40.0    25.6    29.4
             Driving under the influence...                     4,939        33          163       1,992    1,290     1,461    100.0    0.7       3.3       40.3    26.1    29.6
             Hit-and-run............................            1,251        44           73         485      292       357    100.0    3.5       5.8       38.8    23.3    28.5
            All other....................................      77,346     4,069        3,726    27,265     23,063    19,223    100.0    5.3      4.8        35.3    29.8    24.9
              Weapons..............................            22,476     1,612        1,616     8,474      6,048     4,726    100.0    7.2      7.2        37.7    26.9    21.0
              Escape..................................            332        11           14       122        107        78    100.0    3.3      4.2        36.7    32.2    23.5
              Other.....................................       54,538     2,446        2,096    18,669     16,908    14,419    100.0    4.5      3.8        34.2    31.0    26.4
          Note: Percentages may not add to 100.0 because of rounding.
                                                                                                                                                                                    Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4825 Page 55 of 193
                                                                                                       Table 33
                                                                                               FELONY ARRESTS, 2018
                                                                      Category and Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
               Category, offense,                           Total                          White                        Hispanic                       Black                           Other
                   and age                        Total     Male       Female    Total     Male     Female    Total       Male     Female    Total     Male     Female    Total        Male       Female
          Total................................   302,514   239,643     62,871   93,516    70,840    22,676   128,393    105,094    23,299   61,997    49,171    12,826   18,608       14,538        4,070

            Under 10......................             36        32          4       16        15         1        16         14         2        3         3         0         1           0            1
            10-17............................      17,229    14,081      3,148    2,666     2,135       531     8,831      7,340     1,491    4,731     3,785       946     1,001         821          180
            18-19............................      14,401    11,869      2,532    2,501     1,969       532     7,500      6,387     1,113    3,755     3,000       755       645         513          132
            20-29............................     105,130    82,229     22,901   26,582    19,559     7,023    51,005     41,437     9,568   21,967    16,952     5,015     5,576       4,281        1,295
            30-39............................      87,766    68,496     19,270   29,682    22,087     7,595    36,950     29,843     7,107   15,264    12,002     3,262     5,870       4,564        1,306
            40-69............................      76,778    61,911     14,867   31,456    24,550     6,906    23,864     19,865     3,999   16,094    13,266     2,828     5,364       4,230        1,134
            70 and over..................           1,174     1,025        149      613       525        88       227        208        19      183       163        20       151         129           22

            Violent offenses...........           112,461    87,330     25,131   31,088    23,296     7,792    48,181     38,664     9,517   25,534    19,605     5,929     7,658       5,765        1,893
              Under 10...................               9         7          2        2         2         0         4          3         1        2         2         0         1           0            1
              10-17.........................        7,311     5,895      1,416    1,091       863       228     3,621      2,992       629    2,211     1,725       486       388         315           73
              18-19.........................        5,530     4,419      1,111      851       671       180     2,849      2,328       521    1,569     1,217       352       261         203           58
              20-29.........................       38,646    29,444      9,202    8,151     5,936     2,215    19,059     15,027     4,032    9,175     6,833     2,342     2,261       1,648          613
              30-39.........................       31,010    23,933      7,077    9,134     6,762     2,372    13,564     10,855     2,709    5,968     4,580     1,388     2,344       1,736          608
              40-69.........................       29,293    23,072      6,221   11,525     8,782     2,743     8,980      7,369     1,611    6,490     5,146     1,344     2,298       1,775          523
              70 and over...............              662       560        102      334       280        54       104         90        14      119       102        17       105          88           17




 Ex.
               Homicide...................          1,416     1,249       167       282       227       55       672         604       68       370       335       35            92       83            9




  402
Page 49
                Under 10................                0         0         0         0         0        0         0           0        0         0         0        0             0        0            0
                10-17......................            84        75         9         9         9        0        54          47        7        18        16        2             3        3            0
                18-19......................           167       152        15        17        16        1        98          86       12        49        47        2             3        3            0
                20-29......................           581       522        59        80        63       17       301         274       27       162       148       14            38       37            1
                30-39......................           302       263        39        67        53       14       141         126       15        70        61        9            24       23            1
                40-69......................           264       223        41        98        77       21        78          71        7        69        61        8            19       14            5
                70 and over............                18        14         4        11         9        2         0           0        0         2         2        0             5        3            2

               Rape.........................        2,541     2,487        54       590       571       19      1,303      1,280       23       448       439        9       200          197            3
                Under 10................                1         1         0         0         0        0          1          1        0         0         0        0         0            0            0
                10-17......................           244       230        14        56        52        4        121        113        8        51        49        2        16           16            0
                18-19......................           137       135         2        30        29        1         76         76        0        19        18        1        12           12            0
                20-29......................           727       711        16       133       130        3        399        390        9       134       131        3        61           60            1
                30-39......................           615       600        15       144       136        8        327        322        5        94        93        1        50           49            1
                40-69......................           789       782         7       215       212        3        369        368        1       145       143        2        60           59            1
                70 and over............                28        28         0        12        12        0         10         10        0         5         5        0         1            1            0

               Robbery....................         16,713    13,709      3,004     3,160    2,484      676      6,650      5,642     1,008     6,206    4,988     1,218      697          595          102
                Under 10................                1         1          0         0        0        0          0          0         0         1        1         0        0            0            0
                10-17......................         2,949     2,512        437       245      198       47      1,327      1,152       175     1,256    1,056       200      121          106           15
                18-19......................         1,813     1,522        291       171      135       36        823        709       114       744      613       131       75           65           10
                20-29......................         6,271     5,073      1,198     1,087      843      244      2,646      2,230       416     2,288    1,781       507      250          219           31
                30-39......................         3,339     2,728        611       918      730      188      1,232      1,038       194     1,039      842       197      150          118           32
                40-69......................         2,323     1,859        464       728      568      160        620        512       108       874      692       182      101           87           14
                70 and over............                17        14          3        11       10        1          2          1         1         4        3         1        0            0            0
                                                                                                                                                                                                (continued)
                                                                                                                                                                                                              Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4826 Page 56 of 193
                                                                                            Table 33 - continued
                                                                                          FELONY ARRESTS, 2018
                                                                 Category and Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
            Category, offense,                         Total                          White                          Hispanic                        Black                          Other
                and age                      Total     Male       Female    Total     Male      Female    Total        Male      Female    Total     Male      Female    Total      Male        Female
            Assault......................     90,089   68,419      21,670    26,691   19,712      6,979    38,737      30,421      8,316    18,097    13,492     4,605    6,564       4,794       1,770
             Under 10................              7         5          2         2         2         0          3           2         1         1         1         0          1         0           1
             10-17......................       3,966    3,023         943       772      595        177     2,079       1,650        429       867       588       279      248         190          58
             18-19......................       3,309    2,518         791       622      481        141     1,800       1,409        391       720       509       211      167         119          48
             20-29......................      30,383   22,554       7,829     6,740    4,807      1,933    15,353      11,820      3,533     6,410     4,624     1,786    1,880       1,303         577
             30-39......................      26,247   19,902       6,345     7,876    5,743      2,133    11,630       9,157      2,473     4,665     3,498     1,167    2,076       1,504         572
             40-69......................      25,582   19,917       5,665    10,382    7,838      2,544     7,780       6,304      1,476     5,326     4,180     1,146    2,094       1,595         499
             70 and over............             595      500          95       297      246         51         92          79        13       108        92        16         98        83          15

            Kidnapping................        1,702     1,466        236       365       302        63        819         717       102       413       351        62        105        96             9
              Under 10................            0         0          0         0         0         0          0           0         0         0         0         0          0         0             0
              10-17......................        68        55         13         9         9         0         40          30        10        19        16         3          0         0             0
              18-19......................       104        92         12        11        10         1         52          48         4        37        30         7          4         4             0
              20-29......................       684       584        100       111        93        18        360         313        47       181       149        32         32        29             3
              30-39......................       507       440         67       129       100        29        234         212        22       100        86        14         44        42             2
              40-69......................       335       291         44       102        87        15        133         114        19        76        70         6         24        20             4
              70 and over............             4         4          0         3         3         0          0           0         0         0         0         0          1         1             0

          Property offenses........          72,962    54,414      18,548   23,529    16,804      6,725   30,889       23,793      7,096   14,371    10,704      3,667     4,173     3,113         1,060




 Ex.
           Under 10...................           13        12           1        7         7          0        5            4          1        1         1          0         0         0             0




  412
           10-17.........................     4,787     3,815         972      720       571        149    2,363        1,845        518    1,458     1,202        256       246       197            49




Page 50
           18-19.........................     3,739     2,904         835      697       513        184    1,751        1,415        336    1,133       870        263       158       106            52
           20-29.........................    26,775    19,767       7,008    7,400     5,159      2,241   12,781        9,835      2,946    5,350     3,854      1,496     1,244       919           325
           30-39.........................    22,349    16,228       6,121    8,134     5,651      2,483    9,273        6,997      2,276    3,504     2,500      1,004     1,438     1,080           358
           40-69.........................    15,213    11,618       3,595    6,516     4,860      1,656    4,704        3,685      1,019    2,913     2,268        645     1,080       805           275
           70 and over...............            86        70          16       55        43         12       12           12          0       12         9          3         7         6             1

            Burglary....................     20,887    16,931       3,956    6,806      5,251     1,555     8,054       6,726      1,328    4,979     4,106       873      1,048       848           200
             Under 10................             9         8           1        4          4         0         4           3          1        1         1         0          0         0             0
             10-17......................      1,937     1,666         271      330        280        50       853         729        124      653       570        83        101        87            14
             18-19......................      1,384     1,169         215      250        197        53       539         467         72      537       457        80         58        48            10
             20-29......................      7,758     6,311       1,447    2,130      1,630       500     3,314       2,794        520    1,983     1,617       366        331       270            61
             30-39......................      5,812     4,562       1,250    2,250      1,716       534     2,229       1,806        423    1,004       778       226        329       262            67
             40-69......................      3,968     3,199         769    1,832      1,415       417     1,113         925        188      798       681       117        225       178            47
             70 and over............             19        16           3       10          9         1         2           2          0        3         2         1          4         3             1

            Theft.........................   28,964    20,476       8,488    9,970      6,823     3,147   11,840        8,673      3,167    5,307     3,668      1,639     1,847     1,312           535
             Under 10................             1         1           0        1          1         0        0            0          0        0         0          0         0         0             0
             10-17......................      1,299       977         322      165        116        49      607          447        160      440       343         97        87        71            16
             18-19......................      1,332       956         376      267        188        79      627          476        151      385       264        121        53        28            25
             20-29......................     10,397     7,231       3,166    3,146      2,098     1,048    4,775        3,500      1,275    1,944     1,263        681       532       370           162
             30-39......................      9,309     6,416       2,893    3,543      2,336     1,207    3,765        2,695      1,070    1,367       936        431       634       449           185
             40-69......................      6,584     4,862       1,722    2,822      2,065       757    2,061        1,550        511    1,163       856        307       538       391           147
             70 and over............             42        33           9       26         19         7        5            5          0        8         6          2         3         3             0
                                                                                                                                                                                              (continued)
                                                                                                                                                                                                            Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4827 Page 57 of 193
                                                                                           Table 33 - continued
                                                                                         FELONY ARRESTS, 2018
                                                                Category and Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
          Category, offense,                         Total                            White                          Hispanic                         Black                          Other
              and age                     Total      Male        Female    Total      Male      Female    Total        Male      Female    Total      Male      Female    Total      Male        Female
           Identity theft...........       3,402      1,992        1,410    1,239        676       563     1,288          770       518       583         356      227       292        190         102
             Under 10.............               0          0          0          0         0         0          0           0         0          0         0         0          0         0           0
             10-17...................           24         12         12          5         3         2         11           7         4          4         1         3          4         1           3
             18-19...................           59         35         24         18        11         7         24          14       10          15         9         6          2         1           1
             20-29...................      1,157        650          507      402        208       194       482          288       194       194         109       85          79        45         34
             30-39...................      1,392        818          574      506        271       235       541          318       223       219         142       77       126          87         39
             40-69...................         768       475          293      308        183       125       230          143        87       149          93       56          81        56         25
             70 and over.........                2          2          0          0         0         0          0           0         0          2         2         0          0         0           0

            Other theft..............     25,562     18,484        7,078     8,731      6,147     2,584   10,552        7,903      2,649     4,724     3,312      1,412     1,555     1,122           433
             Under 10.............             1          1            0         1          1         0        0            0          0         0         0          0         0         0             0
             10-17...................      1,275        965          310       160        113        47      596          440        156       436       342         94        83        70            13
             18-19...................      1,273        921          352       249        177        72      603          462        141       370       255        115        51        27            24
             20-29...................      9,240      6,581        2,659     2,744      1,890       854    4,293        3,212      1,081     1,750     1,154        596       453       325           128
             30-39...................      7,917      5,598        2,319     3,037      2,065       972    3,224        2,377        847     1,148       794        354       508       362           146
             40-69...................      5,816      4,387        1,429     2,514      1,882       632    1,831        1,407        424     1,014       763        251       457       335           122
             70 and over.........             40         31            9        26         19         7        5            5          0         6         4          2         3         3             0

          Motor vehicle theft....         17,714     13,324        4,390     4,809      3,464     1,345     8,892       6,888      2,004     3,172     2,341       831        841       631           210




 Ex.
           Under 10................            1          1            0         1          1         0         0           0          0         0         0         0          0         0             0




  422
           10-17......................     1,372      1,025          347       159        117        42       823         607        216       345       272        73         45        29            16




Page 51
           18-19......................       889        687          202       145        103        42       523         423        100       189       139        50         32        22            10
           20-29......................     6,963      5,111        1,852     1,612      1,106       506     3,956       3,025        931     1,123       787       336        272       193            79
           30-39......................     5,267      3,953        1,314     1,622      1,160       462     2,497       1,939        558       831       601       230        317       253            64
           40-69......................     3,209      2,538          671     1,261        972       289     1,089         890        199       684       542       142        175       134            41
           70 and over............            13          9            4         9          5         4         4           4          0         0         0         0          0         0             0

          Forgery, checks,
           access cards...........          4,031      2,612       1,419     1,421       864       557      1,601       1,087       514        675       424       251        334       237            97
           Under 10................             1          1           0         1         1         0          0           0         0          0         0         0          0         0             0
           10-17......................         33         25           8         7         5         2         16          12         4          6         5         1          4         3             1
           18-19......................         96         62          34        25        17         8         47          37        10         18         7        11          6         1             5
           20-29......................      1,309        836         473       400       237       163        581         378       203        240       151        89         88        70            18
           30-39......................      1,589      1,016         573       589       351       238        633         435       198        235       137        98        132        93            39
           40-69......................        998        667         331       395       249       146        324         225        99        175       123        52        104        70            34
           70 and over............              5          5           0         4         4         0          0           0         0          1         1         0          0         0             0

          Arson........................     1,366      1,071        295        523       402       121        502         419        83        238       165        73        103        85            18
           Under 10................             1          1          0          0         0         0          1           1         0          0         0         0          0         0             0
           10-17......................        146        122         24         59        53         6         64          50        14         14        12         2          9         7             2
           18-19......................         38         30          8         10         8         2         15          12         3          4         3         1          9         7             2
           20-29......................        348        278         70        112        88        24        155         138        17         60        36        24         21        16             5
           30-39......................        372        281         91        130        88        42        149         122        27         67        48        19         26        23             3
           40-69......................        454        352        102        206       159        47        117          95        22         93        66        27         38        32             6
           70 and over............              7          7          0          6         6         0          1           1         0          0         0         0          0         0             0
                                                                                                                                                                                               (continued)
                                                                                                                                                                                                             Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4828 Page 58 of 193
                                                                                             Table 33 - continued
                                                                                           FELONY ARRESTS, 2018
                                                                  Category and Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
           Category, offense,                          Total                            White                          Hispanic                         Black                          Other
                 and age                    Total      Male        Female    Total      Male      Female    Total        Male      Female    Total      Male      Female    Total      Male        Female
          Drug offenses..............        28,376    23,356        5,020    10,097     7,753      2,344    11,987      10,143      1,844    4,355       3,850      505     1,937       1,610        327
           Under 10...................             0          0          0          0         0         0          0           0         0          0         0         0          0         0           0
           10-17.........................       487       422           65         84        66        18       334         294         40         39        35         4         30        27           3
           18-19.........................       957       824          133       258       204         54       535         471         64      111          99       12          53        50           3
           20-29.........................     8,855     7,201        1,654     2,853     2,123        730     4,329       3,645        684    1,123         972      151       550         461         89
           30-39.........................     8,605     7,000        1,605     3,093     2,325        768     3,810       3,201        609    1,108         971      137       594         503         91
           40-69.........................     9,400     7,842        1,558     3,775     3,005        770     2,959       2,512        447    1,960       1,759      201       706         566        140
           70 and over...............             72         67          5         34        30         4         20          20         0         14        14         0          4         3           1

            Narcotics...................      9,061      7,548       1,513     3,481      2,701      780      3,217       2,785       432      1,901     1,674       227        462       388            74
             Under 10................             0          0           0         0          0        0          0           0         0          0         0         0          0         0             0
             10-17......................        174        145          29        42         30       12        108          94        14         16        14         2          8         7             1
             18-19......................        374        329          45       133        111       22        172         155        17         44        41         3         25        22             3
             20-29......................      3,319      2,733         586     1,390      1,059      331      1,270       1,103       167        452       394        58        207       177            30
             30-39......................      2,592      2,158         434     1,104        862      242        905         786       119        445       391        54        138       119            19
             40-69......................      2,575      2,157         418       804        632      172        752         637       115        935       825       110         84        63            21
             70 and over............             27         26           1         8          7        1         10          10         0          9         9         0          0         0             0

            Marijuana..................       1,617      1,414        203        336       289        47        623         549        74        333       309        24        325       267            58




 Ex.
             Under 10................             0          0          0          0         0         0          0           0         0          0         0         0          0         0             0




  432
             10-17......................        128        112         16         13        11         2         92          81        11         12        10         2         11        10             1




Page 52
             18-19......................        155        143         12         34        29         5         87          83         4         23        20         3         11        11             0
             20-29......................        613        531         82        112        97        15        257         218        39        168       157        11         76        59            17
             30-39......................        346        308         38         85        72        13        104          91        13         76        73         3         81        72             9
             40-69......................        370        316         54         90        78        12         83          76         7         54        49         5        143       113            30
             70 and over............              5          4          1          2         2         0          0           0         0          0         0         0          3         2             1

            Dangerous drugs......           16,457     13,437        3,020     5,872      4,457     1,415     7,728       6,479      1,249     1,999     1,776       223        858       725           133
             Under 10................            0          0            0         0          0         0         0           0          0         0         0         0          0         0             0
             10-17......................       180        161           19        28         24         4       130         116         14        11        11         0         11        10             1
             18-19......................       402        333           69        83         60        23       261         221         40        42        36         6         16        16             0
             20-29......................     4,534      3,650          884     1,237        884       353     2,632       2,197        435       462       399        63        203       170            33
             30-39......................     5,272      4,215        1,057     1,759      1,277       482     2,664       2,216        448       541       468        73        308       254            54
             40-69......................     6,037      5,046          991     2,746      2,193       553     2,033       1,721        312       938       857        81        320       275            45
             70 and over............            32         32            0        19         19         0         8           8          0         5         5         0          0         0             0

            Other drugs...............        1,241        957        284        408       306       102        419         330        89        122        91        31        292       230            62
             Under 10................             0          0          0          0         0         0          0           0         0          0         0         0          0         0             0
             10-17......................          5          4          1          1         1         0          4           3         1          0         0         0          0         0             0
             18-19......................         26         19          7          8         4         4         15          12         3          2         2         0          1         1             0
             20-29......................        389        287        102        114        83        31        170         127        43         41        22        19         64        55             9
             30-39......................        395        319         76        145       114        31        137         108        29         46        39         7         67        58             9
             40-69......................        418        323         95        135       102        33         91          78        13         33        28         5        159       115            44
             70 and over............              8          5          3          5         2         3          2           2         0          0         0         0          1         1             0
                                                                                                                                                                                                 (continued)
                                                                                                                                                                                                               Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4829 Page 59 of 193
                                                                                           Table 33 - continued
                                                                                         FELONY ARRESTS, 2018
                                                                Category and Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
           Category, offense,                         Total                           White                          Hispanic                         Black                          Other
                 and age                    Total     Male       Female    Total      Male      Female    Total        Male      Female    Total      Male      Female    Total      Male        Female
          Sex offenses................       5,179     4,966        213     1,503      1,429        74     2,317        2,252        65     1,040         990       50       319        295          24
           Under 10...................            2         2          0          2         2         0          0           0         0          0         0         0          0         0           0
           10-17.........................       510      454         56        116       104        12        273         242        31          91        83         8         30        25           5
           18-19.........................       213      203         10          42        39         3      122          120          2         39        34         5         10        10           0
           20-29.........................    1,112     1,065         47       234        218        16       526          513        13       290         273       17          62        61           1
           30-39.........................    1,157     1,119         38       314        297        17       562          554          8      209         200         9         72        68           4
           40-69.........................    2,061     1,999         62       744        718        26       784          773        11       399         388       11       134        120          14
           70 and over...............           124      124           0         51        51         0         50          50         0         12        12         0         11        11           0

            Lewd or lascivious....           1,889     1,849         40        364       346        18      1,256       1,243        13        161       155         6        108       105             3
              Under 10................           2         2          0          2         2         0          0           0         0          0         0         0          0         0             0
              10-17......................      278       261         17         69        62         7        155         147         8         40        38         2         14        14             0
              18-19......................       97        92          5         16        15         1         65          63         2         13        11         2          3         3             0
              20-29......................      342       338          4         64        63         1        223         220         3         39        39         0         16        16             0
              30-39......................      444       438          6         62        58         4        332         332         0         26        25         1         24        23             1
              40-69......................      675       667          8        138       133         5        451         451         0         42        41         1         44        42             2
              70 and over............           51        51          0         13        13         0         30          30         0          1         1         0          7         7             0

            Other sex..................      3,290     3,117        173      1,139      1,083       56      1,061       1,009        52        879       835        44        211       190            21
             Under 10................            0         0          0          0          0        0          0           0         0          0         0         0          0         0             0
             10-17......................       232       193         39         47         42        5        118          95        23         51        45         6         16        11             5
             18-19......................       116       111          5         26         24        2         57          57         0         26        23         3          7         7             0
             20-29......................       770       727         43        170        155       15        303         293        10        251       234        17         46        45             1




 Ex.
             30-39......................       713       681         32        252        239       13        230         222         8        183       175         8         48        45             3




  442
Page 53
             40-69......................     1,386     1,332         54        606        585       21        333         322        11        357       347        10         90        78            12
             70 and over............            73        73          0         38         38        0         20          20         0         11        11         0          4         4             0

          Driving offenses...........        6,190     4,903       1,287     1,895      1,366      529      3,193       2,702       491        664       492       172        438       343            95
              Under 10................           0         0           0         0          0        0          0           0         0          0         0         0          0         0             0
              10-17......................       77        59          18        16         13        3         48          35        13          7         7         0          6         4             2
              18-19......................      236       183          53        62         44       18        142         115        27         14         9         5         18        15             3
              20-29......................    2,477     1,946         531       608        438      170      1,485       1,236       249        198       137        61        186       135            51
              30-39......................    1,582     1,290         292       478        352      126        801         698       103        186       140        46        117       100            17
              40-69......................    1,749     1,367         382       691        486      205        704         608        96        253       193        60        101        80            21
              70 and over............           69        58          11        40         33        7         13          10         3          6         6         0         10         9             1

            Driving under the
             influence.................      4,939     3,898       1,041     1,569      1,119      450      2,538       2,141       397        499       371       128        333       267            66
              Under 10................           0         0           0         0          0        0          0           0         0          0         0         0          0         0             0
              10-17......................       33        23          10         8          5        3         22          15         7          0         0         0          3         3             0
              18-19......................      163       131          32        52         38       14         93          80        13          9         5         4          9         8             1
              20-29......................    1,992     1,552         440       511        366      145      1,203         986       217        135        94        41        143       106            37
              30-39......................    1,290     1,050         240       396        292      104        654         567        87        143       107        36         97        84            13
              40-69......................    1,410     1,099         311       572        394      178        555         484        71        207       160        47         76        61            15
              70 and over............           51        43           8        30         24        6         11           9         2          5         5         0          5         5             0
                                                                                                                                                                                               (continued)
                                                                                                                                                                                                             Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4830 Page 60 of 193
                                                                                              Table 33 - continued
                                                                                            FELONY ARRESTS, 2018
                                                                   Category and Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
            Category, offense,                          Total                            White                          Hispanic                         Black                          Other
                 and age                     Total      Male        Female    Total      Male      Female    Total        Male      Female    Total      Male      Female    Total      Male      Female
            Hit-and-run................       1,251      1,005         246       326        247        79       655          561        94       165         121       44       105          76       29
             Under 10................               0          0          0          0         0         0          0           0         0          0         0         0          0         0         0
             10-17......................           44         36          8          8         8         0         26          20         6          7         7         0          3         1         2
             18-19......................           73         52        21          10         6         4         49          35       14           5         4         1          9         7         2
             20-29......................         485       394          91          97        72       25       282          250        32          63        43       20          43        29       14
             30-39......................         292       240          52          82        60       22       147          131        16          43        33       10          20        16         4
             40-69......................         339       268          71        119         92       27        149         124        25          46        33       13          25        19         6
             70 and over............               18         15          3         10         9         1          2           1         1          1         1         0          5         4         1

          All other felonies..........       77,346     64,674       12,672   25,404     20,192      5,212   31,826       27,540      4,286   16,033     13,530      2,503     4,083     3,412       671
            Under 10...................          12         11            1        5          4          1        7            7          0        0          0          0         0         0         0
            10-17.........................    4,057      3,436          621      639        518        121    2,192        1,932        260      925        733        192       301       253        48
            18-19.........................    3,726      3,336          390      591        498         93    2,101        1,938        163      889        771        118       145       129        16
            20-29.........................   27,265     22,806        4,459    7,336      5,685      1,651   12,825       11,181      1,644    5,831      4,883        948     1,273     1,057       216
            30-39.........................   23,063     18,926        4,137    8,529      6,700      1,829    8,940        7,538      1,402    4,289      3,611        678     1,305     1,077       228
            40-69.........................   19,062     16,013        3,049    8,205      6,699      1,506    5,733        4,918        815    4,079      3,512        567     1,045       884       161
            70 and over...............          161        146           15       99         88         11       28           26          2       20         20          0        14        12         2

            Weapons..................        22,476     20,683        1,793     5,803      5,142      661    10,590        9,933       657      5,060     4,667       393      1,023       941        82
             Under 10................            10          9            1         3          2        1         7            7         0          0         0         0          0         0         0
             10-17......................      1,602      1,469          133       219        190       29     1,035          958        77        266       249        17         82        72        10
             18-19......................      1,616      1,540           76       184        173       11       961          927        34        411       382        29         60        58         2
             20-29......................      8,474      7,811          663     1,620      1,403      217     4,413        4,156       257      2,081     1,917       164        360       335        25
             30-39......................      6,048      5,515          533     1,867      1,647      220     2,600        2,409       191      1,276     1,186        90        305       273        32




 Ex.
  452
             40-69......................      4,697      4,310          387     1,891      1,708      183     1,572        1,474        98      1,019       926        93        215       202        13




Page 54
             70 and over............             29         29            0        19         19        0         2            2         0          7         7         0          1         1         0

            Escape......................         332        271         61        145       112        33        124         105        19         48        43         5         15        11         4
             Under 10................              0          0          0          0         0         0          0           0         0          0         0         0          0         0         0
             10-17......................          11          8          3          0         0         0          7           5         2          1         0         1          3         3         0
             18-19......................          14         12          2          2         2         0          8           7         1          3         3         0          1         0         1
             20-29......................         122         93         29         52        37        15         53          42        11         14        12         2          3         2         1
             30-39......................         107         85         22         50        36        14         37          32         5         16        15         1          4         2         2
             40-69......................          78         73          5         41        37         4         19          19         0         14        13         1          4         4         0
             70 and over............               0          0          0          0         0         0          0           0         0          0         0         0          0         0         0

          Cruelty to animals.......              133        107         26         56        42        14         60          53         7         11         8         3          6         4         2
             Under 10................              0          0          0          0         0         0          0           0         0          0         0         0          0         0         0
             10-17......................           8          7          1          2         2         0          3           3         0          2         1         1          1         1         0
             18-19......................           6          6          0          2         2         0          3           3         0          1         1         0          0         0         0
             20-29......................          33         28          5         12        10         2         18          17         1          2         0         2          1         1         0
             30-39......................          34         29          5         16        12         4         16          15         1          2         2         0          0         0         0
             40-69......................          51         36         15         23        15         8         20          15         5          4         4         0          4         2         2
             70 and over............               1          1          0          1         1         0          0           0         0          0         0         0          0         0         0

            Other.........................   54,405     43,613       10,792   19,400     14,896      4,504   21,052       17,449      3,603   10,914      8,812      2,102     3,039     2,456       583
             Under 10................             2          2            0        2          2          0        0            0          0        0          0          0         0         0         0
             10-17......................      2,436      1,952          484      418        326         92    1,147          966        181      656        483        173       215       177        38
             18-19......................      2,090      1,778          312      403        321         82    1,129        1,001        128      474        385         89        84        71        13
             20-29......................     18,636     14,874        3,762    5,652      4,235      1,417    8,341        6,966      1,375    3,734      2,954        780       909       719       190
             30-39......................     16,874     13,297        3,577    6,596      5,005      1,591    6,287        5,082      1,205    2,995      2,408        587       996       802       194
             40-69......................     14,236     11,594        2,642    6,250      4,939      1,311    4,122        3,410        712    3,042      2,569        473       822       676       146
             70 and over............            131        116           15       79         68         11       26           24          2       13         13          0        13        11         2
                                                                                                                                                                                                            Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4831 Page 61 of 193
                                                                                                  Table 34
                                                                                       MISDEMEANOR ARRESTS, 2018
                                                                              Offense by Gender and Race/Ethnic Group of Arrestee
                                                                                       Number                                                         Percent
                          Offense                                        Gender                   Race/ethnic group                       Gender                Race/ethnic group
                                                           Total                                                               Total
                                                                     Male    Female      White    Hispanic    Black   Other            Male Female      White    Hispanic Black      Other
          Total........................................   784,245   590,475 193,770     301,692   321,796 111,999     48,758   100.0   75.3    24.7      38.5      41.0       14.3     6.2

            Assault and battery..............              82,057    59,756   22,301     26,285    33,715   16,441     5,616   100.0   72.8    27.2      32.0       41.1     20.0      6.8
            Burglary...............................        14,420     8,550    5,870      5,443     4,857    3,180       940   100.0   59.3    40.7      37.7       33.7     22.1      6.5
            Petty theft.............................       30,358    18,378   11,980     11,726    10,214    6,250     2,168   100.0   60.5    39.5      38.6       33.6     20.6      7.1
            Checks and access cards....                     1,029       684      345        387       389      188        65   100.0   66.5    33.5      37.6       37.8     18.3      6.3
            Marijuana.............................          3,835     3,039      796      1,007     1,771      529       528   100.0   79.2    20.8      26.3       46.2     13.8     13.8

            Other drug............................        187,871   145,379   42,492     83,504    74,797   20,252     9,318   100.0   77.4    22.6      44.4       39.8     10.8      5.0
            Indecent exposure...............                1,626     1,490      136        608       549      362       107   100.0   91.6     8.4      37.4       33.8     22.3      6.6
            Annoying children................                 502       455       47        118       265       74        45   100.0   90.6     9.4      23.5       52.8     14.7      9.0




 Ex.
  462
            Obscene matter...................                  82        69       13         35        33        3        11   100.0   84.1    15.9      42.7       40.2      3.7     13.4




Page 55
            Lewd conduct.......................             1,141       916      225        348       454      247        92   100.0   80.3    19.7      30.5       39.8     21.6      8.1

            Prostitution...........................         6,079     1,948    4,131        880     1,716     2,758      725   100.0   32.0    68.0      14.5       28.2     45.4     11.9
            Drunk...................................       58,697    47,275   11,422     26,895    22,601     5,726    3,475   100.0   80.5    19.5      45.8       38.5      9.8      5.9
            Liquor laws...........................          5,986     4,427    1,559      2,035     2,477       928      546   100.0   74.0    26.0      34.0       41.4     15.5      9.1
            Disturbing the peace............                3,476     2,504      972      1,190     1,267       764      255   100.0   72.0    28.0      34.2       36.4     22.0      7.3
            Vandalism............................           8,140     6,445    1,695      2,664     3,603     1,418      455   100.0   79.2    20.8      32.7       44.3     17.4      5.6

            Trespassing.........................           28,559    20,624    7,935     11,649     9,620    5,768     1,522   100.0   72.2    27.8      40.8       33.7     20.2      5.3
            Weapons.............................            5,842     5,127      715      1,888     2,649      913       392   100.0   87.8    12.2      32.3       45.3     15.6      6.7
            Driving under the influence..                 123,253    95,132   28,121     39,620    61,873   11,282    10,478   100.0   77.2    22.8      32.1       50.2      9.2      8.5
            Hit-and-run...........................          5,496     4,129    1,367      1,706     2,694      543       553   100.0   75.1    24.9      31.0       49.0      9.9     10.1
            Selected traffic violations.....                7,841     6,792    1,049      2,052     4,055      942       792   100.0   86.6    13.4      26.2       51.7     12.0     10.1

            Gambling.............................             349       237      112         66       110       77        96   100.0   67.9    32.1      18.9       31.5     22.1     27.5
            All other................................     207,606   157,119   50,487     81,586    82,087   33,354    10,579   100.0   75.7    24.3      39.3       39.5     16.1      5.1
          Note: Percentages may not add to 100.0 because of rounding.
                                                                                                                                                                                             Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4832 Page 62 of 193
                                                                                         Table 35
                                                                             MISDEMEANOR ARRESTS, 2018
                                                                             Offense by Age Group of Arrestee
                                                                             Number                                                   Percent
                          Offense                                                                      40 and                                               40 and
                                                         Total  Under 18   18-19     20-29     30-39    over     Total   Under 18   18-19   20-29   30-39    over
          Total......................................   784,245  24,223    23,810   251,332   218,853 266,027    100.0     3.1       3.0     32.0    27.9    33.9

            Assault and battery.............             82,057   8,049     3,060    25,963    21,444   23,541   100.0     9.8       3.7    31.6    26.1     28.7
            Burglary..............................       14,420     924       848     4,888     3,830    3,930   100.0     6.4       5.9    33.9    26.6     27.3
            Petty theft...........................       30,358   2,537     1,517     9,308     7,753    9,243   100.0     8.4       5.0    30.7    25.5     30.4
            Checks and access cards...                    1,029      26        40       334       343      286   100.0     2.5       3.9    32.5    33.3     27.8
            Marijuana............................         3,835   1,389       455     1,006       505      480   100.0    36.2      11.9    26.2    13.2     12.5

            Other drug..........................        187,871   1,100     3,380    59,248    61,771   62,372   100.0     0.6       1.8    31.5    32.9     33.2
            Indecent exposure..............               1,626      33        34       466       431      662   100.0     2.0       2.1    28.7    26.5     40.7
            Annoying children...............                502      67        38       123        94      180   100.0    13.3       7.6    24.5    18.7     35.9




 Ex.
            Obscene matter..................                 82      35         2        12         6       27   100.0    42.7       2.4    14.6     7.3     32.9




  472
Page 56
            Lewd conduct......................            1,141      64        46       374       247      410   100.0     5.6       4.0    32.8    21.6     35.9

            Prostitution..........................        6,079       8       618     3,196    1,126     1,131   100.0     0.1      10.2    52.6    18.5     18.6
            Drunk..................................      58,697     524     1,513    17,553   15,127    23,980   100.0     0.9       2.6    29.9    25.8     40.9
            Liquor laws..........................         5,986     934     1,411     1,519      526     1,596   100.0    15.6      23.6    25.4     8.8     26.7
            Disturbing the peace...........               3,476   1,007       113       785      585       986   100.0    29.0       3.3    22.6    16.8     28.4
            Vandalism...........................          8,140   1,166       471     2,744    1,917     1,842   100.0    14.3       5.8    33.7    23.6     22.6

            Trespassing........................          28,559     705       745     7,339    8,159    11,611   100.0     2.5       2.6    25.7    28.6     40.7
            Weapons............................           5,842   1,138       369     1,933    1,238     1,164   100.0    19.5       6.3    33.1    21.2     19.9
            Driving under the influence.                123,253     446     3,275    51,186   32,490    35,856   100.0     0.4       2.7    41.5    26.4     29.1
            Hit-and-run..........................         5,496     225       385     2,094    1,150     1,642   100.0     4.1       7.0    38.1    20.9     29.9
            Selected traffic violations....               7,841     239       923     3,337    1,682     1,660   100.0     3.0      11.8    42.6    21.5     21.2

            Gambling............................            349       8        10        81       91       159   100.0     2.3       2.9    23.2    26.1     45.6
            All other..............................     207,606   3,599     4,557    57,843   58,338    83,269   100.0     1.7       2.2    27.9    28.1     40.1
          Note: Percentages may not add to 100.0 because of rounding.
                                                                                                                                                                     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4833 Page 63 of 193
                                                                                                    Table 36
                                                                                        MISDEMEANOR ARRESTS, 2018
                                                                         Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
                       Offense                                  Total                        White                         Hispanic                       Black                        Other
                       and age                        Total     Male     Female     Total     Male     Female     Total      Male     Female     Total    Male      Female    Total    Male      Female
          Total...................................   784,245   590,475   193,770   301,692   213,689    88,003   321,796    257,419    64,377   111,999    82,798    29,201   48,758    36,569    12,189

            Under 10.........................             31        24         7         4         3         1        17         12         5         5        4          1        5        5          0
            10-17...............................      24,192    16,619     7,573     5,349     3,603     1,746    12,983      9,210     3,773     4,238    2,658      1,580    1,622    1,148        474
            18-19...............................      23,810    17,317     6,493     6,358     4,350     2,008    12,386      9,773     2,613     3,388    1,988      1,400    1,678    1,206        472
            20-29...............................     251,332   187,616    63,716    79,924    55,547    24,377   121,230     96,949    24,281    35,211   24,049     11,162   14,967   11,071      3,896
            30-39...............................     218,853   164,921    53,932    83,549    58,423    25,126    92,081     73,789    18,292    29,267   22,110      7,157   13,956   10,599      3,357
            40-69...............................     261,411   200,295    61,116   123,800    89,691    34,109    82,180     66,887    15,293    39,341   31,537      7,804   16,090   12,180      3,910
            70 and over.....................           4,616     3,683       933     2,708     2,072       636       919        799       120       549      452         97      440      360         80

            Assault and battery..........             82,057    59,756    22,301    26,285    18,368     7,917    33,715     25,678     8,037    16,441   11,683      4,758    5,616    4,027      1,589
             Under 10......................                8         7         1         2         1         1         4          4         0         0        0          0        2        2          0
             10-17............................         8,041     5,090     2,951     1,663     1,063       600     4,259      2,774     1,485     1,692      969        723      427      284        143
             18-19............................         3,060     2,210       850       628       419       209     1,626      1,233       393       634      421        213      172      137         35
             20-29............................        25,963    18,977     6,986     6,595     4,537     2,058    12,290      9,484     2,806     5,511    3,891      1,620    1,567    1,065        502
             30-39............................        21,444    15,917     5,527     7,104     4,993     2,111     8,793      6,893     1,900     3,959    2,888      1,071    1,588    1,143        445
             40-69............................        22,927    17,071     5,856     9,942     7,088     2,854     6,650      5,220     1,430     4,567    3,449      1,118    1,768    1,314        454
             70 and over..................               614       484       130       351       267        84        93         70        23        78       65         13       92       82         10

            Burglary...........................       14,420     8,550     5,870     5,443     3,143     2,300     4,857      2,967     1,890     3,180    1,912      1,268     940       528       412
             Under 10......................                0         0         0         0         0         0         0          0         0         0        0          0       0         0         0
             10-17............................           924       497       427       206       110        96       432        248       184       214      105        109      72        34        38
             18-19............................           848       467       381       205       122        83       334        189       145       248      126        122      61        30        31
             20-29............................         4,888     2,974     1,914     1,760     1,036       724     1,771      1,139       632     1,101      643        458     256       156       100




 Ex.
             30-39............................         3,830     2,285     1,545     1,604       941       663     1,319        809       510       673      393        280     234       142        92




  482
             40-69............................         3,868     2,291     1,577     1,635       914       721       992        576       416       934      639        295     307       162       145




Page 57
             70 and over..................                62        36        26        33        20        13         9          6         3        10        6          4      10         4         6

            Petty theft........................       30,358    18,378    11,980    11,726     6,922     4,804    10,214      6,402     3,812     6,250    3,835      2,415    2,168    1,219       949
             Under 10......................                1         1         0         0         0         0         0          0         0         1        1          0        0        0         0
             10-17............................         2,536     1,489     1,047       508       287       221     1,240        741       499       598      346        252      190      115        75
             18-19............................         1,517       803       714       357       180       177       649        374       275       358      175        183      153       74        79
             20-29............................         9,308     5,647     3,661     3,178     1,856     1,322     3,475      2,301     1,174     2,058    1,155        903      597      335       262
             30-39............................         7,753     4,698     3,055     3,325     1,961     1,364     2,548      1,594       954     1,338      824        514      542      319       223
             40-69............................         9,064     5,625     3,439     4,259     2,577     1,682     2,271      1,372       899     1,876    1,318        558      658      358       300
             70 and over..................               179       115        64        99        61        38        31         20        11        21       16          5       28       18        10

               Identity theft..................         912       543       369       322       172       150       390        242       148       140        89        51       60        40        20
                 Under 10...................              0         0         0         0         0         0         0          0         0         0         0         0        0         0         0
                 10-17.........................          11        10         1         2         2         0         8          7         1         1         1         0        0         0         0
                 18-19.........................          21        13         8         6         2         4        12          9         3         1         0         1        2         2         0
                 20-29.........................         339       194       145       109        57        52       162         96        66        46        27        19       22        14         8
                 30-39.........................         351       212       139       124        69        55       151         93        58        52        33        19       24        17         7
                 40-69.........................         189       113        76        80        41        39        57         37        20        40        28        12       12         7         5
                 70 and over...............               1         1         0         1         1         0         0          0         0         0         0         0        0         0         0

               Other petty theft............          29,446    17,835    11,611    11,404     6,750     4,654     9,824      6,160     3,664     6,110    3,746      2,364    2,108    1,179       929
                Under 10...................                1         1         0         0         0         0         0          0         0         1        1          0        0        0         0
                10-17.........................         2,525     1,479     1,046       506       285       221     1,232        734       498       597      345        252      190      115        75
                18-19.........................         1,496       790       706       351       178       173       637        365       272       357      175        182      151       72        79
                20-29.........................         8,969     5,453     3,516     3,069     1,799     1,270     3,313      2,205     1,108     2,012    1,128        884      575      321       254
                30-39.........................         7,402     4,486     2,916     3,201     1,892     1,309     2,397      1,501       896     1,286      791        495      518      302       216
                40-69.........................         8,875     5,512     3,363     4,179     2,536     1,643     2,214      1,335       879     1,836    1,290        546      646      351       295
                70 and over...............               178       114        64        98        60        38        31         20        11        21       16          5       28       18        10
                                                                                                                                                                                             (continued)
                                                                                                                                                                                                           Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4834 Page 64 of 193
                                                                                         Table 36 - continued
                                                                                   MISDEMEANOR ARRESTS, 2018
                                                                    Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
                   Offense                                Total                        White                       Hispanic                      Black                       Other
                  and age                        Total    Male      Female    Total    Male     Female    Total      Male     Female    Total    Male     Female    Total    Male      Female
          Checks and access
           cards.............................     1,029      684       345       387      239      148       389        274      115       188      125       63        65       46          19
            Under 10......................            0        0         0         0        0        0         0          0        0         0        0        0         0        0           0
            10-17............................        26       20         6         4        3        1        14         10        4         8        7        1         0        0           0
            18-19............................        40       29        11        14       11        3        13          9        4        11        8        3         2        1           1
            20-29............................       334      218       116       108       67       41       143         96       47        63       40       23        20       15           5
            30-39............................       343      231       112       133       83       50       136        100       36        52       33       19        22       15           7
            40-69............................       284      185        99       127       75       52        83         59       24        54       37       17        20       14           6
            70 and over..................             2        1         1         1        0        1         0          0        0         0        0        0         1        1           0

          Drug offenses..................       191,706   148,418    43,288   84,511   60,702    23,809   76,568     62,743    13,825   20,781   17,180     3,601    9,846    7,793       2,053
           Under 10......................             3         0         3        0        0         0        3          0         3        0        0         0        0        0           0
           10-17............................      2,486     1,829       657      647      445       202    1,506      1,138       368      168      129        39      165      117          48
           18-19............................      3,835     2,933       902    1,229      844       385    2,090      1,694       396      286      222        64      230      173          57
           20-29............................     60,254    45,946    14,308   24,448   16,844     7,604   27,693     22,717     4,976    5,521    4,403     1,118    2,592    1,982         610
           30-39............................     62,276    47,836    14,440   27,087   19,239     7,848   25,478     20,784     4,694    6,283    5,081     1,202    3,428    2,732         696
           40-69............................     62,577    49,648    12,929   30,951   23,209     7,742   19,750     16,369     3,381    8,472    7,301     1,171    3,404    2,769         635
           70 and over..................            275       226        49      149      121        28       48         41         7       51       44         7       27       20           7

            Marijuana.....................        3,835     3,039      796     1,007      773      234     1,771      1,369      402       529      472       57       528      425         103
             Under 10..................               3         0        3         0        0        0         3          0        3         0        0        0         0        0           0
             10-17........................        1,386     1,052      334       368      262      106       818        639      179       100       77       23       100       74          26
             18-19........................          455       387       68       115       99       16       238        196       42        63       58        5        39       34           5
             20-29........................        1,006       756      250       214      150       64       465        320      145       207      188       19       120       98          22




 Ex.
             30-39........................          505       442       63       139      119       20       162        138       24        98       94        4       106       91          15




  492
             40-69........................          470       397       73       169      142       27        85         76        9        60       54        6       156      125          31




Page 58
             70 and over..............               10         5        5         2        1        1         0          0        0         1        1        0         7        3           4

            Other drug....................      187,871   145,379    42,492   83,504   59,929    23,575   74,797     61,374    13,423   20,252   16,708     3,544    9,318    7,368       1,950
             Under 10..................               0         0         0        0        0         0        0          0         0        0        0         0        0        0           0
             10-17........................        1,100       777       323      279      183        96      688        499       189       68       52        16       65       43          22
             18-19........................        3,380     2,546       834    1,114      745       369    1,852      1,498       354      223      164        59      191      139          52
             20-29........................       59,248    45,190    14,058   24,234   16,694     7,540   27,228     22,397     4,831    5,314    4,215     1,099    2,472    1,884         588
             30-39........................       61,771    47,394    14,377   26,948   19,120     7,828   25,316     20,646     4,670    6,185    4,987     1,198    3,322    2,641         681
             40-69........................       62,107    49,251    12,856   30,782   23,067     7,715   19,665     16,293     3,372    8,412    7,247     1,165    3,248    2,644         604
             70 and over..............              265       221        44      147      120        27       48         41         7       50       43         7       20       17           3

          Indecent exposure...........            1,626     1,490      136       608      551       57       549        509       40       362      333       29       107       97          10
            Under 10......................            0         0        0         0        0        0         0          0        0         0        0        0         0        0           0
            10-17............................        33        31        2        10       10        0        16         14        2         6        6        0         1        1           0
            18-19............................        34        28        6         7        6        1        18         18        0         8        4        4         1        0           1
            20-29............................       466       431       35       132      123        9       194        183       11       123      109       14        17       16           1
            30-39............................       431       389       42       140      121       19       158        145       13        99       92        7        34       31           3
            40-69............................       627       578       49       299      273       26       153        139       14       124      120        4        51       46           5
            70 and over..................            35        33        2        20       18        2        10         10        0         2        2        0         3        3           0

          Annoying children............             502      455        47       118      108       10       265        240       25        74       65        9        45       42           3
           Under 10......................             0        0         0         0        0        0         0          0        0         0        0        0         0        0           0
           10-17............................         67       45        22        11        7        4        41         26       15        14       11        3         1        1           0
           18-19............................         38       33         5         7        5        2        23         22        1         6        5        1         2        1           1
           20-29............................        123      113        10        21       21        0        64         56        8        25       23        2        13       13           0
           30-39............................         94       89         5        25       23        2        51         50        1         9        8        1         9        8           1
           40-69............................        172      167         5        49       47        2        84         84        0        20       18        2        19       18           1
           70 and over..................              8        8         0         5        5        0         2          2        0         0        0        0         1        1           0
                                                                                                                                                                                     (continued)
                                                                                                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4835 Page 65 of 193
                                                                                          Table 36 - continued
                                                                                    MISDEMEANOR ARRESTS, 2018
                                                                     Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
                 Offense                                   Total                         White                         Hispanic                          Black                           Other
                 and age                         Total     Male      Female    Total     Male      Female    Total       Male      Female    Total       Male        Female    Total      Male        Female
          Obscene matter...............              82         69       13        35         31         4       33           27         6           3           3         0       11             8         3
           Under 10......................              0         0         0         0         0         0         0           0         0           0           0         0         0            0         0
           10-17............................         35         23       12          9         5         4       20           15         5           1           1         0         5            2         3
           18-19............................           2         2         0         1         1         0         1           1         0           0           0         0         0            0         0
           20-29............................         12         12         0         3         3         0         5           5         0           1           1         0         3            3         0
           30-39............................           6         5         1         3         3         0         3           2         1           0           0         0         0            0         0
           40-69............................         25         25         0       17         17         0         4           4         0           1           1         0         3            3         0
           70 and over..................               2         2         0         2         2         0         0           0         0           0           0         0         0            0         0

          Lewd conduct..................          1,141       916       225       348       280        68       454         397        57       247         163          84        92            76        16
            Under 10......................            0         0         0         0         0         0         0           0         0         0           0           0         0             0         0
            10-17............................        64        50        14        14        11         3        25          18         7        17          13           4         8             8         0
            18-19............................        46        31        15        10         8         2        17          13         4        17           8           9         2             2         0
            20-29............................       374       266       108        99        70        29       148         128        20       105          52          53        22            16         6
            30-39............................       247       213        34        63        53        10       112         102        10        50          38          12        22            20         2
            40-69............................       402       349        53       159       136        23       148         132        16        58          52           6        37            29         8
            70 and over..................             8         7         1         3         2         1         4           4         0         0           0           0         1             1         0

          Prostitution......................      6,079     1,948      4,131      880       270       610     1,716       1,159       557     2,758         252        2,506      725       267           458
            Under 10......................            0         0          0        0         0         0         0           0         0         0           0            0        0         0             0
            10-17............................         8         0          8        1         0         1         0           0         0         6           0            6        1         0             1
            18-19............................       618        42        576       98         3        95       123          28        95       373           6          367       24         5            19
            20-29............................     3,196       635      2,561      374        43       331       727         402       325     1,906         109        1,797      189        81           108




 Ex.
            30-39............................     1,126       615        511      171        69       102       482         396        86       308          68          240      165        82            83




  502
            40-69............................     1,114       640        474      230       149        81       378         327        51       164          68           96      342        96           246




Page 59
            70 and over..................            17        16          1        6         6         0         6           6         0         1           1            0        4         3             1

          Drunk...............................   58,697    47,275     11,422   26,895    20,682      6,213   22,601      19,066      3,535    5,726       4,677        1,049    3,475      2,850          625
           Under 10......................             0         0          0        0         0          0        0           0          0        0           0            0        0          0            0
           10-17............................        524       347        177      146        98         48      322         213        109       26          14           12       30         22            8
           18-19............................      1,513     1,203        310      510       379        131      819         683        136       89          72           17       95         69           26
           20-29............................     17,553    14,060      3,493    6,082     4,661      1,421    8,716       7,226      1,490    1,648       1,283          365    1,107        890          217
           30-39............................     15,127    12,346      2,781    6,280     4,816      1,464    6,110       5,245        865    1,724       1,442          282    1,013        843          170
           40-69............................     23,638    19,011      4,627   13,669    10,542      3,127    6,553       5,626        927    2,210       1,838          372    1,206      1,005          201
           70 and over..................            342       308         34      208       186         22       81          73          8       29          28            1       24         21            3

          Liquor laws......................       5,986     4,427      1,559    2,035      1,418      617     2,477       1,909       568       928         720         208       546       380           166
            Under 10......................            0         0          0        0          0        0         0           0         0         0           0           0         0         0             0
            10-17............................       934       594        340      303        175      128       537         362       175        33          22          11        61        35            26
            18-19............................     1,411     1,017        394      652        451      201       547         420       127        65          48          17       147        98            49
            20-29............................     1,519     1,096        423      558        377      181       633         490       143       141         105          36       187       124            63
            30-39............................       526       425        101      141        111       30       246         201        45       100          81          19        39        32             7
            40-69............................     1,559     1,268        291      374        298       76       503         425        78       576         459         117       106        86            20
            70 and over..................            37        27         10        7          6        1        11          11         0        13           5           8         6         5             1

          Disorderly conduct...........           7,294     5,126      2,168    4,073      2,782     1,291    1,744       1,278       466     1,143         834         309       334       232           102
            Under 10......................            0         0          0        0          0         0        0           0         0         0           0           0         0         0             0
            10-17............................        88        77         11       21         20         1       41          38         3        15          13           2        11         6             5
            18-19............................       113        83         30       40         29        11       38          29         9        21          13           8        14        12             2
            20-29............................     1,316       908        408      614        430       184      377         275       102       284         174         110        41        29            12
            30-39............................     1,833     1,276        557      986        637       349      494         376       118       266         204          62        87        59            28
            40-69............................     3,883     2,727      1,156    2,381      1,638       743      784         551       233       546         421         125       172       117            55
            70 and over..................            61        55          6       31         28         3       10           9         1        11           9           2         9         9             0
                                                                                                                                                                                                  (continued)
                                                                                                                                                                                                                Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4836 Page 66 of 193
                                                                                          Table 36 - continued
                                                                                    MISDEMEANOR ARRESTS, 2018
                                                                     Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
                   Offense                                 Total                         White                         Hispanic                        Black                         Other
                  and age                        Total     Male      Female    Total     Male      Female    Total       Male      Female    Total     Male      Female    Total      Male      Female
          Disturbing the peace.......             3,476     2,504       972     1,190       867       323     1,267         927       340       764        509      255       255        201         54
            Under 10......................             3         3         0         0         0         0         1           1         0         1         1         0         1          1         0
            10-17............................     1,004       659       345       185       126        59       474         332       142       284        152      132        61          49        12
            18-19............................       113         84       29        20         18         2       39           29       10        44         29       15        10           8         2
            20-29............................       785       641       144       213       172        41       345         286        59       162        123       39        65          60         5
            30-39............................       585       455       130       208       167        41       198         143        55       129        107       22        50          38        12
            40-69............................       929       637       292       513       363       150       207         133        74       144         97       47        65          44        21
            70 and over..................            57         25       32        51         21       30          3           3         0         0         0         0         3          1         2

          Vandalism.......................        8,140     6,445      1,695    2,664      2,068      596     3,603       3,011       592     1,418     1,005       413       455        361         94
           Under 10......................             3         3          0        0          0        0         3           3         0         0         0         0         0          0          0
           10-17............................      1,163       952        211      278        220       58       650         555        95       183       137        46        52         40         12
           18-19............................        471       395         76       91         73       18       284         259        25        67        38        29        29         25          4
           20-29............................      2,744     2,214        530      735        597      138     1,400       1,189       211       476       321       155       133        107         26
           30-39............................      1,917     1,480        437      679        511      168       759         609       150       361       262        99       118         98         20
           40-69............................      1,804     1,375        429      858        651      207       501         392       109       325       243        82       120         89         31
           70 and over..................             38        26         12       23         16        7         6           4         2         6         4         2         3          2          1

          Trespassing.....................       28,559    20,624      7,935   11,649      7,924     3,725    9,620       7,175      2,445    5,768     4,409      1,359    1,522      1,116        406
            Under 10......................            0         0          0        0          0         0        0           0          0        0         0          0        0          0          0
            10-17............................       705       555        150      149        120        29      377         296         81      136       102         34       43         37          6
            18-19............................       745       527        218      211        138        73      358         257        101      149       115         34       27         17         10
            20-29............................     7,339     5,417      1,922    2,374      1,697       677    3,012       2,255        757    1,632     1,223        409      321        242         79
            30-39............................     8,159     5,757      2,402    3,152      2,034     1,118    2,857       2,082        775    1,719     1,314        405      431        327        104




 Ex.
            40-69............................    11,378     8,194      3,184    5,632      3,837     1,795    2,966       2,245        721    2,109     1,641        468      671        471        200




  512
            70 and over..................           233       174         59      131         98        33       50          40         10       23        14          9       29         22          7




Page 60
          Weapons.........................        5,842     5,127       715     1,888      1,615      273     2,649       2,372       277       913       788       125       392        352         40
           Under 10......................             3         2         1         0          0        0         1           0         1         2         2         0         0          0          0
           10-17............................      1,135     1,001       134       242        210       32       667         594        73       146       123        23        80         74          6
           18-19............................        369       326        43        71         59       12       203         184        19        67        59         8        28         24          4
           20-29............................      1,933     1,717       216       515        440       75       962         874        88       342       302        40       114        101         13
           30-39............................      1,238     1,068       170       512        435       77       474         419        55       167       141        26        85         73         12
           40-69............................      1,147       996       151       544        467       77       341         300        41       182       154        28        80         75          5
           70 and over..................             17        17         0         4          4        0         1           1         0         7         7         0         5          5          0

          Driving under the
           influence........................    123,253    95,132     28,121   39,620    27,507     12,113   61,873      51,156     10,717   11,282     8,401      2,881   10,478      8,068      2,410
            Under 10......................            0         0          0        0         0          0        0           0          0        0         0          0        0          0          0
            10-17............................       446       345        101      124        87         37      265         216         49       16        10          6       41         32          9
            18-19............................     3,275     2,587        688      841       604        237    2,037       1,697        340      152       108         44      245        178         67
            20-29............................    51,186    38,960     12,226   13,546     9,406      4,140   28,981      23,271      5,710    4,085     2,865      1,220    4,574      3,418      1,156
            30-39............................    32,490    25,435      7,055    9,618     6,754      2,864   16,717      14,023      2,694    3,230     2,393        837    2,925      2,265        660
            40-69............................    34,726    26,929      7,797   14,706    10,084      4,622   13,687      11,779      1,908    3,702     2,945        757    2,631      2,121        510
            70 and over..................         1,130       876        254      785       572        213      186         170         16       97        80         17       62         54          8

          Glue sniffing....................       1,474     1,191       283       325       217       108       960         829       131       127       101        26        62         44         18
           Under 10......................             0         0         0         0         0         0         0           0         0         0         0         0         0          0          0
           10-17............................         38        30         8         2         2         0        35          27         8         1         1         0         0          0          0
           18-19............................        162       135        27         6         6         0       141         118        23         5         5         0        10          6          4
           20-29............................        578       460       118        98        66        32       407         340        67        46        36        10        27         18          9
           30-39............................        344       260        84       104        51        53       194         170        24        39        32         7         7          7          0
           40-69............................        349       304        45       114        92        22       181         172         9        36        27         9        18         13          5
           70 and over..................              3         2         1         1         0         1         2           2         0         0         0         0         0          0          0
                                                                                                                                                                                            (continued)
                                                                                                                                                                                                          Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4837 Page 67 of 193
                                                                                           Table 36 - continued
                                                                                     MISDEMEANOR ARRESTS, 2018
                                                                      Offense by Gender, Race/Ethnic Group, and Age Group of Arrestee
                   Offense                                  Total                         White                         Hispanic                        Black                         Other
                  and age                         Total     Male      Female    Total     Male      Female    Total       Male      Female    Total     Male      Female    Total      Male      Female
          Hit-and-run......................        5,496     4,129      1,367    1,706     1,217       489     2,694       2,130       564       543        372      171       553        410       143
            Under 10......................              1         0         1         0         0         0         0           0         0         1         0         1         0          0         0
            10-17............................        224       170         54       45         31       14       135         107        28        24         19         5       20          13         7
            18-19............................        385       294         91       80         63       17       231         183        48        41         25       16        33          23        10
            20-29............................      2,094     1,582        512      499       356       143     1,158         924       234       245        161       84       192        141         51
            30-39............................      1,150       853        297      387       274       113       569         437       132        89         62       27       105          80        25
            40-69............................      1,485     1,114        371      597       425       172       569         452       117       141        103       38       178        134         44
            70 and over..................            157       116         41       98         68       30        32           27         5         2         2         0       25          19         6

          Selected traffic
           violations.......................       7,841      6,792     1,049    2,052      1,736      316     4,055       3,586       469       942       776       166       792        694         98
            Under 10......................             0          0         0        0          0        0         0           0         0         0         0         0         0          0          0
            10-17............................        239        219        20       86         79        7       110         102         8        12         8         4        31         30          1
            18-19............................        923        883        40      229        215       14       530         514        16        46        41         5       118        113          5
            20-29............................      3,337      3,006       331      723        649       74     1,923       1,762       161       369       304        65       322        291         31
            30-39............................      1,682      1,372       310      437        358       79       834         681       153       258       210        48       153        123         30
            40-69............................      1,634      1,287       347      568        426      142       648         517       131       254       211        43       164        133         31
            70 and over..................             26         25         1        9          9        0        10          10         0         3         2         1         4          4          0

          Gambling.........................          349       237       112        66        36        30       110          69        41        77        65        12        96         67         29
           Under 10......................              0         0         0         0         0         0         0           0         0         0         0         0         0          0          0
           10-17............................           8         8         0         0         0         0         1           1         0         6         6         0         1          1          0
           18-19............................          10         7         3         3         1         2         3           3         0         3         2         1         1          1          0




 Ex.
           20-29............................          81        52        29        18         7        11        23          17         6        27        20         7        13          8          5




  522
           30-39............................          91        63        28        21        14         7        32          17        15        16        15         1        22         17          5




Page 61
           40-69............................         158       106        52        24        14        10        50          30        20        25        22         3        59         40         19
           70 and over..................               1         1         0         0         0         0         1           1         0         0         0         0         0          0          0

          Cruelty to animals...........               51        37        14        26        19         7        13          10         3         5         3         2         7          5          2
           Under 10......................              0         0         0         0         0         0         0           0         0         0         0         0         0          0          0
           10-17............................           5         5         0         2         2         0         2           2         0         0         0         0         1          1          0
           18-19............................           2         2         0         1         1         0         1           1         0         0         0         0         0          0          0
           20-29............................          11         5         6         7         4         3         1           0         1         2         1         1         1          0          1
           30-39............................          10         6         4         2         1         1         3           2         1         2         1         1         3          2          1
           40-69............................          21        17         4        12         9         3         6           5         1         1         1         0         2          2          0
           70 and over..................               2         2         0         2         2         0         0           0         0         0         0         0         0          0          0

          Nonsupport......................            60        21        39        12         4         8        30          10        20        17         7        10         1          0          1
           Under 10......................              0         0         0         0         0         0         0           0         0         0         0         0         0          0          0
           10-17............................           1         1         0         0         0         0         0           0         0         1         1         0         0          0          0
           18-19............................           0         0         0         0         0         0         0           0         0         0         0         0         0          0          0
           20-29............................          13         0        13         2         0         2         8           0         8         3         0         3         0          0          0
           30-39............................          25         8        17         7         1         6        12           4         8         6         3         3         0          0          0
           40-69............................          21        12         9         3         3         0        10           6         4         7         3         4         1          0          1
           70 and over..................               0         0         0         0         0         0         0           0         0         0         0         0         0          0          0

          All other...........................   198,727    150,744    47,983   77,150    54,983     22,167   79,340      63,495     15,845   32,062    24,580      7,482   10,175      7,686      2,489
            Under 10......................             9          8         1        2         2          0        5           4          1        0         0          0        2          2          0
            10-17............................      3,458      2,582       876      693       492        201    1,814       1,381        433      631       463        168      320        246         74
            18-19............................      4,280      3,196     1,084    1,047       714        333    2,261       1,815        446      698       458        240      274        209         65
            20-29............................     55,925     42,279    13,646   17,222    12,085      5,137   26,774      21,529      5,245    9,335     6,705      2,630    2,594      1,960        634
            30-39............................     56,126     41,839    14,287   21,360    14,773      6,587   23,502      18,505      4,997    8,390     6,418      1,972    2,874      2,143        731
            40-69............................     77,619     59,739    17,880   36,137    26,357      9,780   24,661      19,972      4,689   12,813    10,369      2,444    4,008      3,041        967
            70 and over..................          1,310      1,101       209      689       560        129      323         289         34      195       167         28      103         85         18
                                                                                                                                                                                                           Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4838 Page 68 of 193
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4839 Page 69 of 193

                                                             Table 37
                                        DISPOSITIONS OF ADULT FELONY ARRESTS, 1982-2018
                                                       By Type of Disposition
                                                  Law enforcement            Prosecution rejections                    Court dispositions
      Year(s)              Total                      releases                  and resolutions1           Dismissed, acquitted2        Convicted
                     Number    Percent           Number     Percent           Number      Percent           Number      Percent   Number      Percent
   2018..........   215,283      100.0            6,524        3.0             40,099        18.6            27,154      12.6    141,506        65.7
   2017..........   218,933      100.0            7,910        3.6             39,815        18.2            26,678      12.2    144,530        66.0
   2016..........   207,022      100.0            7,058        3.4             36,588        17.7            25,961      12.5    137,415        66.4
   2015..........   242,460          100.0         7,537            3.1         38,733          16.0          33,908           14.0      162,282           66.9
   2014a.........   315,782          100.0        10,227            3.2         48,235          15.3          39,632           12.6      217,688           68.9
   2013..........   305,503          100.0        10,525            3.4         45,273          14.8          36,315           11.9      213,390           69.8
   2012..........   295,465          100.0         9,572            3.2         48,029          16.3          35,451           12.0      202,413           68.5
   2011..........   292,231          100.0         9,780            3.3         45,988          15.7          40,642           13.9      195,821           67.0
   2010..........   298,647          100.0         9,980            3.3         46,054          15.4          40,793           13.7      201,820           67.6
   2009..........   306,170          100.0         9,894            3.2         43,317          14.1          45,000           14.7      207,959           67.9
   2008..........   325,241          100.0         9,435            2.9         41,610          12.8          46,485           14.3      227,711           70.0
   2007..........   332,647          100.0        10,273            3.1         42,632          12.8          48,728           14.6      231,014           69.4
   2006..........   319,818          100.0         9,107            2.8         42,506          13.3          46,456           14.5      221,749           69.3
   2005..........   319,587          100.0        10,114            3.2         39,034          12.2          43,638           13.7      226,801           71.0
   2004..........   345,415          100.0        10,721            3.1         43,179          12.5          48,150           13.9      243,365           70.5
   2003..........   316,377          100.0        10,352            3.3         42,922          13.6          45,775           14.5      217,328           68.7
   2002..........   287,499          100.0        11,195            3.9         39,833          13.9          41,020           14.3      195,451           68.0
   2001..........   271,992          100.0        11,248            4.1         39,414          14.5          37,703           13.9      183,627           67.5
   2000..........   267,512          100.0         7,698            2.9         37,152          13.9          36,576           13.7      186,086           69.6
   1999 .........   278,715          100.0         9,616            3.5         40,217          14.4          36,004           12.9      192,878           69.2
   1998 .........   314,483          100.0        13,880            4.4         42,763          13.6          39,866           12.7      217,974           69.3
   1997..........   326,768          100.0        14,289            4.4         47,829          14.6          42,842           13.1      221,808           67.9
   1996..........   328,168          100.0        12,802            3.9         47,941          14.6          43,566           13.3      223,859           68.2
   1995..........   345,125          100.0        15,100            4.4         45,877          13.3          45,838           13.3      238,310           69.1
   1994..........   342,321          100.0        16,713            4.9         44,791          13.1          45,108           13.2      235,709           68.9
   1993..........   345,469          100.0        16,464            4.8         44,512          12.9          43,157           12.5      241,336           69.9
   1992..........   284,810          100.0        12,273            4.3         32,284          11.3          40,134           14.1      200,119           70.3
   1991..........   303,707          100.0        20,222            6.7         45,756          15.1          42,002           13.8      195,727           64.4
   1990..........   258,734          100.0        15,444            6.0         33,503          12.9          40,444           15.6      169,343           65.5
   1989..........   275,151          100.0        20,773            7.5         45,682          16.6          41,069           14.9      167,627           60.9
   1988..........   265,990          100.0        19,230            7.2         51,222          19.3          41,867           15.7      153,671           57.8
   1987..........   270,496          100.0        21,019            7.8         52,464          19.4          43,413           16.0      153,600           56.8
   1986..........   258,832          100.0        22,773            8.8         47,807          18.5          39,962           15.4      148,290           57.3
   1985..........   240,978          100.0        23,003           9.5          39,732          16.5          37,710           15.6      140,533           58.3
   1984..........   210,398          100.0        20,180           9.6          35,498          16.9          34,453           16.4      120,267           57.2
   1983..........   201,158          100.0        19,006           9.4          37,215          18.5          33,284           16.5      111,653           55.5
   1982..........   203,805          100.0        20,895          10.3          37,010          18.2          34,457           16.9      111,443           54.7
   Source: Data extracted from the California Department of Justice Criminal History System. For additional information, see Appendix 1, Data
             Characteristics and Known Limitations.
   Notes: This table presents the number and type of final dispositions and sentences for felony arrests reported to the California Department of Justice by law
           enforcement agencies, district attorneys, and courts. Caution should be used when interpreting this information because arrests and dispositions
           are underreported. It should also be noted that approximately 1.3% of the adult felony convictions contained in this data represent a disposition that
           the California Department of Justice was unable to positively link to a criminal record; accordingly, an arrest event was created based solely upon the
           disposition information provided. There is no way for the California Department of Justice to estimate the exact percentage of underreported
           dispositions. The nature, extent, and reasons for this underreporting vary from agency to agency and from year to year.
           Percentages may not add to subtotals or 100.0 because of rounding.
   a
     In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. Caution should be used when comparing
     felony arrest disposition data to prior years.
   1
     The "prosecution rejections and resolutions" category includes single complaints, combined cases, and petitions to revoke probation.
   2
     The "dismissed, acquitted" category includes diversions that have been dismissed.




                                                                                532
                                                                               Ex.
                                                                              Page 62
                                                                                                                 Table 38A
                                                                                          DISPOSITIONS OF ADULT FELONY ARRESTS, 2013-2018
                                                                                                    By Type of Disposition and Sentence
                                    Type of disposition                                               2013             2014a                        2015                        2016               2017                       2018
                                        and sentence                                            Number Percent    Number Percent              Number Percent              Number Percent     Number Percent             Number Percent
          Total.............................................................................    305,503 100.0     315,782 100.0               242,460 100.0               207,022 100.0      218,933 100.0              215,283   100.0
               Law enforcement releases (PC 849(b))....................                          10,525    3.4     10,227           3.2          7,537          3.1         7,058    3.4        7,910         3.6          6,524         3.0
                 Complainant refuses to prosecute.........................                           37    0.0         53           0.0             50          0.0            42    0.0           57         0.0             36         0.0
                 Arrestee exonerated...............................................                  65    0.0         79           0.0             62          0.0            31    0.0           44         0.0             38         0.0
                 Further investigation...............................................               483    0.2        354           0.1            179          0.1           335    0.2          328         0.1            303         0.1
                 Admissible evidence insufficient............................                       497    0.2        602           0.2            524          0.2           561    0.3          648         0.3            534         0.2
                 Ascertained evidence insufficient...........................                       282    0.1        264           0.1            283          0.1           607    0.3          665         0.3            270         0.1
                 Other1................................................................…          9,150    3.0      8,865           2.8          6,420          2.6         5,472    2.6        6,156         2.8          5,334         2.5
                 Unspecified..................................................….......               11    0.0         10           0.0             19          0.0            10    0.0           12         0.0              9         0.0
               Prosecution rejections and resolutions.....................                       45,273   14.8     48,235         15.3         38,733         16.0         36,588   17.7      39,815         18.2        40,099         18.6
                 Lack of corpus........................................................             775    0.3        881          0.3            698          0.3            471    0.2         490          0.2           421          0.2
                 Lack of sufficient evidence.....................................                26,093    8.5     27,475          8.7         22,742          9.4         21,973   10.6      24,140         11.0        24,200         11.2
                 Inadmissible search and seizure............................                      1,231    0.4      1,426          0.5            612          0.3            542    0.3         474          0.2           632          0.3
                 Victim unavailable/ decline to testify......................                     1,909    0.6      1,894          0.6          1,662          0.7          1,468    0.7       1,718          0.8         1,640          0.8
                 Witness unavailable/ decline to testify...................                         182    0.1        218          0.1            161          0.1            197    0.1         184          0.1           115          0.1
                 Combined with other counts/cases........................                           385    0.1        463          0.1            623          0.3            417    0.2         491          0.2           389          0.2
                 Interest of justice....................................................          3,035    1.0      3,254          1.0          2,508          1.0          2,424    1.2       2,811          1.3         3,299          1.5
                 Deferred to revocation of parole.............................                      809    0.3        395          0.1            204          0.1            175    0.1         164          0.1           153          0.1
                 Prosecutor prefiling deferral/diversion....................                        960    0.3        710          0.2            451          0.2            542    0.3         644          0.3           578          0.3




 Ex.
                 Probation revocation in lieu of filing.......................                    1,385    0.5      1,573          0.5            773          0.3            557    0.3         366          0.2           266          0.1




  542
Page 63
                 Other2................................................................…          8,509    2.8      9,946          3.1          8,299          3.4          7,822    3.8       8,333          3.8         8,406          3.9
               Court dispositions......................................................         249,705   81.7    257,320         81.5        196,190         80.9        163,376   78.9     171,208         78.2       168,660         78.3
                Dismissed...............................................................         33,344   10.9     36,953         11.7         30,657         12.6         24,165   11.7      25,381         11.6        26,143         12.1
                Diversions dismissed.............................................                 2,460    0.8      2,294          0.7          2,686          1.1          1,309    0.6         806          0.4           500          0.2
                Acquitted................................................................           511    0.2        385          0.1            565          0.2            487    0.2         491          0.2           511          0.2
                Convicted...............................................................        213,390   69.8    217,688         68.9        162,282         66.9        137,415   66.4     144,530         66.0       141,506         65.7
                    Sentence
                     Death................................................................           24    0.0         13          0.0             14          0.0              9    0.0          11          0.0             5          0.0
                     State institutions3.............................................            31,962   10.5     32,212         10.2         27,711         11.4         25,434   12.3      28,333         12.9        28,414         13.2
                     Probation..........................................................         32,998   10.8     31,812         10.1         15,616          6.4         11,848    5.7      11,465          5.2        10,656          4.9
                     Probation with jail.............................................           117,864   38.6    121,171         38.4         95,314         39.3         78,273   37.8      80,995         37.0        80,929         37.6
                     Jail....................................................................    23,577    7.7     26,196          8.3         19,306          8.0         17,413    8.4      18,633          8.5        17,931          8.3
                     Fine..................................................................       2,221    0.7      2,382          0.8          1,720          0.7          1,410    0.7       1,421          0.6         1,320          0.6
                     Other4...............................................................        4,744    1.6      3,902          1.2          2,601          1.1          3,028    1.5       3,672          1.7         2,251          1.0
          Source: Data extracted from the California Department of Justice Criminal History System. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          Notes: This table presents the number and type of final dispositions and sentences for felony arrests reported to the California Department of Justice by law enforcement agencies, district attorneys, and courts. Caution should
                  be used when interpreting this information because arrests and dispositions are underreported. It should also be noted that approximately 1.3% of the adult felony convictions contained in this data represent a
                  disposition that the California Department of Justice was unable to positively link to a criminal record; accordingly, an arrest event was created based solely upon the disposition information provided. There is no way
                  for the California Department of Justice to estimate the exact percentage of underreported dispositions. The nature, extent, and reasons for this underreporting vary from agency to agency and from year to year.
                  Percentages may not add to subtotals or 100.0 because of rounding.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. Caution should be used when comparing felony arrest disposition data to prior years.
          1
            The "other" category includes release due to delay, subject reported deceased, handled administratively, Penal Code section 849(b)(2) - intoxication only, and Penal Code section 849(b)(3) - under the influence of a
              controlled substance and delivered to a treatment facility.
          2
              The "other" category includes rejection due to continuing investigations and due process or jurisdictional considerations.
          3
              The "state institutions" category includes sentences to prison, California Rehabilitation Center, and the Division of Juvenile Justice (youth authority).
          4
              The "other" category includes no sentence given, sentence suspended, and sentence stayed.
                                                                                                                                                                                                                                               Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4840 Page 70 of 193
                                                                                                               Table 38B
                                                                                       DISPOSITIONS OF ADULT FELONY ARRESTS, 2013-2018
                                                                                                 By Type of Disposition and Sentence
                                                                                               Percent Distribution of Court Dispositions
                                    Type of disposition                                                 2013             2014a                       2015                       2016                2017                        2018
                                        and sentence                                              Number Percent    Number Percent             Number Percent             Number Percent      Number Percent              Number Percent
          Total...............................................................................    305,503           315,782                    242,460                    207,022             218,933                     215,283
               Law enforcement releases (PC 849(b))....................                            10,525            10,227                       7,537                     7,058                 7,910                      6,524
                Complainant refuses to prosecute..........................                             37                53                          50                        42                    57                         36
                Arrestee exonerated................................................                    65                79                          62                        31                    44                         38
                Further investigation................................................                 483               354                         179                       335                   328                        303
                Admissible evidence insufficient.............................                         497               602                         524                       561                   648                        534
                Ascertained evidence insufficient...........................                          282               264                         283                       607                   665                        270
                Other1................................................................…..           9,150             8,865                       6,420                     5,472                 6,156                      5,334
                Unspecified..................................................…........                 11                10                          19                        10                    12                          9
               Prosecution rejections and resolutions......................                        45,273            48,235                     38,733                     36,588               39,815                     40,099
                Lack of corpus.........................................................               775               881                        698                        471                  490                        421
                Lack of sufficient evidence......................................                  26,093            27,475                     22,742                     21,973               24,140                     24,200
                Inadmissible search and seizure............................                         1,231             1,426                        612                        542                  474                        632
                Victim unavailable/ decline to testify.......................                       1,909             1,894                      1,662                      1,468                1,718                      1,640
                Witness unavailable/ decline to testify....................                           182               218                        161                        197                  184                        115
                Combined with other counts/cases.........................                             385               463                        623                        417                  491                        389
                Interest of justice.....................................................            3,035             3,254                      2,508                      2,424                2,811                      3,299
                Deferred to revocation of parole.............................                         809               395                        204                        175                  164                        153




 Ex.
                Prosecutor prefiling deferral/diversion....................                           960               710                        451                        542                  644                        578




  552
Page 64
                Probation revocation in lieu of filing........................                      1,385             1,573                        773                        557                  366                        266
                Other2................................................................…..           8,509             9,946                      8,299                      7,822                8,333                      8,406
               Court dispositions.......................................................          249,705   100.0   257,320       100.0        196,190        100.0       163,376   100.0     171,208        100.0        168,660        100.0
                Dismissed................................................................          33,344    13.4    36,953        14.4         30,657         15.6        24,165    14.8      25,381         14.8         26,143         15.5
                Diversions dismissed..............................................                  2,460     1.0     2,294         0.9          2,686          1.4         1,309     0.8         806          0.5            500          0.3
                Acquitted..................................................................           511     0.2       385         0.1            565          0.3           487     0.3         491          0.3            511          0.3
                Convicted.................................................................        213,390    85.5   217,688        84.6        162,282         82.7       137,415    84.1     144,530         84.4        141,506         83.9
                    Sentence
                     Death.................................................................            24     0.0        13         0.0             14          0.0             9     0.0           11          0.0             5          0.0
                     State institutions3...............................................            31,962    12.8    32,212        12.5         27,711         14.1        25,434    15.6       28,333         16.5        28,414         16.8
                     Probation...........................................................          32,998    13.2    31,812        12.4         15,616          8.0        11,848     7.3       11,465          6.7        10,656          6.3
                     Probation with jail..............................................            117,864    47.2   121,171        47.1         95,314         48.6        78,273    47.9       80,995         47.3        80,929         48.0
                     Jail......................................................................    23,577     9.4    26,196        10.2         19,306          9.8        17,413    10.7       18,633         10.9        17,931         10.6
                     Fine....................................................................       2,221     0.9     2,382         0.9          1,720          0.9         1,410     0.9        1,421          0.8         1,320          0.8
                     Other4.................................................................        4,744     1.9     3,902         1.5          2,601          1.3         3,028     1.9        3,672          2.1         2,251          1.3
          Source: Data extracted from the California Department of Justice Criminal History System. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          Notes: This table presents the number and type of final dispositions and sentences for felony arrests reported to the California Department of Justice by law enforcement agencies, district attorneys, and courts. Caution should
                  be used when interpreting this information because arrests and dispositions are underreported. It should also be noted that approximately 1.3% of the adult felony convictions contained in this data represent a
                  disposition that the California Department of Justice was unable to positively link to a criminal record; accordingly, an arrest event was created based solely upon the disposition information provided. There is no way
                  for the California Department of Justice to estimate the exact percentage of underreported dispositions. The nature, extent, and reasons for this underreporting vary from agency to agency and from year to year.
                  Percentages may not add to subtotals or 100.0 because of rounding.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. Caution should be used when comparing felony arrest disposition data to prior years.
          1
            The "other" category includes release due to delay, subject reported deceased, handled administratively, Penal Code section 849(b)(2) - intoxication only, and Penal Code section 849(b)(3) - under the influence of a
            controlled substance and delivered to a treatment facility.
          2
            The "other" category includes rejection due to continuing investigations and due process or jurisdictional considerations.
          3
              The "state institutions" category includes sentences to prison, California Rehabilitation Center, and the Division of Juvenile Justice (youth authority).
                                                                                                                                                                                                                                                 Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4841 Page 71 of 193




          4
              The "other" category includes no sentence given, sentence suspended, and sentence stayed.
                                                                                                     Table 39
                                                                                DISPOSITIONS OF ADULT FELONY ARRESTS, 2018
                                                                                   Arrest Offense Category by Type of Disposition
                                      Type of                                        Total        Violent offenses1     Property offenses2          Drug offenses             All other
                                    disposition                                 Number Percent    Number Percent        Number Percent             Number Percent         Number Percent
          Total..............................................................   215,283 100.0      81,294 100.0          58,104 100.0               26,436 100.0           49,449 100.0

              Law enforcement releases.........................                   6,524    3.0      3,007       3.7         1,673         2.9         895        3.4           949         1.9
              Prosecution rejections and resolutions3.....                       40,099   18.6     23,179      28.5         7,225        12.4       2,489        9.4         7,206        14.6
              Dismissed, acquitted4................................              27,154   12.6      8,909      11.0         6,508        11.2       5,185       19.6         6,552        13.3




 Ex.
              Convicted...................................................      141,506   65.7     46,199      56.8        42,698        73.5      17,867       67.6        34,742        70.3




  562
Page 65
          Source: Data extracted from the California Department of Justice Criminal History System. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          Notes: This table presents the number and type of final dispositions and sentences for felony arrests reported to the California Department of Justice by law enforcement
                 agencies, district attorneys, and courts. Caution should be used when interpreting this information because arrests and dispositions are underreported.
                 It should also be noted that approximately 1.3% of the adult felony convictions contained in this data represent a disposition that the California Department of Justice
                 was unable to positively link to a criminal record; accordingly, an arrest event was created based solely upon the disposition information provided. There is no way for
                 the California Department of Justice to estimate the exact percentage of underreported dispositions. The nature, extent, and reasons for this underreporting vary
                 from agency to agency and from year to year.
                 Percentages may not add to subtotals or 100.0 because of rounding.
          1
            Violent offenses include homicide, rape, robbery, assault, and kidnapping.
          2
            Property offenses include burglary; theft; motor vehicle theft; forgery, check, and access card offenses; and arson.
          3
            The "prosecution rejections and resolutions" category includes single complaints, combined cases, and petitions to revoke probation.
          4
            The "dismissed, acquitted" category includes diversions that have been dismissed.
                                                                                                                                                                                                 Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4842 Page 72 of 193
                                                                                            Table 40
                                                                      ADULT FELONY ARRESTEES CONVICTED, 2013-2018
                                                                       By Convicted Offense Category and Type of Sentence
                                                                                                  a
                Convicted offense category                            2013                  2014                       2015                     2016                       2017                       2018
                  and type of sentence                           Number    Percent   Number      Percent  Number Percent        Number              Percent        Number      Percent        Number       Percent
                                                                                                           Total
          Total convictions......................                213,390   100.0     217,688 100.0        162,282 100.0         137,415               100.0       144,530        100.0        141,506       100.0
                                                                                                     Type of sentence
               State institutions1....................            31,986     15.0     32,225     14.8       27,725     17.1      25,443                18.5         28,344        19.6         28,419         20.1
                             2
               Probation ...............................          39,963     18.7     38,096     17.5       19,937     12.3      16,286                11.9         16,558        11.5         14,227         10.1
               Probation with jail....................           117,864     55.2    121,171     55.7       95,314     58.7      78,273                57.0         80,995        56.0         80,929         57.2
               Jail...........................................    23,577     11.0     26,196     12.0       19,306     11.9      17,413                12.7         18,633        12.9         17,931         12.7
                                                                                      Convicted offense category and type of sentence
               Violent offenses3.....................             38,034   100.0      38,943 100.0          39,470 100.0         34,721               100.0         37,020       100.0         37,647       100.0

                 State institutions1.................              9,237     24.3      9,576          24.6       9,728         24.6       8,847        25.5          9,560        25.8          9,770         26.0
                 Probation2............................            3,087      8.1      2,717           7.0       3,004          7.6       2,974         8.6          3,127         8.4          2,906          7.7
                 Probation with jail.................             23,555     61.9     24,031          61.7      24,354         61.7      20,539        59.2         21,800        58.9         22,436         59.6
                 Jail........................................      2,155      5.7      2,619           6.7       2,384          6.0       2,361         6.8          2,533         6.8          2,535          6.7

               Property offenses4...................              55,342   100.0      53,337       100.0        37,154       100.0       33,095       100.0         35,011       100.0         34,087       100.0
                                           1
                 State institutions .................              7,312     13.2      7,008          13.1       5,459         14.7       5,231        15.8          5,825        16.6          5,566         16.3
                 Probation2............................            5,500      9.9      4,598           8.6       3,437          9.3       3,150         9.5          3,494        10.0          3,000          8.8
                 Probation with jail.................             34,583     62.5     33,663          63.1      23,021         62.0      19,922        60.2         20,717        59.2         20,542         60.3




 Ex.
  572
                 Jail........................................      7,947     14.4      8,068          15.1       5,237         14.1       4,792        14.5          4,975        14.2          4,979         14.6




Page 66
               Drug offenses..........................            64,249   100.0      67,699       100.0        32,121       100.0       22,518       100.0         21,053       100.0         17,923       100.0

                 State institutions1.................              5,641      8.8      5,596           8.3       2,680          8.3       2,304        10.2          2,419        11.5           2,329        13.0
                 Probation2............................           22,713     35.4     22,443          33.2       5,882         18.3       3,658        16.2          3,253        15.5           2,396        13.4
                 Probation with jail.................             28,111     43.8     30,647          45.3      17,278         53.8      11,558        51.3         10,019        47.6           8,577        47.9
                 Jail........................................      7,784     12.1      9,013          13.3       6,281         19.6       4,998        22.2          5,362        25.5           4,621        25.8

               All other offenses....................             55,765   100.0      57,709       100.0        53,537       100.0       47,081       100.0         51,446       100.0         51,849       100.0

                 State institutions1.................              9,796     17.6     10,045          17.4       9,858         18.4       9,061        19.2         10,540        20.5         10,754         20.7
                 Probation2............................            8,663     15.5      8,338          14.4       7,614         14.2       6,504        13.8          6,684        13.0          5,925         11.4
                 Probation with jail.................             31,615     56.7     32,830          56.9      30,661         57.3      26,254        55.8         28,459        55.3         29,374         56.7
                 Jail........................................      5,691     10.2      6,496          11.3       5,404         10.1       5,262        11.2          5,763        11.2          5,796         11.2
          Source: Data extracted from the California Department of Justice Criminal History System. For additional information, see Appendix 1, Data Characteristics and Known Limitations.
          Notes: This table presents the number and type of final dispositions and sentences for felony arrests reported to the California Department of Justice by law enforcement agencies, district attorneys,
                   and courts. Caution should be used when interpreting this information because arrests and dispositions are underreported. It should also be noted that approximately 1.3% of the
                   adult felony convictions contained in this data represent a disposition that the California Department of Justice was unable to positively link to a criminal record; accordingly, an arrest
                   event was created based solely upon the disposition information provided. There is no way for the California Department of Justice to estimate the exact percentage of
                   underreported dispositions. The nature, extent, and reasons for this underreporting vary from agency to agency and from year to year.
                   Data include convictions for both misdemeanors and felonies.
                   Percentages may not add to subtotals or 100.0 because of rounding.
          a
            In November 2014, California voters passed Proposition 47 which reduced some felony offenses to misdemeanors. Caution should be used when comparing felony arrest disposition
            data to prior years.
          1
            The "state institutions" category includes sentences to death, prison, California Rehabilitation Center (civil addict), and the Division of Juvenile Justice (youth authority).
          2
              The "probation" category includes straight probation, fine, and other (no sentence given, sentence suspended, and sentence stayed).
          3
              Violent offenses include homicide, rape, robbery, assault, and kidnapping.
          4
              Property offenses include burglary; theft; motor vehicle theft; forgery, check, and access card offenses; and arson.
                                                                                                                                                                                                                     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4843 Page 73 of 193
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4844 Page 74 of 193

                                        Table 41
                ADULTS ON ACTIVE PROBATION AS OF DECEMBER 31, 1966-2018
                                   By Level of Offense
                                               Total                       Felony offense              Misdemeanor offense
                   Year(s)
                                          Number Percent                  Number Percent                 Number Percent
            2018a………………                   209,763    100.0                166,745       79.5              43,018      20.5
            2017………………                    233,046    100.0                183,623       78.8              49,423      21.2
            2016b………………                   239,735    100.0                190,686       79.5              49,049      20.5
            2015………………                    263,531         100.0           221,243           84.0            42,288          16.0
            2014c,d……………                  285,681         100.0           244,122           85.5            41,559          14.5
            2013………………                    296,964         100.0           254,106           85.6            42,858          14.4
            2012………………                    294,993         100.0           249,173           84.5            45,820          15.5
            2011………………                    297,917         100.0           247,770           83.2            50,147          16.8
            2010………………                    311,692         100.0           255,006           81.8            56,686          18.2
            2009………………                    331,270         100.0           266,249           80.4            65,021          19.6
            2008………………                    341,584         100.0           269,023           78.8            72,561          21.2
            2007………………                    347,199         100.0           269,384           77.6            77,815          22.4
            2006………………                    346,495         100.0           268,828           77.6            77,667          22.4
            2005………………                    344,442         100.0           263,911           76.6            80,531          23.4
            2004………………                    341,214         100.0           257,043           75.3            84,171          24.7
            2003………………                    352,449         100.0           252,530           71.7            99,919          28.3
            2002………………                    336,740         100.0           239,618           71.2            97,122          28.8
            2001………………                    328,540         100.0           235,951           71.8            92,589          28.2
            2000………………                    333,288         100.0           238,520           71.6            94,768          28.4
            1999………………                    338,785         100.0           244,460           72.2            94,325          27.8
            1998………………                    330,945         100.0           233,625           70.6            97,320          29.4
            1997………………                    302,236         100.0           210,960           69.8            91,276          30.2
            1996………………                    289,503         100.0           197,862           68.3            91,641          31.7
            1995………………                    286,986         100.0           193,389           67.4           93,597           32.6
            1994………………                    285,105         100.0           186,701           65.5           98,404           34.5
            1993………………                    280,749         100.0           153,278           54.6          127,471           45.4
            1992………………                    302,754         100.0           148,989           49.2          153,765           50.8
            1991………………                    315,421         100.0           141,923           45.0          173,498           55.0
            1990………………                    305,700         100.0           131,277           42.9          174,423           57.1
            1989………………                    285,018         100.0           117,189           41.1          167,829           58.9
            1988………………                    265,643         100.0           104,149           39.2          161,494           60.8
            1987………………                    242,529         100.0            93,699           38.6          148,830           61.4
            1986………………                    220,614         100.0            87,194           39.5          133,420           60.5
            1985………………                    210,449         100.0             81,921          38.9          128,528           61.1
            1984………………                    197,413         100.0             75,562          38.3          121,851           61.7
            1983………………                    176,555         100.0             72,152          40.9          104,403           59.1
            1982………………                    157,009         100.0             67,300          42.9           89,709           57.1
            1981………………                    152,563         100.0             64,632          42.4           87,931           57.6
            1980………………                    151,382         100.0             61,648          40.7            89,734          59.3
            1979………………                    150,566         100.0             59,207          39.3            91,359          60.7
            1978………………                    153,113         100.0             61,371          40.1            91,742          59.9
            1977………………                    149,587         100.0             61,303          41.0            88,284          59.0
            1976………………                    152,242         100.0             63,458          41.7            88,784          58.3
            1975………………                    153,140         100.0             63,753          41.6            89,387          58.4
            1974………………                    158,887         100.0             71,599          45.1            87,288          54.9
            1973………………                    150,292         100.0             72,539          48.3            77,753          51.7
            1972………………                    143,183         100.0             72,757          50.8            70,426          49.2
            1971………………                    132,078         100.0             68,379          51.8            63,699          48.2
            1970………………                    117,095         100.0             62,141          53.1            54,954          46.9
            1969………………                    102,042         100.0             55,124          54.0            46,918          46.0
            1968………………                     93,282         100.0             46,263          49.6            47,019          50.4
            1967………………                     83,517         100.0             39,474          47.3            44,043          52.7
            1966………………                     80,645         100.0             36,053          44.7            44,592          55.3
            Note: These data include adults placed on supervised probation only. Data are limited to original grants of probation and
                    do not include subsequent grants of probation to persons already under supervised probation in the same county.
            a
              In 2018, San Joaquin County Probation discovered inaccurate reporting of caseload counts resulting in corrected
              felony and misdemeanor caseload counts for October.
            b
              In 2016, Sacramento County Probation discovered inaccurate reporting of caseload counts from 2013-2015 resulting
              in a corrected beginning felony caseload count for 2016.
            c
              In November 2014, California voters passed Proposition 47 which reduced numerous state statutes from felonies
              to misdemeanors. Caution should be used when comparing felony and misdemeanor data to prior years.
            d
              San Bernardino County Probation revised their beginning caseload counts for 2014. The revision resulted in a
              decrease of almost 9,000 felony cases and an increase of almost 400 misdemeanor cases.



                                                                       582
                                                                      Ex.
                                                                     Page 67
                                                                                                     Table 42
                                                                       ADULTS PLACED ON AND REMOVED FROM PROBATION, 2013-2018
                                                                    By Level of Offense, Type of Removal, and Rate per 100,000 Population at Risk
                                                                                              a                                                                                                                     Percent change
               Placement and removal                        2013                       2014                        2015                        2016                    2017                       2018
                                                                                                                                                                                                                    2013- 2017-
                  by level of offense
                                                       Number    Percent       Number       Percent        Number Percent      Number               Percent    Number       Percent       Number          Percent    2018    2018
                                                                                                               Placed on probation
          Total.....................................   171,215     100.0       169,501            100.0    153,050   100.0    138,876                 100.0   137,412         100.0       119,646          100.0    -30.1    -12.9

              Felony offense..................         142,904      83.5       140,890     83.1    111,689      73.0      104,045     74.9     104,146                         75.8        90,836           75.9     -36.4   -12.8
              Misdemeanor offense......                 28,311      16.5        28,611     16.9     41,361      27.0       34,831     25.1      33,266                         24.2        28,810           24.1       1.8   -13.4
                                                                                                                         1
                                                                                      Rate per 100,000 population at risk - Placed on probation
          Total.....................................     663.0                   648.7               580.4                  524.3                517.2                                       447.8                   -32.5   -13.4

              Felony offense..................           553.3                    539.2                      423.6              392.8                             392.0                      340.0                   -38.6   -13.3
              Misdemeanor offense......                  109.6                    109.5                      156.9              131.5                             125.2                      107.8                    -1.6   -13.9
                                                                                                             Removed from probation
          Total.....................................   164,760     100.0       163,075            100.0    161,166  100.0    136,166                  100.0   133,943         100.0       136,638          100.0    -17.1     2.0

              Felony offense..................         134,849      81.8       134,970             82.8    119,320          74.0      103,172          75.8   100,745          75.2       102,212           74.8     -24.2    1.5
              Misdemeanor offense......                 29,911      18.2        28,105             17.2     41,846          26.0       32,994          24.2    33,198          24.8        34,426           25.2      15.1    3.7




 Ex.
              Terminated.......................         73,994      44.9         70,397            43.2     75,165          46.6        58,090         42.7     57,496         42.9        71,869           52.6     -2.9    25.0




  592
               Felony offense...............            61,819      37.5         58,865            36.1     53,855          33.4        44,860         32.9     44,151         33.0        52,594           38.5    -14.9    19.1




Page 68
               Misdemeanor offense...                   12,175       7.4         11,532             7.1     21,310          13.2        13,230          9.7     13,345         10.0        19,275           14.1     58.3    44.4

              Revoked...........................        64,897      39.4         62,942            38.6     60,351          37.4        53,388         39.2     52,475         39.2        46,484           34.0    -28.4    -11.4
               Felony offense...............            54,126      32.9         53,060            32.5     46,226          28.7        39,804         29.2     38,759         28.9        35,757           26.2    -33.9     -7.7
               Misdemeanor offense...                   10,771       6.5          9,882             6.1     14,125           8.8        13,584         10.0     13,716         10.2        10,727            7.9     -0.4    -21.8

              Other2...............................     25,869      15.7         29,736     18.2     25,650       15.9       24,688    18.1      23,972                        17.9        18,285           13.4    -29.3    -23.7
               Felony offense...............            18,904      11.5         23,045     14.1     19,239       11.9       18,508    13.6      17,835                        13.3        13,861           10.1    -26.7    -22.3
               Misdemeanor offense...                    6,965       4.2          6,691       4.1      6,411       4.0        6,180     4.5       6,137                         4.6         4,424            3.2    -36.5    -27.9
                                                                                     Rate per 100,000 population at risk1 - Removed from probation
          Total.....................................     638.0                    624.1                611.2                  514.1               504.2                                      511.4                   -19.8    1.4

              Terminated.......................          286.5                    269.4                       285.1                      219.3                    216.4                      269.0                    -6.1    24.3
              Revoked...........................         251.3                    240.9                       228.9                      201.6                    197.5                      174.0                   -30.8   -11.9
              Other.................................     100.2                    113.8                        97.3                       93.2                     90.2                       68.4                   -31.7   -24.2
          Notes: Rates and percentages may not add to subtotals, total, or 100.0 because of rounding.
                   These data include adults placed on supervised probation only. Data are limited to original grants of probation and do not include subsequent grants of probation to persons already
                   under supervised probation in the same county.
                   Rates per 100,000 population at risk for 2015 and 2017 will not match previously published data.
          a
              In November 2014, California voters passed Proposition 47 which reduced numerous state statutes from felonies to misdemeanors. Caution should be used when comparing felony and misdemeanor data to prior years.
          1
              Rates are based on the adult population at risk (18-69 years of age) for each year (see Table 52).
          2
              "Other" includes transfer of jurisdiction from one county to another, death, sentence vacated, successful appeal, deportation, etc.
                                                                                                                                                                                                                                     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4845 Page 75 of 193
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4846 Page 76 of 193

                                               Table 43
                           CRIMINAL JUSTICE FULL-TIME PERSONNEL, 1969-2018
                                           By Type of Agency
                                   Total               Law                                    Public
               Year(s)
                                 personnel         enforcement         Prosecution1          defense          Probation
         2018................     153,549            120,005              10,366              4,222            18,956
         2017................     153,431            119,648              10,199              4,200            19,384
         2016................     152,427            119,148               9,918              4,101            19,260
         2015................     151,439             118,309                9,776             4,006            19,348
         2014................     151,178             118,393                9,639             3,977            19,169
         2013................     149,798             117,340                9,429             3,926            19,103
         2012................     149,353             117,238                9,367             3,938            18,810
         2011................     148,772             116,794                9,479             3,914            18,585
         2010................     152,379             118,981               9,852              4,131            19,415
         2009................     157,704             122,042              10,199              4,091            21,372
         2008................     159,156             123,680              10,429              4,320            20,727
         2007................     155,503             121,305              10,179              4,137            19,882
         2006................     149,237             116,128               9,619              3,924            19,566
         2005................     145,435             113,604               9,297              3,791            18,743
         2004................     143,936             112,826               9,166              3,733            18,211
         2003................     147,790             114,945               9,480              3,788            19,577
         2002................     148,208             115,552              10,069              3,773            18,814
         2001................     147,650             108,208              17,296              3,686            18,460
         2000................     142,132             103,579              18,481              3,950            16,122
         1999................     139,304             102,769              16,476              3,857            16,202
         1998................     133,841              98,495              15,876              3,651            15,819
         1997................     129,332              96,322              14,826              3,622            14,562
         1996................     124,090              94,207              12,548              3,533            13,802
         1995................     119,850               91,198             11,998              3,246            13,408
         1994................     115,244               86,933             11,461              3,224            13,626
         1993................     113,287               85,989             10,324              3,278            13,696
         1992................     113,256               87,020             10,272              3,220            12,744
         1991................     115,554               88,628             10,027              3,255            13,644
         1990................     113,440               86,814               9,984             3,104            13,538
         1989................     108,905               83,807               8,955             3,040            13,103
         1988................      96,341               72,586               8,251             2,822            12,682
         1987................     100,117               77,015               8,334             2,390            12,378
         1986................      98,282               75,437               8,470             2,270            12,105
         1985................      95,611               73,582               8,072             2,163            11,794
         1984................      93,912               74,536               7,686             2,013             9,677
         1983................      91,090               72,618               7,460             1,987             9,025
         1982................      89,762               71,352               7,407             1,972             9,031
         1981................      87,993               69,420               7,184             1,929             9,460
         1980................      87,425               67,321               7,272             1,893            10,939
         1979................      83,675               65,120               6,916             1,766             9,873
         1978................      83,715               64,928               6,806             1,782            10,199
         1977................      85,195               65,971               6,809             1,784            10,631
         1976................      82,873               64,060               6,183             1,680            10,950
         1975................      81,105               64,177               4,875             1,574            10,479
         1974................      77,757               62,020               4,352             1,559             9,826
         1973................      74,693               59,697               4,439             1,385             9,172
         1972................      71,483               58,028               3,428             1,236             8,791
         1971................      69,991               57,099               3,227             1,120             8,545
         1970................      66,482               55,320               2,506               929              7,727
         1969................      61,553               51,104               2,786               914              6,749
        Note: Personnel in the Department of Justice and state regulatory agencies are not included.
        1
         The passage of Assembly Bill 196 required that county-level child support programs, previously administered
         by district attorneys, be operated by local child support agencies. This accounts for the large decrease in
         prosecution personnel since 2001.


                                                               602
                                                              Ex.
                                                             Page 69
                                                                                             Table 44
                                                                       CRIMINAL JUSTICE FULL-TIME PERSONNEL, 2013-2018
                                                                           By Type of Agency and Personnel Classification
                          Type of agency                                                                                                                      Percent change
                                   and                                    2013       2014       2015           2016            2017             2018          2013-     2017-
                   personnel classification                                                                                                                    2018      2018
          Total.....................................................    149,798    151,178    151,439        152,427         153,431          153,549            2.5      0.1

            Law enforcement..............................               117,340    118,393    118,309        119,148         119,648          120,005             2.3           0.3

            Prosecution.......................................            9,429      9,639      9,776           9,918          10,199          10,366             9.9           1.6
             Attorneys.......................................             3,915      3,954      3,995           4,014           4,113           4,100             4.7          -0.3
             Investigators..................................              1,523      1,571      1,650           1,652           1,741           1,676            10.0          -3.7




 Ex.
  612
             Clerical and all other......................                 3,991      4,114      4,131           4,252           4,345           4,590            15.0           5.6




Page 70
            Public defense..................................              3,926      3,977      4,006           4,101           4,200            4,222            7.5           0.5
             Attorneys.......................................             2,418      2,423      2,438           2,483           2,514            2,523            4.3           0.4
             Investigators..................................                466        476        482             486             517              529           13.5           2.3
             Clerical and all other......................                 1,042      1,078      1,086           1,132           1,169            1,170           12.3           0.1

            Probation..........................................          19,103     19,169     19,348          19,260          19,384          18,956            -0.8          -2.2
                Probation officers......................                 13,602     13,722     13,388          13,412          13,920          12,842            -5.6          -7.7
                All other.....................................            5,501      5,447      5,960           5,848           5,464           6,114            11.1          11.9
          Sources: Law enforcement, district attorney, public defender, and probation personnel surveys conducted by the Criminal Justice Statistics Center. Law enforcement
                   personnel counts are obtained from a one-day survey taken on October 31st. All other personnel survey counts are taken on June 30th.
          Note: Personnel in the Department of Justice and state regulatory agencies are not included.
                                                                                                                                                                                      Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4847 Page 77 of 193
                                                                                  Table 45
                                                                LAW ENFORCEMENT FULL-TIME PERSONNEL, 2013-2018
                                                                              By Type of Agency
                                                                                                                                                    Percent change
                            Type of agency                                2013     2014        2015       2016           2017          2018         2013-    2017-
                                                                                                                                                     2018     2018
                                                                                           Total
          Total......................................................   117,340   118,393    118,309     119,148      119,648        120,005          2.3      0.3
                                                                                      Sworn and civilian
            Sworn...………...................................               76,925    77,139     77,351      77,824        78,715        79,113          2.8      0.5
            Civilian...……...…...............................             40,415    41,254     40,958      41,324        40,933        40,892          1.2     -0.1
                                                                                          Agency
            Police departments............................               50,956    51,500     51,634      52,218        52,530        53,065          4.1      1.0
             Sworn..............………….................                    37,024    37,214     37,472      37,676        37,964        38,151          3.0      0.5




 Ex.
             Civilian........................………..........               13,932    14,286     14,162      14,542        14,566        14,914          7.0      2.4




  622
Page 71
            Sheriffs' departments.........................               52,115    52,668     52,593     52,672         52,542        52,310          0.4     -0.4
             Sworn.................…..………............                    30,120    30,098     30,080     30,386         30,690        30,796          2.2      0.3
             Civilian..................…………............                  21,995    22,570     22,513     22,286         21,852        21,514         -2.2     -1.5
            California Highway Patrol...................                 10,623    10,551     10,414     10,591         10,737        10,529         -0.9     -1.9
             Sworn.................…………..............                     7,236     7,275      7,226      7,197          7,401         7,286          0.7     -1.6
             Civilian..................………................                3,387     3,276      3,188      3,394          3,336         3,243         -4.3     -2.8
            Other law enforcement agencies1......                         3,646     3,674      3,668      3,667          3,839          4,101        12.5      6.8
             Sworn..........……….........................                  2,545     2,552      2,573      2,565          2,660          2,880        13.2      8.3
             Civilian..........…………….................                     1,101     1,122      1,095      1,102          1,179          1,221        10.9      3.6
          Source: Law Enforcement Personnel Survey conducted by the Criminal Justice Statistics Center. The one-day survey is taken October 31st.
          Note: Personnel in the Department of Justice and state regulatory agencies are not included.
          1
            The "other law enforcement agencies" category includes personnel from University of California, State Parks and Recreation,
            California State University, and Bay Area Rapid Transit.
                                                                                                                                                                     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4848 Page 78 of 193
                                                                      Table 46
                                          CIVILIANS' COMPLAINTS AGAINST PEACE OFFICERS, 1981-2018
                                                 By Type of Complaint and Level of Criminal Complaint
                                                                                                                         Criminal
                                           Total                      Non-criminal
               Year(s)                                                                                 Total              Felony                                Misdemeanor
                              Reported1        Sustained        Reported       Sustained       Reported Sustained Reported Sustained                         Reported Sustained
          2018.............     16,525           1,241            15,635         1,168              890      73       314         13                             576       60
          2017.............     16,841           1,169            15,946         1,084              895      85       342         22                             553       63
          2016.............     15,406           1,227            14,360         1,141            1,046      86       379         26                             667       60
          2015.............       14,402           1,325           13,080          1,195            1,322           130              428            41              894         89
          2014.............       15,693           1,288           14,407          1,179            1,286           109              487            40              799         69
          2013.............       17,032           1,646           15,815          1,531            1,217           115              461            32              756         83
          2012.............       20,363           1,612           18,984          1,456            1,379           156              537            51              842        105
          2011.............       18,590           1,724           17,112          1,554            1,478           170              589            58              889        112
          2010.............       22,458           2,178           20,715          2,023            1,743           155             573             62           1,170          93
          2009.............       22,614           1,844           21,181          1,692            1,433           152             600             51             833         101
          2008.............       23,470           1,687           22,330          1,499            1,140           188             621             46             519         142
          2007a............       24,358           1,735           23,460          1,638              898            97             401             27             497          70
          2006.............       21,620           1,688           19,957          1,572            1,663           116           1,122             46             541          70
          2005.............       21,653           2,143           19,851          2,020            1,802           123           1,283             37              519         86
          2004.............       20,609           2,053           18,782          1,932            1,827           121           1,154             41              673         80
          2003.............       20,937           1,992           19,267          1,841            1,670           151           1,035             47              635        104
          2002.............       21,970           2,574           20,259          2,405            1,711           169           1,015             61              696        108
          2001.............       22,455           2,688           20,377          2,523            2,078           165           1,373             52              705        113




 Ex.
          2000.............       23,395           2,395           21,470          2,166            1,925           229           1,217             54              708        175




  632
Page 72
          1999.............       19,034           2,549           17,802          2,307            1,232           242             604             94              628        148
          1998.............       17,483           2,706           15,902          2,433            1,581           273             890            115              691        158
          1997.............       16,966           2,458           15,702          2,240            1,264           218             601             75              663        143
          1996.............       19,376           2,728           17,865          2,439            1,511           289             646             93              865        196
          1995.............       19,233           3,340           17,470          2,968            1,763           372              798           152             965         220
          1994.............       19,629           2,860           18,291          2,576            1,338           284              490           101             848         183
          1993.............       18,931           2,555           17,070          2,315            1,861           240              739            97           1,122         143
          1992.............       17,468           2,769           15,723          2,459            1,745           310              782           110             963         200
          1991.............       16,467           2,632           15,063          2,377            1,404           255              544            89             860         166
          1990.............       14,755           2,754           13,343          2,459            1,412           295              493            86              919        209
          1989.............       14,855           2,759           13,388          2,491            1,467           268              603            98              864        170
          1988.............       13,817           2,438           12,363          2,148            1,454           290              605           115              849        175
          1987.............       14,180           2,244           13,334          2,077              846           167              251            57              595        110
          1986.............       12,811           2,412           12,083          2,252              728           160              245            49              483        111
          1985.............       13,999           2,839           13,172          2,593              827           246              290            97             537         149
          1984.............       12,875           2,357           12,137          2,204              738           153              223            49             515         104
          1983.............       12,008           2,353           11,321          2,194              687           159              228            75             459          84
          1982.............       11,599           2,092           10,156          1,854            1,443           238              322            40           1,121         198
          1981.............        8,686           1,552            8,081          1,450              605           102              188            42             417          60
          Source: Civilians' Complaints Against Peace Officer counts are obtained from an annual survey conducted in January of the following statistical year.
          Notes: Data collection began in 1981.
                  Because of the individual nature of the requirements of Penal Code section 832.5(a), reporting definitions and procedures vary among reporting agencies.
                  The data collected under Penal Code section 13012(e) are accurate and complete to the extent that the contributing agencies met reporting obligations.
          1
            Based on a survey conducted in 2004, it is estimated that complaints from inmates in prisons and jails may constitute approximately one-third of all complaints
            reported by law enforcement agencies.
          a
            The increase in the number of reported non-criminal complaints and the decrease in the number of reported felony complaints result from reporting-policy changes
                                                                                                                                                                                     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4849 Page 79 of 193




            made by two law enforcement agencies.
                                                                                          Table 47
                                                                  CIVILIANS' COMPLAINTS AGAINST PEACE OFFICERS, 2018
                                                                               By Type of Complaint by Finding

                        Type of complaint                             Reported         Sustained        Exonerated      Not sustained         Unfounded            Pending

          Total complaints...............................             16,525              1,241             2,991            4,597               5,756                4,752
           Non criminal...................................            15,635              1,168             2,830            4,494               5,135                4,320
           Misdemeanor.................................                  576                  60              112               56                 413                  293
           Felony............................................            314                  13               49               47                 208                  139
                                                                                 Local detention facility complaints
          Total detention facility complaints ....                     2,118                113               894              249                  960                 397
           Non criminal...................................             1,907                107               851              242                  773                 259
           Misdemeanor.................................                  126                    4              22                3                  122                  84
           Felony............................................             85                    2              21                4                   65                  54
                                                                                        Profiling complaints




 Ex.
          Total profiling complaints..................                 1,193                  22              115              262                  633                 442




  642
Page 73
            Race/ethnicity................................             1,042                 16                87              164                  566                 392
            Nationality......................................             40                  0                 5                5                   22                  11
            Gender...........................................             58                  2                 7                7                   24                  19
            Age................................................           22                  0                 3                4                   12                   5
            Religion..........................................            48                  2                 2               23                   19                   5
            Gender identity/expression............                        55                  3                 4                20                  24                  10
            Sexual orientation..........................                  60                  1                 6                24                  28                   7
            Mental disability.............................                40                  1                 6                 9                  20                   8
            Physical disability...........................                67                  2                 9                23                  30                   6
          Source: Civilians' Complaints Against Peace Officer counts are obtained from an annual survey conducted in January of the following statistical year.
          Notes: Expanded categories of complaint findings and profiling data collection began in 2016 as a result of the passage of Assembly Bill 953 (2015).
                 Reporting agencies may use more findings than those captured on the annual survey. Complaints reported in previous years may be finalized and their findings
                 reported in subsequent years. Consequently, the sum of the findings may not add up to the total reported.
                 More than one type of profiling complaint can be reported per citizen complaint. Consequently, the total number of profiling complaints is less than the
                 sum of the types of complaints.
                 Because of the individual nature of the requirements of Penal Code section 832.5(a), reporting definitions and procedures vary among reporting agencies.
                 The data collected under Penal Code section 13012(e) are accurate and complete to the extent that the contributing agencies met reporting obligations.
                                                                                                                                                                                Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4850 Page 80 of 193
                                                                                                  Table 48
                                                                         DOMESTIC VIOLENCE-RELATED CALLS FOR ASSISTANCE, 1986-2018
                                                                                         By Type of Call and Weapon
                                                  Total calls                                                             Type of weapon1                                                      Total strangulation and suffocation4
                Year(s)                             Cases             Cases                                              Knife       Other                                                                  Cases               Cases
                                                   without          involving                                          or cutting  dangerous            Personal          Not                                with                with
                                   Total          a weapon          a weapon             Total          Firearm       instrument    weapon              weapon2        reported3          Total         strangulation        suffocation
          2018..........          166,890           90,183            76,707             76,707          1,383            3,370      11,481              60,473               0            7,531                 7,029                502
          2017..........          169,362           94,260            75,102             75,102          1,429            3,418      11,762              58,493               0                 -                    -                   -
          2016..........          164,569           93,783            70,786             70,786          1,281            3,357      11,059              55,089               0                 -                    -                   -
          2015..........          162,302            93,717            68,585            68,585             905            3,122           9,916          54,642               0                  -                       -                          -
          2014..........          155,965            89,320            66,645            66,645             813            2,911           9,910          53,011               0                  -                       -                          -
          2013..........          151,325            89,121            62,204            62,204             754            2,901           9,090          49,459               0                  -                       -                          -
          2012..........          157,634            94,085            63,549            63,549             804            3,009           9,303          50,433               0                  -                       -                          -
          2011..........          158,548            96,615            61,933            61,933             975            3,061           9,014          48,879               4                  -                       -                          -
          2010..........          166,361           100,496            65,865            65,865             867            2,991          9,895           52,112               0                  -                       -                          -
          2009..........          167,087            99,385            67,702            67,702             819            3,219         10,172           53,492               0                  -                       -                          -
          2008..........          166,343           101,124            65,219            65,219             940            3,258         10,006           51,015               0                  -                       -                          -
          2007..........          174,649           105,227            69,422            69,422           1,027            3,442         10,940           54,013               0                  -                       -                          -
          2006..........          176,299            95,353            80,946            80,946           1,277            3,662         11,953           64,054               0                  -                       -                          -
          2005..........          181,362            88,335            93,027            93,027           1,233            3,700         12,867           75,227               0                  -                       -                          -
          2004..........          186,439            88,703            97,736            97,736           1,193            4,028         13,054           79,461               0                  -                       -                          -
          2003..........          194,288            87,557           106,731           106,731           1,380            4,027         14,194           87,130               0                  -                       -                          -
          2002a......…            196,569            76,710           119,859           119,859           1,528            4,091         15,295           98,945               0                  -                       -                          -




 Ex.
          2001..........          198,031            61,665           136,366           136,366           1,325            4,213         15,557          115,271               0                  -                       -                          -




  652
Page 74
          2000..........          196,880            61,724           135,156           135,156           1,441            4,363         15,048          114,304               0                  -                       -                          -
          1999b.........          186,406            58,611           127,795           127,795           1,520            4,237         13,929          108,109               0                  -                       -                          -
          1998b.........          196,832            60,174           136,658           136,658           1,921            4,422         15,535          114,780               0                  -                       -                          -
          1997b.........          220,156            64,506           155,650           155,650           2,073            5,462         17,502          130,613               0                  -                       -                          -
          1996..........          227,899            68,824           159,075           159,075           2,327            5,868         16,474          134,406               0                  -                       -                          -
          1995c.........          246,315            72,016           174,299           174,299           2,838            6,370         16,385          148,706              0                   -                       -                          -
          1994..........          250,439            68,199           182,240           182,240           3,089            6,491         16,716          155,944              0                   -                       -                          -
          1993..........          238,895            65,635           173,260           173,260           2,951            6,273         15,366          148,670              0                   -                       -                          -
          1992..........          240,826            65,473           175,353           175,353           3,053            6,507         14,518          151,275              0                   -                       -                          -
          1991..........          203,638            55,083           148,555           148,555           3,129            5,423         12,008          127,958             37                   -                       -                          -
          1990..........          195,019            54,079           140,940           140,940           2,610            5,417         10,879          117,693          4,341                   -                       -                          -
          1989..........          188,581            52,512           136,069           136,069           2,730            5,276          9,935          113,907          4,221                   -                       -                          -
          1988..........          182,540            54,345           128,195           128,195           2,532            5,048          9,634          110,068            913                   -                       -                          -
          1987..........          181,112            57,232           123,880           123,880           2,704            4,865          8,228          107,055          1,028                   -                       -                          -
          1986d.........           83,661            27,818            55,843            55,843           1,255            2,293          4,062           47,778            455                   -                       -                          -
          1
            Penal Code section 13730 does not require that the type of weapon involved in a domestic violence-related call be reported.
          2
            Hands, feet, etc.
          3
            Prior to 1989, the "personal weapon" category was not recognized by all reporting agencies as a type of weapon. When those agencies began reporting personal weapon calls as cases involving weapons, they did not provide the type of
            weapon designation. This accounts for the large increase in "not reported" weapons in 1989 and 1990.
          4
            Data for cases with strangulation or suffocation are not available prior to 2018. For additional information, See Appendix 1, Data Characteristics and Known Limitations.
          a
              In April 2002, law enforcement agencies were instructed to report personal weapons only if the assault resulted in an injury (aggravated assault).
          b
              The San Francisco Police Department was unable to provide complete data for 1997, and did not report data for 1998 and 1999 because of computer problems.
              In 1996, this department reported 6,422 domestic violence-related calls for assistance.
          c
              The Oakland Police Department was unable to provide 1995 data. In 1994, this department reported 5,237 domestic violence-related calls for assistance.
          d
              Data collection began in July 1986; therefore, only six months of data are available and displayed for 1986.
                                                                                                                                                                                                                                                         Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4851 Page 81 of 193
                                                                                              Table 49
                                                                 LAW ENFORCEMENT OFFICERS KILLED OR ASSAULTED, 1990-2018
                                                                      Deaths and Assaults in the Line of Duty By Type of Activity
                                                                                                               Law enforcement officers assaulted
                                 Law enforcement
                                                                                                                              Type of activity
               Year(s)             officers killed                                                Crimes
                                                                             Responding                      Attempting                Investigating                Traffic     All
                                                                 Total                                                    Handling                     Mentally
                                                                                  to                 in         other                   suspicious                 pursuits         2
                              Felonious       Accidental                                                                  prisoners                    deranged               other
                                                                             disturbance         progress1     arrests                   persons                  and stops
          2018........              4                3          11,148          3,578               289        1,617        1,542          1,087         340          852     1,843
          2017........              2                4          10,770          3,468               313        1,495        1,363          1,133         388          926     1,684
          2016........              6                4           9,933          3,331               239        1,312        1,333          1,173         316          770     1,459
          2015........              2                2           9,924          3,154               308        1,345        1,265          1,225         353          704     1,570
          2014........              5                9           8,998           2,652                198     1,291         1,378           981          276         678      1,544
          2013........              5                2           8,388           2,680                265     1,177         1,181           924          180         722      1,259
          2012........              2                0           8,087           2,585                229     1,092         1,112           998          180         674      1,217
          2011........              2                4           8,424           2,847                227       938         1,138           975          173         738      1,388
          2010........              4                6           8,426           2,823                220       849         1,380           940          155         766      1,293
          2009........              4                2           8,996           2,929                211       881         1,594         1,050          183         901      1,247




 Ex.
          2008........              3                7           8,730           2,658                208       981         1,437           965          185         816      1,480




  662
Page 75
          2007........              4                5           8,480           2,492                176       910         1,504           845          246         932      1,375
          2006........              5                6           7,973           2,394                186       898         1,323           956          184         836      1,196
          2005........              5                9           8,372           2,399                159       961         1,532           948          178         900      1,295
          2004........              4               7            8,423           2,491                202       879         1,463         1,092          199         874      1,223
          2003........              6              11            8,218           2,517                195       755         1,307         1,033          168         919      1,324
          2002........              4               4            7,768           2,407                189       702         1,214           969          150         856      1,281
          2001........              6               5            7,748           2,555                180       675         1,171           979          179         933      1,076
          2000........              2               8            7,921           2,640                233       671         1,043         1,090          152         934      1,158
          1999........              4                3           6,857           2,253                171       656          979          1,022          133         809        834
          1998........              7                8           6,823           2,416                153       608          948          1,005          106         784        803
          1997........              7                6           6,874           2,439                192       783          654          1,017          160         796        833
          1996........              4                7           6,601           2,265                189       813          715          1,112           98         648        761
          1995........             10                3           7,088           2,486                175       885          809          1,091          141         760        741
          1994........              9                4           7,547           2,591                235     1,018           833           965          192         778        935
          1993........              8                5           7,492           2,514                270       950           868         1,031          105         725      1,029
          1992........              5                1           8,269           2,637                211     1,326         1,028           997          115         778      1,177
          1991........              3                1           7,570           2,280                211     1,291         1,038         1,003           70         793        884
          1990........              5                1           8,806           2,846                207     1,355         1,149         1,206           97       1,001        945
          1
              "Crimes in progress" includes burglaries and robberies.
          2
              "All other" includes "civil disorder", "ambush", and other miscellaneous types of activity.
                                                                                                                                                                                        Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4852 Page 82 of 193
                                                                                                      Table 50
                                                                                  LAW ENFORCEMENT OFFICERS ASSAULTED, 2013-2018
                                                                                            By Type of Weapon and Injury
                                                                                                                                                                                    Percent change
                       Type of weapon                               2013               2014                    2015               2016               2017             2018
                                                                                                                                                                                    2013-     2017-
                          and injury
                                                               Number Percent     Number Percent     Number Percent          Number Percent     Number Percent Number Percent       2018      2018
          Total.............................................     8,388 100.0        8,998 100.0        9,924 100.0             9,933 100.0       10,770 100.0   11,148 100.0         32.9       3.5

               Firearm..................................          353       4.2      326       3.6        339          3.4      343       3.5      429       4.0    282       2.5   -20.1     -34.3
                 With injury...........................            34       0.4       22       0.2         25          0.3       37       0.4       32       0.3     22       0.2       -         -
                 Without injury......................             319       3.8      304       3.4        314          3.2      306       3.1      397       3.7    260       2.3   -18.5     -34.5




 Ex.
  672
               Knife/other cutting inst...........                134       1.6      168       1.9        155          1.6      223       2.2      201       1.9    199       1.8    48.5      -1.0




Page 76
                With injury...........................             15       0.2       27       0.3         12          0.1       23       0.2       18       0.2     14       0.1       -         -
                Without injury......................              119       1.4      141       1.6        143          1.4      200       2.0      183       1.7    185       1.7    55.5       1.1
               Other dangerous weapon.....                      1,290      15.4     1,396     15.5      1,565         15.8    1,504      15.1    1,578      14.7   1,496     13.4    16.0      -5.2
                With injury...........................            283       3.4       239      2.7        266          2.7      256       2.6      248       2.3     235      2.1   -17.0      -5.2
                Without injury......................            1,007      12.0     1,157     12.9      1,299         13.1    1,248      12.6    1,330      12.3   1,261     11.3    25.2      -5.2
               Hands, fists, feet…................              6,611      78.8     7,108     79.0      7,865         79.3    7,863      79.2    8,562      79.5   9,171     82.3    38.7       7.1
                With injury...........................          2,035      24.3     2,347     26.1      2,515         25.3    2,514      25.3    2,556      23.7   2,800     25.1    37.6       9.5
                Without injury......................            4,576      54.6     4,761     52.9      5,350         53.9    5,349      53.9    6,006      55.8   6,371     57.1    39.2       6.1
          Notes: Percentages may not add to subtotals or 100.0 because of rounding.
                Dash indicates that a percent change is not calculated when the base number is less than 50.
                                                                                                                                                                                                      Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4853 Page 83 of 193
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4854 Page 84 of 193



                                                      Table 51
                               ANTI-REPRODUCTIVE-RIGHTS CRIMES, 2013-2018
                          By Type of Offense, Type of Weapon, Location, and Type of Victim
                                                         2013        2014          2015          2016          2017         2018
               1
    Events ........................................        0           2             4             2            10           11
    Offenses......................................        0            2              5             2            10         11
    Victims2.......................................       0            2              5             2            10         11
    Suspects3....................................         0           2               3             1             4          6
                                                              Type of offense
    Total............................................     0            2              5             2            10         11
         Arson.......................................     0            0              0             1             0          0
         Assault....................................      0            1              2             0             3          3
         Burglary...................................      0            0              0             0             0          2
         Disturbing the peace...............              0            0              0             0             0          0
         Vandalism................................        0            1              2             0             6          5
         Trespass..................................       0           0               0             1             0          1
         Malicious mischief...................            0           0               1             0             0          0
         Theft........................................    0           0               0             0             1          0
                                                              Type of weapon
    Total............................................     0            2              4             2            10         11
         Handgun..................................        0           0               0             0             0          0
         Blunt object..............................       0           0               0             0             0          2
         Personal weapons4.................               0           0               0             0             2          1
         Other.......................................     0           0               0             1             1          0
         Not applicable5........................          0           2               4             1             7          8
                                                                  Location
    Total............................................     0            2              4             2            10         11
         Residence/home/driveway......                    0            0              0             0             3          0
         Public health facility................           0            2              1             1             3          9
         Private health facility...............           0            0              3             1             2          1
         Other.......................................     0            0              0             0             2          1
                                                                Type of victim
    Total............................................     0            2              5             2            10         11
         Individual.................................      0            1              2             0             6          4
           Client....................................     0            0              0             0             2          0
           Employee.............................          0            1              0             0             3          1
           Other....................................      0            0              2             0             1          3
         Property...................................      0            1              3             2             4          7
          Business...............................         0            0              2             0             0          3
          Government..........................            0            0              1             0             0          0
          Health facility........................         0            1              0             2             4          4
    1   An "event" is an occurrence of one or more criminal offenses committed against one or more victims by one
        or more suspects/perpetrators.
    2   A "victim" may be an individual, a reproductive health facility, a religious facility, a residence, etc. A victim
        can have more than one offense committed against them.
    3
        Suspect counts only reflect when certain demographics are reported.
    4
        Hands, feet, etc.
    5
        The type of weapon only applies to crimes against persons or in cases involving incendiary devices.


                                                                      682
                                                                     Ex.
                                                                    Page 77
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4855 Page 85 of 193



                                                  Table 52
                                       POPULATION ESTIMATES, 1966-2018
                                         Total                                  Population at risk
                   Year(s)
                                       population              Total1                Adult2                 Juvenile3
            2018................       39,825,181             30,947,933            26,718,187              4,229,746
            2017................       39,613,045             30,771,994            26,566,180              4,205,814
            2016................       39,354,432             30,662,726            26,486,720              4,176,006
            2015................       39,071,323             30,426,258            26,369,040              4,057,218
            2014................       38,499,378             30,190,364            26,129,967              4,060,397
            2013................       38,204,597             29,923,597            25,825,829              4,097,768
            2012................       37,826,160             29,735,335            25,593,235              4,142,100
            2011................       37,578,616             29,556,094            25,352,813              4,203,281
            2010................       37,318,481             29,432,329            25,166,828              4,265,501
            2009................       37,077,204             29,092,061            24,846,056              4,246,005
            2008................       36,856,222             28,869,786            24,483,271              4,386,515
            2007................       36,552,529             28,597,658            24,193,795              4,403,863
            2006................       36,246,822             28,317,290            23,915,923              4,401,367
            2005................       35,985,582             28,066,451            23,678,907              4,387,544
            2004................       35,752,765             27,835,492            23,461,739              4,373,753
            2003................       35,388,928             27,496,472            23,162,159              4,334,313
            2002................       34,938,290             27,091,683            22,826,738              4,264,945
            2001................       34,512,742             26,707,152            22,524,040              4,183,112
            2000................       34,000,835             26,252,783            22,175,874              4,076,909
            1999................       34,036,000             25,711,892            21,855,190              3,856,702
            1998................       33,494,000             25,263,064            21,498,170              3,764,894
            1997................       32,957,000             25,760,375            21,934,916              3,825,459
            1996................       32,383,000             25,554,242            21,825,735              3,728,507
            1995................       32,063,000             25,122,782            21,505,839              3,616,943
            1994................       32,140,000             24,703,379            21,193,571              3,509,808
            1993................       31,742,000             24,334,534            20,923,632              3,410,902
            1992................       31,300,000             23,975,578            20,661,120              3,314,458
            1991................       30,646,000             23,585,168            20,356,984              3,228,184
            1990................       29,557,836             23,178,961            20,027,633              3,151,328
            1989................       28,771,207             22,524,392            19,451,763              3,072,629
            1988................       28,060,746             21,969,953            18,885,349              3,084,604
            1987................       27,388,477             21,483,563            18,378,758              3,104,805
            1986................       26,741,621             21,009,362            17,903,122              3,106,240
            1985................       26,112,632             20,563,314            17,468,941              3,094,373
            1984................       25,587,254             20,167,923            17,083,479              3,084,444
            1983................       25,075,581             19,860,746            16,763,095              3,097,651
            1982................       24,546,566             19,510,945            16,415,571              3,095,374
            1981................       24,038,711             19,172,812            16,082,355              3,090,457
            1980................       23,668,145             18,824,197            15,778,999              3,045,198
            1979................       23,255,000             18,371,691            15,323,376              3,048,315
            1978................       22,839,000             18,012,901            14,916,032              3,096,869
            1977................       22,350,000             17,619,453            14,470,680              3,148,773
            1976................       21,935,000             17,269,884            14,080,872              3,189,012
            1975................       21,537,000             16,914,556            13,694,793              3,219,763
            1974................       21,173,000             16,563,671            13,339,906              3,223,765
            1973................       20,868,000             16,237,031            13,031,007              3,206,024
            1972................       20,585,000             15,926,249            12,758,809              3,167,440
            1971................       20,346,000             15,657,238            12,542,795              3,114,443
            1970................       20,039,000             15,378,312            12,339,580              3,038,732
            1969................       19,856,000             14,697,200            11,657,600              3,039,600
            1968................       19,554,000             14,379,400            11,403,700              2,975,700
            1967................       19,478,000             14,065,700            11,159,800              2,905,900
            1966................       19,132,000             13,696,700            10,872,500              2,824,200
            Source: Population estimates were provided by the Demographic Research Unit, California Department of
                     Finance (March 2019).
            1
              Total population at risk: 10-69 years of age.
            2
              Adult population at risk: 18-69 years of age.
            3
              Juvenile population at risk: 10-17 years of age.




                                                                 692
                                                                Ex.
                                                               Page 78
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4856 Page 86 of 193


                                        Appendix 1
                Data Characteristics and Known Limitations

  CRIMES                                                            The California DOJ implemented this
  Uniform Crime Reporting (UCR) Program                             definition change in January 2014. During
                                                                    2014, agencies were encouraged to
  zz   Crime data from the UCR Program are                          report using the new definition, but were
       available from 1952 to 2018.                                 allowed to report under the historical
                                                                    definition while transitioning their
  zz   The number of reported homicide, rape,                       reporting systems.
       and aggravated assault crimes represents
       known victims; while for robbery, burglary,                  All rape data is presented in this
       larceny-theft, motor vehicle theft, and                      publication. Percent change in crime rates
       arson, the number represents known                           are not calculated when the base year
       incidents.                                                   rape data was submitted under the old
                                                                    definition of rape.
  zz   If multiple crimes occur during the same
       event, only the most serious (based upon
       a hierarchy) is counted. Arson is the                   ARRESTS
       exception.                                              Monthly Arrest and Citation Register
                                                               (MACR)
  zz   Law enforcement agencies began
       submitting arson crimes data in 1979;                   zz   Arrest data from the MACR reporting
       however, 1980 was the first year of                          system are available from 1957 to 2018.
       complete reporting. Agencies must report
       as arson only fires determined through                  zz   If a person is arrested for multiple
       investigation to have been willfully or                      offenses on the same day, MACR selects
       maliciously set. Attempts to burn are                        only the most serious offense based on
       included in this offense, but fires of                       the severity of possible punishment.
       suspicious or unknown origins are not.
                                                               zz   Felony arrest counts may include some
  zz   In 2011, the lower limit of felony theft                     misdemeanor warrants for felony offenses.
       in California was raised from $400 to
       $950. It was not feasible to adjust the                 zz   The subjectivity of the classification and
       California Department of Justice’s (DOJ)                     labeling process must be considered in
       data collection process to collect the new                   analyses of race/ethnic group data.
       lower limit of felony larceny-theft, and
       consequently, it is no longer possible to               zz   The Bakersfield Police Department was
       distinguish felony from misdemeanor                          unable to provide arrest data for February
       larceny-theft. Therefore, it was decided                     through December 1995. The Oakland
       to include total larceny-theft crime in the                  Police Department was unable to provide
       property crime category regardless of value.                 any arrest data for 1995. Estimates for
                                                                    both agencies were added to the 1995
  zz   In 2013, the Federal Bureau of                               statewide totals for publication trend
       Investigation’s UCR Program revised the                      tables.
       definition of “forcible rape” (the carnal
       knowledge of a female forcibly and against              zz   Beginning in 2004, the population
       her will) to “rape,” which is now defined                    category of “other” for race/ethnic group
       as “penetration, no matter how slight, of                    includes the Department of Finance’s race/
       the vagina or anus with any body part or                     ethnic group of “multi-racial.”
       object, or oral penetration by a sex organ
       of another person, without the consent of
       the victim.”


                                                       702
                                                      Ex.
                                                     Page 79
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4857 Page 87 of 193



  zz   In 2011, there were notable changes in                   zz   “Final disposition” refers to the last
       California law that affected arrest data.                     adult-level legal action that is reported
       First, the lower limit of felony theft was                    prior to the close of the annual file.
       raised from $400 to $950, contributing                        Final disposition can occur at the law
       to the decline in felony theft arrests and                    enforcement, prosecutorial, or court
       the increase in misdemeanor theft arrests.                    level. Intermediate dispositions (diversion
       Second, some misdemeanor marijuana                            programs, suspended proceedings, or
       statutes were re-classified as infractions,                   subsequent actions) are not included in
       leading to a significant decline in                           the data.
       misdemeanor marijuana arrests.
                                                                zz   Dispositions that occur at the law
  zz   In 2014, the definition of rape changed.                      enforcement or prosecutorial level
       Refer to the Crimes section for more                          involving releases, rejections, or
       detailed explanation and Appendix 3 for a                     resolutions can be reported in one
       list of included offenses codes.                              calendar year file, proceed to adjudication
                                                                     at the court level, and then be reported
  zz In November 2014, California voters                             again in a subsequent year file. The law
       passed Proposition 47 which reduced                           enforcement release or prosecutorial
       numerous state statutes from felonies to                      rejection reported in the prior year’s file is
       misdemeanors. Caution should be used                          not retroactively updated or removed.
       when comparing felony and misdemeanor
       arrest data to prior years.                              zz   If a person is arrested for multiple
                                                                     offenses, the extract selects only the most
  zz In November 2016, California voters                             serious offense based on the severity of
       passed Proposition 64 which legalized                         possible punishment. If there are multiple
       the possession and use of marijuana for                       dispositions, the extract selects the most
       individuals 21 years of age and older and                     serious disposition and the associated
       reduced the offense degree for numerous                       offense.
       state statutes. Caution should be used
       when comparing drug offense arrests to                   zz   Disposition data on state institutional
       prior years.                                                  commitments may vary from information
                                                                     compiled and reported by other state
                                                                     agencies because of differences in the
  DISPOSITIONS OF ADULT FELONY                                       data collection systems and criteria.
  ARRESTS
                                                                zz   The adult felony arrest disposition file
  zz   Adult felony arrest disposition data are                      includes some persons whose age
       extracted annually from the California                        at arrest was under 18. These minors
       Department of Justice Criminal History                        received a final disposition in adult
       System. The data statistically captures the                   court under provisions of Welfare and
       number of adult-level final dispositions                      Institutions Code sections 602, 707(a),
       that occur each year as a result of a felony                  707(b), 707(c), and 707.1(a).
       arrest and are displayed by the year of
       disposition regardless of the year in which
       an arrest occurred.

  zz   Disposition data do not reflect the actual
       number of final dispositions occurring
       each year. Fluctuations from year to year
       may not necessarily be the result of actual
       occurrences in the criminal justice system,
       but may reflect the degree to which
       reports of dispositions were reported and
       processed.



                                                        712
                                                       Ex.
                                                      Page 80
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4858 Page 88 of 193



  ADULT PROBATION                                             zz   In October 2018, the San Joaquin County
                                                                   Probation Department discovered that
  zz   Probation data include adults placed                        probation caseload data had historically
       on supervised probation only. Court                         been inaccurately reported. An
       probation, diversion, and summary                           assessment of their records resulted in a
       probation data are not included.                            decrease of both felony and misdemeanor
                                                                   caseloads by approximately 6,000.
  zz   Adult probation data are limited to
       original grants of probation and do not
       include subsequent grants of probation to              CRIMINAL JUSTICE PERSONNEL
       those already under supervised probation
       in the same county. Probationers are                   zz   The UCR definition of law enforcement
       counted for each jurisdiction in which                      personnel specifies that law enforcement
       they are on probation.                                      agencies report only personnel paid by
                                                                   funds designated for law enforcement.
  zz   From 2001 to 2005, San Francisco did
       not report adult probation data. San                   zz   The 1996 data collection survey forms
       Francisco resumed reporting in 2006.                        were revised in an attempt to collect
                                                                   counts on the number of criminal justice
  zz   Counts for adults on active probation for                   personnel employed by prosecutors,
       felony offenses may also include adults on                  public defenders, and probation
       probation for misdemeanor offenses for                      departments, regardless of the funding
       the following counties and years: Contra                    source. Prior to 1996, counts excluded
       Costa (2000–2018), Kern (2010–2018),                        state and federally funded positions.
       Lake (2001–2012), Merced (2003–2016),
       Sacramento (2003–2015), Shasta (2016-
       2018), Siskiyou (2000–2012), Tulare (2000–             CIVILIANS' COMPLAINTS AGAINST PEACE
       2009), and Yolo (2000–2009).                           OFFICERS

  zz   Some counties may have counted                         zz   Data on civilians' complaints against peace
       individuals on Post Release Community                       officers have been collected since 1981.
       Supervision.                                                Data are available as statewide totals only.

  zz   In 2014, the San Bernardino County                     zz   Because of the nature of the requirements
       Probation Department discovered                             of Penal Code section 832.5, reporting
       inaccurate probation statistics due to a                    definitions and procedures may vary
       flaw in their case management records                       among individual reporting agencies.
       system. Correcting the flaw resulted in
       a probation caseload decrease of 10,000                zz   Based on a survey conducted in 2004, it
       from previous years.                                        is estimated that approximately one-third
                                                                   of complaints against peace officers were
  zz   In 2016, the Sacramento County Probation                    made by inmates in prison and jails.
       Department discovered that revoked and
       reinstated counts were not accurately                  zz   In 2007, two law enforcement agencies
       reported in the data submitted for the                      adjusted their reporting policies,
       reporting periods 2013-2015. Correcting                     substantially affecting the number
       the reporting practice resulted in a                        of reported non-criminal and felony
       reduced beginning felony caseload for                       complaints.
       2016.
                                                              zz   In 2017, California Penal Code section
                                                                   13012 was amended replacing the word
                                                                   citizens’ with civilians’. This modification
                                                                   was applied to the 2018 data collection.




                                                      722
                                                     Ex.
                                                    Page 81
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4859 Page 89 of 193



  DOMESTIC VIOLENCE-RELATED CALLS FOR                          LAW ENFORCEMENT OFFICERS KILLED
  ASSISTANCE                                                   OR ASSAULTED (LEOKA)
  zz   Reporting of domestic violence-related                  zz   LEOKA data from the UCR Program are
       calls for assistance began in July 1986.                     available from 1990 to 2018.
       The first full year of reporting was 1987.
                                                               zz   State correctional officers and federal
  zz   The definition of "domestic violence"                        agents are not included in LEOKA data.
       is subject to varying interpretations by
       law enforcement agencies. As a result,
       different types of domestic relationships
       are included in the database.

  zz   The San Francisco Police Department did
       not report domestic violence data from
       April 1997 to December 1999.

  zz   Included in the data are any cases that
       resulted in a report being written by the
       responding law enforcement agencies.
       Therefore, data include both cases where
       an arrest was made and those where
       circumstances did not warrant an arrest.

  zz   In April 2002, law enforcement agencies
       were instructed to report personal
       weapons (hands, fists, or feet) only if the
       assault resulted in an injury (aggravated
       assault). This instruction resulted in
       a notable decrease in the number of
       personal weapons reported.

  zz   In 2017, California Penal Code section
       13730 was amended. Beginning in 2018,
       law enforcement agencies were instructed
       to include whether there were indications
       that the incident involved strangulation
       or suffocation. This includes whether
       a witness or victim reported such an
       incident, or symptoms thereof, or whether
       an officer observed any other indications
       of strangulation or suffocation.




                                                       732
                                                      Ex.
                                                     Page 82
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4860 Page 90 of 193



                                         Appendix 2
                                Computational Formulas

                                                  CRIMES
  Crime rate – A crime rate describes the number of crimes reported to law enforcement agencies
  for every 100,000 persons within a population. A crime rate is calculated by dividing the number
  of reported crimes by the total population. The result is then multiplied by 100,000. For example,
  in 2018 there were 54,312 robberies in California and the population was 39,825,181. This equals a
  robbery crime rate of 136.4 per 100,000.

                                  54,312      = 0.0013637 x 100,000 = 136.4 per 100,000
                                39,825,181


  Clearance rate – A clearance rate describes the percentage of clearances reported to the number of
  crimes reported. A clearance rate is calculated by dividing the number of clearances by the number of
  crimes reported. The result is multiplied by 100. For example, in 2018 there were 1,116 clearances for
  homicide crimes and 1,739 homicides reported. This equals a homicide clearance rate of 64.2 percent.

                                 1,116
                                         = 0.64174 x 100 = 64.2 percent
                                 1,739




                                                 ARRESTS
  Arrest rate – An arrest rate describes the number of arrests made by law enforcement agencies per
  100,000 total population or per 100,000 population considered to be at risk for arrest. Regardless of
  the population used, both rates are calculated in the same manner. An arrest rate is calculated by
  dividing the number of reported arrests by the desired population. The result is multiplied by 100,000.

  For example: 1) In 2018, there were 302,514 total felony arrests and the total population was
  39,825,181, which equates to a 759.6 arrest rate; 2) In 2018, there were 302,514 total felony arrests and
  the population at risk (10-69 years of age) was 30,947,993, which equates to a 977.5 arrest rate.


          1)       302,514      = 0.0075960 x 100,000 = 759.6 per 100,000 population
                  39,825,181


          2)       302,514      = 0.0097749 x 100,000 = 977.5 per 100,000 population at risk
                  30,947,993




                                                     742
                                                    Ex.
                                                   Page 83
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4861 Page 91 of 193




                                       ADDITIONAL INFORMATION
  Percent change – A percent change describes the change in number or rate from one year to another.
  A percent change is calculated by subtracting the base-year data from the current-year data. The
  result is divided by the base-year data and multiplied by 100. For example, in 2018 the robbery crime
  rate was 136.4 In 2013, the robbery crime rate was 140.4. The percent change in rate from 2013 to
  2018 is a 2.8 percent decrease.

                           136.4 – 140.4 = - 0.02849 x 100 = -2.8 percent
                              140.4



  Populations at risk – The Arrest tables in this report (16, 17, 22, and 27) include three comparison
  populations: total (10–69 years of age), adult (18–69 years of age), and juvenile (10–17 years of age).

  When a series of rates is calculated using different populations, the rate calculated for the total will not
  equal the sum of the rates for the parts. For example, the arrest rate calculated using the total at-risk
  population will not equal the sum of the juvenile arrest rate (based on the juvenile at-risk population)
  and the adult arrest rate (based on the adult at-risk population).

  Also, the percent changes calculated for these at-risk rates cannot be added. This is because the
  percent change in the total arrest rate is the result of independent changes in both the number of
  arrests and the at-risk populations of adults and juveniles.




                                                      752
                                                     Ex.
                                                    Page 84
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4862 Page 92 of 193


                                                  Appendix 3
                                            Arrest Offense Codes
  The following statutes and their offense groupings were valid at the time of the closeout of the 2018 arrest offense
  code file.  All statutory codes listed are for Penal Code sections unless indicated as follows:

  BP   -   Business and Professions Code          FG   -   Fish and Game Code                 MV   -   Military and Veterans Code
  CC   -   Corporations Code                      GC   -   Government Code                    PR   -   Public Resources Code
  CI   -   Civil Code                             HN   -   Harbors and Navigation Code        RT   -   Revenue and Taxation Code
  EC   -   Education Code                         HS   -   Health and Safety Code             SH   -   Streets and Highways Code
  FA   -   Food and Agriculture Code              IC   -   Insurance Code                     UI   -   Unemployment Insurance Code
  FC   -   Financial Code                         LC   -   Labor Code                         VC   -   Vehicle Code
                                                                                              WI   -   Welfare and Institutions Code


                                           FELONY-LEVEL ARREST OFFENSES
  Homicide - 128, 187(a), 192(a), 192(b), 273ab(a), 18755(a)

  Rape - 220, 220(a)(1), 220(a)(2), 220(b), 261(a)(1), 261(a)(2), 261(a)(3), 261(a)(4), 261(a)(4)(a), 261(a)(4)(b), 261(a)(4)(c),
  261(a)(4)(d), 261(a)(5), 261(a)(6), 261(a)(7), 262(a)(1), 262(a)(2), 262(a)(3), 262(a)(4), 262(a)(5), 264(c)(1), 264(c)(2),
  264.1(a), 264.1(b)(1), 264.1(b)(2), 266c, 269(a)(1), 269(a)(2), 269(a)(3), 269(a)(4), 269(a)(5), 286(b)(1)*, 286(b)(2),
  286(c)(1), 286(c)(2)(a), 286(c)(2)(b), 286(c)(2)(c), 286(c)(3), 286(d)(1), 286(e), 286(f), 286(f)(1), 286(f)(2), 286(f)(3),
  286(f)(4), 286(g), 286(h), 286(i), 286(j), 286(k), 288a(a), 288a(b)(1), 288a(b)(2), 288a(c)(1), 288a(c)(2)(a), 288a(c)(2)(b),
  288a(c)(3), 288a(d), 288a(d)(1), 288a(d)(2), 288a(d)(3), 288a(e), 288a(f), 288a(f)(1), 288a(f)(2), 288a(f)(3), 288a(f)(4),
  288a(g), 288a(h), 288a(i), 288a(j), 288a(k), 288.7(a), 288.7(b), 289(a)(1)(a), 289(a)(1)(b), 289(a)(1)(c), 289(a)(2), 289(b),
  289(c), 289(d), 289(d)(1), 289(d)(2), 289(d)(3), 289(d)(4), 289(e), 289(f), 289(g), 289(h)*, 289(i), 289(j)

  Robbery - 211, 212.5(a), 212.5(b), 212.5(c), 213(a)(1)(a), 213(a)(2), 214, 215(a)

  Assault – 69*, 71, 76(a)*, 95.1, 139(a), 140(a)*, 146e(b), 148(b)*, 148(c), 148(d)*, 148(d)(1), 148.1(a), 148.1(b), 148.1(c),
  148.1(d), 148.3(b), 148.4(b)(1), 148.4(b)(2), 148.10(a)*, 149*, 151(a)(2), 186.26(a), 186.26(c), 203, 205, 206, 217.1(a),
  217.1(b), 218, 218.1*, 219, 219.1, 219.2*, 220, 222, 241.1, 241.4, 241.7, 242*, 243(c)(1)*, 243(c)(2)*, 243(d), 243.1, 243.3*,
  243.6*, 243.7, 243.9(a)*, 244, 244.5(b)*, 244.5(c)*, 245(a)(1)*, 245(a)(2)*, 245(a)(3), 245(a)(4)*, 245(b), 245(c), 245(d)(1),
  245(d)(2), 245(d)(3), 245.2, 245.3, 245.5(a), 245.5(b), 245.5(c), 246*, 246.3(a)*, 247(a), 247(b), 247.5*, 273a(a)*, 273ab(b),
  273d(a), 273.5(a)*, 273.5(f)(1)*, 273.5(f)(2)*, 347(a)(1), 347(b), 368(b)(1)*, 375(a)*, 375(d), 401, 405a, 417(b)*, 417(c)*,
  417.3, 417.6(a), 417.8, 422(a)*, 422.7(a), 588a*, 601(a)(1), 601(a)(2), 625c, 664/187(a), 664/192(a), 1768.8(b) WI,
  1768.85(a) WI*, 1808.4(d) VC, 4131.5, 4500, 4501, 4501.1(a), 4501.5, 11412, 11413(a), 11418(a)(1), 11418(a)(2),
  11418(b)(1), 11418(b)(2), 11418(b)(3), 11418(b)(4), 11418(c), 11418(d)(1), 11418(d)(2), 11418.1*, 11418.5(a)*, 11419(a)*,
  12308, 12309, 15656(a) WI, 18715(a)(1), 18715(a)(2), 18715(a)(3), 18715(a)(5), 18725(a), 18725(b), 18725(c), 18740,
  18755(b), 20110(a), 20110(b), 21464(c) VC, 23110(b) VC, 38318(b) VC, 38318.5(b) VC

  Kidnapping - 157, 207(a), 207(b), 207(c), 207(d), 208(b), 209(a), 209(b)(1), 209.5(a), 209.5(b), 210, 278, 278.5(a), 280(b),
  4503

  Burglary - 459*, 460, 460(a), 460(b)*, 461, 461.1, 461.2, 463(a), 464, 664/459, 664/460, 664/460(a), 664/460(b)

  Theft - 72, 115(a), 115.5(b), 116, 117, 134, 154(b), 155(b), 155.5(b), 156, 182(a)(4), 304 HN, 305 HN, 332(a)*, 334(a)*,
  337.7, 350(a)*, 350(a)(2)*, 350(b), 368(d)*, 368(e)*, 424(a)1, 424(a)2, 424(a)3, 424(a)4, 424(a)5, 424(a)6, 424(a)7, 463(b),
  474, 481, 481.1(a), 483.5(a), 484(a)*, 484(b)*, 484b*, 484c, 484.1(a)*, 485*, 487(a)*, 487(b)(1)(a), 487(b)(2)*, 487(b)(3)*,
  487(c)*, 487(d)(2), 487a(a)*, 487a(b)*, 487a(c)*, 487b, 487d, 487e, 487g, 487h(a), 487i*, 487j*, 490.2*, 495, 496(a), 496(b),
  496(d)*, 496a(a), 496c*, 496d(a), 497, 498(d), 499c(b)(1), 499c(b)(2), 499c(b)(3), 499c(b)(4), 499d, 500*, 500(a)(1)*,
  500(a)(2)*, 500(a)(3)*, 502(c)(1)(a), 502(c)(1)(b), 502(c)(2), 502(c)(4), 502(c)(5), 502(c)(6)*, 502(c)(7)*, 502.5*, 502.7(a)(1)*,
  502.7(a)(2)*, 502.7(a)(3)*, 502.7(a)(4)*, 502.7(a)(5)*, 502.7(b)(1)*, 502.7(b)(2), 502.7(c)*, 502.7(d)*, 502.7(g), 502.8(b)*,
  502.8(d), 502.8(e), 502.8(f), 503*, 504*, 504a*, 504b*, 505*, 506*, 506b, 507*, 508*, 514*, 528, 529(a)*, 529(a)(1)*,
  529(a)(2)*, 529(a)(3)*, 529a*, 530*, 530.5(a)*, 530.5(c)(2)*, 530.5(c)(3)*, 530.5(d)(1)*, 530.5(d)(2)*, 532(a)*, 532a(1)*,
  532a(2)*, 532a(3)*, 532a(4)*, 532f(a)(1)*, 533, 534, 535, 537(a)(2), 537(c)(2)*, 537e(a)(3), 538*, 538.5, 548(a), 549,
  550(a)(1), 550(a)(2), 550(a)(3), 550(a)(4), 550(a)(5), 550(a)(6), 550(a)(7), 550(a)(8), 550(b)(1), 550(b)(2), 550(b)(3), 560,
  560.4, 566, 571(b), 577, 578, 580, 581, 593d(b), 620, 642*, 648*, 650 BP, 666(a)*, 666(b)*, 750(a) IC, 892(a) CI,
  1695.6(b)(1) CI, 1733 IC, 1778 LC, 1823 FC, 1871.4(a)(1) IC, 1871.4(a)(2) IC, 1871.4(a)(3) IC, 1871.4(a)(4) IC,
  2101(a)(1) UI, 2102(a) UI, 2107 UI, 2108 UI, 2109 UI, 2110 UI, 2110.5 UI, 2114 UI, 2116(a) UI, 2116(b) UI, 2121 UI,
  2255(b) CC, 2945.4(a) CI, 2945.4(g) CI*, 3215 LC, 3352 FC, 3361 FC, 3531 FC, 4463(a)(1) VC, 4463(a)(2) VC, 7027.3 BP,
  7028.16 BP*, 7051 HS, 10238.6(c) BP, 10250.52 BP, 10752(a) VC, 10752(b) VC, 10801 VC, 10802 VC, 10803(a) VC,
  10803(b) VC, 10855 VC*, 10980(b) WI, 10980(c)(2) WI, 10980(d) WI, 10980(g)(2) WI, 11010(a) BP, 11019(a) BP,
  11022(a) BP, 11320 BP, 11482.5 WI, 11483 WI*, 11483.5 WI, 11760(a) IC, 11880(a) IC, 14014(a) WI*, 14025(a) WI,
  14107(b)(1) WI, 14591(b)(1)(f)(2) PR*, 17410 WI, 17414(b) FC, 17511.12(a) BP, 17551(a) FA, 17551(b) FA, 18848 FA*,
  22430(a) BP, 22753(a) BP*, 25110 CC, 25401 CC, 25540 CC, 25541 CC, 27443(a) GC, 27443(b) GC, 30475(b) RT,
  30480 RT, 31110 CC, 31201 CC, 31410 CC, 31411 CC, 44209 HS, 94319.14(b) EC, 94320(f) EC, 94320(g) EC, 103800 HS

                                                                   762
                                                                  Ex.
                                                                 Page 85
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4863 Page 93 of 193




  Motor Vehicle Theft – 487(d)(1)*, 666.5(a), 10851(a) VC*, 10851(b) VC, 10851(e) VC

  Forgery, Check, and Access Cards - 113, 114, 470(a)*, 470(b)*, 470(c), 470(d)*, 470a*, 470b, 471, 472, 475(a)*, 475(b)*,
  475(c)*, 476*, 476a(a)*, 476a(b)*, 477, 478, 479, 480(a), 484e(a), 484e(b), 484e(d)*, 484f(a), 484f(b)*, 484g*, 484g(a)*,
  484g(b)*, 484h(a)*, 484h(b)*, 484i(b), 484i(c)*, 617, 10980(e) WI

  Arson - 451(a), 451(b), 451(c), 451(d), 451.5(a), 451.5(a)(1), 451.5(a)(2)(a), 451.5(a)(3), 452(a), 452(b), 452(c), 453(a),
  454(a)(1), 454(a)(2), 455

  Drug Offenses
      Narcotic - 11350(a) HS, 11350(b) HS*, 11351 HS, 11351.5 HS, 11352(a) HS, 11352(b) HS, 11353(a) HS, 11353(b) HS,
      11353(c) HS, 11354(a) HS
      Marijuana - 11358(d) HS, 11359(c) HS, 11359(d) HS 11360(a) HS*, 11361(a) HS, 11361(b) HS, 11362.4(d) HS
      Dangerous Drug - 4060 BP*, 11353.5 HS, 11353.7 HS, 11370.1(a) HS, 11375(b)(1) HS*, 11377(a) HS*, 11378 HS,
      11378.5 HS, 11379(a) HS, 11379(b) HS, 11379.2 HS, 11379.5(a) HS, 11379.5(b) HS, 11380(a) HS,
      11550(e) HS
      All Other - 4324(a) BP*, 4324(b) BP*, 4336(a) BP, 11104(a) HS, 11106(j) HS*, 11152 HS, 11153(a)(1) HS, 11154(a) HS,
      11154(b) HS, 11155 HS, 11156 HS, 11157 HS, 11162.5(a) HS, 11166 HS*, 11173(a) HS*, 11173(b) HS, 11173(c) HS,
      11173(d) HS, 11174 HS, 11355 HS*, 11363 HS, 11364.7(b) HS, 11366 HS*, 11366.5(a) HS, 11366.5(b) HS, 11366.6 HS,
      11366.7(b) HS, 11366.8(a) HS, 11366.8(b) HS, 11368 HS*, 11370.6(a) HS, 11370.9(a) HS, 11370.9(b) HS,
      11370.9(c) HS, 11371 HS, 11371.1 HS, 11379.6(a) HS, 11379.6(b) HS, 11382 HS*, 11383(a) HS, 11383(b) HS,
      11383(c)(1) HS, 11383(c)(2) HS, 11383(f) HS, 11383(g) HS, 11383.5(b)(1) HS, 11383.5(e) HS, 11383.7(a) HS,
      11383.7(b)(1) HS, 11390 HS, 11391 HS

  Sex Offenses
      Lewd or Lascivious - 220, 266j, 288(a), 288(b)(1), 288(b)(2), 288(c)(1)*, 288(c)(2)*, 288.5(a)
      All Other - 243.4(a), 243.4(b), 243.4(c)*, 243.4(d)*, 243.4(j), 261.5(a), 261.5(c), 261.5(d), 265, 266*, 266a, 266b, 266d,
      266e, 266f, 266g, 266h(a), 266h(b)(1), 266h(b)(2), 266i(a), 266i(a)(1), 266i(a)(2), 266i(a)(3), 266i(b)(1), 266i(b)(2), 267,
      285, 288.2(a)(1)*, 288.2(a)(2)*, 288.2(b), 288.3, 288.3(a), 288.4(a)(2), 288.4(b), 289.6(a)*, 289.6(a)(2), 290(b)*,
      290.002*, 290.006*, 290.010*, 290.011(a)*, 290.011(b)*, 290.011(c)*, 290.011(d)*, 290.011(f)*, 290.012(a)*,
      290.012(b)*, 290.012(c)*, 290.013(a)*, 290.013(b), 290.014*, 290.015*, 290.018(b), 290.018(d)*, 290.018(f)*,
      290.018(g)*, 311.1(a), 311.10(a)*, 311.11(a)*, 311.11(b), 311.11(c)(1)*, 311.11(c)(2)*, 311.2(a)*, 311.2(b), 311.2(c)*,
      311.2(d), 311.3(a)*, 311.3(b)(1)*, 311.3(b)(2)*, 311.3(b)(3)*, 311.3(b)(4)*, 311.3(b)(5)*, 311.3(b)(6)*, 311.4(a)*, 311.4(b),
      311.4(c), 311.5*, 311.7*, 313.1(a)*, 313.1(b)*, 313.1(c)(1)*, 313.1(c)(2)*, 314.1*, 647f, 647.6(a)(1)*, 647.6(a)(2)*,
      647.6(b), 647.6(c)(1), 647.6(c)(2), 729(a)*

  Driving Under the Influence - 655(f) HN, 23153(a) VC*, 23153(b) VC*, 23153(d) VC, 23153(f) VC*, 23153(g) VC*,
  23550(a) VC*, 23550.5(a) VC*

  Hit-and-Run - 20001(a) VC, 20001(b)(1) VC*, 20001(b)(2) VC*

  Weapons - 171b(a)(1), 171b(a)(2)*, 171b(a)(3), 171b(a)(4)*, 171b(a)(5)*, 171b(a)(6)*, 171c, 171d(a)*, 171d(b)*, 186.28(a)*,
  626.9(b)*, 626.9(d), 626.9(h), 626.9(i), 626.95(a)*, 626.10(a)(1)*, 626.10(b)*, 4502(a), 4574(a), 4574(b), 4502(b),
  8101(a) WI, 8101(b) WI, 8103(a)(1) WI, 8103(f)(1) WI, 8103(i) WI*, 12761 HS*, 18710(a)*, 18720, 18730, 18745, 19100*,
  19200(a)*, 20310*, 20410*, 20510*, 20610*, 20710*, 20910*, 21110*, 21310*, 21810*, 22011*, 22210*, 22410*, 22810(a)*,
  22810(c)*, 22810(d)*, 22810(e)(1)*, 22810(g)(1)*, 22810(g)(2), 23900, 24310*, 24410*, 24510*, 24610*, 24710*, 25100(a)*,
  25300(a), 25400(a)(1)*, 25400(a)(2)*, 25400(a)(3)*, 25400(c)(1), 25400(c)(2), 25400(c)(3), 25400(c)(4), 25400(c)(5)*,
  25400(c)(6)*, 25400(c)(6)(b)*, 25800(a)*, 25850(a), 25850(c)(1), 25850(c)(2), 25850(c)(3), 25850(c)(4), 25850(c)(5)*,
  25850(c)(6)*, 26100(b)*, 26100(c), 26100(d)*, 27500(a), 27500(b)*, 27505(a)*, 27515*, 27520*, 27545*, 28210(a)(1)*,
  29610*, 29650*, 29800(a)(1), 29800(b), 29805*, 29815(a)*, 29820(b)*, 29825(a)*, 29900(a)(1), 29900(b)(1), 30210(a)*,
  30210(b)*, 30305(a)(1)*, 30315*, 30320, 30600(a), 30605(a)*, 30725(b), 31500*, 32310*, 32625(a), 32625(b), 32900*,
  33210, 33215*, 33410, 33600*

  Escape - 107, 109, 110, 836.6(a)*, 836.6(b)*, 871(b) WI, 1026.4(a), 1152(b) WI, 1768.7(a) WI, 1768.7(b) WI,
  2042, 3002 WI, 4011.7*, 4530(a), 4530(b), 4530(c), 4532(a)(1), 4532(a)(2), 4532(b)(1), 4532(b)(2), 4533, 4534, 4535,
  4536(a), 4550.1, 4550.2, 7326 WI

  Bookmaking - 337a.1, 337a.2, 337a.3, 337a.4, 337a.5, 337a.6, 337i

  All Other Felony Offenses



                                                                772
                                                               Ex.
                                                              Page 86
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4864 Page 94 of 193



                                       MISDEMEANOR-LEVEL ARREST OFFENSES

  Manslaughter–Misd. - 191.5(b)*, 192(c)(1)*, 192(c)(2), 192.5(b), 192.5(c)*, 192.5(d)

  Assault and Battery – 69*, 71*, 76(a)*, 140(a)*, 147, 148(a)(1), 148(b)*, 148(d)*, 148.1(a)*, 148.10(a)*, 148.2.1, 148.2.2,
  148.2.3, 148.2.4, 148.3(a), 148.4(a)(1), 148.4(a)(2), 149*, 151(a)(1), 218.1*, 219.2*, 219.3, 240, 241(a), 241(b), 241(c),
  241.1*, 241.2(a), 241.3(a), 241.4, 241.5(a), 241.6, 242*, 243(a), 243(b), 243(c)(1)*, 243(c)(2)*, 243(d)*, 243(e)(1), 243.10(a),
  243.2(a)(1), 243.25, 243.3*, 243.35(a), 243.6*, 243.65(a), 243.8(a), 243.9(a)*, 244.5(b)*, 244.5(c)*, 245(a)(1)*, 245(a)(2)*,
  245(a)(4)*, 246*, 246.3(a)*, 246.3(b), 247.5*, 248, 273a(a)*, 273a(b), 273d(a), 273.5(a)*, 273.5(f)(1)*, 273.5(f)(2)*,
  368(b)(1)*, 368(c), 374c, 375(a)*, 375(b), 383, 402a, 417(a)(1), 417(a)(2), 417(b)*, 417(c)*, 417.25(a), 417.26(a), 417.4,
  422(a)*, 422.6(a), 423.2(a), 423.2(b), 423.2(c), 423.2(d), 1768.85(a) WI*, 2652, 11414(a), 11414(c), 11418.1*, 11418.5(a)*,
  12680 HS, 15656(b) WI, 20170(a)

  Burglary–Misd. - 459*, 459.5*, 460(b)*

  Petty Theft - 368(d)*, 368(e)*, 463(c), 484(a)*, 484(b)*, 484b*, 484.1(a)*, 485*, 487(a)*, 487(b)(2)*, 487(b)(3)*, 487(c)*,
  487a(a)*, 487a(b)*, 487a(c)*, 487c, 487f, 487i*, 487j*, 488, 490, 490.1(a), 490.2*, 490.5(a), 490.7(b)(1), 490.7(b)(2),
  490.7(b)(3), 490.7(b)(4), 496c*, 499b(b), 502.5*, 530*, 530.5(a)*, 530.5(c)(1)*, 530.5(c)(2)*, 530.5(c)(3)*, 530.5(d)(1)*,
  530.5(d)(2)*, 530.5(e), 532(a)*, 538*, 565, 642*, 666(a)*, 666(b)*, 8726 HS, 22435.1 BP, 22435.2 BP, 22435.2(a) BP,
  22435.2(b) BP, 22435.2(c), 22435.2(e) BP, 22435.2(f) BP, 22435.11(a) BP, 22435.12 BP, 22753(a) BP*, 41950(a) PR

  Other Theft - Includes approximately 200 statute codes that can be identified upon request.

  Checks and Access Cards - 112(a), 470(a)*, 470(b)*, 470(d)*, 470a*, 472, 475(a)*, 475(b)*, 475(c)*, 476*, 476a(a)*,
  476a(b)*, 484e(a), 484e(c), 484e(d)*, 484f(b)*, 484g, 484g(a)*, 484g(b)*, 484h(a)*, 484h(b)*, 484i(a), 484i(c)*, 484j

  Drug Offenses

       Marijuana - 11357(b) HS, 11357(c) HS, 11357.5(a) HS, 11358(c) HS, 11359(b) HS, 11360(a) HS*, 11362.4(c) HS,
       11362.77(a) HS, 34014(a) BP, 34016(b) BP, 34016(d) BP, 34016(e) BP

       Other Drugs - 377, 379, 647(f), 2241 BP, 2242.1(a) BP, 2762(e) BP, 2878.5(a) BP, 4051 BP, 4059(a) BP, 4060 BP*,
       4077(a) BP, 4141 BP, 4142 BP, 4148 BP, 4149 BP, 4163 BP, 4323 BP, 4324(a) BP*, 4324(b) BP*, 4325(a) BP, 4326(a)
       BP, 4326(b) BP, 4331(a) BP, 4332 BP, 11100(g)(1) HS, 11100(g)(2) HS, 11100(g)(3) HS, 11100.1(a) HS, 11104(c) HS,
       11104.5 HS, 11106(j) HS*, 11150 HS, 11151 HS, 11157 HS*, 11159 HS, 11161(a) HS, 11162.5(b), 11162.6(c) HS, 11166
       HS*, 11170 HS, 11171 HS, 11172 HS, 11173(a) HS*, 11175 HS, 11180 HS, 11190 HS, 11207 HS, 11217 HS, 11350(a)
       HS*, 11350(b) HS*, 11352.1(b) HS, 11355 HS*, 11364(a) HS, 11364.5(a) HS, 11364.5(b) HS, 11364.7(a) HS,
       11364.7(c) HS, 11365(a) HS, 11366 HS*, 11366.5 (a) HS, 11368 HS*, 11375(b)(l) HS*,11375(b)(2) HS, 11375.5(a) HS,
       11377(a) HS*, 11382 HS*, 11391 HS, 11473.5 HS, 11532(a) HS, 11550(a) HS, 11594 HS, 109575 HS, 109580 HS

  Indecent Exposure - 314.1*, 314.2

  Annoying Children - 261.5(b), 261.5(c), 261.5(d), 286(b)(1)*, 288(c)(1)*, 288a(b)(1), 288.4(a)(1), 289(h)*, 647.6(a)(1),
  647.6(a)(2)

  Obscene Matter – 288.2(a)(1)*, 288.2(a)(2)*, 311.1(a)*, 311.10(a)*, 311.11(a), 311.11(c)(1)*, 311.11(c)(2)*, 311.2(a)*,
  311.2(c)*, 311.3(a)*, 311.3(b), 311.3(b)(1)*, 311.3(b)(2)*, 311.3(b)(3)*, 311.3(b)(4)*, 311.3(b)(5)*, 311.3(b)(6)*, 311.4(a)*,
  311.5*, 311.6, 311.7*, 313.1(a)*, 313.1(b)*, 313.1(c)(1)*, 313.1(c)(2), 313.1(e)

  Lewd Conduct - 288(c)(2)*, 647(a), 647(d), 647(i), 647(j)(1), 647(j)(2), 647(j)(3)(a), 647(j)(4)(a), 647(j)(4)(b), 647(l)(1),
  647(l)(2), 653b(a)

  Prostitution - 266*, 315, 316, 647(b), 653.22(a), 653.23(a)(1), 653.23(a)(2), 25601 BP

  Contribute to Delinquency of Minor - 272, 272(a)(1), 272(b)(1), 273i(a)

  Drunk - 647(f)

  Liquor Laws - 172a, 172b.1, 172d.1, 172g.1, 172l, 303, 303a, 307, 347b, 397, 11200, 23224(a) VC, 23224(b) VC,
  23300 BP, 23301 BP, 25177 BP, 25351 BP, 25602(a) BP, 25604 BP, 25606 BP, 25607(a) BP, 25608 BP, 25609 BP,
  25612.5(c)(3) BP, 25631 BP, 25632 BP, 25657(a) BP, 25657(b) BP, 25658(a) BP, 25658(b) BP, 25658(c) BP, 25659.5(a) BP,
  25659.5(c) BP, 25659.5(d) BP, 25660.5 BP, 25661(a) BP, 25662(a) BP, 25663(a) BP, 25663(b) BP, 25664 BP, 25665 BP,
  120305 HS

  Disorderly Conduct - 647(c), 647(e), 647(h), 647b, 653b(a)




                                                                 782
                                                                Ex.
                                                               Page 87
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4865 Page 95 of 193




  Disturbing the Peace - 171f.2, 302(a), 403, 404(a), 404.6(a), 404.6(c)*, 405, 406, 407, 408, 409, 415(1), 415(2), 415(3),
  415.5(a)(1), 415.5(a)(2), 415.5(a)(3), 416(a), 602.10, 602.11(a), 626.2, 626.4(d), 626.6(a), 626.7(a), 626.8(a)(1),
  626.8(a)(2), 626.8(a)(3), 626.81(a), 626.85(a)(1), 640(d)(1), 653c(a), 653c(b), 653m(a), 653m(b), 653x(a), 727, 9051 GC,
  11460(a)

  Malicious Mischief - 625b(a), 10750(a) VC, 10851.5 VC, 10852 VC, 10853 VC, 10854 VC, 28051 VC, 28051.5 VC

  Vandalism - 422.6(b), 423.2(e), 423.2(f), 555.1, 587a, 587.1(a), 588b, 590, 591.5, 592(a), 594(a)(1)*, 594(a)(2)*, 594(a)
  (3)*, 594(b)(1)*, 594(b)(2)(a), 594(b)(2)(b), 594.3(a)*, 594.35(a)*, 594.4(a)*, 603, 604, 605.1, 605.2, 605.3, 607, 615, 616,
  618, 621*, 622, 622 1/2, 623(a), 623(a)(1), 640(d)(5), 640.5(b)(1), 640.5(c)(1), 640.7, 640.8, 11411(a), 11411(b), 11411(c)*,
  11411(d)*, 23110(a) VC, 27491.3 GC, 38318(a) VC, 38319 VC

  Trespassing - 171f.1, 369g(a), 369i(a), 369i(b), 398 MV, 409.5(c), 554(a), 554(b), 554(c), 554(d), 554(e), 554(f), 554(g),
  554(h), 554(i), 555, 558, 587b, 593b, 602, 602(a), 602(b), 602(c), 602(d), 602(e), 602(f), 602(g), 602(h)(1), 602(i), 602(j),
  602(k), 602(l)(1), 602(l)(2), 602(l)(3), 602(l)(4), 602(m), 602(n), 602(o), 602(o)(1), 602(o)(2), 602(p), 602(q), 602(r), 602(s),
  602(t)(1), 602(u)(1), 602(v)(1), 602.1(a), 602.1(b), 602.4, 602.5, 602.5(a), 602.5(b), 602.6, 602.8(a), 602.9(a),602.9(b),
  627.2, 627.7(a)(1), 627.8, 634*, 1583 FG, 27174.2 SH, 32210 EC, 32211 EC

  Weapons - 136.2(a)(7)(b)2, 171b(a)(2)*, 171b(a)(4)*, 171b(a)(5)*, 171b(a)(6)*, 171d(a)*, 171d(b)*, 171.5(c)(1), 171.5(c)
  (2), 171.5(c)(3), 171.5(c)(4), 171.5(c)(5), 171.5(c)(6), 171.5(c)(7), 171.5(c)(8), 171.5(c)(9), 171.5(c)(10), 171.5(c)(11),
  171.5(c)(12), 186.28(a)*, 468, 626.10(a)(1)*, 626.10(a)(2), 626.10(b)*, 626.10(i), 626.9(b)*, 626.95(a)*, 4574(c), 8103(i) WI*,
  12761 HS*, 17500, 17505, 17510(a)(1), 17510(a)(2), 17510(a)(3), 17512, 18205, 18710(a)*, 19100*, 19200(a)*, 19910,
  19915, 20010, 20160(a), 20165, 20310*, 20410*, 20510*, 20610*, 20710*, 20810(a), 20910*, 21110*, 21310*, 21510(a),
  21510(b), 21510(c), 21710, 21810*, 22011*, 22210*, 22410*, 22610(a), 22610(b), 22610(c)(1), 22610(d), 22615(a),
  22615(b), 22810(a)*, 22810(b), 22810(c)*, 22810(d)*, 22810(e)(1)*, 22810(e)(3), 22810(g)(1)*, 22815(a), 22900, 22910(a),
  23920, 24310*, 24410*, 24510*, 24610*, 24710*, 25100(a)*, 25100(b), 25100(c), 25135, 25200(a), 25200(b), 25400(a)
  (1)*, 25400(a)(2)*, 25400(a)(3)*, 25400(c)(5)*, 25400(c)(6)*, 25400(c)(6)(b)*, 25400(f), 25800(a)*, 25850(a), 25850(c)(5)*,
  25850(c)(6)*, 26100(a), 26100(b)*, 26100(d)*, 26180(a), 26350(a)(2), 26400(a), 26500(a), 27500(b)*, 27505(a)*, 27515*,
  27520*, 27545*, 28050, 28210(a)(1)*, 29010(a), 29610*, 29650*, 29805*, 29815(a)*, 29820(b)*, 29825(a)*, 29825(b),
  30210(a)*, 30210(b)*, 30300(a)(1), 30300(a)(3), 30305(a)(1)*, 30305(b)(1), 30306(a), 30310(a), 30315*, 30342, 30605(a)*,
  30610(a), 31500*, 31615(a)(1), 31620, 32310*, 32900*, 33215*, 33600*

  Driving Under the Influence - 655(b) HN, 655(c) HN, 655(d) HN, 655(e) HN, 655(f) HN, 23152(a) VC, 23152(b) VC,
  23152(c) VC, 23152(d) VC, 23152(e) VC, 23152(f) VC, 23152(g) VC, 23153(a) VC*, 23153(b) VC*, 23153(f) VC*, 23153(g)
  VC*, 23247(a) VC, 23247(b) VC, 23247(c) VC, 23247(d) VC, 23247(e) VS, 23546(a) VC, 23550(a) VC*, 23550.5(a) VC*,
  23573(i) VC

  Glue Sniffing - 380(a), 381(a), 381(b), 381b, 381c(b), 647(f)

  Hit-and-Run - 20001(b)(1) VC*, 20001(b)(2) VC*, 20002(a)(1) VC, 20002(a)(2) VC, 20002(b) VC

  Joy Riding - 487(d)(1)*, 499b(a), 10851(a) VC*

  Selected Traffic Violations - 23103(a) VC, 23103(b) VC, 23104(a) VC, 23105(a) VC*, 23109(a) VC*, 23109(b) VC,
  23109(c) VC, 23109(d) VC, 23109.1 VC*, 38316 VC, 38317 VC, 40508(a) VC, 40508(b) VC, 40508(c) VC, 40519 VC,
  42005(e) VC

  Gambling - 318, 319, 320, 321, 322, 323, 324, 326, 326.5(b), 326.5(n), 330, 330a, 330b(a), 330b(1), 330c, 330.1, 330.4,
  331, 335,336, 337s(b), 337.1, 337.2, 337.5, 11300, 19921(a) BP, 19940 BP, 19941(a)(1) BP

  Nonsupport - 270*, 270a, 270c, 270.5(a), 270.6, 271a

  All Other Misdemeanor Offenses

  Notes:   These codes are valid for 2018 data and may not be applicable for prior years.
           "All Other Felony Offenses" also includes sections in the Election Code and Water Code.
           "All Other Misdemeanor Offenses" also includes sections in the California Code of Regulations, City or County Ordinances, Civil
           Procedure Code, Election Code, Public Utilities Code, Uniform Fire Code, and Water Code.
           Arrests for attempted offenses are reported in their respective categories with the exception of homicide and manslaughter, which
           are captured in the felony assault category.
  *These code sections can be either a felony or a misdemeanor.




                                                                     792
                                                                    Ex.
                                                                   Page 88
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4866 Page 96 of 193




                                       Acknowledgments
           The California Department of Justice is mandated by statute to submit an annual
      Crime in California report to the Legislature. The department extends its appreciation to all
          the law enforcement agencies that provided complete and timely data. This report
                        would not have been possible without their cooperation.


                                   California Department of Justice
                           California Justice Information Services Division
                      Bureau of Criminal Identification and Investigative Services
                                   Criminal Justice Statistics Center
                          P.O. Box 903427 • Sacramento, CA 94203-4270
                                    https://openjustice.doj.ca.gov


                                                  Ex. 2
                                                 Page 89
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4867 Page 97 of 193




                                      Ex. 2
                                     Page 90
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4868 Page 98 of 193




                            EXHIBIT 3




                                      Ex. 3
                                     Page 91
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4869 Page 99 of 193

                                                                                                                     Neuropsychiatric Disease and Treatment                                                                                                                    Dovepress
                                                                                                                                                                                                                                                       open access to scientific and medical research


                                                                                                                         Open Access Full Text Article                                                                                                                               R e v i ew

                                                                                                                     Maturation of the adolescent brain
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                                                                                     This article was published in the following Dove Press journal:
                                                                                                                                                                                     Neuropsychiatric Disease and Treatment
                                                                                                                                                                                     2 April 2013
                                                                                                                                                                                     Number of times this article has been viewed



                                                                                                                     Mariam Arain                                                    Abstract: Adolescence is the developmental epoch during which children become adults –
                                                                                                                     Maliha Haque                                                    intellectually, physically, hormonally, and socially. Adolescence is a tumultuous time, full of
                                                                                                                     Lina Johal                                                      changes and transformations. The pubertal transition to adulthood involves both gonadal and
                                                                                                                     Puja Mathur                                                     behavioral maturation. Magnetic resonance imaging studies have discovered that myelinogenesis,
                                              For personal use only.




                                                                                                                     Wynand Nel                                                      required for proper insulation and efficient neurocybernetics, continues from childhood and
                                                                                                                                                                                     the brain’s region-specific neurocircuitry remains structurally and functionally vulnerable to
                                                                                                                     Afsha Rais
                                                                                                                                                                                     impulsive sex, food, and sleep habits. The maturation of the adolescent brain is also influenced
                                                                                                                     Ranbir Sandhu
                                                                                                                                                                                     by heredity, environment, and sex hormones (estrogen, progesterone, and testosterone), which
                                                                                                                     Sushil Sharma
                                                                                                                                                                                     play a crucial role in myelination. Furthermore, glutamatergic neurotransmission predominates,
                                                                                                                     Saint James School of Medicine,                                 whereas gamma-aminobutyric acid neurotransmission remains under construction, and this might
                                                                                                                     Kralendijk, Bonaire, The Netherlands
                                                                                                                                                                                     be responsible for immature and impulsive behavior and neurobehavioral excitement during
                                                                                                                                                                                     adolescent life. The adolescent population is highly vulnerable to driving under the influence
                                                                                                                                                                                     of alcohol and social maladjustments due to an immature limbic system and prefrontal cortex.
                                                                                                                                                                                     Synaptic plasticity and the release of neurotransmitters may also be influenced by environmental
                                                                                                                                                                                     neurotoxins and drugs of abuse including cigarettes, caffeine, and alcohol during adolescence.
                                                                                                                                     Video abstract
                                                                                                                                                                                     Adolescents may become involved with offensive crimes, irresponsible behavior, unprotected
                                                                                                                                                                                     sex, juvenile courts, or even prison. According to a report by the Centers for Disease Control
                                                                                                                                                                                     and Prevention, the major cause of death among the teenage population is due to injury and
                                                                                                                                                                                     violence related to sex and substance abuse. Prenatal neglect, cigarette smoking, and alcohol
                                                                                                                                                                                     consumption may also significantly impact maturation of the adolescent brain. Pharmacological
                                                                                                                                                                                     interventions to regulate adolescent behavior have been attempted with limited success. Since
                                                                                                                                                                                     several factors, including age, sex, disease, nutritional status, and substance abuse have a sig-
                                                                                                                                                                                     nificant impact on the maturation of the adolescent brain, we have highlighted the influence of
                                                                                                                                                                                     these clinically significant and socially important aspects in this report.
                                                                                                                                                                                     Keywords: myelinogenesis, neurocircuitry, molecular imaging, drug addiction, behavior,
                                                                                                                           Point your SmartPhone at the code above. If you have a    social adjustment
                                                                                                                            QR code reader the video abstract will appear. Or use:
                                                                                                                                           http://dvpr.es/W6umNa

                                                                                                                                                                                     Introduction
                                                                                                                                                                                     Significant progress has been made over the last 25 years in understanding the brain’s
                                                                                                                                                                                     regional morphology and function during adolescence. It is now realized that sev-
                                                                                                                                                                                     eral major morphological and functional changes occur in the human brain during
                                                                                                                     Correspondence: Sushil Sharma                                   adolescence.1 Molecular imaging and functional genomics studies have indicated that
                                                                                                                     Saint James School of Medicine,
                                                                                                                     Plaza Juliana 4, Kralendijk, Bonaire,
                                                                                                                                                                                     the brain remains in an active state of development during adolescence.1 In particu-
                                                                                                                     The Netherlands                                                 lar, magnetic resonance imaging (MRI) studies have discovered that myelinogenesis
                                                                                                                     Tel +31 599 717 7550
                                                                                                                     Fax +31 599 717 7570
                                                                                                                                                                                     continues and the neurocircuitry remains structurally and functionally vulnerable to
                                                                                                                     Email sharma@mail.sjsm.org                                      significant increases in sex hormones (estrogen, progesterone, and testosterone) during


                                                                                                                     submit your manuscript | www.dovepress.com                      Neuropsychiatric Disease and Treatment 2013:9 449–461
                                                                                                                                                                                                             Ex. 3
                                                                                                                                                                                                                                                                                               449
                                                                                                                     Dovepress                                                       © 2013 Arain et al, publisher and licensee Dove Medical Press Ltd. This is an Open Access article
                                                                                                                                                                                                           Page 92
                                                                                                                     http://dx.doi.org/10.2147/NDT.S39776                            which permits unrestricted noncommercial use, provided the original work is properly cited.
                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4870 Page 100 of 193
                                                                                                                   Arain et al                                                                                                                                                Dovepress


                                                                                                                   puberty which, along with environmental input, influences                              occurs during adolescence by the maturation of neurocircuitry
                                                                                                                   sex, eating, and sleeping habits. Particularly significant                             and myelination. Although tubulinogenesis, axonogenesis, and
                                                                                                                   changes occur in the limbic system, which may impact self-                             synaptogenesis may be accomplished during prenatal and
                                                                                                                   control, decision making, emotions, and risk-taking behav-                             immediate postnatal life, myelinogenesis remains active
                                                                                                                   iors. The brain also experiences a surge of myelin synthesis                           during adolescent life. Neurochemical evidence suggests
                                                                                                                   in the frontal lobe, which is implicated in cognitive processes                        that glutamatergic neurotransmission is accomplished during
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                   during adolescence.1                                                                   prenatal and immediate postnatal life while gamma-amin-
                                                                                                                       Brain maturation during adolescence (ages 10–24 years)                             obutyric acid (GABA)ergic neurotransmission, particularly
                                                                                                                   could be governed by several factors, as illustrated in                                in the prefrontal cortex, remains under construction during
                                                                                                                   Figure 1. It may be influenced by heredity and environment,                            adolescence.2 Hence, delayed development of GABAergic
                                                                                                                   prenatal and postnatal insult, nutritional status, sleep pat-                          neurotransmission is held responsible for neurobehavioral
                                                                                                                   terns, pharmacotherapy, and surgical interventions during                              excitement including euphoria and risk-taking behavior,
                                                                                                                   early childhood. Furthermore, physical, mental, economical,                            whereas dopaminergic (DA)ergic neurotransmission, par-
                                                                                                                   and psychological stress; drug abuse (caffeine, nicotine, and                          ticularly in the prefrontal area, is developmentally regulated
                                                                                                                   alcohol); and sex hormones including estrogen, progesterone,                           by sex hormones and is implicated in drug-seeking behavior
                                                                                                                   and testosterone can influence the development and matura-                             during adolescence;3 thus, brain development in critical areas
                                                                                                                   tion of the adolescent brain. MRI studies have suggested that                          is an ongoing process during adolescence. Indeed, adolescents
                                                                                                                   neurocircuitry and myelinogenesis remain under construc-                               are risk-taking and novelty-seeking individuals and they are
                                              For personal use only.




                                                                                                                   tion during adolescence because these events in the central                            more likely to weigh positive experiences more heavily and
                                                                                                                   nervous system (CNS) are transcriptionally regulated by sex                            negative experiences less so than adults. This behavioral
                                                                                                                   hormones that are specifically increased during puberty.                               bias can lead to engagement in risky activities like reckless
                                                                                                                       Neurobehavioral, morphological, neurochemical, and                                 driving, unprotected sex, and drug abuse.1–3 In fact, most
                                                                                                                   pharmacological evidence suggests that the brain remains                               drug addictions initiate during adolescence, and early drug
                                                                                                                   under construction during adolescence,1,2,3,7,12,21,22,23,27,49 as illus-              abuse is usually associated with an increased incidence of
                                                                                                                   trated in Figure 2. Thus, the consolidation of neurocybernetics                        physical tolerance and dependence. The hormonal changes


                                                                                                                                                                                                                                         es
                                                                                                                                                                                                                                    m on
                                                                                                                                                                                                                                 or     n,
                                                                                                                                                              10    A
                                                                                                                                                                                           Heredity and
                                                                                                                                                                                                                            e x h troge one,
                                                                                                                                                                  –2 ge                    environment                     S (Es ter
                                                                                                                                                                                                                                     s      ne
                                                                                                                                                                    5y                                                            ge ero
                                                                                                                                                                       ea
                                                                                                                                                                               rs                                              pro stost
                                                                                                                                                                                                                                 te
                                                                                                                                                                                                                                                  al,
                                                                                                                                                                                                                                           Physic
                                                                                                                                                                                                                                                  a l,
                                                                                                                                                   Drug abuse                                                                               ment
                                                                                                                                                                                                                                                 m  ical,
                                                                                                                                                     nicotine,                                                                            econo gical
                                                                                                                                                                                                                                                 olo
                                                                                                                                                     caffeine,                                                                            psych us
                                                                                                                                                    alcohol etc                           Maturation of                                        stat
                                                                                                                                                                                           adolescent
                                                                                                                                                                                             brain
                                                                                                                                                                                                                                               Surgic
                                                                                                                                                        mac
                                                                                                                                                            o-                                                                              interve al
                                                                                                                                                    Phar apy                                                                                       ntions
                                                                                                                                                      ther

                                                                                                                                                                               Pre and
                                                                                                                                                                              postnatal                                       Sl
                                                                                                                                                                                                                                ee
                                                                                                                                                                                insult      Nutritional                            p
                                                                                                                                                                                             status

                                                                                                                   Figure 1 Factors influencing adolescent brain maturation.
                                                                                                                   Notes: Brain maturation is influenced by heredity and environment, prenatal and postnatal insult, nutritional status, sleep patterns, pharmacotherapy, and surgical
                                                                                                                   interventions during early childhood. Furthermore, physical, mental, economical, and psychological stress; drug abuse (caffeine, nicotine, and ethanol); and sex hormones,
                                                                                                                   including estrogen, progesterone, and testosterone influence the development and maturation of the adolescent brain. MRI studies have suggested that neurocircuitry and
                                                                                                                   myelinogenesis remain under construction during adolescence because these events in the CNS depend on sex hormones that are specifically increased during puberty.
                                                                                                                   Abbreviations: CNS, central nervous system; MRI, magnetic resonance imaging.




                                                                                                                   450           submit your manuscript | www.dovepress.com
                                                                                                                                                                                                      Ex. 3
                                                                                                                                                                                                                                       Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                 Dovepress
                                                                                                                                                                                                     Page 93

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4871 Page 101 of 193
                                                                                                                     Dovepress                                                                                                                                 Adolescent brain maturation


                                                                                                                                     Maturation of adolescent brain                                                Neuronal plasticity
                                                                                                                               (consolidation of brain regional neurocybernetics)
                                                                                                                                                                                                                   and neurocircuitry
                                                                                                                           Neurobehavioral              Morphological             Neurochemical and
                                                                                                                              evidence                                             pharmacological
                                                                                                                                                                                                                   The term “plasticity” refers to the possible significant neu-
                                                                                                                                                          evidence
                                                                                                                                                                                      evidence                     ronal changes that occur in the acquisition of new skills.1–3
                                                                                                                                                         Tubulinogenesis                                           These skills initiate the process of elaboration and stabili-
                                                                                                                         Prenatal and immediate           axonogenesis              Glutamatergic
                                                                                                                         postnatal life (>25 years)      synaptogenesis           neurotransmission                zation of synaptic circuitry as part of the learning process.
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                                                                                                                   Plasticity permits adolescents to learn and adapt in order to
                                                                                                                             Sex, food intake
                                                                                                                                                           CT/MRI                    Development and               acquire independence; however, plasticity also increases an
                                                                                                                                                                                       maturation of
                                                                                                                                                          evidence
                                                                                                                            and sleep changes                                        prefrontal cortex             individual’s vulnerability toward making improper decisions
                                                                                                                                                         Myelinogenesis
                                                                                                                                                                                                                   because the brain’s region-specific neurocircuitry remains
                                                                                                                                                         and maturation              GABA-ergic                    under construction, thus making it difficult to think critically
                                                                                                                          Learning, intelligence,        of brain regional        neurotransmission
                                                                                                                          memory and behavior             neurocircuitry                                           and rationally before making complex decisions. Moreover,
                                                                                                                                                                                                                   the neurocircuitry may be forged, refined or weakened, and
                                                                                                                     Figure 2 A diagram illustrating various stages of human brain development.
                                                                                                                     Notes: Several neurobehavioral, morphological, neurochemical, and                             damaged during plasticity. Thus, neuronal proliferation,
                                                                                                                     pharmacological evidences suggest that the brain remains under construction during
                                                                                                                     adolescence.1,2,3,7,12,21,22,23,25,42 Tubulinogenesis, axonogenesis, and synaptogenesis may
                                                                                                                                                                                                                   rewiring, dendritic pruning, and environmental exposure are
                                                                                                                     be accomplished during prenatal and immediate postnatal life, yet myelinogenesis              important components of brain plasticity during adolescence.
                                                                                                                     remains active during adolescent life. Furthermore, glutamatergic neurotransmission
                                                                                                                     is accomplished during prenatal and immediate postnatal life, while GABAergic                 A significant portion of brain growth and development occur-
                                                                                                                     neurotransmission in the prefrontal cortex remains under construction. Delayed                ring in adolescence is the construction and strengthening of
                                              For personal use only.




                                                                                                                     development of GABAergic neurotransmission among adolescents is implicated in
                                                                                                                     neurobehavioral excitement and risk-taking behavior.                                          regional neurocircuitry and pathways; in particular, the brain
                                                                                                                     Abbreviations: CT, computed tomography; GABAergic, gamma amino butyric                        stem, cerebellum, occipital lobe, parietal lobe, frontal lobe,
                                                                                                                     acid ergic; MRI, magnetic resonance imaging.
                                                                                                                                                                                                                   and temporal lobe actively mature during adolescence. The
                                                                                                                                                                                                                   frontal lobes are involved in movement control, problem
                                                                                                                     in puberty contribute to physical, emotional, intellectual,                                   solving, spontaneity, memory, language, initiation, judgment,
                                                                                                                     and social changes during adolescence. These changes do                                       impulse control, and social and sexual behavior. Furthermore,
                                                                                                                     not just induce maturation of reproductive function and the                                   the prefrontal cortex, which is implicated in drug-seeking
                                                                                                                     emergence of secondary sex characteristics, but they also                                     behavior, remains in a process of continuous reconstruction,
                                                                                                                     contribute to the appearance of sex differences in nonre-                                     consolidation, and maturation during adolescence.
                                                                                                                     productive behaviors. Physical changes, including acceler-
                                                                                                                     ated body growth, sexual maturation, and development of                                       The adolescent brain
                                                                                                                     secondary sexual characteristics occur simultaneously along                                   It is well established that various morphological and
                                                                                                                     with social, emotional, and cognitive development during                                      physiological changes occur in the human brain during
                                                                                                                     adolescence. Furthermore, the adolescent brain evolves its                                    adolescence. The term “adolescence” is generally used to
                                                                                                                     capability to organize, regulate impulses, and weigh risks and                                describe a transition stage between childhood and adulthood.
                                                                                                                     rewards; however, these changes can make adolescents highly                                   “Adolescence” also denotes both teenage years and puberty,
                                                                                                                     vulnerable to risk-taking behavior. Thus, brain maturation is                                 as these terms are not mutually exclusive. The second surge
                                                                                                                     an extremely important aspect of overall adolescent develop-                                  of synaptogenesis occurs in the brain during the adolescent
                                                                                                                     ment, and a basic understanding of the process might aid in                                   years. Hence, adolescence is one of the most dynamic events
                                                                                                                     the understanding of adolescent sexual behavior, pregnancy,                                   of human growth and development, second only to infancy
                                                                                                                     and intellectual performance issues.                                                          in terms of the rate of developmental changes that can occur
                                                                                                                          There are several other crucial developmental aspects                                    within the brain. Although there is no single definition of
                                                                                                                     of adolescence that are associated with changes in physical,                                  adolescence or a set age boundary, Kaplan4 has pointed out
                                                                                                                     cognitive, and psychosocial characteristics, as well as with                                  that puberty refers to the hormonal changes that occur in
                                                                                                                     attitudes toward intimacy and independence, and these may                                     early youth, and adolescence may extend well beyond the
                                                                                                                     also influence brain maturation; these will also be discussed                                 teenage years. In fact, there are characteristic developmental
                                                                                                                     in the present report. Furthermore, we emphasize the del-                                     changes that almost all adolescents experience during their
                                                                                                                     eterious effects of drug abuse and the clinical significance                                  transition from childhood to adulthood. It is well established
                                                                                                                     of nutrition from fish oils and fatty acids in adolescent brain                               that the brain undergoes a “rewiring” process that is not
                                                                                                                     maturation.                                                                                   complete until approximately 25 years of age.5 This discovery


                                                                                                                     Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                                                                                          Ex. 3
                                                                                                                                                                                                                                             submit your manuscript | www.dovepress.com
                                                                                                                                                                                                                                                                                          451
                                                                                                                                                                                                                                                                          Dovepress
                                                                                                                                                                                                         Page 94

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4872 Page 102 of 193
                                                                                                                   Arain et al                                                                                                                  Dovepress


                                                                                                                   has enhanced our basic understanding regarding adolescent              Behavioral problems and puberty
                                                                                                                   brain maturation and it has provided support for behaviors             It is now known that hormones are not the only explanation
                                                                                                                   experienced in late adolescence and early adulthood. Several           for erratic adolescent behavior; hence, investigators are
                                                                                                                   investigators consider the age span 10–24 years as adoles-             now trying to establish the exact nature of the interrela-
                                                                                                                   cence, which can be further divided into substages specific            tionship between pubertal processes and adolescent brain
                                                                                                                   to physical, cognitive, and social–emotional development.5,6           maturation. Dahl has explained three main categories of
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                   Hence, understanding neurological development in conjunc-              brain changes related to puberty: (1) changes that precede
                                                                                                                   tion with physical, cognitive, and social–emotional adoles-            puberty; (2) changes that are the consequence of puberty;
                                                                                                                   cent development may facilitate the better understanding of            and (3) changes that occur after puberty is over.9 The timing
                                                                                                                   adolescent brain maturation, which can subsequently inform             of these changes may underlie many aspects of risk-taking
                                                                                                                   proper guidance to adolescents.7                                       behavior. These changes, which are the consequence of
                                                                                                                       Longitudinal MRI studies have confirmed that a second              puberty, occur primarily in the brain regions closely linked
                                                                                                                   surge of neuronal growth occurs just before puberty.1,7 This           to emotions, arousal, motivation, as well as to appetite and
                                                                                                                   surge is similar to that noticed during infancy and consists of        sleep patterns. Brain changes independent of puberty are
                                                                                                                   a thickening of the grey matter. Following neuronal prolifera-         those related to the development of advanced cognitive
                                                                                                                   tion, the brain rewires itself from the onset of puberty up until      functioning.
                                                                                                                   24 years old, especially in the prefrontal cortex. The rewir-               Animal studies have shown that sex hormones (estrogen,
                                                                                                                   ing is accomplished by dendritic pruning and myelination.              progesterone, and testosterone) are critically involved in
                                              For personal use only.




                                                                                                                   Dendritic pruning eradicates unused synapses and is gen-               myelination.12 These studies have provided a relationship
                                                                                                                   erally considered a beneficial process, whereas myelina-               between sex hormones, white matter, and functional con-
                                                                                                                   tion increases the speed of impulse conduction across the              nectivity in the human brain, measured using neuroimaging.
                                                                                                                   brain’s region-specific neurocircuitry. The myelination also           The results suggest that sex hormones organize structural
                                                                                                                   optimizes the communication of information throughout the              connections and activate the brain areas they connect. These
                                                                                                                   CNS and augments the speed of information processing.                  processes could underlie a better integration of structural and
                                                                                                                   Thus, dendritic pruning and myelination are functionally               functional communication between brain regions with age.
                                                                                                                   very important for accomplishing efficient neurocybernetics            Specifically, ovarian hormones (estradiol and progesterone)
                                                                                                                   in the adolescent brain.                                               may enhance both corticocortical and subcorticocortical
                                                                                                                       During adolescence, the neurocircuitry strengthens and             functional connectivity, whereas androgens (testosterone)
                                                                                                                   allows for multitasking, enhanced ability to solve prob-               may decrease subcorticocortical functional connectivity but
                                                                                                                   lems, and the capability to process complex information.               increase the functional connectivity between subcortical
                                                                                                                   Furthermore, adolescent brain plasticity provides an oppor-            brain areas. Therefore, when examining brain development
                                                                                                                   tunity to develop talents and lifelong interests; however,             and aging, or when investigating the possible biological
                                                                                                                   neurotoxic insult, trauma, chronic stress, drug abuse, and             mechanisms of neurological diseases, the contribution of
                                                                                                                   sedentary lifestyles may have a negative impact during this            sex hormones should not be ignored.10
                                                                                                                   sensitive period of brain maturation.8,9                                    A recent study has described how the social brain devel-
                                                                                                                       Out of several neurotransmitters in the CNS, three play            ops during adolescence.10 Adolescence is a time character-
                                                                                                                   a significant role in the maturation of adolescent behavior:           ized by change – hormonally, physically, psychologically,
                                                                                                                   dopamine, serotonin, and melatonin.3,8,9 Dopamine influences           and socially. Functional MRI studies have demonstrated the
                                                                                                                   brain events that control movement, emotional response, and            developmental changes that occur during adolescence among
                                                                                                                   the ability to experience pleasure and pain. Its levels decrease       white matter and grey matter volumes in regions within the
                                                                                                                   during adolescence, resulting in mood swings and difficul-             “social brain.”1,7,12 Activity in the mesolimbic brain regions
                                                                                                                   ties regulating emotions. Serotonin plays a significant role in        also showed changes between adolescence and adulthood
                                                                                                                   mood alterations, anxiety, impulse control, and arousal. Its           during social cognition tasks. A developmental clock – along
                                                                                                                   levels also decrease during adolescence, and this is associated        with the signals that provide information on somatic growth,
                                                                                                                   with decreased impulse control. Lastly, melatonin regulates            energy balance, and season of the year – times the awakening
                                                                                                                   circadian rhythms and the sleep–wake cycle. The body’s daily           of gonadotropin-releasing hormone (GnRH) neurons at the
                                                                                                                   production of melatonin increases the requirement for sleep            onset of puberty. High-frequency GnRH release results in
                                                                                                                   during adolescence.8,9                                                 the disinhibition and activation of GnRH neurons at the onset



                                                                                                                   452           submit your manuscript | www.dovepress.com
                                                                                                                                                                                        Ex. 3
                                                                                                                                                                                                               Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                 Dovepress
                                                                                                                                                                                       Page 95

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4873 Page 103 of 193
                                                                                                                     Dovepress                                                                                                                       Adolescent brain maturation


                                                                                                                     of puberty, leading to gametogenesis and an increase in sex          exercise good judgment when presented with difficult life
                                                                                                                     hormone secretion. Sex hormones and adrenocorticotropic              situations. The prefrontal cortex, the part of the frontal lobes
                                                                                                                     hormones both remodel and activate neurocircuits during              lying just behind the forehead, is responsible for cognitive
                                                                                                                     adolescent brain development, leading to the development             analysis, abstract thought, and the moderation of correct
                                                                                                                     of sexual salience of sensory stimuli, sexual motivation,            behavior in social situations. The prefrontal cortex acquires
                                                                                                                     and expression of copulatory behavior. These influences of           information from all of the senses and orchestrates thoughts
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                     hormones on reproductive behavior depend on changes in               and actions in order to achieve specific goals.
                                                                                                                     the adolescent brain that occur independently of gonadal                 The prefrontal cortex is one of the last regions of the brain
                                                                                                                     maturation. Reproductive maturity is therefore the prod-             to reach maturation, which explains why some adolescents
                                                                                                                     uct of developmentally timed, brain-driven, and recurrent            exhibit behavioral immaturity. There are several executive
                                                                                                                     interactions between steroid hormones and the adolescent             functions of the human prefrontal cortex that remain under
                                                                                                                     nervous system.11,12                                                 construction during adolescence, as illustrated in Figures 3
                                                                                                                                                                                          and 4. The fact that brain development is not complete until
                                                                                                                     Limbic system                                                        near the age of 25 years refers specifically to the development
                                                                                                                     The limbic system is a group of structures located deep              of the prefrontal cortex.19
                                                                                                                     within the cerebrum. It is composed of the amygdala, the                 MRI studies have discovered that developmental pro-
                                                                                                                     hippocampus, and the hypothalamus. These brain regions are           cesses tend to occur in the brain in a back-to-front pat-
                                                                                                                     involved in the expression of emotions and motivation, which         tern, explaining why the prefrontal cortex develops last.
                                              For personal use only.




                                                                                                                     are related to survival. The emotions include fear, anger, and       These studies have also shown that teens have less white
                                                                                                                     the fight or flight response. The limbic system is also involved     matter (myelin) in the frontal lobes compared to adults,
                                                                                                                     in feelings of pleasure that reward behaviors related to spe-        and that myelin in the frontal lobes increases throughout
                                                                                                                     cies survival, such as eating and sex. In addition, the limbic       adolescence.1,7,21 With more myelin comes the growth of
                                                                                                                     system regulates functions related to memory storage and             important neurocircuitry, allowing for better flow of infor-
                                                                                                                     retrieval of events that invoke a strong emotional response.         mation between brain regions.20,21 These findings have led to
                                                                                                                     Neuroimaging studies have revealed that when interacting             the concept of frontalization, whereby the prefrontal cortex
                                                                                                                     with others and making decisions, adolescents are more likely        develops in order to regulate the behavioral responses initi-
                                                                                                                     than adults to be swayed by their emotions.12–16 In addition,        ated by the limbic structures. During adolescence, white
                                                                                                                     adolescents often read others’ emotions incorrectly. These           matter increases in the corpus callosum, the bundle of
                                                                                                                     studies involved comparing a teen brain to an adult brain
                                                                                                                     determined that adolescents’ prefrontal cortices are used less
                                                                                                                     often during interpersonal interactions and decision making                        Executive human brain functions
                                                                                                                     than their adult counterparts. In fact, adolescents relied more           Ability to balance
                                                                                                                                                                                                                       Considering future and
                                                                                                                                                                                                                        making predictions
                                                                                                                                                                                                                                                  Focusing
                                                                                                                                                                                                                                                                  Organizing thoughts
                                                                                                                                                                                                                                                  attention
                                                                                                                                                                                              short-term rewards                                                  and problem solving
                                                                                                                     on the emotional region of their brains when reading others’             with long term goals

                                                                                                                     emotions, which is more impulsive when compared to a                                                                                         Forming strategies
                                                                                                                     logical or measured interpretation. Thus, an understanding                Impulse control
                                                                                                                                                                                                and delaying
                                                                                                                                                                                                                                                                    and planning

                                                                                                                                                                                                 gratification
                                                                                                                     of how the limbic system and the prefrontal cortex are used                                               Prefrontal
                                                                                                                     has provided a partial explanation for certain characteristics                                             cortex                           Inhibiting inappropriate
                                                                                                                                                                                                                                                                  behavior and initiating
                                                                                                                                                                                                Modulation of                                                      appropriate behavior
                                                                                                                     of adolescents and adolescent behaviors, such as quickness               intense emotions


                                                                                                                     to anger, intense mood swings, and making decisions on the
                                                                                                                                                                                                   Shifti
                                                                                                                                                                                                          ng                                                         Simultaneously
                                                                                                                     basis of “gut” feelings. Because adolescents rely heavily on                   beha /adjusting                                               considering multiple
                                                                                                                                                                                                 situa vior when                  Foreseeing and                 streams of information
                                                                                                                                                                                                      tions
                                                                                                                     the emotional regions of their brains, it can be challenging to                         chan
                                                                                                                                                                                                                  ge
                                                                                                                                                                                                                                 weighing possible                  when faced with
                                                                                                                                                                                                                                 consequences of                complex and challenging
                                                                                                                     make what adults consider logical and appropriate decisions,                                                    behavior                          information


                                                                                                                     as illustrated in Figure 3.
                                                                                                                                                                                          Figure 3 A diagram illustrating the developmental regulation of executive functions
                                                                                                                                                                                          by the prefrontal cortex, which remains under construction during adolescence.
                                                                                                                     Prefrontal cortex                                                    Notes: Several executive brain functions are governed by the prefrontal cortex,
                                                                                                                                                                                          which remains in a state of active maturation during adolescence. These complex
                                                                                                                     Recently, investigators have studied various aspects of the          brain functions are regulated by the prefrontal cortex as illustrated in this figure
                                                                                                                                                                                          (based on the original discoveries by Gedd and Steinberg).1,21–23,25 Due to immature
                                                                                                                     maturation process of the prefrontal cortex of adolescents.17,18     functional areas in the prefrontal cortex, adolescent teens may take part in risk
                                                                                                                     The prefrontal cortex offers an individual the capacity to           seeking behavior including unprotected sex, impaired driving, and drug addiction.




                                                                                                                     Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                                                                 Ex. 3
                                                                                                                                                                                                                                   submit your manuscript | www.dovepress.com
                                                                                                                                                                                                                                                                                       453
                                                                                                                                                                                                                                                                Dovepress
                                                                                                                                                                                Page 96

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4874 Page 104 of 193
                                                                                                                   Arain et al                                                                                                                                                Dovepress


                                                                                                                                                                              Limbic system and sensation seeking
                                                                                                                                                                                  behavior among adolescents
                                                                                                                                                                               (management of emotions and motivation)

                                                                                                                                                         Motivation
                                                                                                                                                         and reward                                              Estrogen and
                                                                                                                                                                                                                 testosterone
                                                                                                                                                                                    ↑ Vulnerability
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                                                                                        to drug                               Receptor binding
                                                                                                                                                                                       addiction
                                                                                                                                                                                                                                                     Increased
                                                                                                                                                         Nucleus                                                                                        sex
                                                                                                                                                        accumbens                                                  Amygdala                            drive

                                                                                                                                                                                                                                                 Prefrontal
                                                                                                                                                                                      Decrease                                                    cortex
                                                                                                                                                          Highly                         of
                                                                                                                                                                                      dopamine                   Emotional volatility                       (Casey;
                                                                                                                                                        sensitized                                                and impulsivity                            2008)

                                                                                                                                                                                                                                                  Self
                                                                                                                                                                                                                                               regulation
                                                                                                                                                     To accomplish                                                   Augmentation
                                                                                                                                                                                       Drive for
                                                                                                                                                     desirable goals                                                  of sex drive
                                                                                                                                                                                   riskier decisions
                                                                                                                                           (Steinberg; 2005, 2007)
                                                                                                                                                                                                                     (Carls; 2004)
                                              For personal use only.




                                                                                                                                                                                    (Lopex 2008)                                               Immature

                                                                                                                   Figure 4 An algorithmic diagram illustrating the management of emotions and motivation by the limbic system in the adolescent brain.
                                                                                                                   Notes: The nucleus accumbens and amygdala are the two most prominent parts of the central nervous system involved in riskier behavior and increased sex drive among
                                                                                                                   teenage adolescents. The nucleus accumbens is highly sensitized to accomplish desirable goals. A decrease in dopamine in the nucleus accumbens is involved in increased
                                                                                                                   vulnerability to drug addiction and risky decisions. Sex hormones (estrogen and testosterone) bind with their receptors to induce increased sex drive and emotional
                                                                                                                   volatility and impulsivity. Due to an immature prefrontal cortex, adolescents also have an increased sex drive and problems in self-regulation as illustrated in this flow
                                                                                                                   diagram.19,23,26,27,54


                                                                                                                   nerve fibers connecting the right and left hemispheres of the                          risks to test and define themselves, as risk-taking can be both
                                                                                                                   brain, which allows for efficient communication between                                beneficial and harmful. It can lead to situations where new
                                                                                                                   the hemispheres and enables an individual to access a                                  skills are learned and new experiences can prepare them for
                                                                                                                   full array of analytical and creative strategies to respond                            future challenges in their lives. Risk-taking serves as a means
                                                                                                                   to complex dilemmas that may arise in adolescent life.                                 of discovery about oneself, others, and the world at large. The
                                                                                                                   Hence, the role of experience is critical in developing the                            proclivity for risk-taking behavior plays a significant role in
                                                                                                                   neurocircuitry that allows for increased cognitive control                             adolescent development, rendering this a period of time for
                                                                                                                   of the emotions and impulses of adolescence. Adolescents,                              both accomplishing their full potential and vulnerability.
                                                                                                                   who tend to engage in risky behaviors in relatively safe                               Hence, acquiring knowledge regarding adolescent brain
                                                                                                                   environments, utilize this circuitry and develop the skills                            maturation can help understand why teens take risks, while
                                                                                                                   to tackle more dangerous situations; however, with an                                  keeping in mind that risk-taking behavior is a normal and
                                                                                                                   immature prefrontal cortex, even if adolescents understand                             necessary component of adolescence. This knowledge may
                                                                                                                   that something is dangerous, they may still engage in such                             help in developing physiologically and pharmacologically
                                                                                                                   risky behavior.21                                                                      effective interventions that focus on reducing the negative
                                                                                                                                                                                                          consequences associated with risk-taking behavior among
                                                                                                                   Risk-taking behavior                                                                   the adolescent population.22
                                                                                                                   The exact biological basis of risk-taking behavior in ado-
                                                                                                                   lescents remains enigmatic. Adolescents are at their peak                              Risk perception
                                                                                                                   of physical strength, resilience, and immune function, yet                             It has been established that, around the age of 12 years,
                                                                                                                   mortality rates among 15–24 year olds are more than triple                             adolescents decrease their reliance on concrete thinking and
                                                                                                                   the mortality rates of middle school children. The Centers                             begin to show the capacity for abstract thinking, visualization
                                                                                                                   for Disease Control and Prevention has identified the leading                          of potential outcomes, and a logical understanding of cause
                                                                                                                   causes of death and illness among adolescents,22,23,59 as illus-                       and effect.23 Teens begin looking at situations and deciding
                                                                                                                   trated in Figure 5. It is generally held that adolescents take                         whether they are safe, risky, or dangerous. These aspects of



                                                                                                                   454           submit your manuscript | www.dovepress.com
                                                                                                                                                                                                       Ex. 3
                                                                                                                                                                                                                                      Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                 Dovepress
                                                                                                                                                                                                      Page 97

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4875 Page 105 of 193
                                                                                                                     Dovepress                                                                                                                                  Adolescent brain maturation



                                                                                                                                                                                                   Risky sexual
                                                                                                                                                                                                     behavior
                                                                                                                                                               STD: 19 M
                                                                                                                                                              diagnosed/
                                                                                                                                                              year (15–24
                                                                                                                                                                years)                                                              Unprotected
                                                                                                                                                                                                                                     sex (39%)
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                                                                                              Injury and violence
                                                                                                                                                         Motor vehicle
                                                                                                                                                         crashes (30%)
                                                                                                                                                                                                                                           Homicide
                                                                                                                                                                                                                                            (15%)


                                                                                                                                                                        Deaths
                                                                                                                                                                        (41%)
                                                                                                                                                                                                                                  Center of disease control
                                                                                                                                                                                                         Suicide
                                                                                                                                                                                                                                      Steinberg (2004)
                                                                                                                                                                                                          (12%)

                                                                                                                     Figure 5 Leading cause of death among adolescents (10–24 years).
                                                                                                                     Notes: Injury and violence are the two most common leading causes of death during adolescence. Out of 19 million adolescents (15–24 years) in the US that were
                                                                                                                     diagnosed with HIV/AIDs, 39% admitted that they had unprotected sex. In addition to risky sex behavior, 30% of adolescents had been involved in motor vehicle accidents,
                                                                                                                     with 41% of these linked to deaths; 12% committed suicide; and 15% were victims of homicide as illustrated in this figure (Steinberg 2004, Centers for Disease Control and
                                                                                                                     Prevention).18
                                              For personal use only.




                                                                                                                     Abbreviations: AIDS, acquired immune deficiency syndrome; HIV, human immunodeficiency virus; M, million; STD, sexually transmitted disease.



                                                                                                                     development correlate with the maturation of the frontal lobe,                         prefrontal cortex, and the amygdala provides further support
                                                                                                                     and is marked by a shift from the development of additional                            for this concept.
                                                                                                                     neural connections to synaptic pruning, as well as by an
                                                                                                                     increase in the release of hormones, all of which drive an                             Sensation seeking
                                                                                                                     adolescent’s mood and impulsive behavior.                                              The nucleus accumbens, a part of the brain’s reward sys-
                                                                                                                         By the age of 15 years, there is little difference in                              tem located within the limbic system, is the area that pro-
                                                                                                                     adolescents’ and adults’ decision-making patterns per-                                 cesses information related to motivation and reward. Brain
                                                                                                                     taining to hypothetical situations. Teens were found to be                             imaging has shown that the nucleus accumbens is highly
                                                                                                                     capable of reasoning about the possible harm or benefits                               sensitive in adolescents, sending out impulses to act when
                                                                                                                     of different courses of action; however, in the real world,                            faced with the opportunity to obtain something desirable.27
                                                                                                                     teens still engaged in dangerous behaviors, despite under-                             For instance, adolescents are more vulnerable to nicotine,
                                                                                                                     standing the risks involved.22,23,59 Hence, both the role of                           alcohol, and other drug addictions because the limbic brain
                                                                                                                     emotions and the connection between feeling and think-                                 regions that govern impulse and motivation are not yet fully
                                                                                                                     ing need to be considered while studying the way teens                                 developed.28 During puberty, the increases in estrogen and
                                                                                                                     make decisions.                                                                        testosterone bind receptors in the limbic system, which not
                                                                                                                         Investigators have differentiated between “hot” cognition                          only stimulates sex drive, but also increases adolescents’
                                                                                                                     and “cold” cognition.24 Hot cognition is described as thinking                         emotional volatility and impulsivity. Changes in the brain’s
                                                                                                                     under conditions of high arousal and intense emotion. Under                            reward sensitivity that occur during puberty have also been
                                                                                                                     these conditions, teens tend to make poorer decisions. The                             explored. These changes are related to decreases in DA,
                                                                                                                     opposite of hot cognition is cold cognition, which is criti-                           a neurotransmitter that produces feelings of pleasure.29 Due
                                                                                                                     cal and over-analyzing.25 In cold cognition, circumstances                             to these changes, adolescents may require higher levels of
                                                                                                                     are less intense and teens tend to make better decisions.                              DAergic stimulation to achieve the same levels of pleasure/
                                                                                                                     Then, with the addition of complex feelings – such as fear                             reward, driving them to make riskier decisions.
                                                                                                                     of rejection, wanting to look cool, the excitement of risk, or
                                                                                                                     anxiety of being caught – it is more difficult for teens to think                      Self-regulation
                                                                                                                     through potential outcomes, understand the consequences of                             Self-regulation has been broadly classified as the manage-
                                                                                                                     their decisions, or even use common sense.26 The apparent                              ment of emotions and motivation.30 It also involves directing
                                                                                                                     immaturity of the connections between the limbic system,                               and controlling behavior in order to meet the challenges of


                                                                                                                     Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                                                                                  Ex. 3
                                                                                                                                                                                                                                              submit your manuscript | www.dovepress.com
                                                                                                                                                                                                                                                                                           455
                                                                                                                                                                                                                                                                           Dovepress
                                                                                                                                                                                                 Page 98

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4876 Page 106 of 193
                                                                                                                   Arain et al                                                                                                                   Dovepress


                                                                                                                   the environment and to work toward a conscious purpose.                 between adolescence and adulthood during social
                                                                                                                   Self-regulation also entails controlling the expression of              cognition tasks. These studies have provided evidence
                                                                                                                   intense emotions, impulse control, and delayed gratification.           that the concept of mind usage remains developing late
                                                                                                                   As adolescents progress toward adulthood with a body that is            in adolescence.1,21,33
                                                                                                                   almost mature, the self-regulatory parts of their brains are still
                                                                                                                   maturing. An earlier onset of puberty increases the window              Substance abuse
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                   of vulnerability for teens, making them more susceptible to             The mechanisms underlying the long-term effects of prenatal
                                                                                                                   taking risks that affect their health and development over a            substance abuse and its consequent elevated impulsivity dur-
                                                                                                                   prolonged period.31                                                     ing adolescence are poorly understood. Liu and Lester34 have
                                                                                                                       Behavioral control requires a great involvement of                  reported on developmentally-programmed neural maturation
                                                                                                                   cognitive and executive functions. These functions are local-           and highlighted adolescence as a critical period of brain
                                                                                                                   ized in the prefrontal cortex, which matures independent                maturation. These investigators have studied impairments
                                                                                                                   of puberty and continues to evolve up until 24 years of                 in the DAergic system, the hypothalamic–pituitary–adrenal
                                                                                                                   age. It has been suggested that, during this period, adoles-            axis, and the pathological interactions between these two
                                                                                                                   cents should not be overprotected, but be allowed to make               systems that originate from previous fetal programming in
                                                                                                                   mistakes, learn from their own experiences, and practice                order to explain insufficient behavioral inhibition in affected
                                                                                                                   self-regulation. Parents and teachers can help adolescents              adolescents. In addition, Burke35 has examined the develop-
                                                                                                                   through this period by listening and offering support and               ment of brain functions and the cognitive capabilities of
                                              For personal use only.




                                                                                                                   guidance.                                                               teenagers. Specifically, these two sets of investigators have
                                                                                                                       Recently, Steinberg studied risk-taking behavior in teens           explored the effect of alcohol abuse on brain development,
                                                                                                                   and how this was influenced by their peers.32 He used a driv-           and the fundamental cognitive differences between adoles-
                                                                                                                   ing simulation game in which he studied teens deciding on               cents and adults, and have suggested that the adultification
                                                                                                                   whether or not to run a yellow light, and found that when               of youth is harsh for those whose brains have not fully
                                                                                                                   teens were playing alone they made safer decisions, but in the          matured.
                                                                                                                   presence of friends they made riskier decisions. When teens
                                                                                                                   find themselves in emotionally arousing situations, with their          Cannabis
                                                                                                                   immature prefrontal cortices, hot cognitive thinking comes              Cannabis is the most commonly consumed drug among
                                                                                                                   into play, and these adolescents are more likely to take riskier        adolescents, and its chronic use may affect maturational
                                                                                                                   actions and make impulsive decisions.                                   refinement by disrupting the regulatory role of the endocan-
                                                                                                                                                                                           nabinoid system.36 Adolescence represents a critical period
                                                                                                                   Societal influences                                                     for brain development and the endocannabinoid system
                                                                                                                   Mass media, community, and adult role models can also                   plays a critical role in the regulation of neuronal refine-
                                                                                                                   influence adolescent risk-taking behaviors. Teens are con-              ment during this period. In animals, adolescent cannabinoid
                                                                                                                   stantly exposed to emotionally arousing stimuli through                 exposure caused long-term impairment in specific compo-
                                                                                                                   multimedia, which encourages unprotected sex, substance                 nents of learning and memory, and differentially affected
                                                                                                                   abuse, alcohol abuse, and life-threatening activities.32,33 Even        emotional reactivity with milder effects on anxiety behavior
                                                                                                                   neighborhoods, friends, and communities provide teens with              and more pronounced effects on depressive behavior.37
                                                                                                                   opportunities to engage in risky behaviors, although local              Epidemiological studies have suggested that adolescent
                                                                                                                   law enforcement authorities regulate the purchase of ciga-              cannabis abuse may increase their risk of developing cogni-
                                                                                                                   rettes, access to and acceptability of guns, and the ability to         tive abnormalities, psychotic illness, mood disorders, and
                                                                                                                   drive cars. Even adults can have trouble resisting engaging in          other illicit substance abuse later in life.36,38–40 Cannabis
                                                                                                                   some of these risky behaviors; however, the temptation must             abuse in adolescence could increase the risk of developing
                                                                                                                   be much harder for teens, whose judgment and decision-                  psychiatric disorders, especially in people who are vulner-
                                                                                                                   making skills are still developing.34                                   able to developing psychiatric syndromes. So far, only a few
                                                                                                                       Recent functional MRI studies have demonstrated                     studies have investigated the neurobiological substrates of
                                                                                                                   the extent of development during adolescence in the                     this vulnerability;56 hence, further investigation is required
                                                                                                                   white matter and grey matter regions within the social                  to clarify the molecular mechanisms underlying the effect
                                                                                                                   brain. Activity in some of these regions showed changes                 of cannabis on the adolescent brain.



                                                                                                                   456           submit your manuscript | www.dovepress.com
                                                                                                                                                                                         Ex. 3
                                                                                                                                                                                                                Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                 Dovepress
                                                                                                                                                                                        Page 99

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4877 Page 107 of 193
                                                                                                                     Dovepress                                                                                                      Adolescent brain maturation


                                                                                                                     Nicotine                                                          neurotoxic to the developing brain during adolescence, then
                                                                                                                     Recent studies have provided a neural framework to                understanding how ethanol affects the developing adolescent
                                                                                                                     explain the developmental differences that occur within the       brain becomes a major public health issue. Adolescence is a
                                                                                                                     mesolimbic pathway based on the established role of DA in         critical time period when cognitive, emotional, and social mat-
                                                                                                                     addiction.41,42 During adolescence, excitatory glutamatergic      uration occurs and it is likely that ethanol exposure may affect
                                                                                                                     systems that facilitate DAergic neurotransmisson are over-        these complex processes. During a period that corresponds to
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                     developed, whereas inhibitory GABAergic systems remain            adolescence in rats, the relatively brief exposure to high levels
                                                                                                                     underdeveloped. DAergic pathways originate in the ventral         of alcohol via ethanol vapors caused long-lasting changes in
                                                                                                                     tegmental area and terminate in the nucleus accumbens,            functional brain activity.51 The following observations were
                                                                                                                     where dopamine is increased by nicotine, but decreased            recorded: disturbances in waking electroencephalography; a
                                                                                                                     during withdrawal. Thus, it has been hypothesized that            reduction in the P3 wave (P3a and P3b) component of event-
                                                                                                                     adolescents display enhanced nicotine reward and reduced          related potential measurements; reductions in the mean dura-
                                                                                                                     withdrawal via enhanced excitation and reduced inhibition         tion of slow-wave sleep; and the total amount of time spent
                                                                                                                     of ventral tegmental area cell bodies that release DA in the      in slow-wave sleep – findings that are consistent with the
                                                                                                                     nucleus accumbens.44,45 Although this framework focuses           premature sleep patterns observed during aging.50
                                                                                                                     on both adolescents and adults, it may also apply to the
                                                                                                                     enhanced vulnerability to nicotine in adults that were previ-     Sex differences
                                                                                                                     ously exposed to nicotine during adolescence, suggesting that     Sex differences in many behaviors, including drug abuse, have
                                              For personal use only.




                                                                                                                     the diagnostic criteria developed for nicotine dependence in      been attributed to social and cultural factors.43,46 A narrowing
                                                                                                                     adults (based primarily on withdrawal) may be inappropri-         gap in drug abuse between adolescent boys and girls supports
                                                                                                                     ate during adolescence, when nicotine withdrawal does not         this hypothesis;52 however, some sex differences in addiction
                                                                                                                     appear to play a major role in nicotine use.39 Furthermore,       vulnerability reflect biologic differences in the neurocircuits
                                                                                                                     treatment strategies involving nicotine replacement may           involved in addiction. A male predominance in overall drug
                                                                                                                     be harmful for adolescents because it may cause enhanced          abuse appears by the end of adolescence, while girls develop
                                                                                                                     vulnerability to nicotine dependence later in adulthood.          a rapid progression from the time of the first abuse to depen-
                                                                                                                     Adolescents that initiate tobacco abuse are more vulnerable       dence, and this represents female-based vulnerability. Recent
                                                                                                                     to long-term nicotine dependence. A unifying hypothesis has       studies have emphasized the contribution of sex differences
                                                                                                                     been proposed based on animal studies, and it suggests that       in the function of the ascending DAergic systems, which
                                                                                                                     adolescents (as compared to adults) experience enhanced           are critical in reinforcement.3,43 These studies highlight the
                                                                                                                     short-term positive effects and reduced adverse effects toward    behavioral, neurochemical, and anatomical changes that
                                                                                                                     nicotine, and they also experience fewer negative effects         occur in the DAergic functions that are related to the addic-
                                                                                                                     during nicotine withdrawal.39 Thus, during adolescence, the       tions that occur during adolescence. In addition, these studies
                                                                                                                     strong positive effects associated with nicotine are inad-        have presented novel findings about the emergence of sex
                                                                                                                     equately balanced by the negative effects that contribute to      differences in DAergic function during adolescence.43,46–48
                                                                                                                     nicotine dependence in adults.                                    Sex differences in drinking patterns and the rates of alcohol
                                                                                                                                                                                       abuse and dependence begin to emerge during the transition
                                                                                                                     Alcohol                                                           from late puberty to young adulthood. Increases in pubertal
                                                                                                                     Recently, the development of brain functions, the cognitive       hormones, including gonadal and stress hormones, are a
                                                                                                                     capabilities of adolescents, and the effect of alcohol abuse      prominent developmental feature of adolescence and could
                                                                                                                     on brain maturation have been examined.49,50 Cognitive            contribute to the progression of sex differences in alcohol
                                                                                                                     differences between adolescents and adults suggest that           drinking behavior during puberty. Witt46 reviewed experimen-
                                                                                                                     the adultification of youths is deleterious for youths whose      tal and correlational studies of gonadal and stress-related hor-
                                                                                                                     brains have not fully matured. Adolescence is the time during     mone changes, as well as their effects on alcohol consumption
                                                                                                                     which most individuals first experience alcohol exposure, and     and the associated neurobehavioral actions of alcohol on the
                                                                                                                     binge drinking is very common during this period.29,50,43 There   mesolimbic dopaminergic system. Mechanisms have been
                                                                                                                     is increasing evidence for long-lasting neurophysiological        suggested by which reproductive and stress-related hormones
                                                                                                                     changes that may occur following exposure to ethanol dur-         may modulate neural circuits within the brain reward system,
                                                                                                                     ing adolescence in animal models.50 If alcohol exposure is        and these hormones may produce sex differences in terms of


                                                                                                                     Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                                                                 Ex. 3
                                                                                                                                                                                                                  submit your manuscript | www.dovepress.com
                                                                                                                                                                                                                                                               457
                                                                                                                                                                                                                                               Dovepress
                                                                                                                                                                               Page 100

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4878 Page 108 of 193
                                                                                                                   Arain et al                                                                                                                Dovepress


                                                                                                                   alcohol consumption patterns and adolescents’ vulnerability             Recently, the neural development of eating behavior in
                                                                                                                   to alcohol abuse and dependence, which become apparent              children has been investigated.55 Furthermore, developmen-
                                                                                                                   during the late pubertal period.                                    tally programmed neural maturation has been discussed in
                                                                                                                                                                                       order to highlight adolescence as the second most critical
                                                                                                                   Chemotherapy                                                        period of brain maturation.56 These studies used impairments
                                                                                                                   Recently, Vázquez et al53 emphasized the need for the early         of the DAergic system, the hypothalamic–pituitary–adrenal
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                   and accurate diagnosis of CNS complications during and after        axis, and pathological interactions between these two sys-
                                                                                                                   pediatric cancer treatment because of the improvement in over-      tems originating from fetal programming in a dual-system
                                                                                                                   all survival rates related to innovative and aggressive oncologic   model to explain insufficient behavioral inhibition in affected
                                                                                                                   therapies. A major concern in this issue is recognizing the         adolescents.
                                                                                                                   radiologic features of these CNS complications. Radiologists            The range of exogenous agents, such as alcohol and
                                                                                                                   are supposed to be familiar with the early and late effects of      cocaine, which are generally likely to detrimentally affect
                                                                                                                   cancer therapy in the pediatric CNS (toxic effects, infection,      the development of the brain and CNS defies estimation,
                                                                                                                   endocrine or sensory dysfunction, neuropsychological impair-        although the accumulated evidence is substantial. 57–60
                                                                                                                   ment, and secondary malignancies) in order to provide an            Pubertal age affects the fundamental property of nervous
                                                                                                                   accurate diagnosis and to minimize morbidity. The acquisition       tissue excitability; excessive excitatory drive is seen in early
                                                                                                                   of further knowledge about these complications will enable          puberty and a deficiency is seen in late puberty. It has been
                                                                                                                   the development of more appropriate therapeutic decisions,          postulated that, with adequate fish oils and fatty acids, the risk
                                              For personal use only.




                                                                                                                   effective patient surveillance, and an improved quality of life     of psychopathology can be minimized, whereas a deficiency
                                                                                                                   by decreasing the long-term consequences in survivors. Certain      could lead to subcortical dysfunction in early puberty, and a
                                                                                                                   chemotherapeutic compounds and environmental agents, such           breakdown of cortical circuitry and cognitive dysfunctions
                                                                                                                   as anesthetics, antiepileptics, sleep-inducing and anxiolytic       in late puberty.61 Thus, postpubertal psychoses, schizophre-
                                                                                                                   compounds, nicotine, alcohol, and stress, as well as agents of      nia, and manic–depressive psychosis during the pubertal
                                                                                                                   infection have also been investigated quite extensively and have    age, along with excitability, may be the result of continuous
                                                                                                                   been shown to contribute to the etiopathogenesis of serious         dietary deficiency, which may inhibit the expression of the
                                                                                                                   neuropsychiatric disorders.54 All of these agents have a delete-    oligodendrocyte-related genes responsible for myelino-
                                                                                                                   rious influence on developmental processes during the time          genesis. The beneficial effect of fish oils and fatty acids
                                                                                                                   when the brain experiences major changes in early childhood         in schizophrenia, fetal alcohol syndrome, developmental
                                                                                                                   and during adulthood. Several of these agents have contributed      dyslexia, attention deficit hyperactivity disorder, and in other
                                                                                                                   to the structural and functional brain abnormalities that have      CNS disorders supports the hypothesis that the typical diet
                                                                                                                   been observed in the biomarker profiles of schizophrenia and        might be persistently deficient in the affected individuals, as
                                                                                                                   fetal alcohol syndrome. The effects of these agents are gener-      illustrated in Figure 6. However, the amount of fish oils and
                                                                                                                   ally permanent and irreversible.54                                  fatty acids needed to secure normal brain development and
                                                                                                                                                                                       function is not known. It seems conjectural to postulate that a
                                                                                                                   Nutrition                                                           dietary deficiency in fish oils and fatty acids is causing brain
                                                                                                                   The rapid expansion of knowledge in this field, from                dysfunction and death; however, all of these observations tend
                                                                                                                   basic science to clinical and community-based research, is          to suggest that a diet focusing on mainly protein is deficient,
                                                                                                                   expected to lead to urgently needed research in support of          and the deficiency is most pronounced in maternal nutrition
                                                                                                                   effective, evidence-based medicine and treatment strate-            and in infancy, which might have a deleterious impact on the
                                                                                                                   gies for undernutrition, overnutrition, and eating disorders        maturation of the adolescent brain.
                                                                                                                   in early childhood. Eating is necessary for survival and
                                                                                                                   provides a sense of pleasure, but may be perturbed, leading         Conclusion
                                                                                                                   to undernutrition, overnutrition, and eating disorders. The         Neuromorphological, neurochemical, neurophysiological,
                                                                                                                   development of feeding in humans relies on the complex              neurobehavioral, and neuropharmacological evidence sug-
                                                                                                                   interplay between homeostatic mechanisms; neural reward             gests that the brain remains in its active state of maturation
                                                                                                                   systems; and adolescents’ motor, sensory, and emotional             during adolescence.1,7,19,21 Such evidence supports the hypoth-
                                                                                                                   capabilities. Furthermore, parenting, social factors, and food      esis that the adolescent brain is structurally and functionally
                                                                                                                   influence the development of eating behavior.                       vulnerable to environmental stress, risky behavior, drug



                                                                                                                   458           submit your manuscript | www.dovepress.com
                                                                                                                                                                                     Ex. 3
                                                                                                                                                                                                             Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                 Dovepress
                                                                                                                                                                                   Page 101

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4879 Page 109 of 193
                                                                                                                     Dovepress                                                                                                                             Adolescent brain maturation


                                                                                                                                             Malnutrition                                                diet, drugs, sex, and sleep on the maturation of the adolescent
                                                                                                                                            and substance
                                                                                                                                                abuse                                                    brain as discussed briefly in this report.
                                                                                                                                                                     Adolescent
                                                                                                                                                                       brain
                                                                                                                                 Seafood                      (−)
                                                                                                                                                                                 Under                   Acknowledgments
                                                                                                                                                                              construction
                                                                                                                                         Rich source
                                                                                                                                                                                                         The moral support and encouragement of President Kallol
                                                                                                                                                                   Myelinogenesis
                                                                                                                                                                                                         Guha is gratefully acknowledged.
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                                                                 and development of
                                                                                                                             Polyunsaturated                      prefrontal cortex,
                                                                                                                                fatty acids                         limbic system                        Disclosure
                                                                                                                                                                                                         The authors report no conflicts of interest in this report.
                                                                                                                                                                                Construction
                                                                                                                                         (+)
                                                                                                                                                     (+)
                                                                                                                                                                     Maturation of
                                                                                                                                                                                                         References
                                                                                                                               Myelination                            adolescent                          1. Giedd JN, Blumenthal J, Jeffries NO, et al. Brain development during
                                                                                                                                                                        brain                                childhood and adolescence: a longitudinal MRI study. Nat Neurosci.
                                                                                                                                                                                                             1999;2(10):861–863.
                                                                                                                     Figure 6 Effect of seafood on the maturation of the adolescent brain.                2. Li K, Xu E. The role and the mechanism of gamma-aminobutyric
                                                                                                                     Notes: MRI studies have provided evidence that in addition to the prefrontal            acid during central nervous system development. Neurosci Bull.
                                                                                                                     cortex and limbic system, myelinogenesis and neurocircuitry remains under               2008;24(3):195–200.
                                                                                                                     construction during adolescence.1,7,19,21 Myelinogenesis requires precursors such    3. Wahlstrom D, Collins P, White T, Luciana M. Developmental changes
                                                                                                                     as polyunsaturated fatty acids, of which many seafoods are a rich source. Hence,
                                                                                                                                                                                                             in dopamine neurotransmission in adolescence: behavioral implications
                                                                                                                     consuming seafood may accelerate brain maturation in adolescents. However,
                                                                                                                     malnutrition and substance abuse may inhibit maturation of the adolescent brain.
                                                                                                                                                                                                             and issues in assessment. Brain Cogn. 2010;72(1):146–159.
                                                                                                                     (+) induction; (−) inhibition.                                                       4. Kaplan PS. Adolescence. Boston, MA: Houghton Mifflin Company;
                                              For personal use only.




                                                                                                                                                                                                             2004.
                                                                                                                                                                                                          5. Gavin L, MacKay AP, Brown K, et al; Centers for Disease Control
                                                                                                                     addiction, impaired driving, and unprotected sex. Computed                              and Prevention (CDC). Sexual and reproductive health of persons
                                                                                                                     tomography and MRI studies also provide evidence in sup-                                aged 10–24 years – United States, 2002–2007. MMWR Surveill Summ.
                                                                                                                                                                                                             2009;58(6):1–58.
                                                                                                                     port of this hypothesis.19                                                           6. Sylwester R. The Adolescent Brain: Reaching for Autonomy. Newbury
                                                                                                                         Brain maturation occurs during adolescence due to a                                 Park (CA): Corwin Press; 2007.
                                                                                                                     surge in the synthesis of sex hormones implicated in puberty                         7. Baird AA, Gruber SA, Fein DA, et al. Functional magnetic resonance
                                                                                                                                                                                                             imaging of facial affect recognition in children and adolescents. J Am
                                                                                                                     including estrogen, progesterone, and testosterone. These sex                           Acad Child Adolesc Psychiatry. 1999;38(2):195–199.
                                                                                                                     hormones augment myelinogenesis and the development of the                           8. Frontline: Inside the Teenage Brain [webpage on the Internet]. Arlington
                                                                                                                                                                                                             (TX): Public Broadcasting Service; 2002. Available from: http://www.
                                                                                                                     neurocircuitry involved in efficient neurocybernetics. Although                         pbs.org/wgbh/pages/frontline/shows/teenbrain/. Accessed August 6,
                                                                                                                     tubulinogenesis, axonogenesis, and synaptogenesis can occur                             2009.
                                                                                                                     during the prenatal and early postnatal periods, myelinogenesis                      9. Dahl RE. Beyond raging hormones: the tinderbox in the teenage brain.
                                                                                                                                                                                                             Cerebrum. 2003;5(3):7–22.
                                                                                                                     involved in the insulation of axons remains under construction                      10. Blakemore SJ. Development of the social brain in adolescence. J R Soc
                                                                                                                     in adolescence. Sex hormones also significantly influence food                          Med. 2012;105(3):111–116.
                                                                                                                                                                                                         11. Sisk CL, Foster DL. The neural basis of puberty and adolescence. Nat
                                                                                                                     intake and sleep requirements during puberty. In addition to                            Neurosci. 2004;7(10):1040–1047.
                                                                                                                     dramatic changes in secondary sex characteristics, sex hor-                         12. Peper JS, van den Heuvel MP, Mandl RC, Hulshoff Pol HE, van
                                                                                                                     mones may also influence the learning, intelligence, memory,                            Honk J. Sex steroids and connectivity in the human brain: a review
                                                                                                                                                                                                             of neuroimaging studies. Psychoneuroendocrinology. 2011;36(8):
                                                                                                                     and behavior of adolescents.                                                            1101–1113.
                                                                                                                         Furthermore, it can be observed that the development of                         13. Choudhury S, Blakemore SJ, and Charman T. Social cogni-
                                                                                                                                                                                                             tive development during adolescence. Soc Cogn Affect Neurosci.
                                                                                                                     excitatory glutamatergic neurotransmission occurs earlier in                            2006;1(3):165–174.
                                                                                                                     the developing brain as compared to GABAergic neurotrans-                           14. den Bos (2011) W.V The neurocognitive development of social deci-
                                                                                                                     mission, which makes the pediatric population susceptible                               sion making. Doctoral Research Thesis. (P 1–189) Amsterdam.
                                                                                                                                                                                                         15. Somerville LH, Fani N, and Erin B. McClure-Tone E.B. Behavioral
                                                                                                                     to seizures.                                                                            and neural representation of emotional facial expressions across the
                                                                                                                         The development and maturation of the prefrontal                                    lifespan. Dev Neuropsychol. 2011;36(4):408–428.
                                                                                                                                                                                                         16. Sales JM and Irvin CE. Theories of adolescent risk taking (2009) The
                                                                                                                     cortex occurs primarily during adolescence and is fully                                 biopsychological model. In Adolescent Health. Diclemente R.J, Santelli,
                                                                                                                     accomplished at the age of 25 years. The development of the                             J.S, Crosby RA (Eds) (pp 31–50) San Fransisco: John Wiley and Sons.
                                                                                                                     prefrontal cortex is very important for complex behavioral                          17. Frontline: Interview Deborah Yurgelun-Todd [webpage on the Internet].
                                                                                                                                                                                                             Arlington: Public Broadcasting Service; 2002. Available form: http://
                                                                                                                     performance, as this region of the brain helps accomplish                               www.pbs.org/wgbh/pages/frontline/shows/teenbrain/interviews/todd.
                                                                                                                     executive brain functions.                                                              html. Accessed February 14, 2013.
                                                                                                                                                                                                         18. Guyer AE, McClure-Tone EB, Shiffrin ND, Pine DS, Nelson EE. Probing
                                                                                                                         A detailed study is required in order to determine the                              the neural correlates of anticipated peer evaluation in adolescence. Child
                                                                                                                     exact biomarkers involved, as well as the intricate influence of                        Dev. 2009;80(4):1000–1015.



                                                                                                                     Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                                                                                 Ex. 3
                                                                                                                                                                                                                                         submit your manuscript | www.dovepress.com
                                                                                                                                                                                                                                                                                      459
                                                                                                                                                                                                                                                                      Dovepress
                                                                                                                                                                                               Page 102

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4880 Page 110 of 193
                                                                                                                   Arain et al                                                                                                                                    Dovepress

                                                                                                                   19. Casey BJ, Jones RM, Hare TA. The adolescent brain. Ann N Y Acad Sci.        41. O’Dell LE. A psychobiological framework of the substrates that mediate
                                                                                                                       2008;1124:111–126.                                                              nicotine use during adolescence. Neuropharmacology. 2009;56 Suppl 1:
                                                                                                                   20. Walsh D, Bennett N. Why Do They Act That Way? A Survival Guide                  263–278.
                                                                                                                       to the Adolescent Brain for You and Your Teen. New York: Simon and          42. Philpot R, Kirstein C. Developmental Differences in the Accumbal
                                                                                                                       Schuster; 2004.                                                                 Dopaminergic Response to Repeated Ethanol Exposure. Ann. N Y. Acad.
                                                                                                                   21. Giedd JN. Structural magnetic resonance imaging of the adolescent               Sci. 2004;1021:422–426.
                                                                                                                       brain. Ann N Y Acad Sci. 2004;1021:77–85.                                   43. Kuhn C, Johnson M, Thomae A, et al. The emergence of gonadal
                                                                                                                   22. Steinberg L. Risk taking in adolescence: what changes and why? Ann              hormone influences on dopaminergic function during puberty. Horm
                                                                                                                       N Y Acad Sci. 2004;1021:51–58.                                                  Behav. 2010;58(1):122–137.
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019




                                                                                                                   23. Steinberg L. Cognitive and affective development in adolescence. Trends     44. Burke AS. Under construction: brain formation, culpability, and the
                                                                                                                       Cogn Sci. 2005;9(2):69–76.                                                      criminal justice system. Int J Law Psychiatry. 2011;34(6):381–385.
                                                                                                                   24. Abelson, R. P. (1963). Computer simulation of “hot cognition”, in S.        45. Spear LP. Adolescent period: biological basis of vulnerability to develop
                                                                                                                       S. Tomkins and S. Messick (Eds.), Computer simulation of personality            alcoholism and other ethanol–mediated behaviors. In: Noronha A,
                                                                                                                       (pp. 277–302). New York: Wiley.                                                 Eckardt M, Warren K, editors. Review of NiAAA’s Neuroscience and
                                                                                                                   25. Ziva K (1990). “The case for motivated reasoning”. Psychological                Behavioral Research Portfolio. Bethesda, MD: National Institute on
                                                                                                                       Bulletin 108(3): 480–498.                                                       Alcohol Abuse and Alcoholism; 2000:315–333.
                                                                                                                   26. Benes FM. The development of the human frontal cortex: The matura-          46. Witt ED. Puberty, hormones, and sex differences in alcohol abuse and
                                                                                                                       tion of neurotransmitter system and their interactions. In: Nelson CA,          dependence. Neurotoxicol Teratol. 2007;29(1):81–95.
                                                                                                                       Luciana M, editors. Handbook of Developmental Cognitive Neurosci-           47. Nolen-Hoeksema S, Girgus JS. The emergence of gender differ-
                                                                                                                       ence. Cambridge, MA: MIT Press; 2001:79–92.                                     ences in depression during adolescence. Psychological Bulletin.
                                                                                                                   27. Gardner M, Steinberg L. Peer Influence on risk taking, risk preference          1994;115(3):424–443.
                                                                                                                       and risky decision-making in adolescence and adulthood. Dev Psychol.        48. Lenroot RK, Giedd JN. Sex differences in the adolescent brain. Brain
                                                                                                                       2005;41(4):625–635.                                                             Cogn. 2010;72(1):1–19.
                                                                                                                   28. http://www.hhs.gov [homepage on the Internet]. New Research on              49. Spear LP. The adolescent brain and age–related behavioral
                                                                                                                       Adolescent Brain Development. Center for Substance Abuse Preven-                manifestations. Neurosci Biobehav Rev. 2000;24(4):417–463.
                                              For personal use only.




                                                                                                                       tion;2004. http://www.hhs.gov/opa/familylife/tech_assistance/etrain-        50. Ehlers CL, Criado JR. Adolescent ethanol exposure: does it produce
                                                                                                                       ing/adolescent_brain/risk_taking/changes/sensation_seeking/index.               long-lasting electrophysiological effects? Alcohol. 2010;44(1):27–37.
                                                                                                                       html#fn3. Accessed March 14, 2013.                                          51. Allen CD, Lee S, Koob GF Rivier C . Immediate and prolonged effects
                                                                                                                   29. Lopez B, Schwartz SJ, Prado G, Campo AE, Pantin H. Adolescent                   of alcohol exposure on the activity of the hypothalamic-pituitary-
                                                                                                                       neurological development and implications for adolescent substance              adrenal axis in adult and adolescent rats. Brain Behav Immun. 2011
                                                                                                                       abuse prevention. J Prim Prev. 2008;29(1):5–35.                                 June;25(Suppl 1):S50–S60.
                                                                                                                   30. Steinberg L, Belsky J. An evolutionary perspective on psychopathol-         52. Schulte MT, Ramo D, and Brown SA. Gender Differences in Factors
                                                                                                                       ogy in adolescence. In: Cicchetti D, Toth SL, editors. Adolescence:             Influencing Alcohol Use and Drinking Progression Among Adolescents.
                                                                                                                       Opportunities and Challenges: Volume 7 of Rochester Symposium                   Clin Psychol Rev. 2009 August;29(6):535–547.
                                                                                                                       on Developmental Psychology Series. Rochester, NY: University of            53. Vázquez E, Delgado I, Sánchez-Montañez A, Barber I, Sánchez-
                                                                                                                       Rochester Press; 1996:93–124.                                                   Toledo J, Enríquez G. Side effects of oncologic therapies in the
                                                                                                                   31. Simpson RA. Raising Teens: A Synthesis of Research and a Founda­                pediatric central nervous system: update on neuroimaging findings.
                                                                                                                       tion for Action. Center for Health Communication, Harvard School of             Radiographics. 2011;31(4):1123–1139.
                                                                                                                       Public Health. 2001. Available from: http://www.hsph.harvard.edu/chc/       54. Archer T. Effects of exogenous agents on brain development: stress, abuse
                                                                                                                       parenting/report.pdf.                                                           and therapeutic compounds. CNS Neurosci Ther. 2011;17(5):470–489.
                                                                                                                   32. Steinberg L. A social neuroscience perspective on adolescent risk-taking.   55. Gahagan S. Development of eating behavior: biology and context.
                                                                                                                       Dev Rev. 2008;28(1):78–106.                                                     J Dev Behav Pediatr. 2012;33(3):261–271.
                                                                                                                   33. Blakemore SJ. Development of the social brain in adolescence. J R Soc       56. Sisk CL and Foster DL. The neural basis of puberty and adolescence.
                                                                                                                       Med. 2012;105(3):111–116.                                                       Nature Neuroscience 2004;7:1040–1047.
                                                                                                                   34. Liu J, Lester BM. Reconceptualizing in a dual-system model the effects      57. Liu J, Lester BM. Reconceptualizing in a dual-system model the effects
                                                                                                                       of prenatal cocaine exposure on adolescent development: a short review.         of prenatal cocaine exposure on adolescent development: a short review.
                                                                                                                       Int J Dev Neurosci. 2011;29(8):803–809.                                         Int J Dev Neurosci. 2011;29(8):803–809.
                                                                                                                   35. Burke AS. Under construction: brain formation, culpability, and the         58. Saugstad LF. From superior adaptation and function to brain dysfunction –
                                                                                                                       criminal justice system. Int J Law Psychiatry. 2011;34(6):381–385.              the neglect of epigenetic factors. Nutr Health. 2004;18(1):3–27.
                                                                                                                   36. Palmer RH, Young SE, Hopfer CJ, et al. Developmental epidemiology           59. Steinberg L. Risk taking in adolescence: new perspectives from brain
                                                                                                                       of drug use and abuse in adolescence and young adulthood: evidence              and behavioral science. Curr Dir Psychol Sci. 2007;16(2):55–59.
                                                                                                                       of generalized risk. Drug Alcohol Depend. 2009;102(1–3):78–87.              60. Brown SA, Tapert SF, Granholm E, Delis DC. Neurocognitive function-
                                                                                                                   37. Bossong NG, Niesink RJ. Adolescent brain maturation, the endogenous             ing of adolescents: effects of protracted alcohol use. Alcohol Clin Exp
                                                                                                                       cannabinoid system and the neurobiology of cannabis-induced schizo-             Res. 2000;24(2):164–171.
                                                                                                                       phrenia. Prog Neurobiol. 2010 Nov;92(3):370–385.                            61. Rayyan M, Devlieger H, Jochum F, Allegaert K. Short-Term Use of
                                                                                                                   38. Vik P, Brown SA. Life events and substance abuse during adolescence.            Parenteral Nutrition With a Lipid Emulsion Containing a Mixture of
                                                                                                                       In: Miller TW, editor. Children of Trauma. Madison, CT: International           Soybean Oil, Olive Oil, Medium-Chain Triglycerides, and Fish Oil. A
                                                                                                                       Universities Press; 1998:179–204.                                               Randomized Double-Blind Study in Preterm Infants. JPEN J Parenter
                                                                                                                   39. Rubino T, Zamberletti E, Parolaro D. Adolescent exposure to can-                Enteral Nutr. 2012 January;36(1 suppl):81S–94S.
                                                                                                                       nabis as a risk factor for psychiatric disorders. J Psychopharmacol.
                                                                                                                       2012;26(1):177–188.
                                                                                                                   40. Gonzalez R, Swanson JM. Long-term effects of adolescent-onset and
                                                                                                                       persistent use of cannabis. Proc Natl Acad Sci U S A. 2012;109(40):
                                                                                                                       15970–15971.




                                                                                                                   460           submit your manuscript | www.dovepress.com
                                                                                                                                                                                                 Ex. 3
                                                                                                                                                                                                                             Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                 Dovepress
                                                                                                                                                                                               Page 103

                    Powered by TCPDF (www.tcpdf.org)
                                                                                                                   Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4881 Page 111 of 193
                                                                                                                     Dovepress                                                                                                                                     Adolescent brain maturation
Neuropsychiatric Disease and Treatment downloaded from https://www.dovepress.com/ by 167.10.240.1 on 27-Dec-2019
                                              For personal use only.




                                                                                                                         Neuropsychiatric Disease and Treatment                                                                                                           Dovepress
                                                                                                                        Publish your work in this journal
                                                                                                                         Neuropsychiatric Disease and Treatment is an international, peer-                       The manuscript management system is completely online and includes
                                                                                                                         reviewed journal of clinical therapeutics and pharmacology focusing                     a very quick and fair peer-review system, which is all easy to use. Visit
                                                                                                                         on concise rapid reporting of clinical or pre-clinical studies on a                     http://www.dovepress.com/testimonials.php to read real quotes from
                                                                                                                         range of neuropsychiatric and neurological disorders. This journal                      published authors.
                                                                                                                         is indexed on PubMed Central, the ‘PsycINFO’ database and CAS.
                                                                                                                         Submit your manuscript here: http://www.dovepress.com/neuropsychiatric-disease-and-treatment-journal




                                                                                                                     Neuropsychiatric Disease and Treatment 2013:9
                                                                                                                                                                                                       Ex. 3
                                                                                                                                                                                                                                                 submit your manuscript | www.dovepress.com
                                                                                                                                                                                                                                                                                              461
                                                                                                                                                                                                                                                                              Dovepress
                                                                                                                                                                                                     Page 104

                    Powered by TCPDF (www.tcpdf.org)
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4882 Page 112 of 193




                            EXHIBIT 4




                                       Ex. 4
                                     Page 105
    Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4883 Page 113 of 193

                                                                   Brain and Cognition 72 (2010) 124–133



                                                               Contents lists available at ScienceDirect


                                                                 Brain and Cognition
                                                 journal homepage: www.elsevier.com/locate/b&c


Review Article

A time of change: Behavioral and neural correlates of adolescent sensitivity to
appetitive and aversive environmental cues
Leah H. Somerville *, Rebecca M. Jones, B.J. Casey
Sackler Institute for Developmental Psychobiology, Weill Cornell Medical College, New York, NY, USA




a r t i c l e        i n f o                           a b s t r a c t

Article history:                                       Adolescence is a developmental period that entails substantial changes in affective and incentive-seeking
Accepted 14 July 2009                                  behavior relative to both childhood and adulthood, including a heightened propensity to engage in risky
Available online 19 August 2009                        behaviors and experience persistent negative and labile mood states. This review discusses the emotional
                                                       and incentive-driven behavioral changes in adolescents and their associated neural mechanisms, focus-
Keywords:                                              ing on the dynamic interactions between the amygdala, ventral striatum, and prefrontal cortex. Common
Adolescence                                            behavioral changes during adolescence may be associated with a heightened responsiveness to incentives
Brain
                                                       and emotional cues while the capacity to effectively engage in cognitive and emotion regulation is still
Development
fMRI
                                                       relatively immature. We highlight empirical work in humans and animals that addresses the interactions
Emotion                                                between these neural systems in adolescents relative to children and adults, and propose a neurobiologi-
Reward                                                 cal model that may account for the nonlinear changes in adolescent behavior. Finally, we discuss other
Cognitive control                                      inﬂuences that may contribute to exaggerated reward and emotion processing associated with adoles-
Connectivity                                           cence, including hormonal ﬂuctuations and the role of the social environment.
Peers                                                                                                                   Ó 2009 Elsevier Inc. All rights reserved.
Risk
Function
Amygdala
Nucleus accumbens
Prefrontal cortex




1. Introduction                                                                            substance abuse, unprotected sex, inﬂicting harm on others, inju-
                                                                                           ries, and death. According to the 2007 Youth Risk Behavior Survey
   The description of adolescence as ‘‘a developmental period rife                         (YRBS, Eaton et al., 2008) the four leading causes of death that ac-
with change” may be an understatement for those of us who think                            count for 72% of adolescent mortality – motor vehicle accidents,
back to our own experiences during this time of life, or who ob-                           unintentional injuries, homicide, and suicide – are preventable.
serve teens today (Hall, 1904). Adolescence can be deﬁned as the                           Such statistics suggest that these fatalities may be attributed, in
phase of gradual transition between childhood and adulthood,                               part, to poor choices or risky actions (e.g., accidents, injuries)
which is overlapping yet conceptually distinct from the physical                           and/or heightened emotionality (e.g., suicide) underscoring the
changes marking puberty and physical maturation (Ernst, Pine, &                            importance of understanding the biological basis of emotional
Hardin, 2006; Spear, 2000). In recent years, researchers from a                            and incentive-seeking behavior of adolescents, the focus of the
broad spectrum of scientiﬁc disciplines have shown signiﬁcant                              present review.
interest in this period of the lifespan due to its intense physical,
behavioral, social, and neurological changes, and the alarming
health statistics associated with this time of life.                                       2. Storm and stress? Affective changes during adolescence
   Beyond the intellectual interest in this period as a psychological
snapshot in time, research examining adolescent behavior and its                              Adolescence has been considered, almost by deﬁnition, as a per-
associated neural changes is particularly relevant to adolescent                           iod of heightened stress (Spear, 2000) due to the array of transitions
health. In adolescence, there is a heightened propensity to engage                         being experienced concomitantly, including physical maturation,
in risky behaviors that can lead to negative outcomes, including                           drive for independence, increased salience of social and peer inter-
                                                                                           action, and brain development (Blakemore, 2008; Casey, Getz, &
                                                                                           Galvan, 2008; Casey, Jones, & Hare, 2008). Although new-found
  * Corresponding author. Address: Sackler Institute for Developmental Psychobi-
ology, Weill Cornell Medical College, 1300 York Avenue, Box 140, New York, NY
                                                                                           independence and social engagement can be stimulating and chal-
10065, USA. Fax: +1 212 746 5755.                                                          lenging in a positive way, it may also lead to feelings of being over-
    E-mail address: lhs2003@med.cornell.edu (L.H. Somerville).                             whelmed by change, which has historically led some researchers to

0278-2626/$ - see front matter Ó 2009 Elsevier Inc. All rights reserved.
doi:10.1016/j.bandc.2009.07.003
                                                                                     Ex. 4
                                                                                   Page 106
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4884 Page 114 of 193

                                                L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133                                      125


characterize adolescence as ridden with ‘storm and stress’ (Hall,                 period of adolescence is also marked by a nonlinear enhancement
1904). The controversial ‘storm and stress’ viewpoint is bolstered                in risk-taking behavior, characterized by approaching pleasurable
by reports that the onset of many psychiatric illnesses increases                 experiences without appropriate reverence to their associated
sharply from childhood to adolescence (Compas, Orosan, & Grant,                   potentially negative consequences. Several classes of epidemiologi-
1993), with the lifetime risk for the emergence of mental illness                 cal data support this conceptualization of adolescent behavior. In
peaking at 14 years of age (Kessler et al., 2005). Although a full dis-           particular, adolescents engage in signiﬁcantly more risky driving, il-
cussion of clinical adolescent populations is of inherent interest to             licit drug use, criminal acts and unsafe sexual behavior than children
this topic, it is outside the scope of the present review and we refer            and adults (Eaton et al., 2008; National Research Council, 2007; Sub-
the reader to existing articles that address these issues in greater              stance Abuse and Mental Health Services Administration, 2007).
detail (Paus, Keshavan, & Giedd, 2008; Steinberg, 2005).                          These health statistics suggest that adolescents are risk-takers, but
    In terms of the typical range of emotions, certain classes of                 environmental inﬂuences such as reduced parental supervision
emotional states – particularly negative emotional states – show                  and increased access to risk-enabling situations could also explain
a peak in prevalence during adolescence (Compas, Hinden, & Ger-                   the increase in risk-taking between childhood and adolescence.
hardt, 1995; Petersen et al., 1993; Rutter, Graham, Chadwick, &                       Empirical work measuring risk-taking in controlled environ-
Yule, 1976). Most recently, YRBS results showed that in the prior                 ments has largely supported the notion that adolescents show
year, more than one in four adolescents (27.3%) had experienced                   disproportionate risk-taking in the absence of differential environ-
signiﬁcant symptoms of depression for at least two weeks, to the                  mental demands. Cauffman and colleagues (in press) used the
point that it interfered with their everyday functioning (Eaton                   Iowa Gambling Task to test participants varying in age from pre-
et al., 2008). Experiencing frequent negative affect is particularly              adolescence (10 years old) to adulthood (up to 30 years old).
common during the early adolescent years, more so in females                      Using this task, approach- and avoidance-based decision-making
than males (Larson, Moneta, Richards, & Wilson, 2002), and in                     was calculated separately by quantifying participants’ ability to
addition to sad mood, also manifests itself in anxiety (Abe & Suzu-               use experimenter feedback to learn to approach ‘good’ decks of
ki, 1986), self-consciousness, and low self-esteem (Simmons,                      cards (positive feedback) and avoid ‘bad’ decks (negative feed-
Rosenberg, & Rosenberg, 1973; Thornburg & Jones, 1982). Feeling                   back). They found that levels of approach toward potential reward
sad, depressed, or hopeless may be associated with the heightened                 took on a curvilinear function, with the maximal sensitivity to po-
rates of affective disorders, attempted and completed suicide, and                sitive feedback occurring during the adolescent years. In contrast,
addiction also observed during adolescence (Mościcki, 2001; Pine,                use of negative feedback to avoid negative outcomes strengthened
Cohen, & Brook, 2001; Silveri, Tzilos, Pimentel, & Yurgelun-Todd,                 with age in a linear fashion, not showing full maturity until the
2004; Steinberg, 2005). These statistics underscore the need to                   adult years. These ﬁndings suggest that adolescents may have a
understand the physiological basis of these emotional state                       disproportionate approach orientation, paired with an immature
changes in adolescents.                                                           avoidance orientation, which may explain the nonlinear boost in
    Finally, adolescents’ negative emotional states are not only fre-             risk-taking behavior. These ﬁndings are consistent with the results
quent but their emotional responses also tend to be more intense,                 of Figner, Mackinlay, Wilkening, and Weber (2009a), who em-
variable and subject to extremes relative to adults (Arnett, 1999;                ployed the Columbia Card Task, a risky decision-making task with
Buchanan, Eccles, & Becker, 1992; Eccles et al., 1989; Simmons &                  ‘hot’, or affectively-driven, and ‘cold’, deliberative decision making
Blyth, 1987). Larson and colleagues (2002) performed a cross-sec-                 contexts. They observed that in the ‘hot’ condition, adolescents
tional beeper study that sampled the momentary affect experi-                     showed an increase in risk-taking relative to adults. Recently, this
enced by early adolescents several times per day for a week, and                  sample has been extended to individuals as young as 10 years of
then retested those individuals approximately 3 years later, after                age, with ﬁndings indicating that pre-adolescents display a level
they had transitioned into late adolescence. Results indicated that               of risk-taking comparable to adults, and less than adolescents (Fig-
early adolescents, deﬁned here as ﬁfth to eighth graders, experi-                 ner, Mackinlay, Wilkening, & Weber, 2009b). These experiments
enced substantially greater short-term variability in affective state             lend support to the notion that adolescents are disproportionately
relative to what the same individuals experienced in ninth to                     motivated to approach potential rewards, particularly in contexts
twelfth grades (Larson et al., 2002). This study and others suggest               with heightened arousal or salience.
that adolescent emotional states tend to be more labile than chil-                    Why do adolescents display greater propensity for risk taking?
dren and adults, and this appears to be particularly true during                  Although the answer is complex and addressed by another article
the early adolescent years.                                                       in this volume (see article by Doremus-Fitzwater, Verlinskaya, &
    The work just described paints a relatively bleak picture, sug-               Spear), risky behaviors observed in adolescence are likely related
gesting that adolescence is doomed to be a very negative time of                  to an enhanced motivation to seek out incentives and new experi-
life. However, it is important to note that most adolescents are                  ences. This drive may be mediated by a greater salience of reward-
actually not miserable, and negotiate this potentially difﬁcult per-              ing stimuli during this age relative to children or adults (Steinberg,
iod with relative ease and without lasting problems (Steinberg,                   2008) – in other words, a sensitization to reward (Casey, Getz, &
2008). We believe that a bias in available data may contribute to                 Galvan, 2008; Casey, Jones, & Hare, 2008; Fareri, Martin, & Delgado,
this discrepancy – while many studies ask adolescents to report                   2008). This interpretation is consistent with the behavioral ﬁnd-
on their negative emotions, very few ask about positive emotions                  ings just described, a documented enhancement of sensation seek-
which may also be elevated during this time (see Ernst et al.,                    ing in adolescents relative to children and adults (Zuckerman,
2005). Consequentially, a more current view of adolescent affect                  Eysenck, & Eysenck, 1978), enhanced reported positive affect fol-
is not deterministic with regard to experiencing ‘storm and stress’,              lowing the receipt of a monetary reward (Ernst et al., 2005), and
but contends that being an adolescent may be a risk factor for                    neurobiological evidence which will be discussed in the forthcom-
experiencing intense negative emotional states (Arnett, 1999).                    ing sections. Interestingly, rodents also show enhanced novelty
                                                                                  and sensation seeking during adolescence, suggesting that re-
                                                                                  ward-seeking behavior is governed by primitive biological mecha-
3. Adolescent incentive-driven behavior                                           nisms (Adriani, Chiarotti, & Laviola, 1998; Laviola, Macri, Morley-
                                                                                  Fletcher, & Adriani, 2003).
  In the previous section, we have asserted that adolescents fre-                     In humans, this tendency paired with an immature ‘‘self-regula-
quently experience negative and volatile emotions. However, the                   tory competence” leads to heightened risk for poor choice behavior
                                                                         Ex. 4
                                                                       Page 107
      Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4885 Page 115 of 193

126                                            L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133


(Steinberg, 2004). When placed in an emotionally salient situation,              sponses are highly subject to individual differences. It is easy to
enhanced sensitivity to positive environmental cues biases adoles-               forget that many adolescents make rational decisions, and have
cent behavior toward approaching incentives, even when that                      no problem regulating their emotions. However, we believe that
choice may be suboptimal or risky (Casey, Getz, et al., 2008; Casey,             adolescence is a time of life that is, consistent with more current
Jones, et al., 2008). Importantly, risky behavior cannot be explained            views on ‘storm and stress’ (Arnett, 1999), a risk factor for height-
by a deﬁciency in comprehending the potential consequences of                    ened emotionality. This stage of life, combined with predisposing
these actions (Reyna & Farley, 2006). Adolescents are cognitively                factors such as individual differences in trait anxiety or mood, or
able to appreciate the objective riskiness of their behaviors, yet               state contextual factors such as the stability of family or peer rela-
in the moment these warnings are not heeded, perhaps due to a                    tions, may constitute a compounded source of risk for experiencing
variety of inﬂuences including peers, environmental context, or                  intense emotional states observed during adolescence.
internal emotional state (Gardener & Steinberg, 2005; Steinberg,
2005), leading environmental cues to ‘win’ over cognitive control
                                                                                 5. Toward a neurobiological model of adolescent behavior
in emotionally charged circumstances. This conceptualization pro-
poses that disproportionate sensitivity to salient environmental
                                                                                     We have developed a biological model that characterizes brain
cues can partially account for the nonlinear increase in risky re-
                                                                                 changes underlying the patterns of adolescent behavior that takes
ward-seeking behavior during this stage of development.
                                                                                 into account the nonlinearity of emotional and incentive-seeking
   Although at ﬁrst glance, risky adolescent behavior may appear
                                                                                 behaviors that are unique to this period (Casey, Getz, et al., 2008;
inconsistent with adolescents’ frequent experience of negative
                                                                                 Casey, Jones, et al., 2008). This empirically driven model posits
mood states, these tendencies need not be mutually exclusive (Bo-
                                                                                 an imbalance between the relative structural and functional matu-
gin, 1994; Spear, 2000). Indeed, negative and extreme emotional
                                                                                 rity of brain systems critical to emotional and incentive-based
behavior paired with increased risk-taking may facilitate evolu-
                                                                                 behavior (e.g., subcortical regions including the amygdala and ven-
tionarily appropriate behavior (Casey, Getz, et al., 2008; Casey,
                                                                                 tral striatum) as compared to brain systems mediating cognitive
Jones, et al., 2008; Spear, 2000). Risk-taking and novelty seeking
                                                                                 and impulse control (e.g., the prefrontal cortex), see Fig. 1. A rela-
can be viewed as faciliatory to some of the primary goals of adoles-
                                                                                 tive maturity of subcortical structures compared to a still imma-
cence in societal structures in which individuals must leave their
                                                                                 ture prefrontal control system may enable strong signaling of
home territory – ‘‘testing out” one’s independence, generating suf-
                                                                                 subcortical systems paired with weak control signaling, to account
ﬁcient motivation to explore new environments, and developing
                                                                                 for the biased emotional and incentive-based behavior that is typ-
bonds with non-family members (including potential mates). A
                                                                                 ical of adolescence. This is in contrast with the periods of child-
propensity to generate reactive and extreme emotions may com-
                                                                                 hood, when both brain systems are relatively immature, and
plement this process of striving for independence. Labile and neg-
                                                                                 adulthood, when both brain systems are relatively mature – and
ative emotions may signal a heightened state of vigilance toward
                                                                                 in both cases, more balanced in their inﬂuence over behavior.
threat and safety cues, which may serve a greater importance
                                                                                 The following section will discuss empirical research outlining
when engaging in risk. As such, the combination of emotionality
                                                                                 the development, structure, and function of subcortical and pre-
and incentive seeking may have come about for good reason, but
                                                                                 frontal control brain systems and their interaction, as well as
in present society serves less of an adaptive purpose.
                                                                                 how imbalanced engagement of these systems can lead to the
                                                                                 emotional and reward-seeking behaviors associated with
                                                                                 adolescence.
4. Synthesizing a model of adolescent behavior change
                                                                                     We will focus primarily on three interacting brain systems
                                                                                 whose dynamic functions are critical to adolescent emotional,
    Based on the behavioral work just described, we have observed
                                                                                 incentive, and cognitive control behaviors. The amygdaloid com-
three main themes characterizing unique aspects of adolescent
                                                                                 plex, a cluster of nuclei situated in the medial temporal lobe, plays
behavior, relative to behavior of children and adults. First, adoles-
                                                                                 a critical role in processing information of biological signiﬁcance
cents appear to show heightened sensitivity to salient environ-
                                                                                 (Aggleton, 2000; Davis & Whalen, 2001; LeDoux, 2000), including
mental cues. Behaviorally, this idea is supported by
                                                                                 emotionally evocative stimuli, potential threats, and cues depicting
epidemiological reports of adolescent risk-taking behavior, and
                                                                                 the emotional states of others. A second critical player in this cir-
empirical work showing exaggerated responses to both positive
                                                                                 cuitry is the ventral striatum, a portion of the basal ganglia that
and negative environmental cues in adolescents relative to chil-
dren and adults. What may seem like a mildly annoying or hurtful
event to adults may constitute an intense emotional trigger in ado-
lescents leading to strong negative affect. Similarly, an environ-
mental cue signaling a potential source of hedonic pleasure may
drive incentive-seeking behavior to a greater extent than in chil-
dren or adults due to a heightened sensitivity to potential rewards.
    A second theme in the characterization of adolescent behavior
is that adolescents are often unable to exert behavioral control in
the face of environmentally salient cues, leading to risky and
potentially dangerous choice behaviors. In particular, adolescents
are able to comprehend and reason the outcomes of suboptimal
decisions. Yet, in the right context, be it with peers or in a certain
mood state, adolescents approach salient environmental cues even
when it is disadvantageous or potentially dangerous. In terms of
controlling negative affect, a lack of prefrontal control may lead
to deﬁcient emotional regulation abilities, resulting in affective re-           Fig. 1. Model for enhanced affective and incentive-based behavior in adolescence.
                                                                                 Early maturation of subcortical regions such as the amygdala and ventral striatum
sponses left ‘unchecked’ and resulting in highly emotional output.               (top line), combined with late maturation of prefrontal cortical regions (bottom
    Lastly, although adolescents tend to show heightened affective               line), predicts a nonlinear enhancement in affectively-driven behavior during
responsiveness and incentive-based behavior changes, these re-                   adolescence.
                                                                           Ex. 4
                                                                         Page 108
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4886 Page 116 of 193

                                              L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133                                       127


contains the nucleus accumbens (NAcc). The NAcc contributes to                  One can then look across a developmental trajectory to determine
decision-making behavior by signaling the anticipation and attain-              how the recruitment of emotion- and incentive-sensitive brain re-
ment of rewards, and serves to inﬂuence motivated behavior via                  gions changes as a function of development, behavior, and individ-
connections with the prefrontal cortex (Cardinal, Parkinson, Hall,              ual differences.
& Everitt, 2002; Delgado, 2007; Schultz, 2006). Finally, the prefron-               Several neuroimaging experiments have examined the nature of
tal cortex has been implicated in wide-serving cognitive functions              subcortical responsivity to aversive and appetitive environmental
including the implementation of cognitive control, regulation of                cues during adolescence. Early work on this topic documented that
emotion, rational decision-making and complex cognition (Casey,                 adolescents showed a reliable amygdala response to facial expres-
Galvan, & Hare, 2005; Miller & Cohen, 2001; Ochsner & Gross,                    sions of emotion, including fearful faces (Baird et al., 1999). Subse-
2005). It is an imbalance between the relative maturity of the                  quent experiments including an adult comparison group reported
amygdala and NAcc, relative to the PFC, that we believe gives rise              that adolescents elicited a greater amygdala response magnitude
to the tendency toward disproportionate emotional and reward-                   to negatively valenced facial expressions relative to adults (Guyer,
sensitive behavior in adolescence.                                              Monk, et al., 2008; Monk et al., 2003). However, it should be noted
                                                                                that this effect has not always been observed, as Thomas et al.
                                                                                (2001) documented an increase in amygdala response to neutral
6. Assessing differential relative maturity of subcortical and
                                                                                relative to fearful facial expressions in a pre-adolescent sample,
prefrontal regions
                                                                                the opposite effect of what was observed in adults. In addition,
                                                                                there is some evidence that the amygdala response in adolescents
    Outside of the functional neuroimaging literature, there is evi-
                                                                                may be valence-independent, as adolescents also show enhanced
dence to suggest a differential relative maturity of subcortical
                                                                                amygdala activity to happy relative to neutral facial expressions
brain structures as compared to prefrontal regions, which may be
                                                                                (Williams et al., 2006), consistent with what is observed in adults
most pronounced during adolescence. Evidence for the continued
                                                                                (Somerville, Kim, Johnstone, Alexander, & Whalen, 2004).
pruning of prefrontal cortical synapses well into development
                                                                                    Most recently, research has focused on tracking changes in neu-
has been established in both nonhuman primates and humans
                                                                                ral responses to emotional cues during the transition into, during,
(Huttenlocher, 1997; Rakic, Bourgeois, Eckenhoff, Zecevic, & Gold-
                                                                                and out of adolescence (Casey, Tottenham, Liston, & Durston, 2005)
man-Rakic, 1986), with greater regional differentiation found in
                                                                                in order to detect nonlinear effects during this period of life. By
the human brain (Huttenlocher, 1997) such that cortical sensory
                                                                                testing individuals ranging in age from middle childhood to adult-
and subcortical areas undergo dynamic synaptic pruning earlier
                                                                                hood, it was observed that the response magnitude of the amyg-
than higher-order association areas. This conceptualization of cor-
                                                                                dala was signiﬁcantly larger in adolescents compared to both
tical development is consistent with anatomical MRI work demon-
                                                                                children and adults, who showed comparable amygdala recruit-
strating protracted pruning of gray matter in higher-order
                                                                                ment in response to facial expressions of emotion (Hare et al.,
prefrontal areas that continues through adolescence (e.g., Giedd
                                                                                2008, see Fig. 2A). These studies and others have led to the interim
et al., 1999) relative to subcortical regions. The amygdala and nu-
                                                                                conclusion that adolescents show an exaggeration in amygdala
cleus accumbens also show anatomical changes during this time of
                                                                                responsivity to emotional facial expressions relative to children
life but to a lesser degree. In an anatomical MRI experiment, gray
                                                                                and adults (Somerville, Fani, & McClure-Tone, in press). However,
matter measurements of the nucleus accumbens were not pre-
                                                                                these patterns are not thought to be speciﬁc to facial expressions,
dicted by age, unlike prefrontal regions that were strongly nega-
                                                                                as other negative cues such as the omission of a large monetary re-
tively predicted by age (Sowell, Trauner, Gamst, & Jernigan,
                                                                                ward has been shown to generate disproportionately large amyg-
2002). In terms of amygdala maturation, volumetric analyses of
                                                                                dala responses in adolescents relative to adults as well (Ernst
the human amygdala showed a substantially reduced slope of
                                                                                et al., 2005).
change magnitude relative to cortical areas in 4–18 year olds
                                                                                    Functional neuroimaging techniques also have examined the
(Giedd et al., 1996). Taken together, these ﬁndings suggest a pro-
                                                                                neural underpinnings of adolescents’ enhanced sensitivity to appe-
tracted developmental timecourse of the prefrontal cortex relative
                                                                                titive cues by using variations on incentive-related decision tasks,
to these subcortical regions.
                                                                                where subjects’ behavioral choices determined the win or loss of
    Our model is similar to other models of adolescent brain devel-
                                                                                money and/or magnitude of reward. These experiments have fo-
opment (Nelson, Leibenluft, McClure, & Pine, 2005; Steinberg,
                                                                                cused on the activity of the ventral striatum, which is sensitive
2008). However, the present model differs in that it attempts to ac-
                                                                                to reward anticipation and learning in both the human (Delgado,
count for adolescent changes in the processing of both appetitive
                                                                                Nystrom, Fissell, Noll, & Fiez, 2000; Knutson, Adams, Fong, & Hom-
and aversive cues, and emphasizes the dynamic interplay between
                                                                                mer, 2001; O’Doherty, Deichmann, Critchley, & Dolan, 2002) and
subcortical and cortical brain systems across development. Finally,
                                                                                animal (Schultz, Dayan, & Montague, 1997). May and colleagues
the current model integrates ﬁndings from children, adolescents
                                                                                (2004) tested adolescent participants during a gambling task in
and adults in order to account for the nonlinear nature of adoles-
                                                                                which they could win or lose money on each trial, probing neural
cent behavior change, and incorporates the important role of indi-
                                                                                activity to the processing of reward outcomes. When comparing
vidual differences in modulating behavioral and brain responsivity.
                                                                                win to loss trials, adolescent participants recruited similar brain re-
                                                                                gions to what had been shown previously using the same task in
7. Brain mechanisms of enhanced sensitivity to salient                          adults (Delgado et al., 2000), including heightened activity in the
environmental cues                                                              ventral striatum. Interestingly, the ventral striatal timecourse of
                                                                                the reward response was temporally extended in adolescents com-
   Functional neuroimaging techniques allow for the noninvasive                 pared to adults (Fareri et al., 2008), suggesting a temporal exagger-
measurement of regional brain activity while subjects perform                   ation in striatal recruitment to rewards. Using another gambling
tasks aimed at isolating psychological processes of interest. In                task, Ernst and colleagues (2005) measured neural activity and
affective neuroscience, researchers have used neuroimaging tech-                subjective affective responses to the wins and losses during fMRI
niques to identify a network of brain regions that appear to be par-            scanning. Relative to adults, adolescents reported an exaggeration
ticularly responsive to appetitive and aversive stimuli, including              in subjective happiness experienced when winning large rewards,
the amygdala, ventral striatum, midbrain nuclei, and medial and                 and these large reward trials elicited exaggerated neural responses
lateral prefrontal cortices (Adolphs, 2002; Kober et al., 2008).                within the NAcc. Taken together, these two experiments lend sup-
                                                                       Ex. 4
                                                                     Page 109
      Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4887 Page 117 of 193

128                                                    L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133




Fig. 2. (A) Amygdala response to facial expressions of emotion was signiﬁcantly greater in adolescents than children or adults. Adapted from Hare et al. (2008), Biological
Psychiatry. (B) Nucleus accumbens response to receiving a large monetary reward was signiﬁcantly greater in adolescents than in children or adults. Adapted from Galvan
et al. (2007), Developmental Science.



port to the notion that adolescents show a heightened sensitivity                        Whalen (in press) have recently shown that the strength of con-
to the receipt of incentives, both in terms of behavior and ventral                      nectivity between the amygdala and the ventromedial prefrontal
striatal responses (cf Bjork et al., 2004).                                              cortex predicts fewer symptoms of anxiety in healthy adult sub-
    A study from our laboratory assessed changes in the neural re-                       jects, consistent with previous reports identifying a similar amyg-
sponse to appetitive cues in participants of various ages to examine                     dala–PFC pathway (Johansen-Berg et al., 2008). Perhaps the link
neural response changes to incentives during the transition into                         between structure and personality would explain individual differ-
and out of adolescence. Galvan and colleagues (2006) reported                            ences in these behaviors during adolescence, where white matter
on neural responses in children, adolescents, and adults during a                        maturity appears to be intermediate and variable across
reward learning paradigm paying out small, medium, and large                             individuals.
monetary incentives. In adolescents and adults, the NAcc showed                             Using a developmental sample, Liston and colleagues (2006) re-
linearly increasing activity as a function of reward outcome, with                       ported that several white matter tracts showed continued matura-
larger reward magnitudes eliciting greater NAcc activity. Children                       tion during adolescence, including tracts between the ventral
showed a less coordinated NAcc response, with no difference in                           prefrontal cortex and striatum. Of the tracts examined, only the
activity across low, medium, and high reward magnitude condi-                            maturity of a ventral frontostriatal pathway predicted better im-
tions. However, in the NAcc, adolescents showed an exaggeration                          pulse control, measured by effort in performance on a go-no-go
in this magnitude-based response, with a signiﬁcant boost in re-                         task (Liston et al., 2006). Taken together, these studies offer
sponse to large monetary rewards relative to children and adults                         intriguing evidence that subcortical–cortical white matter path-
(see Fig. 2B). This biological hypersensitivity to reward in adoles-                     ways continue to undergo structural change throughout adoles-
cents has been demonstrated in several additional studies (Ernst                         cence and that the efﬁciency of cognitive control is, in part,
et al., 2005; May et al., 2004) and suggests a relative functional                       dependent on the maturity of frontostriatal connections. This
maturity in adolescent NAcc response as compared with children,                          may be consequential to the ability to control impulses in the face
with overall patterns of response mimicking that of adults, but in                       of potential rewards. Future studies relating properties of white
an exaggerated fashion.                                                                  matter tracts to personality traits and cognitive abilities within
                                                                                         developmental samples may allow greater understanding of the
8. Brain mechanisms of reduced top–down control over                                     role of top–down and bottom–up connections in emotional- and
responses to salient cues in adolescents                                                 incentive-driven behavior.
                                                                                            The studies discussed in the previous section suggest that ado-
    Another important change in brain structure occurs within                            lescents may show a ‘‘hyper-reactivity” to salient environmental
tracts of white matter, bundles of myelinated axons that transport                       cues. A more comprehensive picture of adolescent emotional
neural signals between brain regions (Cascio, Gerig, & Piven, 2007).                     development takes into account the interaction between affective
In contrast to gray matter, white matter pathways appear to in-                          and control systems in the brain when required to suppress,
crease in size, density, and organization throughout adolescence                         ignore, or inhibit responses to emotional cues. Cognitive control
and well into adulthood (Schmithorst, Wilke, Dardzinski, & Hol-                          can be deﬁned as the ability to sustain goal-directed cognition in
land, 2002; Snook, Paulson, Roy, Phillips, & Beaulieu, 2005). Of par-                    the face of extraneous information, and its development and neural
ticular interest is the structural integrity of white matter tracts                      substrates are discussed at length in another article in this volume
between subcortical brain regions and the prefrontal cortex, as                          (Luna et al., this issue). However, cognitive control is also relevant
these pathways may mediate cross-communication between sub-                              to emotional and incentive processing, because it is particularly
cortical emotion- and incentive-driven regions and prefrontal con-                       difﬁcult for youth to maintain cognitive control in the face of emo-
trol regions (Hare & Casey, 2005; O’Doherty, 2004; Pessoa, 2008;                         tionally charged or incentive-laden distractors (Eigsti et al., 2006).
Phelps, 2006).                                                                           When healthy adult participants are asked to consciously suppress
    A growing body of work is accumulating to suggest that the                           their affective responses to salient environmental cues, enhanced
structural integrity of subcortical–cortical white matter pathways                       activity is often observed in ventrolateral and medial prefrontal
regardless of age is related to behavior and personality character-                      cortices (Ochsner & Gross, 2005; Urry et al., 2006). Counterproduc-
istics pertinent to reward and emotion processing. Kim and                               tive recruitment of the ventromedial prefrontal cortex may serve
                                                                                   Ex. 4
                                                                                 Page 110
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4888 Page 118 of 193

                                              L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133                                                   129


as a neural predictor for psychiatric illnesses such as clinical                diffuse activity in the OFC reported by Galvan and colleagues rela-
depression (Johnstone et al., 2007), the incidence of which is ele-             tive to the NAcc serves as a functional marker of brain immaturity
vated during adolescence. The interplay between emotional and                   (Durston et al., 2006), providing additional evidence to a functional
cognitive systems is at the crux of our model, and we assert that               immaturity of the prefrontal cortex during the adolescent years
adolescents display a functionally imbalanced pattern of neural                 relative to the earlier and more focal pattern of NAcc activity ob-
activity that may be related to behavioral deﬁcits in successfully              served during this age.
inhibiting emotional responses.                                                     In conclusion, subcortical systems critical to reward processing,
    More functional neuroimaging studies are needed to elucidate                including the ventral striatum and amygdala, show hyper-active
the interaction between emotional and controlled processing in                  responses to emotion and reward eliciting cues relative to both
adolescence, but initial studies have provided important insight                children and adults. The exaggerated neural responses in these re-
into these interactions. A study by Monk and colleagues (2003)                  gions lend support to the model proposed earlier, whereby amyg-
compared neural activity of adolescent and adult participants                   dala and striatal signaling is disproportionately strong during the
while they viewed fearful and neutral facial expressions of emo-                adolescent years. In contrast with the peaking of subcortical emo-
tion. While viewing the faces, participants engaged in passive                  tional and incentive-relevant brain responses, activity in the pre-
viewing rate their own emotional state. The emotional state rating              frontal cortex shows a very different trajectory of development.
was thought to necessitate shift in focus away from the facial stim-            Our model theorizes that the prefrontal cortex undergoes a late-
uli, calling for an enhancement in controlled processes in the pres-            onset linear maturation with age, which is supported by structural
ence of emotion cues. Adults recruited the ventrolateral prefrontal             and functional data just described. Work to date largely supports
cortex, localized to the inferior frontal gyrus to a greater extent             the notion that the prefrontal cortex continues to function at
than adolescents during trials requiring this attentional shift, when           immature levels during the adolescent years, and exerts less regu-
fearful faces were presented. The authors interpreted this ﬁnding               latory control over subcortical regions relative to adults. The hy-
as reﬂecting adults’ ability to recruit lateral prefrontal regions to           per-active upregulation of subcortical responses to salient
disengage from external emotional cues in order to focus on inter-              environmental cues, paired with an immature regulatory system,
nal goals, while adolescents recruited this system less efﬁciently.             may be responsible for changes in adolescent behavior, and can ac-
The observation of a lateral prefrontal locus of activation is inter-           count for the nonlinear peak in incentive-seeking and emotional
esting and may reﬂect important differences between this para-                  behavior often observed in adolescents.
digm and those presented in later sections. For example, in this
experiment, activity was not correlated with any behavioral index
of disengagement, implying that adolescents may be making use of
different psychological strategies to complete the task at hand rel-            9. Individual differences bias the responsivity of a subcortical–
ative to adults. It will be important for future work to include                cortical network
behaviorally matched samples as well as those with modiﬁed
performance across ages (presumably indexing the psychological                      The experiments just described suggest that adolescents tend to
process at hand) to further enable the interpretation of cross-                 show enhanced subcortical responsivity to environmentally salient
developmental effects (as in Schlaggar et al. (2002)).                          cues, as well as diminished prefrontal responses in contexts requir-
    Hare and colleagues (2008) additionally tested for associations             ing cognitive control. However, simple observation of the raw data
between subcortical and frontal regions implicated in cognitive                 points representing the amygdala response in Fig. 2A, and nucleus
control. Functional connectivity analyses identiﬁed a region of                 accumbens response depicted in Fig. 2B, clearly shows there is sub-
the ventral prefrontal cortex whose recruitment predicted the                   stantial individual variability in these responses. In our conceptu-
downregulation of the amygdala and less slowing of reaction times               alization, adolescence in and of itself is a risk factor for the
over the course of the experiment. When examining this relation-                functional ‘imbalance’ discussed previously, but other individual
ship across development, adolescents under-recruited the ventral                difference factors may also serve as powerful mediators of subcor-
prefrontal cortex relative to adults. In other words, this study drew           tical–cortical responsivity (see Fig. 3). Such individual differences
a linkage between under-recruitment of the ventral prefrontal cor-              may take form in stable personality traits, differences in neuro-
tex, exaggeration of the amygdala and slowed performance – and                  transmitter proﬁles, biologically governed changes in hormones
this pattern was characteristic of adolescents. In sum, these ﬁnd-              or other effects of puberty, and the social context, such as one’s so-
ings suggest that an amygdala–cortical functional network medi-                 cial status among peers.
ates the ability to exert control in the face of emotion, with
adolescents showing relatively greater amygdala and differential
prefrontal recruitment. This functional imbalance results in less
efﬁciency in performing a goal-directed action in the presence of
emotional cues.
    Paralleling these results in the domain of incentive processing,
Galvan also reported differential recruitment of the orbitofrontal
cortex (OFC) in a sample including children, adolescent, and adult
participants. The OFC is a subregion of the prefrontal cortex that
has been shown in adults to represent reward contingencies and
exert inhibitory control over risky reward-related impulses (Daw,
O’Doherty, Dayan, Seymour, & Dolan, 2006; Galvan et al., 2005;
see Rolls (2000) for a review). Galvan and colleagues reported that
in adolescents, the OFC increased in response to the receipt of
monetary reward (Galvan et al., 2006), similar to that observed
in prior reports (May et al., 2004). In addition, adolescents showed
spatially diffuse patterns of OFC activity that were more similar to
children than adults, in contrast to the extent of activity in the              Fig. 3. Schematic representation of age and individual differences as compound risk
NAcc, that was comparable in adolescents and adults. The spatially              factors for predicting highly emotional and risky behavior in adolescents.
                                                                       Ex. 4
                                                                     Page 111
      Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4889 Page 119 of 193

130                                            L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133


    The importance of individual differences as a predictor of                      Studies in adolescents also show a link between changes in hor-
‘imbalance’ in subcortical–cortical networks has been demon-                     mones and social behaviors. In adolescent boys, lower levels of tes-
strated in numerous experimental contexts, including in some of                  tosterone and testosterone levels that decreased more slowly
the experiments described previously. Hare and colleagues                        during the day had greater levels of anxiety, depression and atten-
(2008) showed that a substantial proportion of variability in the                tion problems irrespective of pubertal development, while in ado-
amygdala response to negative stimuli was accounted for by indi-                 lescent girls, steeper declines in testosterone during the day
vidual differences in trait anxiety irrespective of age, which is con-           correlated with greater disruptive behavior (Granger et al., 2003).
sistent with reports in adults indicating that anxiety induces a bias            In adolescent boys and girls, acute increases in gonadal hormones
toward amygdala hyperresponding (Etkin et al., 2004; Somerville                  correlated with greater afﬁliations with risk-taking peers (Ver-
et al., 2004; Stein, Simmons, Feinstein, & Paulus, 2007). In terms               meersch, T’Sjoen, Kaufman, & Vincke, 2008a, 2008b) and higher so-
of incentive processing, Galvan and colleagues demonstrated that                 cial dominance (Schaal, Tremblay, Soussignan, & Susman, 1996)
across ages, a substantial proportion of variance in ventral striatal            suggesting that the social environment and gonadal hormones
responses to the anticipation of a large reward was predicted by                 may interact to predict individual differences in incentive and so-
real-life probability of engaging in risky behavior (Galvan, Hare,               cial behaviors.
Voss, Glover, & Casey, 2007). These studies offer initial evidence                  While there may be a link between ﬂuctuating hormones inﬂu-
that individual difference variables, which are often not measured,              encing behavior it is also important to consider the role of gonadal
may play an important role in biasing neural responses to affective              receptor genes, which act to mediate circulating gonadal hor-
and incentive-related cues in adolescents, and in the ﬁnal sections              mones. A recent study (Perrin et al., 2008) showed variability in
we will examine some other additional sources of variability that                white matter volume in adolescent boys was mediated not only
may also modulate these effects. Discussion of other individual dif-             by testosterone levels but by a genetic polymorphism in the andro-
ference variables, including variability of neurotransmitter proper-             gen receptor (AR) gene, such that boys with the short AR gene with
ties across development (particularly for the dopaminergic system)               higher testosterone levels had a greater increase in white matter
can be found in another article in this volume (Wahlstrom et al.,                volume than those with the long AR gene. This suggests the impor-
this issue).                                                                     tant role of genetics in understanding the activational and organi-
                                                                                 zation effects of hormones.

10. The role of gonadal hormones on affective and incentive
processing in the adolescent brain                                               11. The inﬂuence of peers on affective and incentive processing
                                                                                 in the adolescent brain
    One potential source of inﬂuence in ‘imbalanced’ subcortical–
cortical responding is individual differences in pubertal hormone                    Relations with peers takes on a heightened importance in ado-
levels. During adolescence there is a signiﬁcant increase in circulat-           lescence (Steinberg, 2005), rendering it a potential source for medi-
ing gonadal hormones, which ultimately leads to the process of                   ating changes in affective and incentive behavior. On one hand,
sexual maturation (Spear, 2000). Gonadal hormone effects on the                  adolescents as a group may show enhanced sensitivity to social
brain have been conceptualized into either ‘‘organizational” mech-               cues, particularly those generated by peers, as compared to adults
anisms whereby sex hormones cause permanent changes to neural                    and children. Additionally, individual differences in sensitivity to
systems which in turn inﬂuence behavior, or ‘‘activational” mech-                peers may be particularly relevant in biasing adolescent behavior.
anisms whereby sex hormones only inﬂuence acute changes and                          Recent studies have attempted to characterize the inﬂuence of
the effects are reversible once the steroids are removed (Cooke,                 peers on biasing behavioral and neural responses to affectively rel-
Hegstrom, Villeneuve, & Breedlove, 1998). A perspective that is                  evant cues. Grosbras et al. (2007) reported adolescents who were
becoming more common is that the acute effects of sex hormones                   highly resistant to peer inﬂuence had less right dorsal premotor
during adolescence may sensitize neural circuits to hormone acti-                cortex and left dorsolateral prefrontal cortex activity while watch-
vation, which in turn allows for the development and maturation                  ing angry hand movements and facial expressions, versus those
of social and sexual behaviors (Romeo, Richardson, & Sisk, 2002;                 with lower resistance to peer inﬂuence. This suggested that indi-
Sisk & Zehr, 2005; Steinberg, 2008). In other words, adolescence                 viduals who are particularly sensitive to peer pressure may have
may be a sensitive period for gonadal hormones to induce organi-                 an increase in motor preparation to angry movements and may en-
zational effects, which drive social and reproductive behaviors –                gage more attention when viewing emotionally salient informa-
and potentially, emotional and incentive-seeking behaviors on a                  tion. Guyer, Lau, et al. (2008) reported that female adolescents
larger scale.                                                                    who interacted with high and low interest peers in a virtual chat
    Sexual dimorphisms have been reported in both global changes                 room task had greater activity in the nucleus accumbens, hypo-
in brain structure (Giedd, Castellanos, Rajapakse, Vaituzis, & Rapo-             thalamus, hippocampus and insula to high versus low interest
port, 1997) as well as differing trajectories for maturation of the              peers. All of these regions, besides the insula, had age-related in-
amygdala and striatum (Caviness, Kennedy, Richelme, Rademach-                    creases in activity suggesting a hyperresponding in reward-sensi-
er, & Filipek, 1996; Giedd et al., 1997; Schumann et al., 2004). Thus,           tive regions to socially desirable peers. These ﬁndings implicate
shifts in hormonal levels may be consequential to brain develop-                 the reward systems discussed earlier as potentially mediating the
ment during this time of life and its associated behavioral changes.             enhanced salience of social interactions during adolescence.
In boys (ages 8–15 years), higher basal levels of testosterone corre-                Both of these studies have attempted to elucidate the neural ba-
lated with increases in volume in the amygdala (Neufang et al.,                  sis of peer inﬂuence on affective processing, yet are limited in their
2009). This recent ﬁnding suggests that gonadal hormones may                     ability to inform neural responses during actual social interactions.
have activational effects on regions that were shown to be respon-               In other words, during the experiments just discussed, participants
sive to emotionally salient information. Because adolescence is a                do not believe they are actually interacting with peers. Work in
time when hormones levels are heightened (Norjavaara, Ankar-                     adults has attempted to mimic real-life social interactions inside
berg, & Albertsson-Wikland, 1996), it is possible that these hor-                of the fMRI scanner and measure neural responses to ostensible so-
mones serve as an important individual difference measure in                     cial inclusion and exclusion (Eisenberger, Lieberman, & Williams,
mediating emotion and incentive-seeking behavioral and neural                    2003; Somerville, Heatherton, & Kelley, 2006). Work is presently
responses in adolescents.                                                        underway to develop paradigms in which adolescents are simulat-
                                                                           Ex. 4
                                                                         Page 112
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4890 Page 120 of 193

                                              L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133                                                              131


ing or experiencing real social exchanges, and it will be of interest           Acknowledgments
to assess the contribution of brain regions in reward and affective
networks in mediating social behavior and monitoring the out-                      This work was supported by NIH grants DA007274, 50-
comes of peer interactions.                                                     MH079513, R01 DA018879, R01 MH73175, the Mortimer D. Sac-
                                                                                kler family, and the Dewitt-Wallace Fund.

12. Caveats and limitations                                                     References

    The research just described, primarily conducted in just the past           Abe, K., & Suzuki, T. (1986). Prevalence of some symptoms in adolescence and
                                                                                    maturity: Social phobias, anxiety symptoms, episodic illusions and ideas of
ﬁve years, has made remarkable strides in characterizing the nat-
                                                                                    reference. Psychopathology, 19, 200–205.
ure of emotion and reward responding in the adolescent brain.                   Adolphs, R. (2002). Recognizing emotion from facial expressions: Psychological and
However, it should be pointed out that the number of experiments                    neurological mechanisms. Behavioral and Cognitive Neuroscience Reviews, 1(1),
                                                                                    21–62.
on this topic is still relatively few and caution should be taken in
                                                                                Adriani, W., Chiarotti, F., & Laviola, G. (1998). Elevated novelty seeking and peculiar
drawing unequivocal conclusions from them. More studies with                        d-amphetamine sensitization in periadolescent mice compared with adult
larger samples sizes are called for to fully elucidate the nature of                mice. Behavioral Neuroscience, 112(5), 1152–1166.
amygdala–striatal–prefrontal interactions and their relation to                 Aggleton, J. P. (2000). The amygdala: A functional analysis. New York: Oxford
                                                                                    University Press.
adolescent behavior. In addition, testing children, adolescents,                Arnett, J. (1999). Adolescent storm and stress, reconsidered. American Psychologist,
and adult subjects in a single experiment is critical for identifying               54, 317–326.
nonlinear changes, because adolescents are expected to differ from              Baird, A. A., Gruber, S. A., Fein, D. A., Maas, L. C., Steingard, R. J., Renshaw, P. F., et al.
                                                                                    (1999). Functional magnetic resonance imaging of facial affect recognition in
both groups. This is rarely tested within a single experiment.                      children and adolescents. Journal of the American Academy of Child and
    In terms of ventral striatal and amygdala functioning in adoles-                Adolescent Psychiatry, 38(2), 195–199.
cents, evidence has converged nicely in support of the idea that                Bjork, J. M., Knutson, B., Fong, G. W., Caggiano, D. M., Bennett, S. M., & Hommer, D.
                                                                                    W. (2004). Incentive-elicited brain activation in adolescents: Similarities and
both systems show an exaggerated response proﬁle in adolescents.                    differences from young adults. Journal of Neuroscience, 24(8), 1793–1802.
To understand adolescent reward and emotional behavior, prefron-                Blakemore, S.-J. (2008). The social brain in adolescence. Nature Reviews
tal control mechanisms must be taken into account, but relatively                   Neuroscience, 9, 267–277.
                                                                                Bogin, B. (1994). Adolescence in evolutionary perspective. Acta Paediatrics
few experiments have assessed the role of the prefrontal cortex in                  Supplement, 406, 29–35.
mediating these behaviors. In addition, many experiments have                   Buchanan, C. M., Eccles, J. S., & Becker, J. B. (1992). Are adolescents the victims of
discussed prefrontal responses with relative imprecision in terms                   raging hormones: Evidence for activational effects of hormones on moods and
                                                                                    behavior at adolescence. Psychological Bulletin, 111, 62–107.
of which particular area within the prefrontal cortex was active
                                                                                Cardinal, R. N., Parkinson, J. A., Hall, J., & Everitt, B. J. (2002). Emotion and
and discussing it within the context of its associated literature.                  motivation: The role of the amygdala, ventral striatum, and prefrontal cortex.
The prefrontal cortex is a large area of the brain with heteroge-                   Neuroscience and Biobehavioral Reviews, 26(3), 321–352.
neous subregions varying in function, architecture, inputs and out-             Cascio, C. J., Gerig, G., & Piven, J. (2007). Diffusion tensor imaging: Application to the
                                                                                    study of the developing brain. Journal of the American Academy of Child and
puts. Future work, both in adults and adolescents, will likely allow                Adolescent Psychiatry, 46(2), 213–223.
for greater understanding of prefrontal subdivisions and their rela-            Casey, B. J., Galvan, A., & Hare, T. A. (2005). Changes in cerebral functional
tion to amygdala and striatal function across development.                          organization during cognitive development. Current Opinion in Neurobiology,
                                                                                    15(2), 239–244.
                                                                                Casey, B. J., Getz, S., & Galvan, A. (2008a). The adolescent brain. Developmental
                                                                                    Review, 28(1), 62–77.
13. Conclusions                                                                 Casey, B. J., Jones, R. M., & Hare, T. (2008b). The adolescent brain. Annals of the New
                                                                                    York Academy of Sciences, 1124, 111–126.
                                                                                Casey, B. J., Tottenham, N., Liston, C., & Durston, S. (2005). Imaging the developing
    Relative to adults and children, adolescents engage in dispro-                  brain: What have we learned about cognitive development? Trends in Cognitive
portionately risky behaviors, which can lead to a wide variety of                   Science, 9(3), 104–110.
                                                                                Cauffman, E., Shulman, E. P., Steinberg, L., Claus, E., Banich, M. T., Graham, S. J., et al.
negative outcomes including substance abuse, unprotected sex,
                                                                                    (in press). Age differences in affective decision making as indexed by
injuries, and suicide. Many of these behaviors are at least in part                 performance on the Iowa Gambling Task. Developmental Psychology.
mediated by incentive and emotional responding, be it inappropri-               Caviness, V. S., Kennedy, D. N., Richelme, C., Rademacher, J., & Filipek, P. A. (1996).
                                                                                    The human brain age 7–11 years: A volumetric analysis based on magnetic
ate appetitive behavior leading to risky approach of potential re-
                                                                                    resonance images. Cerebral Cortex, 6, 726–736.
wards, or the outcome of experiencing extreme negative affect                   Compas, B. E., Hinden, B. R., & Gerhardt, C. A. (1995). Adolescent development:
such as self-harm and suicide. Emotional and incentive-related                      Pathways and processes of risk and resilience. Annual Review of Psychology, 46,
behaviors are intimately linked to these risks, and understanding                   265–293.
                                                                                Compas, B. E., Orosan, P. G., & Grant, K. E. (1993). Adolescent stress and coping:
the role of developing brain systems in mediating these behaviors                   Implications for psychopathology during adolescence. Journal of Adolescence, 16,
is of inherent importance to adolescent health.                                     331–349.
    Human structural and functional imaging studies have begun to               Cooke, B., Hegstrom, C. D., Villeneuve, L. S., & Breedlove, S. M. (1998). Sexual
                                                                                    differentiation of the vertebrate brain: Principles and mechanisms. Frontiers in
shed light on the complex changes occurring in the brain at this                    Neuroendocrinology, 19(4), 323–362.
time of life, and their relationship to adolescent behavior. At this            Davis, M., & Whalen, P. J. (2001). The amygdala: Vigilance and emotion. Molecular
point, it appears that the differential trajectories of the amygdala                Psychiatry, 6(1), 13–34.
                                                                                Daw, N. D., O’Doherty, J. P., Dayan, P., Seymour, B., & Dolan, R. J. (2006). Cortical
and nucleus accumbens, relative to late-maturing control regions                    substrates for exploratory decisions in humans. Nature, 441, 876–879.
in the prefrontal cortex, may lead to adolescent behavioral changes             Delgado, M. R. (2007). Reward-related responses in the human striatum. Annals of
characterized by enhanced sensitivity to environmental cues with-                   the New York Academy of Sciences, 1104, 70–88.
                                                                                Delgado, M. R., Nystrom, L. E., Fissell, C., Noll, D. C., & Fiez, J. A. (2000). Tracking the
out appropriate behavioral inhibition. A host of individual differ-                 hemodynamic responses to reward and punishment in the striatum. Journal of
ences also appear to be critical for predicting heightened risk for                 Neurophysiology, 84(6), 3072–3077.
this behavioral proﬁle, which are just beginning to be explored                 Durston, S., Davidson, M. C., Tottenham, N., Galvan, A., Spicer, J., Fossella, J. A., et al.
                                                                                    (2006). A shift from diffuse to focal cortical activity with development.
empirically. Relatively mature emotional and reward systems left
                                                                                    Developmental Science, 9(1), 1–8.
unchecked by prefrontal control systems may be the key neural                   Eaton, L. K., Kann, L., Kinchen, S., Shanklin, S., Ross, J., Hawkins, J., et al. (2008). Youth
‘imbalance’ that leads to the nonlinear, unique behavioral proﬁle                   risk behavior surveillance – United States, 2007, surveillance summaries.
of adolescents. It is hoped that continued work in this ﬁeld will im-               Morbidity and Mortality Weekly Report, 57(SS04), 1–131.
                                                                                Eccles, J. S., Wigﬁeld, A., Flanagan, C. A., Miller, C., Reuman, D. A., & Yee, D. (1989).
prove our understanding of this fascinating and complex time of                     Self concepts, domain values, and self-esteem: Relations and changes at early
life.                                                                               adolescence. Journal of Personality, 57, 283–310.
                                                                       Ex. 4
                                                                     Page 113
      Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4891 Page 121 of 193

132                                                              L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133


Eigsti, I. M., Zayas, V., Mischel, W., Shoda, Y., Ayduk, O., Dadlani, M. B., et al. (2006).         Larson, R. W., Moneta, G., Richards, M. H., & Wilson, S. (2002). Continuity, stability,
    Predicting cognitive control from preschool to late adolescence and young                           and change in daily emotional experience across adolescence. Child
    adulthood. Psychological Science, 17(6), 478–484.                                                   Development, 73(4), 1151–1165.
Eisenberger, N. I., Lieberman, M. D., & Williams, K. D. (2003). Does rejection hurt?                Laviola, G., Macri, S., Morley-Fletcher, S., & Adriani, W. (2003). Risk-taking behavior
    An fMRI study of social exclusion. Science, 302(5643), 290–292.                                     in adolescent mice: Psychobiological determinants and early epigenetic
Ernst, M., Nelson, E. E., Jazbec, S., McClure, E. B., Monk, C. S., Leibenluft, E., et al.               inﬂuence. Neuroscience Biobehavioral Review, 27(1–2), 19–31.
    (2005). Amygdala and nucleus accumbens in responses to receipt and omission                     LeDoux, J. E. (2000). Emotion circuits in the brain. Annual Review of Neuroscience, 23,
    of gains in adults and adolescents. Neuroimage, 25(4), 1279–1291.                                   155–184.
Ernst, M., Pine, D. S., & Hardin, M. (2006). Triadic model of the neurobiology of                   Liston, C., Watts, R., Tottenham, N., Davidson, M. C., Niogi, S., Ulug, A. M., et al.
    motivated behavior in adolescence. Psychological Medicine, 36(3), 299–312.                          (2006). Frontostriatal microstructure modulates efﬁcient recruitment of
Etkin, A., Klemenhagen, K. C., Dudman, J. T., Rogan, M. T., Hen, R., Kandel, E. R., et al.              cognitive control. Cerebral Cortex, 16(4), 553–560.
    (2004). Individual differences in trait anxiety predict the response of the                     May, J. C., Delgado, M. R., Dahl, R. E., Stenger, V. A., Ryan, N. D., Fiez, J. A., et al. (2004).
    basolateral amygdala to unconsciously processed fearful faces. Neuron, 44(6),                       Event-related functional magnetic resonance imaging of reward-related
    1043–1055.                                                                                          brain circuitry in children and adolescents. Biological Psychiatry, 55(4), 359–
Fareri, D. S., Martin, L. N., & Delgado, M. R. (2008). Reward-related processing in the                 366.
    human brain: Developmental considerations. Development and Psychopathology,                     Miller, E. K., & Cohen, J. D. (2001). An integrative theory of prefrontal cortex
    20, 1191–1211.                                                                                      function. Annual Review of Neuroscience, 24, 167–202.
Figner, B., Mackinlay, R. J., Wilkening, F., & Weber, E. U. (2009a). Affective and                  Monk, C. S., McClure, E. B., Nelson, E. E., Zarahn, E., Bilder, R. M., Leibenluff, E., et al.
    deliberative processes in risky choice: Age differences in risk taking in the                       (2003). Adolescent immaturity in attention-related brain engagement to
    Columbia Card Task. Journal of Experimental Psychology: Learning, Memory, and                       emotional facial expressions. Neuroimage, 20, 420–428.
    Cognition, 35(3), 709–730.                                                                      Mościcki, E. (2001). Epidemiology of attempted and completed suicide: Toward a
Figner, B., Mackinlay, R. J., Wilkening, F., & Weber, E. U. (2009b). Risky choice in                    framework for prevention. Clinical Neuroscience Research, 1, 310–323.
    children, adolescents, and adults: Affective versus deliberative processes and                  National Research Council (2007). Preventing teen motor crashes: Contributions from
    the role of executive functions. In Proceedings of the society for research in child                the behavioral and social sciences. Washington, DC: National Academies Press.
    development, Denver, CO, USA.                                                                   Nelson, E. E., Leibenluft, E., McClure, E. B., & Pine, D. S. (2005). The social re-
Galvan, A., Hare, T. A., Davidson, M., Spicer, J., Glover, G., & Casey, B. J. (2005). The               orientation of adolescence: A neuroscience perspective on the process and its
    role of ventral frontostriatal circuitry in reward-based learning in humans.                        relation to psychopathology. Psychological Medicine, 35, 163–174.
    Journal of Neuroscience, 25(38), 8650–8656.                                                     Neufang, S., Specht, K., Hausmann, M., Gunturkun, O., Herpertz-Dahlmann, B., Fink,
Galvan, A., Hare, T. A., Parra, C. E., Penn, J., Voss, H., Glover, G., et al. (2006). Earlier           G. R., et al. (2009). Sex differences and the impact of steroid hormones on the
    development of the accumbens relative to orbitofrontal cortex might underlie                        developing human brain. Cerebral Cortex, 19(2), 464–473.
    risk-taking behavior in adolescents. Journal of Neuroscience, 26(25), 6885–6892.                Norjavaara, E., Ankarberg, C., & Albertsson-Wikland, K. (1996). Diurnal rhythm of 17
Galvan, A., Hare, T., Voss, H., Glover, G., & Casey, B. J. (2007). Risk-taking and the                  beta-estradiol secretion throughout pubertal development in healthy girls:
    adolescent brain: Who is at risk? Developmental Science, 10(2), F8–F14.                             Evaluation by a sensitive radioimmunoassay. Journal of Clinical Endocrinology
Gardener, M., & Steinberg, L. (2005). Peer inﬂuence on risk taking, risk preference,                    and Metabolism, 81(11), 4095–4102.
    and risky decision making in adolescence and adulthood: An experimental                         O’Doherty, J. P. (2004). Reward representations and reward-related learning in the
    study. Developmental Psychology, 41, 625–635.                                                       human brain: Insights from neuroimaging. Current Opinion in Neurobiology,
Giedd, J. N., Castellanos, F. X., Rajapakse, J. C., Vaituzis, A. C., & Rapoport, J. L. (1997).          14(6), 769–776.
    Sexual dimorphism of the developing human brain. Progress in                                    O’Doherty, J. P., Deichmann, R., Critchley, H. D., & Dolan, R. J. (2002). Neural
    Neuropsychopharmacology and Biological Psychiatry, 21(8), 1185–1201.                                responses during anticipation of a primary taste reward. Neuron, 33(5),
Giedd, J. N., Vaituzis, A. C., Hamburger, S. D., Lange, N., Rajapakse, J. C., Kaysen, D.,               815–826.
    et al. (1996). Quantitative MRI of the temporal lobe, amygdala, and                             Ochsner, K. N., & Gross, J. J. (2005). The cognitive control of emotion. Trends in
    hippocampus in normal human development: Ages 4–18 years. The Journal of                            Cognitive Science, 9(5), 242–249.
    Comparative Neurology, 366, 223–230.                                                            Paus, T., Keshavan, M., & Giedd, J. N. (2008). Why do many psychiatric disorders
Giedd, J. N., Blumenthal, J., Jeffries, N. O., Castellanos, F. X., Liu, H., Zijdenbos, A., et al.       emerge during adolescence? Nature Reviews Neuroscience, 9, 947–957.
    (1999). Brain development during childhood and adolescence: A longitudinal                      Perrin, J. S., Herve, P. Y., Leonard, G., Perron, M., Pike, G. B., Pitiot, A., et al. (2008).
    MRI study. Nature Neuroscience, 2, 861–863.                                                         Growth of white matter in the adolescent brain: Role of testosterone and
Granger, D. A., Shirtcliff, E. A., Zahn-Waxler, C., Usher, B., Klimes-Dougan, B., &                     androgen receptor. Journal of Neuroscience, 28(38), 9519–9524.
    Hastings, P. (2003). Salivary testosterone diurnal variation and                                Pessoa, L. (2008). On the relationship between emotion and cognition. Nature
    psychopathology in adolescent males and females: Individual differences and                         Reviews Neuroscience, 9(2).
    developmental effects. Developmental Psychopathology, 15(2), 431–449.                           Petersen, A. C., Compas, B. E., Brooks-Gunn, J., Stemmler, M., Ey, S., & Grant, K. E.
Grosbras, M.-H., Jansen, M., Leonard, G., McIntosh, A., Osswald, K., Poulsen, C., et al.                (1993). Depression in adolescence. American Psychologist, 48, 155–168.
    (2007). Neural mechanisms of resistance to peer inﬂuence in early adolescence.                  Phelps, E. A. (2006). Emotion and cognition: Insights from studies of the human
    Journal of Neuroscience, 27(30), 8040–8045.                                                         amygdala. Annual Review of Psychology, 57, 27–53.
Guyer, A. E., Lau, J. Y., McClure-Tone, E. B., Parrish, J., Shiffrin, N. D., Reynolds, R. C.,       Pine, D. S., Cohen, P., & Brook, J. S. (2001). Emotional reactivity and risk for
    et al. (2008b). Amygdala and ventrolateral prefrontal cortex function during                        psychopathology among adolescents. CNS Spectrum, 6(1), 27–35.
    anticipated peer evaluation in pediatric social anxiety. Archives of General                    Rakic, P., Bourgeois, J. P., Eckenhoff, M. F., Zecevic, N., & Goldman-Rakic, P. S. (1986).
    Psychiatry, 65(11), 1303–1312.                                                                      Concurrent overproduction of synapses in diverse regions of the primate
Guyer, A. E., Monk, C. S., McClure-Tone, E. B., Nelson, E. E., Roberson-Nay, R., Adler,                 cerebral cortex. Science, 232, 232–235.
    A., et al. (2008a). A developmental examination of amygdala response to facial                  Reyna, V. F., & Farley, F. (2006). Risk and rationality in adolescent decision making:
    expressions. Journal of Cognitive Neuroscience, 20(9), 1565–1582.                                   Implications for theory, practice, and public policy. Psychological Science in the
Hall, G. S. (1904). Adolescence: In psychology and its relation to physiology,                          Public Interest, 7(1), 1–44.
    anthropology, sociology, sex, crime, religion, and education (Vols. I and II).                  Rolls, E. (2000). The orbitofrontal cortex and reward. Cerebral Cortex, 10, 284–294.
    Englewood Cliffs, NJ: Prentice-Hall.                                                            Romeo, R. D., Richardson, H. N., & Sisk, C. L. (2002). Puberty and the maturation of
Hare, T. A., & Casey, B. J. (2005). The neurobiology and development of cognitive and                   the male brain and sexual behavior: Recasting a behavioral potential.
    affective control. Cognition, Brain and Behavior, 9(3), 273–286.                                    Neuroscience and Biobehavioral Reviews, 26(3), 381–391.
Hare, T. A., Tottenham, N., Galvan, A., Voss, H. U., Glover, G. H., & Casey, B. J. (2008).          Rutter, M., Graham, P., Chadwick, O. F. D., & Yule, W. (1976). Adolescent turmoil:
    Biological substrates of emotional reactivity and regulation in adolescence                         Fact or ﬁction? Journal of Child Psychology and Psychiatry, 17, 35–56.
    during an emotional go-nogo task. Biological Psychiatry, 63(10), 927–934.                       Schaal, B., Tremblay, R. E., Soussignan, R., & Susman, E. J. (1996). Male testosterone
Huttenlocher, P. R. (1997). Regional differences in synaptogenesis in human                             linked to high social dominance but low physical aggression in early
    cerebral cortex. Journal of Comparative Neurology, 387, 167–178.                                    adolescence. Journal of the American Academy of Child and Adolescent
Johansen-Berg, H., Gutman, D. A., Behrens, T. E. J., Matthews, P. M., Rushworth, M. F.                  Psychiatry, 35(10), 1322–1330.
    S., Katz, E., et al. (2008). Anatomical connectivity of the subgenual cingulate                 Schlaggar, B. L., Brown, T. T., Lugar, H. M., Visscher, K. M., Miezin, F. M., & Petersen, S.
    region targeted with deep brain stimulation for treatment-resistant depression.                     E. (2002). Functional neuroanatomical differences between adults and school-
    Cerebral Cortex, 18, 1374–1383.                                                                     age children in the processing of single words. Science, 296(5572), 1476–1479.
Kessler, R. C., Berglund, P., Delmer, O., Jin, R., Merikangas, K. R., & Walters, E. E.              Schmithorst, V. J., Wilke, M., Dardzinski, B. J., & Holland, S. K. (2002). Correlation of
    (2005). Lifetime prevalence and age-of-onset distributions of DSM-IV disorders                      white matter diffusivity and anisotropy with age during childhood and
    in the National Comorbidity Survey Replication. Archives of General Psychiatry,                     adolescence: A cross-sectional diffusion-tensor MR imaging study. Radiology,
    62, 593–602.                                                                                        222, 212–218.
Kim, M. J., & Whalen, P. J. The structural integrity of an amygdala-prefrontal                      Schultz, W. (2006). Behavioral theories and the neurophysiology of reward. Annual
    pathway predicts trait anxiety. Journal of Neuroscience.                                            Reviews of Psychology, 57, 87–115.
Knutson, B., Adams, C. M., Fong, G. W., & Hommer, D. (2001). Anticipation of                        Schultz, W., Dayan, P., & Montague, P. R. (1997). A neural substrate of prediction and
    increasing monetary reward selectively recruits nucleus accumbens. Journal of                       reward. Science, 275(5306), 1593–1599.
    Neuroscience, 21(16), RC159.                                                                    Schumann, C. M., JHamstra, J., Goodlin-Jones, B. L., Lotspeich, L. J., Kwon, H.,
Kober, H., Barrett, L. F., Joseph, J., Bliss-Moreau, E., Lindquist, K., & Wager, T. D.                  Buonocore, M. H., et al. (2004). The amygdala is enlarged in children but not
    (2008). Functional grouping and cortical–subcortical interactions in emotion: A                     adolescents with autism; the hippocampus is enlarged at all ages. Journal of
    meta-analysis of neuroimaging studies. Neuroimage, 42(2), 998–1031.                                 Neuroscience, 24(28), 6392–6401.

                                                                                                 Ex. 4
                                                                                               Page 114
 Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4892 Page 122 of 193

                                                             L.H. Somerville et al. / Brain and Cognition 72 (2010) 124–133                                                            133


Silveri, M. M., Tzilos, G. K., Pimentel, P. J., & Yurgelun-Todd, D. A. (2004). Trajectories    Steinberg, L. (2005). Cognitive and affective development in adolescence. Trends in
    of adolescent emotional and cognitive development: Effects of sex and risk for                 Cognitive Sciences, 9(2), 69–74.
    drug use. Annals of the New York Academy of Sciences, 1021, 363–370.                       Steinberg, L. (2008). A social neuroscience perspective on adolescent risk-taking.
Simmons, R. G., & Blyth, D. A. (1987). Moving into adolescence: The impact of pubertal             Developmental Review, 28, 78–106.
    change and school context. Hawthorne, NY: Aldine de Gruyter.                               Substance Abuse and Mental Health Services Administration (2007). Results from
Simmons, R. G., Rosenberg, F., & Rosenberg, M. (1973). Disturbance in the self-image               the 2006 national survey on drug use and health: National ﬁndings. Ofﬁce of
    at adolescence. American Sociological Review, 38, 553–568.                                     Applied Studies NSDUH Series H32, Publication No. SMA 07-4293. Rockville,
Sisk, C. L., & Zehr, J. L. (2005). Pubertal hormones organize the adolescent brain and             MD.
    behavior. Frontiers in Neuroendocrinology, 26(3–4), 163–174.                               Thomas, K. M., Drevets, W. C., Whalen, P. J., Eccard, C. H., Dahl, R. E., Ryan, N. D., et al.
Snook, L., Paulson, L. A., Roy, D., Phillips, L., & Beaulieu, C. (2005). Diffusion tensor          (2001). Amygdala response to facial expressions in children and adults.
    imaging of neurodevelopment in children and young adults. Neuroimage, 26,                      Biological Psychiatry, 49, 309–316.
    1164–1173.                                                                                 Thornburg, H. D., & Jones, R. M. (1982). Social characteristics of early adolescents:
Somerville, L. H., Fani, N., & McClure-Tone, E. B. (in press). Behavioral and neural               Age vs. grade. Journal of Early Adolescence, 2, 229–239.
    representations of emotional facial expressions across the lifespan.                       Urry, H. L., van Reekum, C. M., Johnstone, T., Kalin, N. H., Thurow, M. E., Schaefer, H.
    Developmental Neuropsychology.                                                                 S., et al. (2006). Amygdala and ventromedial prefrontal cortex are inversely
Somerville, L. H., Heatherton, T. F., & Kelley, W. M. (2006). Anterior cingulate cortex            coupled during regulation of negative affect and predict diurnal pattern of
    responds differentially to expectancy violation and social rejection. Nature                   cortisol secretion among older adults. Journal of Neuroscience, 26(16),
    Neuroscience, 9(8), 1007–1008.                                                                 4415–4425.
Somerville, L. H., Kim, H., Johnstone, T., Alexander, A. L., & Whalen, P. J. (2004).           Vermeersch, H., T’Sjoen, G., Kaufman, J. M., & Vincke, J. (2008a). The role of
    Human amygdala responses during presentation of happy and neutral faces:                       testosterone in aggressive and non-aggressive risk-taking in adolescent boys.
    Correlations with state anxiety. Biological Psychiatry, 55(9), 897–903.                        Hormones and Behavior, 53(3), 463–471.
Sowell, E. R., Trauner, D. A., Gamst, A., & Jernigan, T. L. (2002). Development of             Vermeersch, H., T’Sjoen, G., Kaufman, J. M., & Vincke, J. (2008b). Estradiol,
    cortical and subcortical brain areas in childhood and adolescence: A structural                testosterone, differential association and aggressive and non-aggressive risk-
    MRI study. Developmental Medicine and Child Neurology, 44(1), 4–16.                            taking in adolescent girls. Psychoneuroendocrinology, 33(7), 897–908.
Spear, L. P. (2000). The adolescent brain and age-related behavioral manifestations.           Williams, L. M., Brown, K. J., Palmer, D., Liddell, B. J., Kemp, A. H., Olivieri, G., et al.
    Neuroscience and Biobehavioral Reviews, 24(4), 417–463.                                        (2006). The mellow years? Neural basis of improving emotional stability with
Stein, M. B., Simmons, A. N., Feinstein, J. S., & Paulus, M. P. (2007). Increased                  age. Journal of Neuroscience, 26(24), 6422–6430.
    amygdala and insula activation during emotion processing in anxiety-prone                  Zuckerman, M., Eysenck, S., & Eysenck, H. J. (1978). Sensation seeking in England
    subjects. American Journal of Psychiatry, 164(2), 318–327.                                     and America: Cross-cultural, age, and sex comparisons. Journal of Consulting and
Steinberg, L. (2004). Risk taking in adolescence: What changes, and why? Annals of                 Clinical Psychology, 46, 139–149.
    the New York Academy of Sciences, 1021, 51–58.




                                                                                        Ex. 4
                                                                                      Page 115
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4893 Page 123 of 193




                            EXHIBIT 5




                                       Ex. 5
                                     Page 116
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4894 Page 124 of 193




     Firearms on College Campuses: Research Evidence and Policy Implications


                                         Prepared by
                                 Daniel W. Webster, ScD, MPH
                                  John J. Donohue III, PhD, JD
                                      Louis Klarevas, PhD
                                Cassandra K. Crifasi, PhD, MPH
                                    Jon S. Vernick, JD, MPH
                                      David Jernigan, PhD
                                      Holly C. Wilcox, PhD
                                  Sara B. Johnson, PhD, MPH
                                   Sheldon Greenberg, PhD
                                  Emma E. McGinty, PhD, MS


                                       October 15, 2016


  Corresponding Author:
  Daniel W. Webster, ScD, MPH
  Johns Hopkins Center for Gun Policy and Research
  Johns Hopkins Bloomberg School of Public Health
  624 N. Broadway, Rm. 593
  Baltimore, MD 21205
  410-955-0440
  dwebster@jhu.edu



                                               1

                                             Ex. 5
                                           Page 117
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4895 Page 125 of 193



                                             Executive Summary

           Restrictions on legal gun owners carrying firearms in public places have been removed or greatly
  weakened in most states over the past three decades. Colleges and universities, however, have been
  locations that have commonly been allowed to prohibit otherwise legal gun carriers from bringing guns
  onto campuses. This exception, however, has recently begun to change. Eight states now have laws that,
  generally, allow individuals who can legally carry guns elsewhere to bring guns onto college campuses.
  In 24 states, colleges and universities have the authority to allow or forbid civilians from having firearms
  on their campuses. A number of additional states considered new laws relevant to carrying firearms on
  college campuses during their 2015-2016 legislative sessions.

            This report reviews the evidence surrounding the relationship between civilian gun carrying and
  violent crime and mass shootings and factors that are unique to public safety on college campuses.
  Policies removing restrictions on civilian gun carrying are based on claims or assumptions about civilian
  gun use, the impact of state Right-to-Carry (RTC) laws, and the nature of mass shootings that are not
  supported by or are contrary to the best available research. The incidence of civilian self-defensive gun
  use (SDGU) is difficult to discern as available data are based on self-report, and distinguishing aggressor
  from victim in interpersonal altercations can be highly subjective. Nonetheless, data from the National
  Crime Victimization Survey indicate that SDGU is relatively rare (about 102,000 self-reported incidents
  per year affecting 0.9% of all violent crime victimizations) and is no more effective in reducing victims’
  risk of injury than other victim responses to attempted violent crimes. Research led by John Lott, author
  of More Guns, Less Crime, suggesting that RTC laws prevent violent crime has important flaws that
  biased his findings. The most recent and rigorous research on RTC laws that corrects for these flaws
  consistently finds that RTC laws are associated with more violent crime. These findings may seem
  counterintuitive because concealed-carry permit holders have, as a group, low rates of criminal
  offending and must pass a background check to ensure that they do not have any condition, such as a
  felony conviction, that prohibits firearm ownership. But, in states with low standards for legal gun
  ownership, legal gun owners account for the majority of persons incarcerated for committing violent
  crimes with firearms.

           As mass shootings and casualties from those shootings have risen sharply over the past decade,
  one rationale for allowing more civilians to carry firearms, both on and off college campuses, is to avert
  rampage shootings or stop rampage shooters before additional victims are shot. Central to these
  arguments are the notions that “gun-free” zones attract individuals set on mass murder and that armed
  civilians frequently thwart or interrupt such shootings. New research on mass shootings involving six or
  more victims murdered that occurred in the United States from 1966 to through June 2016 contradicts
  these claims. Only 12% of these shootings took place, in whole or in part, in a truly gun-free zone (no
  armed security or police or armed civilians) and 5% in a gun-restricting zone (civilian gun possession
  prohibited). A separate study of mass shootings involving four or more fatalities, that included domestic
  incidents during 2009-2015, found that only 13% occurred in a gun-free or gun-restricting zone.
  Successful civilian uses of guns to stop a mass shooting were incredibly rare and about as common as
  armed civilians being shot while attempting to respond to mass shooting incidents. Furthermore, the
  data show no evidence that RTC laws – which, it is argued, lead to more armed citizens ready to defend
  against a mass shooting – reduce mass shootings or the number of people shot in those incidents.



                                                       2

                                                     Ex. 5
                                                   Page 118
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4896 Page 126 of 193



           This report also reviews research relevant to the unique context of college campuses, especially
  student demographics and characteristics, and the implications for increased access to firearms among
  college students. Late adolescence and early adulthood is marked by increases in a variety of risky
  behaviors including violence, binge drinking, and drug abuse. Binge drinking, a common behavior among
  college students, especially elevates risks for involvement in violent altercations. Risky decision-making
  in adolescence and early adulthood is due, in part, to on-going brain development during that stage of
  life that can compromise emotional and behavioral regulation, impulse control, and judgment – all of
  which are essential for avoiding the circumstances in which firearm access leads to tragedy. Age-specific
  homicide offending peaks around the age when youth reach the minimum legal age for purchasing,
  possessing, and carrying handguns (19-21 years).

           Suicidal behavior that leads to death or hospital treatment peaks at age 16, but remains high
  through age 25, covering the age span of most college students. Mental illnesses, such as depression,
  that commonly emerge during adolescence and young adulthood, coupled with restricted impulse
  control and the stressors that many college students experience, increases the risk of suicidal behavior
  among college students. Research demonstrates that access to firearms substantially increases suicide
  risks, especially among adolescents and young adults, as firearms are the most common method of
  lethal self-harm.

           Proposals to allow guns on college campuses must consider the fact that serious assaults and
  suicide attempts – which are more likely to be lethal when firearms are present – are far more common
  than are the rampage shooting incidents that the policies are purported to prevent. Inserting more
  firearms into those assaults and suicide attempts by allowing more people to have firearms on
  campuses is likely to lead to more deaths and serious injuries. A recent study identified 85 incidents of
  shootings or undesirable discharges of firearms on college campuses in the U.S. from January 2013
  through June 2016. Only two of these 85 incidents (2.4%) involved a shooter on a rampage. The most
  common incidents were interpersonal disputes that escalated into gun violence (45%), premeditated
  acts of violence against an individual (12%), suicides or murder/suicides (12%), and unintentional
  shootings or discharges (9%). Campus police much more commonly respond to a variety of violent and
  non-violent incidents than to rampage shootings. If those campus officers must assume that any given
  student is armed, this may compromise their ability to effectively respond to, and de-escalate, these
  incidents.

          In summary, available data indicate that policies that allow individuals to bring firearms onto
  college campuses are unlikely to lead to fewer mass shootings or fewer casualties from those shootings.
  Mass shootings are a growing concern, but are still very rare events. Increasing gun availability in
  campus environments could make far more common acts of aggression, recklessness, or self-harm more
  deadly and, thus, have a deleterious impact on the safety of students, faculty, and staff.




                                                      3

                                                    Ex. 5
                                                  Page 119
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4897 Page 127 of 193



                                             Aims of this Report
           The purpose of this report is to review relevant research and implications associated with
  policies that allow the carrying of firearms on college and university campuses. During the past 30
  years, a growing number of states have passed laws that make it easier for civilians to legally carry
  loaded firearms in public places. However, even as more states adopted so-called right-to-carry (RTC)
  laws, these laws generally set aside certain places such as bars, courthouses, schools, and college
  campuses where gun carrying is prohibited or that allowed businesses or institutions to declare that
  civilians are not allowed to bring firearms onto their premises. Deregulation of civilian gun carrying has
  accelerated in recent years in many states including new laws that allow or require state colleges and
  universities to allow those who can legally carry firearms in public to bring guns onto college campuses.

           Policies that allow civilians who are not explicitly prohibited from carrying firearms in public to
  carry concealed loaded firearms onto college campuses are based, in part, on beliefs that such policies
  with enhance campus safety including reducing risks of mass shootings. Because there have been no
  formal evaluations of policies to allow guns on college campuses – many of these policies are relatively
  new – we sought to summarize research relevant to civilian use of guns, the impact of RTC laws on
  violent crime and mass shootings, and common patterns in public mass shootings to determine how
  well available research aligns with the assumptions underlying policies to allow civilians to bring guns
  onto college and university campuses. We also sought to summarize research that is relevant to the
  potential increased firearm access among college students and the college campus environment.



                          Relevant Law Governing Guns on College Campuses
           In the United States, laws regulating the purchase, possession, and carrying of firearms --
  including on college or university campuses -- may originate at the federal, state, or local levels. Federal
  law is primarily codified as part of the Gun Control Act of 1968 and its amendments.1 The Gun Control
  Act specifically includes language stating that Congress does not intend the Act to preclude state gun
  laws unless there is a "direct and positive conflict" between federal and state law. As a result, federal
  law acts as a "floor" -- imposing minimum standards applicable everywhere -- rather than as a ceiling for
  U.S. gun laws.2
           One federal law, the Gun Free School Zones Act, forbids the carrying of firearms in school zones
  -- subject to certain exceptions.3 A "school," however, is defined as one "which provides elementary or
  secondary education, as determined under state law."4 As a result, colleges and universities are not
  covered by this federal law.
          Most U.S. law regulating the carrying of firearms originates at the state level. Every U.S. state
  permits the carrying of weapons, either concealed or open, under some circumstances. These laws
  establish the terms under which a lawful gun owner may obtain a carry permit as well as the places and
  circumstances in which the gun may be carried. For example, these laws may allow or forbid carrying of
  firearms in places that serve alcohol, churches, or college and university campuses. (See the section of
  this report devoted to concealed carrying permit research for more information about these laws).
           Localities within a state may sometimes also enact their own gun laws. However, since the late
  1980s, many states have enacted firearm preemption laws forbidding localities from enacting some or
  all types of gun laws. Today, more than 40 states forbid localities from enacting most types of gun laws.

                                                        4

                                                     Ex. 5
                                                   Page 120
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4898 Page 128 of 193



  In fact, just five states generally allow local regulation of guns: Connecticut, Hawaii, Massachusetts,
  Illinois, and New York.5 Even in these states which lack express preemption of local firearm laws, some
  local laws may nevertheless be deemed subject to implied preemption if a court determines that
  existing state law evidences an intent by the legislature to occupy the field of regulation or if the local
  law would otherwise conflict with state law. Therefore, local law plays little role in regulating carrying of
  firearms on college or university campuses.
          According to the National Conference of State Legislatures, eighteen states currently ban
  carrying a concealed weapon on campus. In twenty-four states, individual institutions have the power
  to allow or forbid firearm carrying on campus. In the remaining eight states, firearms must generally be
  allowed on campus. In addition, during the 2015-2016 state legislative sessions, similar laws were
  considered in other states. None have yet been enacted. 6
           College and university firearm restrictions have been the subject of several recent lawsuits
  brought by individuals or groups seeking the ability to carry guns on campus. The results of the lawsuits
  have been mixed, often based on the specific language of state law. In Regents of the University of
  Colorado v. Students for Concealed Carry on Campus, a student group brought a complaint in 2008
  alleging that a University of Colorado policy forbidding the possession of firearms on campus violated a
  Colorado state law, the Concealed Carry Act (CCA) enacted in 2003.7 The CCA preempts localities from
  enacting their own laws regarding concealed carrying of handguns and allows concealed permit holders
  to carry their handgun anywhere not specifically excluded by the law. Public elementary, middle, and
  high schools are excluded but universities are not. In Regents, the Colorado Supreme Court concluded
  that the 2003 state law "divested the Board of Regents of its authority to regulate concealed handgun
  possession on campus."8
           Similarly, in 2011 in Oregon Firearms Educational Foundation v. Board of Education and Oregon
  University System, the Oregon Court of Appeals concluded that an administrative rule promulgated by
  the State Board of Higher Education forbidding the possession of firearms on campus was preempted by
  a prior Oregon state law.9 The Oregon preemption law states, in part, that "the authority to regulate in
  any manner whatsoever the sale, acquisition, transfer, ownership, possession, storage, or use of
  firearms ... is vested solely in the Legislative Assembly." Because the carrying rule promulgated by the
  Board of Education had the force of administrative law, it was preempted by this language.
          In 2006, the Supreme Court of Utah also struck down a University of Utah policy prohibiting
  students, faculty, and staff from carrying guns on campus. In University of Utah v. Shurtleff, the Court
  held that Utah's firearm preemption statute -- which specifically applied to "state institutions of higher
  education" -- was constitutional within the meaning of the Utah state constitution and prevented the
  University from enforcing its policy.10
          By contrast, in at least two cases, courts have upheld a college or university's ability to ban the
  carrying or possession of firearms on campus. In Florida Carry, Inc. v. University of Florida, the plaintiffs
  argued that a Florida law permitting the possession of firearms in a person's home or business should
  supersede a different Florida law prohibiting firearms on school property (including colleges and
  universities). The plaintiffs argued that university dormitories were essentially the students' homes.
  The Court concluded that the law forbidding guns on university property should prevail despite a state
  preemption law.11 In a related Florida case, however, a court concluded that a state university could not
  forbid the possession of a firearm in a vehicle parked on school property, as long as the gun was
  securely encased in the vehicle.12 Finally, in Digiacinto v. The Rector and Visitors of George Mason
  University, a non-student but frequent visitor to the George Mason University campus challenged a


                                                        5

                                                     Ex. 5
                                                   Page 121
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4899 Page 129 of 193



  University rule forbidding firearms in campus buildings or at campus events. The Virginia Supreme
  Court concluded that the University policy violated neither state law nor the federal constitution.13
           As these cases demonstrate, the outcomes are very fact and state law dependent. In addition,
  the case law may or may not address whether the campus or university policies violate the Second
  Amendment to the U.S. Constitution. In 2008, the U.S. Supreme Court, in District of Columbia v.
  Heller,14 concluded that a Washington, D.C. law essentially banning the possession of handguns by
  civilians in their homes violated the Second Amendment.15 However, the Supreme Court has yet to
  determine whether this right extends to carrying firearms in public.16


  Table 1: Status of State Campus Carry Laws as of May 2016
   STATE                BANS CONCEALED               ALLOWS CONCEALED                DECISION LEFT TO
                        CARRY ON CAMPUS              CARRY ON CAMPUS                 INSTITUTION
   Alabama                                                                                    √
   Alaska                                                                                     √
   Arizona                                                                                    √
   Arkansas                                                                                  √*
   California                        √
   Colorado                                                        √
   Connecticut                                                                                  √
   Delaware                                                                                     √
   Florida                           √
   Georgia                           √
   Hawaii                                                                                       √
   Idaho                                                           √
   Illinois                          √
   Indiana                                                                                      √
   Iowa                                                                                         √
   Kansas                                                        √****
   Kentucky                                                                                     √
   Louisiana                         √
   Maine                                                                                        √
   Maryland                                                                                     √
   Massachusetts                     √
   Michigan                          √
   Minnesota                                                                                    √
   Mississippi                                                     √
   Missouri                          √
   Montana                                                                                      √
   Nebraska                          √
   Nevada                            √
   New Hampshire                                                                                √
   New Jersey                        √
   New Mexico                        √


                                                      6

                                                    Ex. 5
                                                  Page 122
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4900 Page 130 of 193



   STATE                    BANS CONCEALED                 ALLOWS CONCEALED            DECISION LEFT TO
                           CARRY ON CAMPUS                 CARRY ON CAMPUS               INSTITUTION
   New York                        √
   North Carolina                  √
   North Dakota                                                                                 √
   Ohio                              √
   Oklahoma                                                                                     √
   Oregon                                                           √
   Pennsylvania                                                                                 √
   Rhode Island                                                                                 √
   South Carolina                    √
   South Dakota                                                                                 √
   Tennessee                        √*
   Texas                                                          √**
   Utah                                                            √
   Vermont                                                                                      √
   Virginia                                                                                     √
   Washington                                                                                   √
   West Virginia                                                                                √
   Wisconsin                                                      √***
   Wyoming                           √

  Adapted from information provided by National Conference of State Legislatures, Guns on Campus:
  Overview. Available at: http://www.ncsl.org/research/education/guns-on-campus-overview.aspx.
  * Certain faculty members may carry weapons on campus but not students or the public.
  ** Effective August 2016. Private institutions may still choose to ban concealed carry.
  *** May prohibit weapons in specific buildings if appropriate signs are posted at every entrance.
  ****Law takes effect in July 2017. Institutions may prohibit carrying in a campus building if all entrances
  have adequate security measures

   Legal Context and the Potential for Armed Citizens to Reduce Casualties from Mass Shootings
           John Lott, author of the book More Guns, Less Crime, popularized the notion that “gun free
  zones” invite mass shootings and contribute to the number of casualties from those events because
  there are no armed defenders to interrupt rampage shootings. Specifically, Lott purports that
  perpetrators of mass shootings intentionally seek out places where people are barred from carrying
  firearms in order to maximize casualties and minimize their risk of being shot. He claims that allowing
  civilians to legally carry loaded guns in public places increases the odds that an attempted rampage
  shooting will be interrupted and the number of casualties reduced; however, Lott’s claims are
  inconsistent with available evidence.17
          The most prominent justification in support of campus-carry policies relates to the potential for
  armed civilians to intervene to reduce the carnage of active shootings. According to the advocates of
  allowing civilians to carry firearms on college campuses, some individuals considering perpetrating a
  mass shooting will be deterred from attacking places where they stand a likelihood of being confronted
  by private citizens carrying firearms. In instances when deterrence fails and attacks are initiated,
  campus-carry advocates claim that armed students and staff will be able to intervene and halt gun
  rampages and thereby minimize the number of victims killed or wounded in the attack.18

                                                       7

                                                    Ex. 5
                                                  Page 123
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4901 Page 131 of 193



          Below, we assess the evidence of the three underlying arguments for the campus-carry
  movement relevant to mass shootings. First, the occurrence and lethality of mass shootings is drastically
  reduced in so-called Right-to-Carry (RTC) jurisdictions. i Second, mass shootings occur almost exclusively
  in “gun-free zones,” where civilians are prohibited from carrying loaded firearms on their person. Third,
  when shooting rampages do occur, the active shooters are often stopped by armed civilians who
  confront the perpetrators.
          As campus-carry is a relatively new phenomenon, there is little evidence that confirms or
  refutes the thesis specifically in the context of college campuses. However, there are several studies that
  assess the three underlying propositions that form the foundation of the campus-carry thesis. Examining
  each tenet individually offers valuable insights.




      Right-to-Carry Firearm Laws Do Not Reduce Mass Shootings or Casualties from Such Shootings


           Advocates for allowing civilians to bring guns onto college campuses and to deregulate carrying
  of guns in public places in general commonly cite research and statements by John Lott, an economist
  widely known for his claims that deregulating gun possession reaps significant reductions in violent
  crime.17,19 Lott supports his claims with data and analytic methods that others have consistently found
  to have important flaws. In the 2nd edition of More Guns, Less Crime, Lott reported to have assembled a
  dataset of all mass shootings in the United States from 1977 to 1997. He found that the adoption of RTC
  laws was associated with a 67% reduction in mass shootings, completely eliminating mass shootings
  within five years of enactment. He also claimed RTC laws led to a 75% reduction in deaths from such
  shootings and an 81% reduction in persons injured in these shootings. However, an independent team
  of researchers tried to reproduce Lott’s findings on RTC laws and mass shootings, and found no
  association between such laws and such shootings.20
           Lott’s claims pertaining to mass shootings and RTC laws are also inconsistent with evidence
  about mass shootings assembled in Louis Klarevas’s forthcoming book on the topic.21 Klarevas collected
  data on 111 high-fatality mass shootings (6 or more people murdered with a gun) from 1966 through
  2015. He found that in the 41 states that currently have RTC laws or no regulation of concealed carrying
  of firearms for legal gun owners, the average death toll in high-fatality mass shootings increased
  following the implementation of a RTC law from a mean of 7.5 before to 8.4 after the law. Moreover,
  this pattern of over eight fatalities per incident, on average, held well after five years, contradicting
  Lott’s assertion that mass shootings stop occurring within five years of the enactment of RTC laws.
  When Klarevas expanded his data set to include all 50 states and the District of Columbia, the average
  death toll in gun massacres was slightly higher in states and years where RTC laws were in place (8.4)
  than in states and years where there were no RTC laws in place (8.0).




  i
   Right-to-Carry (RTC) laws are those that remove discretion from law enforcement in issuing licenses to carry
  concealed firearms, provided that applicants are legally permitted to possess guns in their homes and meet any
  additional conditions, such as safety training. Laws of this type are also referred to as “Shall Issue” laws because
  law enforcement discretion is removed from the decision to issue the permits.

                                                             8

                                                          Ex. 5
                                                        Page 124
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4902 Page 132 of 193




                   There is No Evidence that “Gun-Free Zones” Facilitate Mass Shootings


           When John Lott’s book was reissued in its 3rd edition in 2010, he introduced a new concept that
  characterized places “where private citizens are not allowed to carry guns”: gun-free zones. He
  maintained that in locations where someone is bound to be armed, rampage gunmen will be thwarted.
  Further, he claimed that mass shooters—knowing they will face far less resistance in places where their
  potential victims are unarmed—consciously target gun-free zones. Unfortunately, the concept of a gun-
  free zone has never been properly defined. Initially, Lott described gun-free zones as locales “where
  private citizens are not allowed to carry guns.” Subsequently, Lott began embracing a looser
  conceptualization that deemed entire cities and counties to be gun-free zones, if they were extremely
  restrictive in issuing concealed-carry permits.22
           Another problem with the term “gun-free zone” relates to how proponents of unrestricted gun
  carrying define areas as gun free when there are law enforcement officers and armed security guards on
  the premises, though civilians are prohibited from carrying their personal firearms on site. Lott
  characterized military installations like Fort Hood and the Washington Navy Yard, which have been
  attacked by rampage gunmen, as gun free despite the presence of significant armed security personnel.
  The implication of this notion of “gun free” is that rampage shooters are only deterred by armed
  civilians, not by armed guards and law enforcement. But a bullet fired from a police officer’s firearm has
  similar stopping power to a bullet from a civilian’s firearm, and it is probably more likely to hit its
  intended target since security and law enforcement personnel are likely to be better trained and
  prepared to respond to a rampage shooting than is the average civilian gun carrier.
           Sharpening definitions can alleviate the ambiguities and inconsistencies surrounding gun-free
  zones and their relationship to mass shootings. In Klarevas’s study of rampage shootings, he argues that
  it makes more sense to distinguish between truly gun-free zones – places where there are never armed
  personnel stationed on the property and private citizens are prohibited from being armed with personal
  firearms by law or appropriate notice – and “gun-restricting zones” – places where private citizens are
  barred from carrying personal firearms by law or appropriate notice, yet armed security is routinely
  present. Most military bases and college campuses are gun restricting, as they typically have armed
  guards and/or armed police on regular patrol, but prohibit civilians from bearing arms. To round out the
  possibilities, Klarevas identified “gun-allowing zones” as places where private civilians are not legally
  prohibited from carrying personal firearms.21
           A review conducted by Klarevas of the 111 high-fatality mass shootings (six or more victims
  murdered) that occurred in the U.S. since 1966 found that only eighteen have taken place, in whole or in
  part, in a gun-free zone or gun-restricting zone. (Three of these eighteen incidents occurred, in part, in
  gun-allowing zones.) Of these eighteen high-fatality mass shootings in gun-free or gun-restricting zones,
  thirteen took place in bona fide gun-free zones. The remaining five incidents occurred in gun-restricting
  zones. Contrary to what Lott argues, 84% of all gun massacres occurred in whole or in part where there
  is no evidence that civilian guns were prohibited, and nearly 90% occurred in whole or in part in
  locations where civilian guns were allowed or there was armed security or law enforcement. These 111
  incidents did not include the mass shooting of police officers in Dallas on July 7 that obviously occurred
  in a gun-allowing zone where there were numerous Dallas police officers, campus police, and civilians




                                                      9

                                                    Ex. 5
                                                  Page 125
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4903 Page 133 of 193



  openly carrying firearms. Among the wounded were two El Centro College police officers. These data do
  not suggest that gun-allowing zones deter gun massacres. ii
           There is also little evidence that perpetrators of mass shootings intentionally seek out their
  targets based on whether or not civilians are prohibited from having guns. Most targets of mass
  shootings are directed at a specific person, group, or institution with whom the perpetrator has a
  grievance.21 Everytown for Gun Safety analyzed data on mass shootings using a slightly less conservative
  definition than that employed by Klarevas – four persons killed with a firearm, not including the shooter
  – for the period 2009-2015 and found that the majority (57%) of the incidents involved a shooter’s
  current or former intimate partner or family member. Seventy-one percent of the incidents occurred in
  a private dwelling and only 13% occurred in a public location that could qualify as a gun free or gun
  restricting zone.23


       Effective Neutralization of Active Shooters Requires Skills and Experience that Most Civilians Lack


           There is an unsupported assumption of campus carry advocates that armed students or staff on
  campus will shoot accurately enough to stop the shooter in an active shooting incident without
  wounding or killing innocent victims. Shooting accurately and making appropriate judgments about
  when and how to shoot in chaotic, high-stress situations requires a high level of familiarity with tactics
  and the ability to manage stress under intense pressure. Shooting accuracy in such situations is
  influenced by distance, the opponent shooter’s actions, lighting, use of cover, type of gun, and more.24
  Ability to shoot accurately are also affected by heart rate, breathing, fatigue, and mental stress.25

            Effective and responsible use of a firearm under the conditions of an active shooting requires
  significant training. Yet most RTC laws require only that carry permit holders have weapon familiarity,
  perform basic range shooting and, in some cases, minimal crisis-shooting training to qualify to legally
  carry a gun. Of course, there are no training or performance requirements in states that do not require
  civilians to obtain a permit to carry concealed firearms. There is well-documented research citing the
  inaccuracy of police officers who use firearms in crisis encounters, although they receive extensive
  training and readiness preparation. 26 There is no reason to believe that college students, faculty and
  civilian staff will shoot accurately in active shooter situations when they have only passed minimal
  training requirements for a permit to carry. Generally, college and university students function at a high
  rate of mental and emotional stress, with over 50% reporting that they feel so depressed that it is
  difficult for them to function.27




  ii
   In addition to the July 7, 2016, mass shooting in Dallas, since January 1, 2015, there have been at least four mass
  public shootings (as defined by Lott) that occurred in gun-allowing zones: Christopher Harper-Mercer’s shooting
  spree that claimed nine lives at Umpqua Community College in Roseburg, Oregon; William Hudson’s rampage that
  claimed six lives at the Tennessee Colony campsite near Palestine, Texas; Syed Rizwan Farook and Tashfeen Malik’s
  attack that claimed fourteen lives at a holiday party being held at the Inland Regional Center in San Bernardino,
  California; and Jason Dalton’s murder spree that left six dead in Kalamazoo, Michigan. At two of the four locations
  (Umpqua and Inland)—and possibly at the other two locations—there were armed civilians present at the time of
  the shootings.

                                                          10

                                                        Ex. 5
                                                      Page 126
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4904 Page 134 of 193




     Legally Armed Citizens Very Rarely Successfully Intervene to Prevent or Interrupt Mass Shootings


           One rationale for allowing guns on campus is that by increasing the number of armed civilians,
  you increase the ability of someone to effectively intervene with a gun to stop someone engaging in or
  attempting a mass shooting. Opponents of gun-free zones do not just argue that civilians carrying
  firearms can prevent mass shootings from occurring in the first place. They also maintain that, should
  deterrence fail, armed people will help reduce the bloodshed by neutralizing perpetrators before they
  can complete their rampages. In theory, this too sounds logical. Again, Lott is the source of this thesis. In
  particular, his central contribution to this debate is his effort to assemble an anecdotal compilation of
  thirty-one shootings since 1990 that involved armed civilians intervening and halting rampage gunmen
  from completing their objective of killing as many people as possible. Others have seized on his
  initiative, and the list of incidents now numbers 39.19
           But there is one substantial problem with this list. When Klarevas scrutinized the specific
  instances where armed civilians purportedly intervened to end a mass shooting in progress, he found
  that, in reality, rarely did private citizens with personal guns stop rampages. Of the 39 incidents, the
  majority—22 incidents—did not involve mass-shooting scenarios. Instead, they were knife attacks, gun-
  brandishing episodes where the weapon was never fired, armed robberies where the criminals never
  tried to execute the customers present, and shootings that did not involve enough targeted victims to
  constitute a mass shooting. Seventeen of the 39 were actual mass-shooting situations. Out of this
  subset, the armed intervenor in six of these incidents was a law enforcement officer or armed security
  guard (not a private citizen). In two cases, armed civilians drew their weapons and helped detain the
  perpetrators, but only after the shootings had concluded. (Neither defender in these two incidents
  actually used his weapon to end the rampage.) In five shootings, the attempted defensive gun uses
  failed to stop the attacks, with the armed intervenors shot in three of these instances.28, 18, 29 Over a 26-
  year period, only four incidents that were actual rampage shootings in progress were terminated by the
  actions of an armed civilian.
            An FBI study that examined 160 active shootings in the United States during 2000-2013 also
  provides reason to be suspect of claims that civilian defensive gun uses figure prominently in
  terminating ongoing gun rampages. FBI researchers found only one incident that involved an armed
  civilian intervening to end an attack in progress. The civilian in that incident (which is also one of the
  interventions cited by Klarevas) involved a U.S. Marine with a concealed-firearms license shooting a man
  attacking patrons in a Nevada bar. In another four incidents, the attacks were brought to an end when
  armed security guards shot the perpetrators. By contrast, the FBI found that 21 of the 160 active
  shooting incidents were interrupted when unarmed civilians confronted and restrained the gunmen. The
  FBI’s data suggest that unarmed civilians are more than twenty times likely to successfully end an active
  shooting than are armed civilians.30
           Of course, some incidents could potentially have led to mass shootings had an armed civilian not
  intervened quickly to prevent more casualties. Klarevas’s review of civilian-interrupted mass shootings
  would miss some instances of this sort. However, allowing more civilians to carry firearms into more
  public places could also facilitate more mass shootings. The Violence Policy Center has tracked incidents
  in which a concealed carry weapon (CCW) permit holder was alleged to have committed various crimes
  of violence and unintentional shootings. They identified 29 CCW holders who perpetrated non-defensive
  shootings that involved three or more deaths not including the shooter during the period 2007-2015.31

                                                       11

                                                     Ex. 5
                                                   Page 127
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4905 Page 135 of 193



                                     Defensive and Hostile Gun Use by Civilians
           Debates surrounding policies about guns on college campuses hinge on differing views about
  civilian use of firearms including the likelihood that a person can successfully use a firearm to ward off a
  criminal assailant in comparison to the likelihood that a person carrying a gun might be prompted to use
  his or her gun in hostile or even criminal ways. Unfortunately, there are no surveillance systems
  designed to identify and verify acts of self-defense with guns. The best available data on the
  phenomena come from the National Crime Victimization Survey (NCVS) which interviews a nationally
  representative sample (after weighting) of approximately 90,000 households and over 158,000
  individuals age 12 years and older. Households remain in the NCVS sample for three years and eligible
  individuals are interviewed every six months about their experiences in which they were a victim of
  crime, any actions that they took in response to the attempted or actual crime, and outcomes such as
  whether or not they were injured in the crime. Response rates for households and individuals within
  those households are typically around 85%, an exceptional rate for survey research.
           David Hemenway and Sara Solnick recently published a study based on data from the NCVS for
  the five-year period 2007-2011 to examine the use of guns by crime victims and estimate the effects of
  victims using a gun in response to a crime versus others actions commonly taken by crime victims.32
  During the study period, there were 62 cases in which a NCVS respondent reported being a victim of a
  violent crime iii and used a gun in self-defense and an additional 65 who used a gun in property crimes or
  situations involving only verbal threat to the victim. These 62 incidents represented 0.9% of all violent
  crimes reported (6,663) and accounted for 8.1 incidents per 100,000 population per year or a total of
  102,478 self-defense gun uses (SDGUs) against violent crimes annually. In less than one fifth of the
  incidents of reported SDGU, the offender was also armed with a gun. Seventy-three percent of SDGUs
  reported by men and 48% of SDGUs reported by women occurred away from their homes. None of the
  SDGUs over the five-year period involved sexual assaults.




                  Victim Gun Use in Response to Criminal Acts Do Not Affect Victims’ Risk of Injury


           In this study, Hemenway and Solnick also examined victims’ risk of being injured after taking any
  of thirteen specific actions volunteered by NCVS respondents when asked what they did or tried to do
  about the incident while it was going on. Four percent of those who reported a SDGU reported being
  injured after attempting to protect themselves with a gun; a virtually identical odds of injury among all
  victims who took any act of self-protection. After controlling for a host of contextual factors, self-
  defensive gun use did not significantly affect victims’ risk of being injured in the criminal act. Most
  victims who are injured in crimes are injured before they can take any protective action. Prior studies
  suggesting SDGU reduces victims’ injury risk used NCVS data that did not distinguish victim injuries that
  occurred before versus after protective actions such as SDGU took place and, thus, could not ascertain
  causal connections between SDGU and injury risks.33,34
         The NCVS does not ask respondents whether they used a gun in a hostile or unlawful manner.
  Drawing upon NCVS victimization data for the five years studied by Hemenway and Solnick (2007-2011)

  iii
        Violent crimes examined include physical assaults, both sexual and non-sexual, and robberies.


                                                              12

                                                            Ex. 5
                                                          Page 128
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4906 Page 136 of 193



  and including firearm homicides for those years, there were 3.6 victimizations involving firearms for
  every self-reported SDGU in response to a violent crime. iv It is unknown what percentage of the criminal
  uses of guns nationally were committed by individuals who owned guns legally. However, data from a
  nationally representative survey of state prison inmates and determined that of those who were
  incarcerated for committing a violent crime with a firearm in the thirteen states with the lowest legal
  standards, 60 percent legally possessed the firearms when they committed the crime.35
           The true incidence of SDGU may be significantly lower than indicated by the NCVS because the
  data are based on self-reports and determining who is the aggressor and who is the victim in
  interpersonal altercations can be highly subjective. Hemenway and colleagues fielded two surveys of a
  nationally representative sample of gun owners to ascertain gun owners’ reports of both defensive uses
  of guns and hostile uses of guns against respondents. Respondents were asked to describe these
  incidents in some detail and five criminal court judges were asked to review the narratives and assess
  the probably legality of self-reported use of guns.36 In the majority of the self-reported SDGUs, most
  criminal court judges considered the actions taken by the respondent with their guns to be “probably
  illegal” due to inadequate justification for using deadly force. The judges’ were told to assume that the
  respondent had a valid permit to own and carry the gun, and that the respondent had described the
  event honestly.
           An alternative source of data on SDGU to the NCVS is a national phone survey of 4,977 gun
  owners directed by criminologist Gary Kleck in the early 1990s. In this survey, 56 (1.1%) respondents
  reported having used defensively used a gun within the past 12 months in situations in which they
  report being the would-be victim of a crime. Kleck used these data to make a projection that 2.5 million
  times per year a U.S. citizen used a firearm defensively in situations when someone was committing or
  attempting to commit a crime – about 22 times higher than the estimate from the NCVS.37 The
  projections from Kleck’s survey are discordant with data from other sources relevant to crime and
  violence, calling into question the validity of the data. For example, Kleck’s survey data extrapolate to
  over 200,000 assailants shot by civilians defending themselves against crime each year. During the early
  1990s when the survey was conducted there were approximately 300 deaths per year that were
  recorded as justifiable homicides committed by civilians using firearms.38 There is no direct measure of
  criminals suffering nonfatal wounds as a result of being shot by civilians defending themselves, but the
  CDC’s surveillance systems for tracking all deaths and a nationally representative sample of nonfatal
  injuries treated in hospitals indicates that there are roughly four to five persons suffering nonfatal
  gunshot wounds in assaults or incidents of undetermined intent for every fatal gunshot wound with the
  same external cause. That would suggest that about no more than 1,800 persons shot by civilians
  defending themselves against criminal attacks for the period that Kleck’s survey projects 200,000 – a
  wounding rate more than 100 times higher than indicated in hospital surveillance systems.


          The Impact of Laws Expanding Civilians Ability to Carry Firearms in Public Places
         In 2005 the National Research Council reviewed the then-current information with data through
  2000 concerning the impact of state laws allowing citizens to carry concealed weapons.39 Noting that the
  estimated effects of so-called right to carry (RTC) laws were highly sensitive to the particular choice of


  iv
   The NCVS reported a total of 1,784,547 incidents in which respondents reported crime victimization by assailants
  wielding firearms and the CDC’s vital records indicate a total of 58,450 homicides with firearms for an average of
  368,599 victimizations per year over the five-year period.


                                                         13

                                                        Ex. 5
                                                      Page 129
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4907 Page 137 of 193



  explanatory variables, the report concluded that the evidence was too uncertain to determine the
  impact of RTC laws on crime.
           A major obstacle to generating a valid estimate of this impact was that most of the studies
  looking at this question included data for the period from 1985 through the early 1990s when violent
  crime rose sharply in certain areas, such as California, New York, and the District of Columbia, owing
  principally to the introduction of crack cocaine. Since all three of those jurisdictions and a number of
  other states with the worst crack problems (e.g., Maryland, New Jersey) also did not adopt RTC laws,
  any panel data analysis that did not control for the criminogenic influence of crack would necessarily
  generate a biased estimate of the impact of RTC laws that would make them appear to be either less
  harmful or more beneficial than they actually were in influencing crime. This was a major problem for
  the original study of RTC laws by John Lott and David Mustard and subsequent analyses by Lott.17,19,40
  But this problem plagues every panel data analysis of RTC laws, except for those that started after the
  impact of crack had been full dissipated in the very late 1990s or early 2000s. v

          A quick but admittedly crude way to address this problem is to present a difference-in-
  differences comparison between the 36 states that adopted RTC laws over the period 1977-2012 and
  the ten states that did not adopt these laws. By comparing the change in crime from a period before
  crack emerged to a year well after its impact had dissipated, one can eliminate the impact of crack on
  crime (although of course this simple comparison does not control for other influences on crime that
  differed over this period for the two sets of states). Figure 1 shows that the ten non-RTC states enjoyed
  a 38.1% drop in their violent crime rate from 1977 to 2012, while the 36 adopting states had almost no
  change in violent crime over this period (a decline of 2% over a 35-year period).

           This simple evidence is suggestive that RTC laws tend to exacerbate violent crime (controlling for
  the influence of crack but not for other explanatory variables). Obviously, this chart would overstate the
  harm of RTC laws if, say, the non-adopting states had increased their per capita rates of incarceration or
  police personnel more than the adopting states, thereby suppressing violent crime through those
  mechanisms (which could then potentially explain the relatively better experience with violent crime
  over the 1977-2012 period in the non-adopting states). In fact, the opposite is true. The adopting states
  had considerably larger percentage increases relative to the non-adopting states over this time period in
  their rates of incarceration (262% vs. 221%) and police staffing (61% vs. 26%). The relatively better
  crime performance of non-RTC-adopting states in the raw comparison of in the figure below could be
  even greater if one were to control for the influence on violent crime of police and incarceration.

           Of course, many factors in addition to police, incarceration, and crack influence crime and the
  challenge for researchers who seek to find the impact of a single factor such as RTC laws is to account
  for those factors that may also be correlated with RTC adoption in an appropriately specified statistical
  model. A number of panel data analyses conducted since the publication of the NRC report have tried
  to control for a host of explanatory variables. These models, however, have not adequately controlled
  for the criminogenic influence of crack (thereby making RTC laws look better) as well as other factors
  that are likely to bias the estimated effects of RTC laws.




  v
      See the discussion of Zimmerman (2015) below.

                                                        14

                                                        Ex. 5
                                                      Page 130
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4908 Page 138 of 193




                                                700   Changes in violent crime rates in states with and without Right-to-Carry (RTC) laws
                                                                                      from 1977 to 2012.

                                                600                             -38.1%
    Violent Crimes Rate per 100,000 Residents




                                                500

                                                                                                                              -
                                                400       Rate =
                                                           663
                                                         10 States                                                                               1977
                                                300        71.9                                                                                  2012
                                                                              Rate =                            Rate =
                                                                                                                 389               Rate =
                                                200                            411
                                                                                                               36 States            381
                                                                               10
                                                                                                                135.8             36 States
                                                100


                                                 0
                                                      Never adopted RTC laws or adopted RTC laws        States that adopted RTC laws 1977-2012
                                                                      after 2012




                    The Most Recent Rigorous Research Studies Find RTC Laws Linked to Increased Violence


          Donohue, Aneja, and Webber attempted to address these deficiencies with state panel data
  analyses that extended the NRC data by twelve years, during which time eleven additional states
  adopted RTC laws, to 1979-2012. Two models were used to explore the relationship between RTC laws
  and crime. Model 1 estimated shifts in the level of crime after RTC adoption and model 2 estimated RTC
  laws’ association with changes in crime trends or slopes. Both models indicated that violent and
  property crime both increased in response to the adoption of RTC laws. Specifically, violent crime was
  12.3% higher after adoption of RTC laws and violent crime increases about 1.1% more for each year RTC
  laws are in effect.

           New and sophisticated techniques are being employed to assist researchers in finding the best
  set of control states that have violent crime patterns most similar to the states adopting new laws.
  Research by Durlauf, Navarro, and Rivers attempts to sort out the different specification choices
  between Aneja, Donohue, and Zhang, and Lott and Mustard, using a Bayesian model averaging
  approach.41 Applying this technique to analyze the impact of RTC laws using county data from 1979-
  2000, the authors find that in their preferred spline (trend) model, RTC laws elevate violent crime rates
  by 6.5% in the three years after RTC adoption, with the effects growing over time. A recent report from
  the Brennan Center based on state-level data for 1979-2012 indicates that violent crime increased, on
  average, 10% following RTC law adoption. 42 Zimmerman (2015) examined the impact of various crime
  prevention measures on crime using a state panel data set from 1999-2010. The findings from this study
  revealed statistically significant increases in murder, robbery and assault associated with RTC law
  adoption. Estimating so-called synthetic controls for states that adopt new policies is a relatively new
  technique to evaluate the impact of state policy changes on violent crime and other outcomes. This

                                                                                                   15

                                                                                               Ex. 5
                                                                                             Page 131
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4909 Page 139 of 193



  approach addresses some of the challenges posed by regression analyses with panel data from 50 very
  disparate states. Webber, Donohue, and Aneja used this approach and found evidence that RTC laws
  increase violent crime by 12% to 18% over the ten years after adoption. These results are broadly
  consistent with the bulk of the panel data estimates cited above and are inconsistent with the outlier
  results generated using the Lott’s model specifications. One difference between the two analytic
  approaches is that the panel data estimates typically found that RTC laws were associated with increases
  in both violent and property crime, while the synthetic controls estimates only found evidence that RTC
  laws increase violent crime.

           Some final comments should be made about the likely mechanisms between adoption of RTC
  laws and increased crime, which the statistical studies do not directly address. First, the supporters of
  RTC laws frequently cite evidence that permit holders, as a group, are arrested for violent crimes at
  relatively low rates. 43 But the important policy question is whether having a CCW (and carrying a gun on
  one’s person or in one’s vehicle) affects CCW holders’ risk of committing acts of violence and whether
  having more people carrying firearms will increase or decrease the incidents of violent crime and the
  lethality of those incidents. Ready access to a loaded firearm is likely to have a greater impact on risk of
  committing serious acts of violence among individuals with a history of violence, recklessness, substance
  abuse, or those prone to impulsivity or angry outbursts. Passing a background check when the principal
  criteria for denial are a convictions for either a felony crime or misdemeanor domestic battery, having a
  current domestic violence restraining order, or having been adjudicated mentally incompetent or a
  serious threat to self or others due to mental illness is no guarantee that a person is not prone to
  violence and can be trusted to carry a loaded concealed firearm in public places.44,35 CCW holders do
  commit serious crimes with guns including murder and mass shootings.31

          Second, RTC laws can increase crime in many ways even if the permit holders are not
  committing it. The ability to carry a gun may embolden some permit holders to incite criminal
  responses to their provocative behavior, as some have alleged in the George Zimmerman case leading to
  the death of Trayvon Martin. Criminals may also be more likely to carry weapons in response to RTC
  adoption and more likely to be aggressive towards their victims if they fear armed opposition. Guns
  carried outside the home because of RTC laws are potentially more likely to be lost or stolen, especially
  when left in motor vehicles, which can expand criminals’ access to guns. Finally, the presence of more
  guns can complicate the job of police and simply take up more police time as they process applications
  and check for permit validity when they confront armed citizens. The recent July 2016 shooting by
  police of concealed carry permit holder Philando Castile in Minnesota underscores how the introduction
  of a gun by a law-abiding citizen can end in tragedy.



         Why the College Campus Environment is Ill-Suited for the Civilian Gun Possession
           The broader research literature on civilian gun use and policies that allow civilians to carry
  concealed firearms has not examined the experience or implications of policies that allow students,
  staff, faculty, or visitors to carry firearms onto college campuses. Relevant to this discussion is the
  frequency and nature of events where civilians might use firearms at their disposal, the capacity and
  proclivities of adolescents and young adults of typical college age to make prudent decisions about
  when or how to use firearms, the onset of severe mental illness during young adulthood, the frequency
  of binge drinking of alcoholic beverages among college students and the violence that stems from that
  drinking. In addition, suicidal ideation and behavior is common during late adolescence and early
  adulthood and increasing access to firearms through policies that allow guns onto college campuses

                                                      16

                                                     Ex. 5
                                                   Page 132
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4910 Page 140 of 193



  could increase risk of suicide among college students. Due to a variety of developmental, psychological,
  and sociological reasons, age-specific homicide offending rates increase dramatically during
  adolescence, peaking at age nineteen, and are highest during the age span of most college students (18-
  24 years). Suicide attempts that lead to hospital treatment or death also rise dramatically and peak
  during the years that most youth enter college.

          A recent study identified 85 incidents of shootings or undesirable discharges of firearms on
  college campuses in the U.S. from January 2013 through June 2016. Only two of these 85 incidents
  (2.4%) involved a shooter on a rampage. The most common incidents were interpersonal disputes that
  escalated into gun violence (45%), premeditated acts of violence against an individual (12%), suicides or
  murder/suicides (12%), and unintentional shootings or discharges (9%).45




                                   Rate of homicide offending by age of suspect, 2014.
                       14

                       12

                       10
    Rate Per 100,000




                        8

                        6

                        4

                        2

                        0
                            1 4 7 10 13 16 19 22 25 28 31 34 37 40 43 46 49 52 55 58 61 64 67 70 73 76 79 82 85
                                                                   Age
                                                                                                                  vi


  Homicide data obtained from the FBI’s, Uniform Crime Reporting Program, Supplemental Homicide Reports, 2014.
  Data on age-specific population estimates were obtained from the Centers for Disease Control and Prevention and
  generated by US Census Bureau. https://www.cdc.gov/nchs/about/major/dvs/popbridge/popbridge.htm




                                                                         17

                                                                     Ex. 5
                                                                   Page 133
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4911 Page 141 of 193




                             Rate of Fatal and Nonfatal Suicide Attempts by Age, 2014
                       600

                       500
    Rate Per 100,000




                       400

                       300

                       200

                       100

                        0
                              1 4 7 10 13 16 19 22 25 28 31 34 37 40 43 46 49 52 55 58 61 64 67 70 73 76 79 82 85
                                                                     Age


  Data obtained from the Centers for Disease Control and Prevention’s Web-based Injury Statistics Query and
  Reporting System (WISQARS), Fatal and Nonfatal Injury Reports, 2014. https://www.cdc.gov/injury/wisqars/

  Brain and Cognitive Development in Adolescence and Emerging Adulthood
           Adolescence and emerging adulthood is a time of tremendous change in the biological systems
  that support decision-making, emotional and behavioral regulation, and motivation. As has been widely
  documented in the lay press and in the scientific literature, the brain’s higher association areas (e.g.,
  prefrontal cortex or PFC), among other areas, continue to change well into the third decade of life. 46-48
  Areas of the PFC are part of the circuitry that supports self-control, including impulse control and
  inhibition, judgment, and long-range planning. 47,49 These skills are essential for safe firearm storage and
  use, and for appreciating and avoiding the circumstances in which firearm use is likely to lead to tragedy.

           Risky decision-making in adolescence/early adulthood is due, in part, to changes in both
  frontal/limbic balance in the developing brain and changes in the connections between the PFC and
  limbic subcortical structures that support emotional and behavioral regulation.49 While the PFC and
  other higher order association areas mature relatively late, limbic areas are dense with hormone
  receptors that are awakened during puberty. 50 Limbic areas play a key role in the circuitry that supports
  emotions, reward systems, and drives. When limbic influences predominate, drives toward sex
  aggression are heightened, and social relationships become particularly important. 51 Similarly,
  dopamine receptors proliferate in the striatum--part of the brain’s motivational circuitry--before they
  proliferate in the PFC, which may also help explain why adolescent behavior is biased toward motivation
  rather than inhibition. 49

           Compared with adults and younger children, adolescent decision-makers are particularly
  sensitive to social and emotional cues in the environment, and are more sensitive to stress, both
  psychologically and biophysiologically. 52-55 A number of studies demonstrate that adolescents’ self-
  control is vulnerable in the face of potential rewards (e.g., peer approval and acceptance). 56,57 Similarly,
  in laboratory studies, adolescents have been shown to demonstrate poorer emotional regulation in the
  context of threat than other age groups. For example, in a self-control task, Dreyfuss et al. found that
  compared to their older and younger peers, adolescents, particularly males, were more likely to react


                                                                           18

                                                                       Ex. 5
                                                                     Page 134
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4912 Page 142 of 193



  impulsively to threat cues (compared to neutral cues); a finding that was mediated by differences in
  limbic activation in brain areas that support emotion regulation. 58

           In summary, typical developmental processes in adolescence are associated with more risk-
  taking, and poorer self-control in the transition to adulthood. Guns may be called on in the very
  situations in which adolescents are most developmentally vulnerable: in the context of high
  emotional arousal, situations that require rapid, complex social information processing, those that
  involve reinforcing or establishing peer relationships (i.e., showing off), or in conditions of perceived
  threat.


  Onset of Mental Illness, Youth Suicide and Access to Firearms

            College students are vulnerable to a range of mental health issues. The stress associated with
  the life transitions inherent in college attendance – leaving home, exploring new social identities,
  developing new peer groups, managing challenging coursework and extracurricular activities – place
  students at risk of conditions like depression and anxiety.59 The majority of mental disorders have their
  onset by age 24.60 Studies have demonstrated high prevalence of clinical depression and anxiety among
  college students: one study found that 14% of undergraduate students and 11% of graduate students at
  a large public University with a demographic profile similar to the overall U.S. student population
  screened positive for depression, and 4% of undergraduates and 5% of graduates met criteria for
  anxiety.61,62 Despite the high burden of mental illness among college students, many go untreated.
  While mental illness treatment rates vary across campuses, one study of students on 26 campuses
  across the U.S. found that on average, only 36% of students who screened positive for mental illness had
  received treatment in the past year.63

            Of particular concern in the context of proposals to allow students to carry firearms on campus
  is the risk of suicide associated with mental illnesses, especially depression, among this group. In a
  national survey of undergraduates conducted in 2015 about events within the past 12 months, 8.9%
  reported “seriously considering attempting suicide” and 1.4% had attempted suicide.64 A study of
  students from 645 U.S. college campuses found increased rates of suicide among college students in
  2008-2009 compared to 2004-2005: the suicide rate increased from 6.5 to 7.7 per 100,000 students.65
  Importantly, a firearm was the leading method for suicide among males, accounting for nearly a third
  (31%) of all suicides among male college students.65 For females, firearms were the third leading cause
  of suicide (10% of all suicides in this group), behind hanging (29%) and poison (16%).65 This gender
  differential in firearm suicide on college campuses mirrors the differential in the overall U.S.
  population.66 A large body of literature clearly shows that firearm access is associated with increased
  rates of suicide, suggesting that increased access to firearms on college campuses could significantly
  increase suicide in this vulnerable group.67,68

           The combination of challenges with impulse control, emotional regulation, and onset of mental
  illness contribute to high rates of suicide and suicide attempts among adolescents and young adults. In
  2014, suicide was the second leading cause of death in the U.S. among college age youth 17-24 years
  old.69 Between 1999 and 2014, the suicide rate in this age group increased 12% from 11.3 to 12.7 per
  100,000.69 Firearms represent an extremely lethal means of intentional self-harm; approximately 90% of
  suicide attempts with a firearm resulted in a fatality compared to 3% for poisoning attempts.70 In 2014
  among males age 17-24 who died by suicide, 49% used a firearm.69



                                                      19

                                                    Ex. 5
                                                  Page 135
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4913 Page 143 of 193



          Some suicide risk factors differ among those under age 25 compared to older populations.
  Emotional control, impulsivity, and decision making continue to develop into the mid-20s, which can put
  youth at higher risk for suicide.71 In addition to being more impulsive, young individuals tend to be more
  vulnerable to a contagion effect after exposure to suicide within their community.72 Suicide risk is often
  highest in the early stages of the onset of major psychiatric conditions and these symptoms often first
  develop in childhood or early adolescence.60,73 The risk of suicide among youth also increases with age;
  2.6 per 100,000 among boys age 10-14 compared to 22.9 per 100,000 among young men age 20-24.69

          Suicide attempts (whether fatal or nonfatal) may occur in the context of an underlying mental
  health condition such as depression and/or alcohol or drug misuse.74,75 Many suicides also have an
  impulsive quality and are often precipitated by an acute stressor (e.g. loss of a relationship, trouble with
  the law or school, humiliation, job loss).67 The majority of those who survive an attempt do not go on to
  die by suicide; a suicide prevented is a life saved.

          The lethality of a given means or method of suicide attempt accounts for a substantial portion of
  the variation observed in suicide mortality and points to the unrealized potential for means restrictions
  strategies to reduce suicide. The method used for a suicide attempt depends on availability; there is a
  strong association between the availability of firearms in households and death by suicide. Having ready
  access to firearms is linked with suicide not only for the gun owner but for all members of the
  household, especially for children and adolescents.76-78

           Studies of the relationship between the presence of guns in the home and risk for suicide among
  younger populations have found that the risk of suicide is two- to five-fold higher for all household
  members in homes with firearms.76,77,79,80 These studies have reported limited evidence of substitution
  of methods; restricting access to firearms did not lead to increased use of other methods of suicide
  attempt. An analysis of changes to Connecticut and Missouri’s permit to purchase handgun purchaser
  licensing laws also indicate that these laws – which both screen out some individuals at high risk of
  suicide and reduce guns purchased in response to a suicidal impulse – play a role in reducing firearm
  suicide risk.81 Reducing the availability of highly lethal and commonly used suicide methods has been
  associated with declines in suicide rates of as much as 30%–50% in other countries and can be especially
  influential in younger populations.82

           Safe gun storage practices (e.g., using a gun safe or storing ammunition separate from an
  unloaded gun), which can be required by state law, are associated with a decreased risk for adolescent
  suicide.78 83 This association is especially strong in the 15-19 year old age group, which implies that
  restricting access to a firearm is likely to have the biggest impact during the age characterized by higher
  impulsivity.84 The potential for unsafe storage of firearms, if firearms were permitted in college dorms, is
  a concern and could elevate suicide risks to anyone who has access to a firearm owner’s room.



  Alcohol Abuse and Violence on College Campuses

          A large international literature has established a close association between alcohol use and
  violence.85 Culture can structure and determine the strength of this relationship through such variables
  as frequency of drinking to intoxication or consumption of high-alcohol beverages, and expectations
  about drinking behavior or the situational appropriateness of aggression.86 College drinking cultures
  possess all of these attributes. U.S. college students drink frequently and at high levels: nearly 60% of
  18-22 year-old college students reported drinking the past month; 37.9% reported binge drinking
  (defined as five or more drinks within two hours).87 Among young men in particular, research has found

                                                       20

                                                     Ex. 5
                                                   Page 136
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4914 Page 144 of 193



  that expectations about the acceptability of violent action while intoxicated may precede actual acts of
  violence while drinking.88 Among college students, there appears to be a normative belief that abusive
  behavior is more common and less abusive when alcohol is involved for psychological and moderately
  severe physically abusive behaviors.89

          The interaction between college drinking cultures and violent behavior helps to explain the high
  prevalence of alcohol-related violence in college populations. In the general population, CDC estimates
  that every year, there are 7,756 homicides attributable to alcohol use; 1,269 of these happen to persons
  younger than 21.90 Hingson et al. have estimated that 600,000 college students annually are assaulted
  by another student who has been drinking.91 The Bureau of Justice Statistics reported that alcohol was
  involved in 41% of on-campus violence and 37% of off-campus violence for students who lived on
  campus, and 18% of on-campus violence and 31% of off-campus violence for students living off
  campus.92

           Sexual violence is another significant risk when alcohol is in the mix. On college campuses,
  88%of male college rapists who used force to commit the rape also used alcohol or drugs, and college
  males who rape incapacitated women are more likely to drink right before the rape.93 Alcohol use also
  increases the likelihood of assault occurring for women. A meta-analysis and systematic review have
  concluded there is a clear positive association between alcohol consumption and physical and sexual
  violence for women. Longitudinal data suggests this relationship is bidirectional, meaning that women
  who are victims of interpersonal violence tend to drink more and women who drink more are more
  likely to be victims of interpersonal violence.94

          One factor that can moderate the relationship between alcohol use and violence on campus is
  the density of alcohol outlets around a college campus. According to one study of 32 colleges, on- and
  off-premise outlet densities were associated with campus rape-offense rates. Student drinking level was
  associated with both campus rape and assault rates, and mediated the effects of on- and off-campus
  alcohol outlet density. Campuses with greater densities of alcohol outlets had higher drinking levels,
  which in turn explained higher rates of violence on those campuses.95

           Thus both culturally and ecologically, college campuses can present a “lit fire” in which
  interpersonal violence is prevalent (according to the Bureau of Justice Statistics, one in 10 college
  students has experienced a violent crime92), and worsened by the addition of alcohol use. To this
  potentially incendiary situation should be added data on the relationship between gun ownership on
  college campuses and alcohol use. Two studies from the 1990s looked at this relationship. One found
  that students with guns were more likely to be binge drinkers and to need to start the day with
  alcohol;96 the other revealed that those who self-reported binge drinking or engaging in risky or
  aggressive behavior after drinking were not only more likely to have guns at college but also more
  likely to be threatened by a gun while at college.97



  Implications of Guns on Campus for Campus Security and Law Enforcement

           For a police officer, the decision to apply deadly force is taken seriously and discussed in training
  throughout his or her career.98 The decision in a crisis, such as an active shooter event, occurs in an
  atmosphere of chaos and panic, and is often over in a matter of minutes, if not seconds.99 Like police
  officers, students or faculty attempting to use a gun to end an active shooter situation would be
  expected to assess the situation, ensure a clear line of fire, shoot well, minimize loss, and bring the


                                                       21

                                                      Ex. 5
                                                    Page 137
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4915 Page 145 of 193



  situation to closure. While an entire active shooter situation may last longer, the actual shooting and
  opportunity to stop the suspect may be momentary.24
           Police officers routinely experience high anxiety/high threat situations – including home
  invasions, intrusion alarms, armed robberies, suspicious circumstances, traffic stops, and prowlers – and
  are prepared to take whatever action is necessary to safely end these incidents. Despite their training
  and frequent exposure to high-risk and life-threatening events, evidence shows that police officers do
  not shoot accurately in a crisis encounter; though officers who participate in simulation or other high-
  stress training tend to shoot somewhat more accurately in a crisis than those who do not.24,100-103 The
  idea that students or faculty could shoot as well as trained police officers in an active shooter situation is
  highly questionable given what we know about police performance in high stress situations.
  Additionally, consideration must be given to the possibility of police officers not being able to
  differentiate a student or faculty member with a gun from the perpetrator during the response to an
  active shooter situation. There are numerous examples of this happening, creating confusion and, in
  some instances, resulting in civilians being unintentionally shot by law enforcement.
           Much of the discussion and debate about allowing the carrying of guns on campus revolves
  around this concern over active shooters; however, the issue is more extensive.104 While active shooter
  situations are rare, colleges and universities have responded well to this threat by establishing policies
  and plans, conducting training and drills, implementing threat assessment teams, and embracing the
  national Incident Command System.105-107 There are other situations that occur far more frequently on
  college campuses, such as disorderly conduct, abuse of alcohol and dangerous substances, intimate
  partner violence, suicide threat, faculty-student disputes, fights, and trespass. These types of incidents
  deserve more attention because response to these incidents will change based on the potential increase
  in the presence of guns due to laws allowing the right to carry on campus.
           While there is no evidence to aid in predicting how many students will carry guns on campus if
  bans are lifted, campus police and security officers must assume that weapons may be present in many
  situations, especially those involving groups and crowds.108 Most campus officers routinely respond to
  situations in which information is sparse. They respond to calls such as “suspicious person,” “suspicious
  circumstance,” “911- hang up,” and “alarm sounding” often with no additional information. If the
  presence of guns must be assumed, the level of seriousness, tactics used, and necessary precautions
  taken in response to such calls are elevated. Tactical changes may include greater reliance on back up
  officers, assessing and questioning individuals about the presence of weapons, scanning the
  environment for protective cover, and moving quickly to resolve aggression and threat without limiting
  the time spent to de-escalate. Local and state police who are called to assist in campus situations will
  implement similar precautions and changes in approach. The perception of increased likelihood of
  situations in which there may be a gun present could simultaneously increase the risk of shooting,
  intentional or otherwise, by police or campus security while responding to calls.


  Conclusion
          The best available research contradicts many claims and assumptions that underlie policies to
  allow civilians to bring firearms onto college campuses. Gun ownership and gun carrying in many states
  is common, but successful and warranted civilian defensive gun use is relatively rare. Concealed carry
  permit holders have passed criminal background checks and, as a group, commit crimes at a relatively
  low rate. But, in states with the most lax standards for legal gun ownership, 60%of individuals
  incarcerated for committing crimes with guns were legal gun owners when they committed their crimes.

                                                       22

                                                      Ex. 5
                                                    Page 138
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4916 Page 146 of 193



  Some who are legally allowed to own and carry firearms in public places have histories of violence and
  recklessness. Many states relaxed restrictions on concealed and open carrying of firearms based on
  claims that such policies reduced violent crime. But the best available evaluations of these policies
  indicate that these right-to-carry laws increase violence.

           Some have blamed rampage shootings, including those on college campuses, on “gun free
  zones,” and they have claimed that the best deterrent to such shootings is to remove virtually all
  restrictions on civilian gun carrying. Indeed, much of the impetus for policies to allow guns on college
  campuses has been to reduce mass shootings or the number of casualties from those shootings by
  enabling armed civilians to intervene. Yet the number of people shot in mass shootings in the U.S. has
  increased dramatically during the past decade – a period that coincides with the removal of restrictions
  on public gun carrying and a push to make gun carrying in public more normative. New research on
  fatal mass shootings demonstrates that: 1) right-to-carry laws do not decrease mass shootings or the
  average number of people shot in those incidents; 2) the overwhelming majority of fatal mass shootings
  occur in places where guns are allowed; and 3) when rampage shootings do occur, very rarely are they
  stopped by gun-wielding civilians.

             While the net effect of right-to-carry gun policies have negatively impacted public safety
  broadly, their effects are likely to be far more deleterious when extended to college campuses. Risks for
  violence, suicide attempts, alcohol abuse, and risky behavior are greatly elevated among college-age
  youth and in the campus environment. The presence of firearms greatly increases the risk of lethal and
  near-lethal outcomes from these behaviors and in this context. Even if allowing more guns on college
  campuses did have some protective effect against rare mass shootings on campuses – and available
  evidence suggests that this is not the case – the net effect on the safety of college students, faculty, and
  staff is likely to be more deaths, more nonfatal gunshot wounds, and more threats with a firearm that
  are traumatizing to victims.




                                                       23

                                                     Ex. 5
                                                   Page 139
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4917 Page 147 of 193



  Author Bios

  Daniel W. Webster, ScD, MPH

  Daniel W. Webster, ScD, MPH, is a Professor of Health Policy and Management at the Johns Hopkins
  Bloomberg School of Public Health, where he serves as Director of the Center for Gun Policy and
  Research and Deputy Director of Research for the Center for the Prevention of Youth Violence. He is one
  of the nation’s leading researchers studying gun policy and has published numerous articles on the
  prevention of gun violence, firearm policy, youth gun acquisition and carrying, intimate partner violence,
  and the prevention of youth violence. He is co-editor and contributor to Reducing Gun Violence in
  America: Informing Policy with Evidence and Analysis (Johns Hopkins University Press, 2013). Dr.
  Webster helps lead the Johns Hopkins-Baltimore Collaborative for Violence Reduction and conducting
  studies evaluating the effects of various efforts to reduce violence, including state gun policies, policing
  strategies focused on deterring gun violence, drug law enforcement practices on gun violence, and a
  community gun violence prevention initiative. He is also leading a study of Baltimore’s underground gun
  market. Dr. Webster teaches courses in violence prevention at Johns Hopkins Bloomberg School of
  Public Health. He has advised the White House, Congressional leaders, state and local officials on
  policies to reduce gun violence. In 2015, Dr. Webster received the American Public Health Association’s
  David Rall Award for Science-Based Advocacy.



  John J. Donohue, III, PhD, JD

  John J. Donohue III is the C. Wendell and Edith M. Carlsmith professor of law at Stanford University. He
  is well known for using empirical analysis to determine the impact of law and public policy in a wide
  range of areas, including examinations of the impact on crime of the death penalty, incarceration, guns,
  and the legalization of abortion. Other work by Donohue has explored the benefits from stronger efforts
  to fight racial discrimination in employment and in school funding, and examined the issues involved in
  the regulation of illegal substances. Before rejoining the Stanford Law School faculty in 2010, Professor
  Donohue was the Leighton Homer Surbeck professor of law at Yale Law School. Earlier in his career, he
  was a law professor at Northwestern University as well as a research fellow with the American Bar
  Association. Additionally, he clerked with Chief Justice T. Emmet Clarie, of the U.S. District Court of
  Hartford, Connecticut. He is a member of the American Academy of Arts and Sciences, the former
  empirical editor of the American Law and Economics Review, and the former president of the American
  Law and Economics Association. He received his B.A. from Hamilton College, his J.D. from Harvard
  University, and his Ph.D. in economics from Yale University.



  Louis Klarevas, PhD

  Dr. Louis Klarevas is Associate Lecturer in the Department of Global Affairs at the University of
  Massachusetts – Boston. He is the author of Rampage Nation: Securing America from Mass Shootings
  (Prometheus Books, forthcoming in 2016). A former Senior Fulbright Scholar in Security Studies, he has
  also taught at American University, George Washington University, the City University of New York, and
  New York University. During the early phases of the Iraq War, he served as the Defense Analysis
  Research Fellow at the London School of Economics. Before joining the ranks of academia, he served as
  a research associate at the United States Institute of Peace. His articles and commentaries have
  appeared in a variety of prominent news outlets, including The Atlantic, Forbes, The New Republic, The

                                                      24

                                                     Ex. 5
                                                   Page 140
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4918 Page 148 of 193



  Huffington Post, The New York Daily News, New York Newsday, The Washington Post, The Washington
  Times, and Vice. He has also appeared as an expert on numerous news networks, including ABC, BBC,
  CBS, CNN, and NPR. Dr. Klarevas holds a B.A. from the University of Pennsylvania and a Ph.D. in
  International Relations from the School of International Service at American University.



  Cassandra K. Crifasi, PhD, MPH

  Dr. Crifasi is an Assistant Professor in the Department of Health Policy and Management at the Johns
  Hopkins Bloomberg School of Public Health and a core faculty member in the Center for Gun Policy and
  Research and the Center for Injury Research and Policy. Her research focuses on injury epidemiology
  and prevention, firearm policy, and the development, implementation and evaluation of policies,
  practices, and procedures on public safety and first responders. She teaches courses in research and
  evaluation methods for health policy and currently serves as the Deputy Director of the Johns Hopkins-
  Baltimore Collaborative for Violence reduction. Dr. Crifasi’s recent research examined the affect
  changing state policies have on the assault and homicide of law enforcement officers in the United
  States. She received her PhD in Health Policy and Management in 2014 from the Johns Hopkins
  Bloomberg School of Public Health and an MPH in Environmental and Occupational Health from the
  Drexel University School of Public Health in 2010.



  Jon S. Vernick, JD, MPH

  Jon S. Vernick, JD, MPH, is an Associate Professor of Health Policy and Management at The Johns
  Hopkins Bloomberg School of Public Health and Co-Director of the Johns Hopkins Center for Gun Policy
  and Research. Jon Vernick is the primary instructor for courses on Issues in Injury and Violence
  Prevention, and Public Health and the Law. He is also Co-Director of the MPH/JD Program at Johns
  Hopkins. Jon Vernick’s research has concentrated on ways in which the law and legal interventions can
  improve the public's health. He is particularly interested in epidemiologic, policy, legal, and ethical issues
  associated with the prevention of firearm and other injuries. He has also studied legal aspects of motor
  vehicle safety, tobacco control, public health preparedness, and obesity prevention, having published
  more than 75 scholarly articles and reports on these and other topics. Prof. Vernick is committed to
  translating research findings into policy change, regularly working with legislators, media, courts, and
  advocates to provide information about effective policies. Jon Vernick earned his BA from the Johns
  Hopkins University, a JD with honors from the George Washington University, and an MPH from the
  Johns Hopkins Bloomberg School of Public Health.



  David Jernigan, PhD

  David Jernigan, PhD, directs the Center on Alcohol Marketing and Youth (CAMY) and is an Associate
  Professor in the Department of Health, Behavior and Society at the Johns Hopkins Bloomberg School of
  Public Health, where he teaches courses on media advocacy, alcohol policy, and campaigning and
  organizing for public health. He is also co-director of the Maryland Collaborative to Reduce College
  Drinking and Related Problems, a statewide effort involving 14 institutions of higher education
  committed to reducing alcohol-related problems on campus and in the surrounding communities. Dr.
  Jernigan serves on the boards of Behavioral Health System Baltimore and the Global Alcohol Policy

                                                       25

                                                     Ex. 5
                                                   Page 141
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4919 Page 149 of 193



  Alliance, and on advisory boards for Cancer Research UK and the UK Center for Tobacco and Alcohol
  Studies. He has written more than 90 peer-reviewed journal articles, co-authored three books and
  monographs, and contributed chapters to six books on alcohol issues. He has served as an advisor to the
  World Bank and the World Health Organization (WHO) and was the principal author of WHO’s first
  Global Status Report on Alcohol and Global Status Report on Alcohol and Youth, and co-author of
  Alcohol in the Developing World: A Public Health Perspective and Media Advocacy and Public Health:
  Power for Prevention. He has also trained thousands of students and public health advocates in media
  advocacy, the strategic use of the mass media to influence public health policy.



  Holly C. Wilcox, PhD

  Holly C. Wilcox, Ph.D is an Associate Professor in the Johns Hopkins School of Medicine Department of
  Psychiatry and the Bloomberg School of Public Health Department of Mental Health. Dr. Wilcox has
  spent the past 25 years actively engaged in suicide prevention in schools, universities, emergency
  departments, and with the United States Marine Corps. Dr. Wilcox’s most significant contributions have
  been in three areas: 1) large population-based, prospective cohort studies of youth suicidal behaviors; 2)
  the evaluation of impact of community-based universal prevention programs targeting youth suicidal
  behaviors; 3) the identification of biomarkers to inform suicide prevention. Dr. Wilcox led a national
  project to identify research needs for data linkage and analyses of linked data to serve as the
  foundation for a National Institutes of Health Pathway to Prevention workshop on suicide prevention.
  She is the co-chair of the Suicide Prevention Task Group of the National Network of Depression Centers,
  a non-profit 501(c)(3) network of 23 leading academic medical centers. She has offered since 2005 a
  course at Johns Hopkins entitled Suicide as a Public Health Problem.



  Sara B. Johnson, PhD, MPH

  Sara Johnson is Associate Professor of Pediatrics at the Johns Hopkins School of Medicine, with a joint
  appointment in the Johns Hopkins Bloomberg School of Public Health’s Department of Population,
  Family, and Reproductive Health. She also serves the Director of the Rales Center for the Integration of
  Health and Education, which is focused on reducing health and educational disparities in children and
  adolescents using school-based health care and wellness programs. Her research is broadly focused in
  two areas: 1) how early adversity such as poverty and trauma impacts brain, cognitive, and
  neuroendocrine system development from the prenatal period to adolescence; and 2) translating
  developmental science to inform evidence-based health and social policies.



  Sheldon Greenberg, PhD

  Sheldon Greenberg, Ph.D., is Professor of Management in School of Education, Division of Public Safety
  Leadership. He served as Associate Dean for more than a decade, during which time he led the Police
  Executive Leadership Program and established University partnerships with the U.S. Secret Service and
  U.S. Immigration and Customs Enforcement (ICE). His primary research interests are police patrol, the
  relationship between police and public health, police organizational structure, highway safety, campus
  and school safety, the role of the police in community development, and community organizing. Prior to

                                                     26

                                                    Ex. 5
                                                  Page 142
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4920 Page 150 of 193



  joining Johns Hopkins, Dr. Greenberg served as Associate Director of the Police Executive Research
  Forum, the nation’s largest law enforcement think tank and center for research. He began his career
  with the Howard County, MD, Police Department, where he served as a patrol officer, supervisor, and
  director of the police academy, director of research and planning, and commander of the administrative
  services bureau. He worked with the U.S. Marshals Service, U.S. Border Patrol, Department of Justice,
  and Department of State, as well as with police agencies in Cyprus, Jordan, Kenya, Panama, Hungary,
  Pakistan, and the Czech Republic. Dr. Greenberg served on national commissions and task forces on
  violence in schools, race-based profiling, and police response to people who have mental illness, police
  recruiting, highway safety, military deployment, and homeland defense. He serves as a member of the
  Federal Law Enforcement Training Accreditation Board.



  Emma E. McGinty, PhD

  Dr. McGinty is an Assistant Professor in the Department of Health Policy and Management at JHSPH, and
  a core faculty member of both the Center for Gun Policy and Research and the Center for Mental Health
  and Addiction Policy Research. Her research focuses on how public policies affect mental health,
  substance use, and gun violence. Dr. McGinty's recent research examined the effects of news media
  coverage of mass shootings by persons with mental illness on Americans' support for gun policies and
  attitudes toward individuals with serious mental illnesses. At the Center for Gun Policy and Research, Dr.
  McGinty uses public opinion surveys and message framing experiments to assess public support for gun
  violence prevention policies and collaborates on studies of the effects of youth-focused firearm
  restrictions and policies designed to prevent the diversion of guns to criminals. She received her PhD in
  Health Policy and Management in 2013 from the JHSPH where she was a Sommer Scholar and received
  an MS in Health and Behavior Studies from Columbia University in 2006.




                                                     27

                                                    Ex. 5
                                                  Page 143
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4921 Page 151 of 193



  References

  1.     18 U.S.C. § 921 et seq.
  2.     18 U.S.C. § 927.
  3.     18 U.S.C. § 922 (q).
  4.     18 U.S.C. § 921 (a) (26).
  5.     Law Center to Prevent Gun Violence. Local Authority to Regulate Firearms: Policy Summary.
         2016; http://smartgunlaws.org/local-authority-to-regulate-firearms-policy-summary/. Accessed
         June 28, 2016.
  6.     National Conference of State Legislatures. Guns on Campus Overview. 2016;
         http://www.ncsl.org/research/education/guns-on-campus-overview.aspx. Accessed June 28,
         2016.
  7.     Max W, Rice DP, Finkelstein E, Bardwell RA, Leadbetter S. The economic toll of intimate partner
         violence against women in the United States. Violence Vict. 2004;19(3):259-272.
  8.     Regents of the University of Colorado v. Students for Concealed Carry on Campus, 271 P.2d 496
         at 502 (Colorado 2012).
  9.     Oregon Firearms Educational Foundation v. Board or Higher Education and Oregon University
         System, 245 Or. App. 713 (Court of Appeals of Oregon 2011).
  10.    University of Utah v. Shurtleff, 144 P.3d 1109 (Utah 2006).
  11.    Florida Carry, Inc. v. University of Florida 190 So. 3d (District Court of Appeal of Florida 2015).
  12.    Florida Carry, Inc. v. University of North Florida 133 So.3d 966 (District Court of Appeal of Florida
         2013).
  13.    DiGiacinto v. The Rector and Visitors of the George Mason University 704 S.E. 2d 365 (Virginia
         2011).
  14.    District of Columbia v. Heller 554 U.S. 570 (2008).
  15.    Vernick JS, Rutkow L, Webster DW, Teret SP. Changing the constitutional landscape for firearms:
         the US Supreme Court's recent Second Amendment decisions. American journal of public health.
         2011;101(11):2021-2026.
  16.    Vernick JS. Carrying guns in public: legal and public health implications. The Journal of Law,
         Medicine & Ethics. 2013;41(s1):84-87.
  17.    Lott Jr JR. More guns, less crime. University of Chicago Press Economics Books. 2010.
  18.    Roosevelt H. 12 Times Mass Shootings Were Stopped by Good Guys with Guns 2015;
         http://controversialtimes.com/issues/constitutional-rights/12-times-mass-shootings-were-
         stopped-by-good-guys-with-guns.
  19.    Lott J. More Guns, Less Crime. Vol 340: Mass Medical Soc; 1999:1599-1600.
  20.    Duwe G, Kovandzic T, Moody CE. The impact of right-to-carry concealed firearm laws on mass
         public shootings. Homicide Studies. 2002;6(4):271-296.
  21.    Klarevas L. RAMPAGE NATION Securing America from Mass Shootings. Prometheus Books; 2016.
  22.    Reason Aw. 2016; http://www.armedwithreason.com/. Accessed June 28, 2016.
  23.    Everytown for Gun Safety. Analysis of Mass Shootings. New York, NY, 2015.
  24.    White MD. Hitting the target (or not): Comparing characteristics of fatal, injurious, and
         noninjurious police shootings. Police quarterly. 2006;9(3):303-330.
  25.    Thompson A, Price JH, Mrdjenovich AJ, Khubchandani J. Reducing firearm-related violence on
         college campuses—Police chiefs' perceptions and practices. Journal of American College Health.
         2009;58(3):247-254.
  26.    Morrison GB. Police department and instructor perspectives on pre-service firearm and deadly
         force training. Policing: An International Journal of Police Strategies & Management.
         2006;29(2):226-245.

                                                      28

                                                    Ex. 5
                                                  Page 144
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4922 Page 152 of 193



  27.   Kadison R, DiGeronimo TF. College of the overwhelmed: The campus mental health crisis and
        what to do about it. Jossey-Bass; 2004.
  28.   Compiling Cases Where Concealed Handgun Permit Holders Have Stopped Mass Public
        Shootings. 2016; http://crimeresearch.org/2015/04/uber-driver-in-chicago-stops-mass-public-
        shooting/. Accessed July 12, 2016.
  29.   Volokh E. Do Citizens (Not Police Officers) with Guns Ever Stop Mass Shootings? Washington
        Post, 2015.
  30.   Blair JP, Schweit K. A study of active shooter incidents, 2000-2013. Texas State University and
        Federal Bureau of Investigation, US Department of Justice. Washington DC: US Department of
        Justice. 2014.
  31.   Violence Policy Center. Mass Shootings Involving Concealed Carry Killers. Washington, DC2016.
  32.   Hemenway D, Solnick SJ. The epidemiology of self-defense gun use: Evidence from the National
        Crime Victimization Surveys 2007–2011. Preventive medicine. 2015;79:22-27.
  33.   Kleck G, DeLone MA. Victim resistance and offender weapon effects in robbery. Journal of
        Quantitative Criminology. 1993;9(1):55-81.
  34.   Schnebly SM. An examination of the impact of victim, offender, and situational attributes on the
        deterrent effect of defensive gun use: A research note. Justice Quarterly. 2002;19(2):377-398.
  35.   Vittes KA, Vernick JS, Webster DW. Legal status and source of offenders' firearms in states with
        the least stringent criteria for gun ownership. Injury Prevention. 2013;19(1):26-31.
  36.   Hemenway D, Azrael D, Miller M. Gun use in the United States: results from two national
        surveys. Injury Prevention. 2000;6(4):263-267.
  37.   Kleck G, Gertz M. Armed resistance to crime: the prevalence and nature of self-defense with a
        gun. J Crim L & Criminology. 1995;86:150.
  38.   Crime in the United States, 1995. In: Justice UDo, ed. Washington, DC1996.
  39.   Wellford CF, Pepper JV, Petrie CV. Firearms and violence: A critical review. Committee to
        Improve Research Information and Data on Firearms. Washington, DC: The National Academies
        Press; 2005.
  40.   Lott J, John R, Mustard DB. Crime, deterrence, and right‐to‐carry concealed handguns. The
        Journal of Legal Studies. 1997;26(1):1-68.
  41.   Durlauf SN, Navarro S, Rivers DA. Model Uncertainty and the Effect of Shall-issue Right-to-carry
        Laws on Crime. National Bureau of Economic Research;2015.
  42.   Roeder OK, Eisen L-B, Bowling J, Stiglitz JE, Chettiar IM. What caused the crime decline?
        Columbia Business School Research Paper. 2015(15-28).
  43.   Phillips CD, Nwaiwu O, McMaughan Moudouni DK, Edwards R, Lin S-h. When Concealed
        Handgun Licensees Break Bad: Criminal Convictions of Concealed Handgun Licensees in Texas,
        2001–2009. American journal of public health. 2013;103(1):86-91.
  44.   Swanson JW, Sampson NA, Petukhova MV, et al. Guns, Impulsive Angry Behavior, and Mental
        Disorders: Results from the National Comorbidity Survey Replication (NCS‐R). Behavioral
        sciences & the law. 2015;33(2-3):199-212.
  45.   Everytown for Gun Safety. Analysis of School Shootings - Appendix: School Shootings in America
        2013-2015. 2016.
  46.   Giedd J, Blumenthal J, Jeffries N, et al. Brain development during childhood and adolescence: a
        longitudinal MRI study. Nat Neurosci. 1999;2(10):861-863.
  47.   Giedd JN. The teen brain: insights from neuroimaging. The Journal of adolescent health : official
        publication of the Society for Adolescent Medicine. 2008;42(4):335-343.
  48.   Johnson SB, Blum RW, Giedd JN. Adolescent maturity and the brain: the promise and pitfalls of
        neuroscience research in adolescent health policy. J Adolesc Health. 2009;45(3):216-221.


                                                   29

                                                 Ex. 5
                                               Page 145
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4923 Page 153 of 193



  49.   Casey BJ. Beyond simple models of self-control to circuit-based accounts of adolescent behavior.
        Annual review of psychology. 2015;66:295-319.
  50.   Johnson S, Giedd J. Normal brain development and child/adolescent policy. In: N. Levy JC, M
        Farah (Eds). ed. Springer Handbook of Neuroethics. New York: Springer; 2015.
  51.   Sisk CL, Zehr JL. Pubertal hormones organize the adolescent brain and behavior. Frontiers in
        Neuroendocrinology. 2005;26(3–4):163-174.
  52.   Casey BJ, Getz S, Galvan A. The adolescent brain. Dev Rev. 2008;28(1):62-77.
  53.   Somerville L, Jones R, Casey B. A time of change: Behavioral and neural correlates of adolescent
        sensitivity to appetitive and aversive environmental cues. Brain Cogn. 2010;72(1):124-133.
  54.   Lupien S, McEwen B, Gunnar M, Heim C. Effects of stress throughout the lifespan on the brain,
        behaviour and cognition. Nat Rev Neurosci. 2009;10(6):434-445.
  55.   Dreyfuss M, Caudle K, Drysdale AT, et al. Teens Impulsively React rather than Retreat from
        Threat. Developmental Neuroscience. 2014;36(3-4):220-227.
  56.   Chein J, Albert D, O'Brien L, Uckert K, Steinberg L. Peers increase adolescent risk taking by
        enhancing activity in the brain's reward circuitry. Developmental science. 2011;14(2):F1-10.
  57.   Sebastian C, Viding E, Williams KD, Blakemore S-J. Social brain development and the affective
        consequences of ostracism in adolescence. Brain and Cognition. 2010;72(1):134-145.
  58.   Dreyfuss M, Caudle K, Drysdale AT, et al. Teens Impulsively React rather than Retreat from
        Threat. Developmental Neuroscience. 2014;36(3-4):220-227.
  59.   Hunt J, Eisenberg D. Mental health problems and help-seeking behavior among college students.
        Journal of Adolescent Health. 2010;46(1):3-10.
  60.   Kessler RC, Berglund P, Demler O, Jin R, Merikangas KR, Walters EE. Lifetime prevalence and
        age-of-onset distributions of DSM-IV disorders in the National Comorbidity Survey Replication.
        Archives of general psychiatry. 2005;62(6):593-602.
  61.   Kawa I, Carter JD, Joyce PR, et al. Gender differences in bipolar disorder: age of onset, course,
        comorbidity, and symptom presentation. Bipolar disorders. 2005;7(2):119-125.
  62.   Eisenberg D, Gollust SE, Golberstein E, Hefner JL. Prevalence and correlates of depression,
        anxiety, and suicidality among university students. American Journal of Orthopsychiatry.
        2007;77(4):534-542.
  63.   Eisenberg D, Hunt J, Speer N, Zivin K. Mental health service utilization among college students in
        the United States. The Journal of nervous and mental disease. 2011;199(5):301-308.
  64.   American College Health Association. National College Health Assessment: Spring 2015
        Reference Group Executive Summary. American College Health Association;2015.
  65.   Schwartz AJ. Rate, Relative Risk, and Method of Suicide by Students at 4‐Year Colleges and
        Universities in the United States, 2004–2005 through 2008–2009. Suicide and life-threatening
        behavior. 2011;41(4):353-371.
  66.   Romero MP, Wintemute GJ. The epidemiology of firearm suicide in the United States. Journal of
        Urban Health. 2002;79(1):39-48.
  67.   Miller M, Azrael D, Barber C. Suicide mortality in the United States: the importance of attending
        to method in understanding population-level disparities in the burden of suicide. Annual review
        of public health. 2012;33:393-408.
  68.   Miller M, Azrael D, Hemenway D. Firearm availability and unintentional firearm deaths, suicide,
        and homicide among 5–14 year olds. Journal of Trauma and Acute Care Surgery. 2002;52(2):267-
        275.
  69.   Center for Disease Control and Prevention. WISQARS - Fatal Injury Reports, 2014. 2016;
        http://www.cdc.gov/injury/wisqars/fatal_injury_reports.html. Accessed June 3, 2016.
  70.   Spicer RS, Miller TR. Suicide acts in 8 states: incidence and case fatality rates by demographics
        and method. American Journal of Public Health. 2000;90(12):1885.

                                                   30

                                                  Ex. 5
                                                Page 146
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4924 Page 154 of 193



  71.   Gogtay N, Giedd JN, Lusk L, et al. Dynamic mapping of human cortical development during
        childhood through early adulthood. Proceedings of the National academy of Sciences of the
        United States of America. 2004;101(21):8174-8179.
  72.   Insel BJ, Gould MS. Impact of modeling on adolescent suicidal behavior. Psychiatric Clinics of
        North America. 2008;31(2):293-316.
  73.   Hawton K. Assessment of suicide risk. The British Journal of Psychiatry. 1987.
  74.   Mann JJ, Waternaux C, Haas GL, Malone KM. Toward a clinical model of suicidal behavior in
        psychiatric patients. American Journal of Psychiatry. 1999;156(2):181-189.
  75.   Shaffer D, Craft L. Methods of adolescent suicide prevention. Journal of Clinical Psychiatry. 1999.
  76.   Brent DA. Firearms and suicide. Annals of the New York Academy of Sciences. 2001;932(1):225-
        240.
  77.   Kellermann AL, Rivara FP, Somes G, et al. Suicide in the home in relation to gun ownership. New
        England Journal of Medicine. 1992;327(7):467-472.
  78.   Grossman DC, Mueller BA, Riedy C, et al. Gun storage practices and risk of youth suicide and
        unintentional firearm injuries. Jama. 2005;293(6):707-714.
  79.   Arias E, Anderson RN, Kung H-C, Murphy SL, Kochanek KD. Deaths: final data for 2001. National
        vital statistics reports. 2003;52(3):1-116.
  80.   Brent DA, Perper JA, Allman CJ, Moritz GM, Wartella ME, Zelenak JP. The presence and
        accessibility of firearms in the homes of adolescent suicides: a case-control study. jama.
        1991;266(21):2989-2995.
  81.   Crifasi CK, Meyers JS, Vernick JS, Webster DW. Effects of changes in permit-to-purchase
        handgun laws in Connecticut and Missouri on suicide rates. Preventive medicine. 2015;79:43-49.
  82.   Barber CW, Miller MJ. Reducing a suicidal person’s access to lethal means of suicide: a research
        agenda. American journal of preventive medicine. 2014;47(3):S264-S272.
  83.   Webster DW VJ, Zeoli AM, Manganello JA. Effects of youth-focused firearm laws on youth
        suicides. JAMA. 2004;292:594-601.
  84.   Miller M, Lippmann SJ, Azrael D, Hemenway D. Household firearm ownership and rates of
        suicide across the 50 United States. Journal of Trauma and Acute Care Surgery. 2007;62(4):1029-
        1035.
  85.   Pernanen K. Alcohol in human violence. New York: The Guilford Press; 1991.
  86.   Pernanan K. Prevention of alcohol-related violence. Contemporary Drug Problems.
        1998;25(3):477-509.
  87.   Substance Abuse and Mental Health Services Administration (SAMHSA). Results from the 2014
        National Survey on Drug Use and Health: Detailed Tables. 2015;
        http://www.samhsa.gov/data/sites/default/files/NSDUH-DetTabs2014/NSDUH-
        DetTabs2014.htm#tab6-89b. Accessed June 3, 2016.
  88.   Zhang L, Welte JW, Wieczorek WW. The role of aggression-related alcohol expectancies in
        explaining the link between alcohol and violent behavior. Subst Use Misuse. 2002;37(4):457-471.
  89.   Witte TH, Kopkin MR, Hollis SD. Is it dating violence or just "drunken behavior"? Judgments of
        intimate partner violence when the perpetrator is under the influence of alcohol. Subst Use
        Misuse. 2015;50(11):1421-1426.
  90.   Centers for Disease Control and Prevention. Alcohol-Related Disease Impact Software. 2015;
        http://apps.nccd.cdc.gov/DACH_ARDI/Default/Default.aspx. Accessed December 16, 2015.
  91.   Hingson R, Heeren T, Winter M, Wechsler H. Magnitude of alcohol-related mortality and
        morbidity among U.S. college students ages 18-24: Changes from 1998 to 2001. Annual Review
        of Public Health. 2005;26:259-279.



                                                    31

                                                  Ex. 5
                                                Page 147
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4925 Page 155 of 193



  92.    Greenfeld LA. Alcohol and Crime: An Analysis of National Data on the Prevalence of Alcohol
         Involvement in Crime. 1998; http://www.bjs.gov/content/pub/pdf/ac.pdf. Accessed June 3,
         2016.
  93.    Zinzow HM, Thompson M. Factors associated with the use of verbally coercive, incapacitated,
         and forcible sexual assault tactics in a longitudinal study of college men. Aggressive Behavior.
         2015;41:34-43.
  94.    Devries KM, Child JC, Bacchus LJ, et al. Intimate partner violence victimization and alcohol
         consumption in women: A systematic review and meta-analysis. Addiction. 2013;109(3):379-
         391.
  95.    Scribner RA, Mason KE, Simonsen NR, et al. An ecological analysis of alcohol-outlet density and
         campus-reported violence at 32 U.S. colleges. Journal of Studies on Alcohol and Drugs.
         2010;71(2):184-191.
  96.    Miller M, Hemenway D, Wechsler H. Guns at college. Journal of American College Health.
         1999;48(1):7-13.
  97.    Miller M, Hemenway D, Wechsler H. Guns and gun threats at college. Journal of American
         College Health. 2002;51(2):57-65.
  98.    Lester D, Geller W, Toch H. Officer attitudes toward police use of force. Police violence:
         Understanding and controlling police abuse of force. 1996:180-190.
  99.    Engel RS, Smith MR. Perceptual distortion and reasonableness during police shootings: Law,
         legitimacy, and future research. Criminology & Public Policy. 2009;8(1):141-151.
  100.   Nieuwenhuys A, Oudejans RàuR. Effects of anxiety on handgun shooting behavior of police
         officers: A pilot study. Anxiety, Stress, & Coping. 2010;23(2):225-233.
  101.   Doerner WG, Ho T. SHOOT--DON'T SHOOT: POLICE USE OF DEADLY FORCE UNDER SIMULATED
         FIELD CONDITIONS. Journal of Crime and Justice. 1994;17(2):49-68.
  102.   Vila BJ, Morrison GB. Biological limits to police combat handgun shooting accuracy. Am J Police.
         1994;13:1.
  103.   Oudejans R. Reality-based practice under pressure improves handgun shooting performance of
         police officers. Ergonomics. 2008;51(3):261-273.
  104.   Greenberg SF. State of security at US colleges and universities: A national stakeholder
         assessment and recommendations. Disaster medicine and public health preparedness.
         2007;1(S1):S47-S50.
  105.   Deisinger G, Randazzo M, O'Neill Dàl, Savage J. The handbook for campus threat assessment &
         management teams. Applied Risk Management Stoneham, MA; 2008.
  106.   Thompson A, Price JH, Mrdjenovich AJ, Khubchandani J. Reducing firearm-related violence on
         college campuses--Police chiefs' perceptions and practices. Journal of American College Health.
         2009;58(3):247-254.
  107.   Griffin OR. Constructing a legal and managerial paradigm applicable to the modern-day safety
         and security challenge at colleges and universities. Louis ULJ. 2009;54:241.
  108.   Bouffard JA, Nobles MR, Wells W, Cavanaugh MR. How many more guns? Estimating the effect
         of allowing licensed concealed handguns on a college campus. Journal of interpersonal violence.
         2012;27(2):316-343.




                                                    32

                                                  Ex. 5
                                                Page 148
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4926 Page 156 of 193




                            EXHIBIT 6




                                       Ex. 6
                                     Page 149
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4927 Page 157 of 193
                                                                                      SB 683
                                                                                      Page 1

  Date of Hearing: August 13, 2013
  Counsel:         Shaun Naidu


                        ASSEMBLY COMMITTEE ON PUBLIC SAFETY
                                  Tom Ammiano, Chair

                           SB 683 (Block) – As Amended: August 7, 2013


  SUMMARY: Extends the safety certificate requirement for handguns to all firearms and
  requires the performance of a safe handling demonstration to receive a long gun. Specifically,
  this bill:

  1) Starting January 1, 2015, extends the safety certificate requirement for handguns to all
     firearms and makes conforming changes.

  2) Requires long-gun recipients, except as specified, to perform a safe handling demonstration
     before receiving that firearm from a licensed firearm dealer. Requires the Department of
     Justice (DOJ) to adopt regulations by January 1, 2015 establishing a long-gun safe-handling
     demonstration that includes, at a minimum, loading and unloading the long gun.

  3) Exempts individuals with valid current-season hunting licenses, or valid hunting licenses
     from the hunting season immediately preceding the calendar year, from the firearm safety
     certificate requirement when acquiring a firearm other than handguns. This exemption is in
     addition to the current list of exemptions to the handgun safety certificate requirements.

  4) Exempts individuals with unexpired handgun safety certificates from the firearm safety
     certificate requirement when acquiring only handguns.

  EXISTING LAW:

  1) Prohibits a dealer, except as specified, from delivering a handgun unless the person receiving
     the handgun presents to the dealer a valid handgun safety certificate. (Penal Code Section
     26840.)

  2) Punishes as a misdemeanor any person who purchases or receives any handgun, except as
     specified, without a valid handgun safety certificate or any person who sells, delivers, loans,
     or transfers any handgun, except as specified, to a person who does not have a valid handgun
     safety certificate. (Penal Code Section 31615.)

  3) Requires the safety certificate applicant to complete and pass a written test prescribed by
     DOJ and administered by a DOJ-certified instructor. The test must cover, but is not limited
     to, the following:

     a) The laws applicable to carrying and handling firearms, particularly handguns;

     b) The responsibilities of ownership of firearms, particularly handguns;

                                                 Ex. 6
                                               Page 150
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4928 Page 158 of 193
                                                                                     SB 683
                                                                                     Page 2

     c) Current law as it relates to the sale and transfer of firearms laws;

     d) Current law as it relates to the permissible use of lethal force;

     e) What constitutes safe firearm storage;

     f) Risks associated with bringing handguns into the home; and,

     g) Prevention strategies to address issues associated with bringing firearms into the home.
        (Penal Code Section 31640.)

  4) Authorizes a certified instructor who administers the handgun safety test to charge a fee of
     $25, $15 of which is to be paid to DOJ to cover DOJ's cost in carrying out and enforcing
     provisions relating to the handgun safety certificate and other specified provisions of law.
     (Penal Code Section 31650.)

  5) Provides that DOJ shall develop handgun safety certificates, which expire 5 years after the
     date of issue, to be issued by DOJ-certified instructors to those persons who have complied
     with specified requirements. A handgun safety certificate shall include, but not be limited to,
     the following information:

     a) A unique handgun safety certificate identification number;

     b) The holder’s full name;

     c) The holder’s date of birth;

     d) The holder’s driver’s license or identification number;

     e) The holder’s signature;

     f) The signature of the issuing instructor; and,

     g) The date of issuance. (Penal Code Section 31655.)

  6) Exempts the following persons from the handgun safety certificate requirement:

     a) Any active or honorably-retired peace officer, as defined;

     b) Any active or honorably-retired deferral officer or law enforcement agent;

     c) Any reserve peace officer, as defined;

     d) Any person who has successfully completed the specified peace officer training course;

     e) A licensed firearms dealer, as specified;

     f) A federally- licensed collector, as specified;

                                                 Ex. 6
                                               Page 151
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4929 Page 159 of 193
                                                                                     SB 683
                                                                                     Page 3

     g) A person to whom a firearm is being returned, where the person receiving the firearm is
        the owner of the firearm;

     h) A family member of a peace officer killed in the line who is obtaining the firearm of the
        slain officer;

     i) Any individual who has a valid concealed weapons permit, who is authorized to carry a
        loaded firearm, or who is the holder of a special weapons permit, as specified;

     j) An active or honorably-retired member of the United States Armed Forces, the National
        Guard, the Air National Guard, or the other active reserve components of the United
        States. (Penal Code Section 31700(a).)

  FISCAL EFFECT: Unknown

  COMMENTS:

  1) Author's Statement: According to the author, "SB 683 is about education and preventing
     unintended injuries. Currently anyone age 18 or older can buy a long gun without having to
     show that he or she understands how to safely use and properly store it in the home. Long
     guns can be just as dangerous as hand guns. And long gun laws are just as complicated as
     hand gun laws. So it makes sense to establish similar requirements to buy a long gun as those
     required to purchase a hand gun.

     "The purpose of the current Handgun Safety Certificate is to ensure that persons who buy a
     handgun have a basic familiarity with the firearm and are aware of the laws that govern gun
     ownership. This bill expands this program by establishing the Firearm Safety Certificate
     which seeks to generate more responsible, law-abiding gun owners by requiring every
     purchaser to take a written objective test that covers California laws applicable to the
     handling of both hand guns and long guns, the responsibilities of firearm ownership, the
     private transfer of firearms, and safe firearm storage."

  2) Safety Certificate Background: Beginning in 1993, possession of a handgun safety
     certificate was required to transfer firearms. The Department of Justice was required to create
     the requisite process to obtain a handgun safety certificate. Exemptions were provided for
     specified classes of persons who did not need to either successfully take the course or
     challenge the course with a specified exam.

     Senate Bill 52 (Scott), Chapter 942, Statutes of 2001, repealed the basic firearms safety
     certificate scheme and replaced it with the more stringent handgun safety certificate scheme.
     SB 52 provided that, effective January 1, 2003, no person may purchase, transfer, receive, or
     sell a handgun without a Handgun Safety Certificate (HSC).

     This bill would extend what currently is a requirement for handgun buyers to learn basic
     safety and laws regarding handguns to instead include this requirement to buyers of all
     firearms. The subjects covered would be:

     a) The laws applicable to carrying and handling firearms;

                                                Ex. 6
                                              Page 152
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4930 Page 160 of 193
                                                                                       SB 683
                                                                                       Page 4

     b) The responsibilities of ownership of firearms;

     c) Current law as it relates to the sale and transfer of firearms;

     d) Current law as it relates to the permissible use of lethal force;

     e) What constitutes safe firearm storage;

     f) Risks associated with bringing a firearm into the home; and,

     g) Prevention strategies to address issues associated with bringing firearms into the home.

  3) Hunting License v. Firearm Safety Certificate: California requires any person hunting,
     pursuing, catching, capturing, killing, or attempting any of these actions on, birds or
     mammals to have a hunting license issued by this state. (Fish and Game Code (FGC)
     Sections 86 and 1054.2.) In order to obtain a California hunting license, the state "requires
     all first time resident hunters, regardless of age, to complete hunter education training or pass
     a comprehensive equivalency test before purchasing a hunting license." (California
     Department of Fish and Wildlife, California Hunter Education Program
     <http://www.dfg.ca.gov/huntered/> [as of Aug. 7, 2013]; FGC Sections 1053.5 and 3050.)
     Consequently, "[e]ach year approximately 30,000 students complete the state’s ten-hour
     minimum hunter education course." (California Department of Fish and Wildlife, California
     Hunter Education Program, supra.) A hunting license generally is valid for one year from
     July 1 to June 30. (FGC Section 3037.) Additionally, California allows the issuance of a
     lifetime hunting license for state residents of any age. (FGC Section 3031.2.)

     Topics covered by the hunting education course generally are Introduction to Hunter
     Education, Hunting Safety, Hunter Responsibility, Outdoor Safety, Wildlife Conservation,
     and Hunting Opportunities. (See, e.g., International Hunter Education Association,
     Introduction to Hunter Education <http://homestudy.ihea.com/> [as of Aug. 7, 2013].) The
     amount of firearm safety information included in the hunting education course is more
     extensive than that in the safety certificate education component prompting the exemption in
     this bill from the safety certificate requirement for those in possession of a hunting license.
     An argument, however, can be made that while the hunting education requirement is more
     intensive and extensive, it does not cover all aspects included by the safety certificate
     education component (such as the applicable laws regarding the sale and transfer of firearms
     and persons ineligible to possess firearms) which would be useful to all firearm owners.

  4) Loaning of Long Guns: Under existing law, there is an exception for a minor possessing a
     handgun safety certificate when a handgun is temporarily loaned for the purpose of the minor
     engaging in lawful, recreational sport (such as competitive shooting) or other specified
     activities. (Penal Code Section 31810.) As argued in its opposition letter, the California
     Waterfowl Association notes that this bill "is impractical in cases where firearms need to be
     temporarily loaned to others, particularly youth, for hunting or other recreational shooting
     purposes while participants are in the field or at a shooting range. In such cases, it would not
     likely be possible for someone to obtain a safety certificate in a timely manner." As this bill
     does not create a loan-to-minors exception to the firearm safety certificate, the author may
     wish to address the inconsistency that this bill will create between long guns and handguns.

                                                 Ex. 6
                                               Page 153
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4931 Page 161 of 193
                                                                                      SB 683
                                                                                      Page 5

  5) Argument in Support: According to the Law Center to Prevent Gun Violence, "SB 683
     would require every firearm purchaser to have a valid Firearm Safety Certificate before
     buying a weapon, regardless of whether the firearm to be acquired is a handgun or a long
     gun. This expansion reflects the prominent role that long guns (rifles and shotguns) play in
     our gun violence epidemic. For example, of the 26,682 crime guns entered into the state's
     Automated Firearm System (AFS) database in 2009, 11,500 were long guns. Moreover,
     requiring long gun owners to obtain a Firearm Safety Certificate will help ensure that all gun
     owners know how to handle their weapons safely and understand their responsibilities under
     California law.

     "Expanding the certificate requirement to apply to all firearm buyers is a reasonable method
     of making sure that gun owners are informed about basic principles of gun safety and
     California law while imposing only a minimal burden upon them."

  6) Argument in Opposition: According to the California Association of Federal Firearms
     Licensees, "This measure would make the qualification test for a 'firearm safety certificate'
     unnecessarily difficult as it will require detailed knowledge of the many firearm types that a
     purchaser doesn't – and may never – own.

     "Handgun purchasers seeking to exercise Second Amendment rights acknowledged by the
     U.S. Supreme County in D.C., et al. v. Heller, 128 S.Ct. 2783 (2008), would no longer just
     need to know the details of handguns. Under SB 683, they would also need to learn, know,
     and pass a test on the intricacies of firearm categories like rifles, shotguns, other long guns,
     and firearms Federally [sic] classified as Any Other Weapons, each having myriad action
     types such as lever, pump, semi-automatic, single-shot, and others – this despite the fact that
     they may never chose to own any of them."

  7) Prior Legislation:

     a) AB 35 (Shelley), Chapter 940, Statutes of 2001, required any person who wants to
        purchase or otherwise transfer a handgun, except as specified, to obtain a handgun safety
        certificate. Enactment of AB 35 was contingent upon the enactment of SB 52, with the
        bill that was chaptered last establishing the handgun safety certificate scheme.

     b) SB 52 (Scott), Chapter 942, Statutes of 2001, required any person who wants to purchase
        or otherwise transfer a handgun, except as specified, to obtain a handgun safety
        certificate. Enactment of SB 52 was contingent upon the enactment of AB 35, with the
        bill that was chaptered last establishing the handgun safety certificate scheme.

  REGISTERED SUPPORT / OPPOSITION:

  Support

  Courage Campaign (Sponsor)
  American Academy of Pediatrics, California
  American Association of University Women, Santa Barbara-Goleta Valley Branch
  Anti-Defamation League
  Auburn Area Democratic Club
  Bend the Arc: Jewish Partnership for Justice
                                                 Ex. 6
                                               Page 154
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4932 Page 162 of 193
                                                                     SB 683
                                                                     Page 6

  Brady Campaign to Prevent Gun Violence, California Chapter
  Brady Campaign to Prevent Gun Violence, Orange County Chapter
  California Church IMPACT
  California Medical Association
  City of Santa Monica
  Clergy & Laity United for Economic Justice
  Coalition Against Gun Violence, A Santa Barbara County Coalition
  Coalition to Stop Gun Violence
  CREDO Action
  Diablo Valley Democratic Club
  Doctors for America
  Jewish Public Affairs Committee of California
  Laguna Woods Democratic Club
  Law Center to Prevent Gun Violence
  League of Women Voters of California
  Los Angeles Mayor Antonio Villaraigosa (former)
  Nevada County Democratic Women's Club
  PICO California
  Santa Barbara Rape Crisis Center
  Tri-Cities Democratic Forum
  Women Against Gun Violence
  Women For: Orange County
  Violence Prevention Coalition of Greater Los Angeles
  Violence Prevention Coalition of Orange County
  Youth ALIVE!

  Eleven private individuals

  Opposition

  California Association of Federal Firearms Licensees
  California Rifle and Pistol Association, Inc.
  California Waterfowl Association


  Analysis Prepared by:    Shaun Naidu / PUB. S. / (916) 319-3744




                                               Ex. 6
                                             Page 155
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4933 Page 163 of 193




                            EXHIBIT 7




                                       Ex. 7
                                     Page 156
12/27/2019
       Case                 Frequently Asked
                3:19-cv-01226-L-AHG          Questions | State
                                          Document        25-2 of California
                                                                    Filed- 12/27/19
                                                                             Department of Justice - Office of the Attorney
                                                                                            PageID.4934             PageGeneral
                                                                                                                            164 of 193
   State of California Department of Justice                                                                      

                               XAVIER BECERRA
                               Attorney General
                                                                                                                              Search

                                                                                       Translate Website | Traducir Sitio Web




      Frequently Asked Questions
        Home         / Firearms       / Firearm Safety Certi cate         / Frequently Asked Questions




      Firearm Safety Certi cate Program

         Links to Topics below


              General FAQs

              Certi ed Instructor FAQs


              Firearms Dealers' FAQs

              Certi ed Instructor Training (Comparable Entity) FAQs




         General FAQs

              1. What are the Firearm Safety Certi cate requirements?

              2. What are the exemptions from the Firearm Safety Certi cate requirement?
                                                                   Ex. 7
https://oag.ca.gov/firearms/fscfaqs                              Page 157                                                                1/21
12/27/2019
       Case                 Frequently Asked
                3:19-cv-01226-L-AHG          Questions | State
                                          Document        25-2 of California
                                                                    Filed- 12/27/19
                                                                             Department of Justice - Office of the Attorney
                                                                                            PageID.4935             PageGeneral
                                                                                                                            165 of 193
              3. If I already have a Handgun Safety Certi cate, do I still need a Firearm Safety
                    Certi cate?

              4. Do I need a Firearm Safety Certi cate if I begin a long gun transaction prior
                    to January 1, 2015, but don’t take possession of the long gun until after

                    December 31, 2014?

              5. How do I get a Firearm Safety Certi cate?
              6. How much does the Firearm Safety Certi cate cost?

              7. Are there any minimum quali cations/requirements for a person who wants

                    to take the Firearm Safety Certi cate Test?
              8. How can I prepare for the Firearm Safety Certi cate Test?
              9. How can I get a Firearm Safety Certi cate Study Guide?
            10. If I don't pass the test, can I take it again?
            11. How long is a Firearm Safety Certi cate valid?

            12. If I lose my Firearm Safety Certi cate can I get a replacement?
            13. Do I need a Firearm Safety Certi cate if I am receiving a rearm from my

                    mother or father?
            14. Do I have to carry my Firearm Safety Certi cate with me whenever I possess

                    or transport my rearm?
            15. Is a Firearm Safety Certi cate required when a rearm is being loaned?
            16. I am moving into California and intend to bring my rearm with me. Do I

                    need a Firearm Safety Certi cate?

            17. What is the "safe handling demonstration" requirement?
            18. When must the safe handling demonstration take place?

            19. What are the exemptions to the safe handling demonstration requirement?

                                                                                                                  Back To Top




          1. What are the Firearm Safety Certi cate requirements?
                                                                   Ex. 7
https://oag.ca.gov/firearms/fscfaqs                              Page 158                                                                2/21
12/27/2019
       Case                 Frequently Asked
                3:19-cv-01226-L-AHG          Questions | State
                                          Document        25-2 of California
                                                                    Filed- 12/27/19
                                                                             Department of Justice - Office of the Attorney
                                                                                            PageID.4936             PageGeneral
                                                                                                                            166 of 193
                           Prior to purchasing or acquiring a rearm, unless exempted, you must
                           have a valid Firearm Safety Certi cate (FSC). You must present your FSC to

                           the rearms dealer at the time you begin a transaction to purchase or
                           acquire a rearm.

          2. What are the exemptions from the Firearm Safety Certi cate requirement?

                           There are several FSC requirement exemptions. In addition to the
                           previous Handgun Safety Certi cate (HSC) exemptions, a person issued a

                           valid hunting license is exempt from the FSC requirement for long guns

                           only. (Pen. Code, § 31700, subd. (c).)
          3. If I already have a Handgun Safety Certi cate, do I still need a Firearm

                Safety Certi cate?
                           o A valid HSC can still be used to purchase/acquire handguns until it
                           expires. For long gun purchases/acquisitions made on or after January 1,

                           2015, an FSC is required. An FSC can be used to purchase/acquire both
                           handgun and long guns.
          4. Do I need a Firearm Safety Certi cate if I begin a long gun transaction prior
                to January 1, 2015, but don’t take possession of the long gun until after

                December 31, 2014?
                           Yes. E ective January 1, 2015, an FSC must be obtained prior to taking
                           possession of a long gun, regardless of when the DROS transaction was

                           initiated.

          5. How do I get a Firearm Safety Certi cate?
                           To obtain an FSC you must score at least 75% (23 correct answers out of

                           30 questions) on the FSC Test covering rearm safety and basic rearms

                           laws. The true/false and multiple choice test is administered by Instructors
                           certi ed by the Department of Justice who are generally located at

                             rearms dealerships.

          6. How much does the Firearm Safety Certi cate cost?

                                                                   Ex. 7
https://oag.ca.gov/firearms/fscfaqs                              Page 159                                                                3/21
12/27/2019
       Case                 Frequently Asked
                3:19-cv-01226-L-AHG          Questions | State
                                          Document        25-2 of California
                                                                    Filed- 12/27/19
                                                                             Department of Justice - Office of the Attorney
                                                                                            PageID.4937             PageGeneral
                                                                                                                            167 of 193
                           The fee for taking the FSC Test and obtaining an FSC is twenty- ve dollars
                           ($25). The $25 fee entitles you to take the test twice (from the same DOJ

                           Certi ed Instructor) if necessary.
          7. Are there any minimum quali cations/requirements for a person who

                wants to take the Firearm Safety Certi cate Test?

                           Yes. The FSC applicant must be at least 18 years of age and must present
                           clear evidence of identity and age by presenting a California Driver License

                           or California Department of Motor Vehicles Identi cation Card.

          8. How can I prepare for the Firearm Safety Certi cate Test?
                           The best way to prepare for the FSC Test is to read the FSC Study Guide.

                           The study guide contains all the information necessary to pass the test.
                           The FSC webinar is also a useful study tool.
          9. How can I get a Firearm Safety Certi cate Study Guide?

                           The FSC Study Guide is available to view or download from this website at
                           http://www.oag.ca.gov/sites/all/ les/agweb/pdfs/ rearms/forms/hscsg.pdf
                           .
        10. If I don't pass the test, can I take it again?

                           Yes. The $25 fee entitles you to take the test twice if necessary. If you fail
                           the test the rst time, you may retake another version of the test from the
                           same DOJ Certi ed Instructor without any additional fee after 24 hours

                           have elapsed. The DOJ Certi ed Instructor is required to o er or make

                           available to you the FSC Study Guide or refer you to view the webinar.
        11. How long is a Firearm Safety Certi cate valid?

                           An FSC is valid for ve years from the date of issuance.

        12. If I lose my Firearm Safety Certi cate can I get a replacement?
                           Yes. A replacement FSC is available only through the DOJ Certi ed

                           Instructor who issued your FSC. The FSC replacement cost is $5. The

                           replacement FSC will re ect the same expiration date as your original FSC.

                                                                   Ex. 7
https://oag.ca.gov/firearms/fscfaqs                              Page 160                                                                4/21
12/27/2019
       Case                 Frequently Asked
                3:19-cv-01226-L-AHG          Questions | State
                                          Document        25-2 of California
                                                                    Filed- 12/27/19
                                                                             Department of Justice - Office of the Attorney
                                                                                            PageID.4938             PageGeneral
                                                                                                                            168 of 193
        13. Do I need a Firearm Safety Certi cate if I am receiving a rearm from my
                mother or father?

                           Yes. Prior to taking possession of the rearm, you must have a valid FSC.
                           Pursuant to Penal Code section 27875, subdivison (c), within 30 days of

                           the transfer, you must also report the acquisition to DOJ on Form BOF

                           4544, pdf.
        14. Do I have to carry my Firearm Safety Certi cate with me whenever I

                possess or transport my rearm?

                           No. Mere possession/ownership of a rearm does not require an FSC.
                           However, you do have to present your FSC to the rearms dealer at the

                           time you begin a transaction to purchase/acquire a rearm.
        15. Is a Firearm Safety Certi cate required when a rearm is being loaned?
                           It depends on the speci c circumstances. Generally, a person being

                           loaned a rearm must have a current FSC. However, an FSC is not
                           required if the loan does not exceed three days in duration and the
                           person loaning the rearm is at all times within the presence of the
                           person being loaned the rearm.

        16. I am moving into California and intend to bring my rearm with me. Do I
                need a Firearm Safety Certi cate?
                           No, you do not need an FSC to move into California with your rearm.

                           However, there are important rules related to personal rearm

                           importation that must be followed, and which are explained on this
                           website. (Pen. Code, § 17000.)

        17. What is the "safe handling demonstration" requirement?

                           The safe handling demonstration is a statutory requirement that rearm
                           purchasers/recipients execute a series of speci c steps related to safely

                           loading and unloading the rearm. The safe handling demonstration must

                           be performed under the supervision of a DOJ Certi ed Instructor, and the

                                                                   Ex. 7
https://oag.ca.gov/firearms/fscfaqs                              Page 161                                                                5/21
12/27/2019
       Case                 Frequently Asked
                3:19-cv-01226-L-AHG          Questions | State
                                          Document        25-2 of California
                                                                    Filed- 12/27/19
                                                                             Department of Justice - Office of the Attorney
                                                                                            PageID.4939             PageGeneral
                                                                                                                            169 of 193
                           purchaser must sign an a davit attesting to the completion of the safe
                           handling demonstration. The performance steps of a successful safe

                           handling demonstration can be found beginning on page 45 of the
                           Firearm Safety Certi cate Study Guide, pdf .

        18. When must the safe handling demonstration take place?

                           The safe handling demonstration must be performed on or after the date
                           the Dealer Record of Sale (DROS) is submitted to DOJ, and prior to the

                           delivery of the rearm. You may nd it helpful to perform the safe

                           handling demonstration prior to actually initiating the DROS to ensure
                           that you will be able to take possession of the make and model you select.

        19. What are the exemptions to the safe handling demonstration
                requirement?
                           The exemptions to the safe handling demonstration are the same as the

                           exemptions from the FSC requirement. If a rearm purchaser/recipient
                           has a valid exemption from the FSC requirement, he or she is also exempt
                           from the safe handling demonstration requirement. A copy of the proof of
                           exemption documentation must be retained with the original DROS, but a

                           Safe Handling Demonstration A davit would not be required.

                                                                                                                     Back To Top




         Certi ed Instructor FAQs

              1. What is the DOJ Certi ed Instructor's role in the Firearm Safety Certi cate

                    Program?

              2. What are the quali cations for becoming a DOJ Certi ed Instructor?
              3. Where can I obtain the rearms safety instruction training that will qualify

                    me to obtain DOJ Certi ed Instructor certi cation?

                                                                   Ex. 7
https://oag.ca.gov/firearms/fscfaqs                              Page 162                                                                6/21
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4940 Page 170 of 193




                            EXHIBIT 8




                                       Ex. 8
                                     Page 163
     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4941 Page 171 of 193
Active Programs (/programs/california)                     Update registration (/users/login)   Cancel registration (/users/login)



              MANAGED AND APPROVED BY:

              California Department of Fish & Wildlife
              https://www.wildlife.ca.gov/ (https://www.wildlife.ca.gov/)


Upcoming Events

   Online Course and Follow-Up Class
   Overview
   This is a 2 component course. Students must complete an Online Course prior to attending a Follow-Up Class. The
   Follow-Up is a review only of what the student has learned online.

   STOP All students are required to obtain a California Get Outdoors ID (GO ID) prior to registering for California Hunter
   Education courses. If you are a previous CDFW license holder (i.e. Fishing), your GO ID is printed on the license
   above your name.

   Click here (https://www.ca.wildlifelicense.com/InternetSales/CustomerSearch/Begin) to get a GO ID. Click here
   (https://wildlife.ca.gov/Hunter-Education/GetGOID) for instructions.




   Find events near you
    Use my current location        — OR —      Use a ZIP Code



   DECEMBER 2019


        DEC        Online Course and Follow-Up Class (/events/view/137502)
       18             Registration Open       6 of 30 seats remaining
        WED
                   LOCATION & SCHEDULE
                   Santa Maria Gun Club Santa Maria, CA 93454
                   Wednesday, December 18, 2019      6:00pm - 10:00pm



        DEC        Online Course and Follow-Up Class (/events/view/139982)
       19             Full Event with Wait List     0 of 34 seats remaining
        THU
                   LOCATION & SCHEDULE
                   American Legion Post 555 Midway City, CA 92655
                   Thursday, December 19, 2019     4:30pm - 9:30pm



        DEC        Online Course and Follow-Up Class (/events/view/152792)
                                                                  Ex. 8
                      Registration Open       15 of 20 seats remaining
                                                               Page 164                                                              /
 20      LOCATION & SCHEDULE Document 25-2 Filed 12/27/19 PageID.4942 Page 172 of 193
Case 3:19-cv-01226-L-AHG
        Shasta Lake Firearms Instruction Redding, CA 96003
  FRI
        Friday, December 20, 2019    4:00pm - 8:00pm



 DEC    Online Course and Follow-Up Class (/events/view/133758)
 21        Registration Closed       0 of 22 seats remaining
  SAT
        LOCATION & SCHEDULE
        Redondo Rod & Gun Club Redondo Beach, CA 90278
        Saturday, December 21, 2019     8:00am - 12:00pm



 DEC    Online Course and Follow-Up Class (/events/view/147384)
 21        Full Event with Wait List      0 of 30 seats remaining
  SAT
        LOCATION & SCHEDULE
        Valley Of The Moon Gun Club* Sonoma, CA 95476
        Saturday, December 21, 2019     8:30am - 12:30pm



 DEC    Online Course and Follow-Up Class (/events/view/133863)
 21        Registration Open        6 of 20 seats remaining
  SAT
        LOCATION & SCHEDULE
        Kens Hunters ed Hesperia, CA 92345
        Saturday, December 21, 2019     9:00am - 2:00pm



 DEC    Online Course and Follow-Up Class (/events/view/152594)
 21        Full Event with Wait List      0 of 20 seats remaining
  SAT
        LOCATION & SCHEDULE
        KW DEFENSE STOCKTON, CA 95205
        Saturday, December 21, 2019     10:00am - 2:00pm



 DEC    Online Course and Follow-Up Class (/events/view/151080)
 22        Full Event with Wait List      0 of 30 seats remaining
 SUN
        LOCATION & SCHEDULE
        1faithsimon2 Murrieta, CA 92563
        Sunday, December 22, 2019      8:00am - 12:00pm



 DEC    Online Course and Follow-Up Class (/events/view/143295)
 22        Full Event with Wait List      0 of 45 seats remaining
 SUN
        LOCATION & SCHEDULE
        Bass Pro Shops Manteca Manteca, CA 95337
        Sunday, December 22, 2019      9:00am - 2:00pm



                                     Ex. 8
 DEC    Online Course and Follow-UpPage
                                     Class
                                         165
                                             (/events/view/152364)                      /
      28     Registration Open Document
  Case 3:19-cv-01226-L-AHG     10 of 25 seats remaining
                                            25-2   Filed 12/27/19 PageID.4943 Page 173 of 193
      SAT
              LOCATION & SCHEDULE
              Las Flores Ranch House Barn Camp Pendleton, CA 92055
              Saturday, December 28, 2019   8:00am - 1:00pm




  ← First (/programs/california/161?_=1576283408535)

  ← Previous (/programs/california/161?_=1576283408535)          1 (/programs/california/161?_=1576283408535)
RSS (https://register-ed.com/programs/california/161-online-course-and-follow-up-class/page:1/limit:100.rss)

  2     3 (/programs/california/161/page:3?_=1576283408535)

  Next → (/programs/california/161/page:3?_=1576283408535)

  Last → (/programs/california/161/page:15?_=1576283408535)




                                                          Ex. 8
                                                        Page 166                                                /
     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4944 Page 174 of 193
Active Programs (/programs/california)                     Update registration (/users/login)   Cancel registration (/users/login)



              MANAGED AND APPROVED BY:

              California Department of Fish & Wildlife
              https://www.wildlife.ca.gov/ (https://www.wildlife.ca.gov/)


Upcoming Events

   Online Course and Follow-Up Class
   Overview
   This is a 2 component course. Students must complete an Online Course prior to attending a Follow-Up Class. The
   Follow-Up is a review only of what the student has learned online.

   STOP All students are required to obtain a California Get Outdoors ID (GO ID) prior to registering for California Hunter
   Education courses. If you are a previous CDFW license holder (i.e. Fishing), your GO ID is printed on the license
   above your name.

   Click here (https://www.ca.wildlifelicense.com/InternetSales/CustomerSearch/Begin) to get a GO ID. Click here
   (https://wildlife.ca.gov/Hunter-Education/GetGOID) for instructions.




   Find events near you
    Use my current location        — OR —      Use a ZIP Code



   DECEMBER 2019


        DEC        Online Course and Follow-Up Class (/events/view/153170)
       29             Full Event with Wait List     0 of 15 seats remaining
        SUN
                   LOCATION & SCHEDULE
                   Wing & Barrel Ranch Sonoma, CA 95476
                   Sunday, December 29, 2019     9:00am - 1:00pm




   JANUARY 2020


        JAN        Online Course and Follow-Up Class (/events/view/137735)
         1            Special Registration
        WED
                   LOCATION & SCHEDULE
                   Department of Fish & Wildlife Office, Monterey Monterey, CA 93940
                   Wednesday, January 1, 2020     10:00am - 3:00pm
                                                                  Ex. 8
                                                                Page 167                                                             /
Case
  JAN 3:19-cv-01226-L-AHG Document
          Online Course and        25-2 Class
                            Follow-Up    Filed 12/27/19 PageID.4945 Page 175 of 193
                                                (/events/view/151967)
  4        Registration Closed        0 of 35 seats remaining
  SAT
        LOCATION & SCHEDULE
        Department of Fish & Wildlife Office, Los Alamitos Los Alamitos, CA 90720
        Saturday, January 4, 2020     8:00am - 2:00pm



  JAN   Online Course and Follow-Up Class (/events/view/153030)
  4        Registration Open         20 of 20 seats remaining
  SAT
        LOCATION & SCHEDULE
        Kens Hunters ed Hesperia, CA 92345
        Saturday, January 4, 2020     9:00am - 1:00pm



  JAN   Online Course and Follow-Up Class (/events/view/151267)
  8        Full Event with Wait List       0 of 30 seats remaining
 WED
        LOCATION & SCHEDULE
        Sportsmans Warehouse Rocklin Rocklin, CA 95765
        Wednesday, January 8, 2020      4:00pm - 8:00pm



  JAN   Online Course and Follow-Up Class (/events/view/151995)
  9        Registration Open         10 of 20 seats remaining
 THU
        LOCATION & SCHEDULE
        KW DEFENSE STOCKTON, CA 95205
        Thursday, January 9, 2020     3:00pm - 7:00pm



  JAN   Online Course and Follow-Up Class (/events/view/151269)
  9        Full Event with Wait List       0 of 30 seats remaining
 THU
        LOCATION & SCHEDULE
        Sportsmans Warehouse Rancho Cordova Rancho Cordova, CA 95670
        Thursday, January 9, 2020     4:00pm - 8:00pm



  JAN   Online Course and Follow-Up Class (/events/view/152949)
  9        Registration Open         35 of 40 seats remaining
 THU
        LOCATION & SCHEDULE
        Stage Stop Gun Shop Atwater, CA 95301
        Thursday, January 9, 2020     6:00pm - 10:00pm



  JAN   Online Course and Follow-Up Class (/events/view/150546)
 11        Full Event with Wait List       0 of 32 seats remaining
  SAT
        LOCATION & SCHEDULE
        CRPA Fullerton, CA 92835                         Ex. 8
        Saturday, January 11, 2020     8:00am - 12:00pm
                                                      Page 168                        /
  Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4946 Page 176 of 193

     JAN      Online Course and Follow-Up Class (/events/view/153206)
    11           Registration Open         8 of 20 seats remaining
     SAT
              LOCATION & SCHEDULE
              CDFW Office San Diego, CA 92123
              Saturday, January 11, 2020     8:00am - 12:00pm




  ← First (/programs/california/161?_=1576283447108)

  ← Previous (/programs/california/161/page:2?_=1576283447108)
RSS (https://register-ed.com/programs/california/161-online-course-and-follow-up-class/page:1/limit:100.rss)

  2 (/programs/california/161/page:2?_=1576283447108)            3

  4 (/programs/california/161/page:4?_=1576283447108)

  Next → (/programs/california/161/page:4?_=1576283447108)

  Last → (/programs/california/161/page:15?_=1576283447108)




                                                             Ex. 8
                                                           Page 169                                            /
     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4947 Page 177 of 193
Active Programs (/programs/california)                     Update registration (/users/login)   Cancel registration (/users/login)



              MANAGED AND APPROVED BY:

              California Department of Fish & Wildlife
              https://www.wildlife.ca.gov/ (https://www.wildlife.ca.gov/)


Upcoming Events

   Online Course and Follow-Up Class
   Overview
   This is a 2 component course. Students must complete an Online Course prior to attending a Follow-Up Class. The
   Follow-Up is a review only of what the student has learned online.

   STOP All students are required to obtain a California Get Outdoors ID (GO ID) prior to registering for California Hunter
   Education courses. If you are a previous CDFW license holder (i.e. Fishing), your GO ID is printed on the license
   above your name.

   Click here (https://www.ca.wildlifelicense.com/InternetSales/CustomerSearch/Begin) to get a GO ID. Click here
   (https://wildlife.ca.gov/Hunter-Education/GetGOID) for instructions.




   Find events near you
    Use my current location        — OR —      Use a ZIP Code



   DECEMBER 2019


        DEC        Online Course and Follow-Up Class (/events/view/150568)
       14             Full Event with Wait List     0 of 25 seats remaining
        SAT
                   LOCATION & SCHEDULE
                   The Hunter Instructor Lake Elsinore, CA 92532
                   Saturday, December 14, 2019    8:00am - 12:00pm



        DEC        Online Course and Follow-Up Class (/events/view/148280)
       14             Registration Closed      0 of 30 seats remaining
        SAT
                   LOCATION & SCHEDULE
                   Folsom Sports Complex Folsom, CA 95630
                   Saturday, December 14, 2019    8:00am - 2:00pm



        DEC        Online Course and Follow-Up Class (/events/view/152500)
                                                                  Ex. 8
                      Full Event with Wait List     0 of 50 seats remaining
                                                               Page 170                                                              /
 14      LOCATION & SCHEDULE Document 25-2 Filed 12/27/19 PageID.4948 Page 178 of 193
Case 3:19-cv-01226-L-AHG
        Tabernacle Baptist Church Roseville, CA 95678
  SAT
        Saturday, December 14, 2019    8:00am - 12:00pm



 DEC    Online Course and Follow-Up Class (/events/view/153168)
 14        Registration Closed      0 of 20 seats remaining
  SAT
        LOCATION & SCHEDULE
        Rowland Sporting Goods Rowland Heights, CA 91748
        Saturday, December 14, 2019    9:00am - 1:00pm



 DEC    Online Course and Follow-Up Class (/events/view/151934)
 15        Registration Closed      0 of 20 seats remaining
 SUN
        LOCATION & SCHEDULE
        Alta Mesa Gun Club Wilton, CA 95693
        Sunday, December 15, 2019     9:00am - 1:00pm



 DEC    Online Course and Follow-Up Class (/events/view/143294)
 15        Full Event with Wait List     0 of 45 seats remaining
 SUN
        LOCATION & SCHEDULE
        Bass Pro Shops Manteca Manteca, CA 95337
        Sunday, December 15, 2019     9:00am - 2:00pm



 DEC    Online Course and Follow-Up Class (/events/view/146397)
 15        Registration Open     6 of 35 seats remaining
 SUN
        LOCATION & SCHEDULE
        Anderson High School Anderson, CA 96007
        Sunday, December 15, 2019     10:00am - 2:00pm



 DEC    Online Course and Follow-Up Class (/events/view/149824)
 15        Registration Open     4 of 14 seats remaining
 SUN
        LOCATION & SCHEDULE
        Creston Cal Fire Station Creston, CA 93432
        Sunday, December 15, 2019     3:00pm - 7:00pm



 DEC    Online Course and Follow-Up Class (/events/view/153286)
 17        Registration Open     10 of 10 seats remaining
  TUE
        LOCATION & SCHEDULE
        Arcata Fish and Wildlife Office Arcata, CA 95521
        Tuesday, December 17, 2019     6:00pm - 10:00pm



                                     Ex. 8
 DEC    Online Course and Follow-UpPage
                                     Class
                                         171
                                             (/events/view/152186)                      /
    17       Registration ClosedDocument
  Case 3:19-cv-01226-L-AHG       0 of 15 seats remaining
                                            25-2   Filed 12/27/19 PageID.4949 Page 179 of 193
     TUE
               LOCATION & SCHEDULE
               Taraval Police Station San Francisco, CA 94116
               Tuesday, December 17, 2019 7:00pm - 9:30pm
               Plus, 1 additional day. (/events/view/152186)




  ← Previous       1     2 (/programs/california/161/page:2)        3 (/programs/california/161/page:3)

  Next → (/programs/california/161/page:2)       Last → (/programs/california/161/page:15)
RSS (https://register-ed.com/programs/california/161-online-course-and-follow-up-class/page:1/limit:100.rss)




                                                           Ex. 8
                                                         Page 172                                              /
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4950 Page 180 of 193




                            EXHIBIT 9




                                       Ex. 9
                                     Page 173
     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4951 Page 181 of 193
Active Programs (/programs/california)                     Update registration (/users/login)   Cancel registration (/users/login)



              MANAGED AND APPROVED BY:

              California Department of Fish & Wildlife
              https://www.wildlife.ca.gov/ (https://www.wildlife.ca.gov/)


Upcoming Events

   Online Course and Follow-Up Class
   Overview
   This is a 2 component course. Students must complete an Online Course prior to attending a Follow-Up Class. The
   Follow-Up is a review only of what the student has learned online.

   STOP All students are required to obtain a California Get Outdoors ID (GO ID) prior to registering for California Hunter
   Education courses. If you are a previous CDFW license holder (i.e. Fishing), your GO ID is printed on the license
   above your name.

   Click here (https://www.ca.wildlifelicense.com/InternetSales/CustomerSearch/Begin) to get a GO ID. Click here
   (https://wildlife.ca.gov/Hunter-Education/GetGOID) for instructions.




   Find events near you
   ZIP code

   92101
   Miles away

    within 75 miles

    or remove location



   DECEMBER 2019


        DEC        Online Course and Follow-Up Class (/events/view/150568)
       14             Full Event with Wait List     0 of 25 seats remaining
        SAT
                   LOCATION & SCHEDULE
                   The Hunter Instructor Lake Elsinore, CA 92532
                   Saturday, December 14, 2019    8:00am - 12:00pm

                   DISTANCE
                   65 mi



        DEC        Online Course and Follow-Up Class (/events/view/151080)
       22             Full Event with Wait List     0 of 30 seatsEx. 9
                                                                  remaining
                                                              Page 174                                                               /
          LOCATION & SCHEDULE Document 25-2 Filed 12/27/19 PageID.4952 Page 182 of 193
  SUN 3:19-cv-01226-L-AHG
 Case
          1faithsimon2 Murrieta, CA 92563
          Sunday, December 22, 2019       8:00am - 12:00pm

          DISTANCE
          58 mi



   DEC    Online Course and Follow-Up Class (/events/view/152364)
   28          Registration Open       14 of 25 seats remaining
   SAT
          LOCATION & SCHEDULE
          Las Flores Ranch House Barn Camp Pendleton, CA 92055
          Saturday, December 28, 2019      8:00am - 1:00pm

          DISTANCE
          43 mi



JANUARY 2020


   JAN    Online Course and Follow-Up Class (/events/view/153206)
   11          Registration Open       14 of 20 seats remaining
   SAT
          LOCATION & SCHEDULE
          CDFW Office San Diego, CA 92123
          Saturday, January 11, 2020     8:00am - 12:00pm

          DISTANCE
          7 mi



   JAN    Online Course and Follow-Up Class (/events/view/150299)
   11          Full Event with Wait List     0 of 30 seats remaining
   SAT
          LOCATION & SCHEDULE
          Escondido Fish and Game range Escondido, CA 92027
          Saturday, January 11, 2020     12:00pm - 4:00pm

          DISTANCE
          33 mi



   JAN    Online Course and Follow-Up Class (/events/view/151081)
   12          Registration Open       19 of 25 seats remaining
   SUN
          LOCATION & SCHEDULE
          1faithsimon2 Murrieta, CA 92563
          Sunday, January 12, 2020     8:00am - 12:00pm

          DISTANCE
          58 mi



   JAN    Online Course and Follow-Up Class (/events/view/149464)
   13          Registration Open       8 of 20 seats remaining
                                                         Ex. 9
                                                       Page 175                          /
           LOCATION & SCHEDULE Document 25-2 Filed 12/27/19 PageID.4953 Page 183 of 193
   MON 3:19-cv-01226-L-AHG
  Case
               On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
               Monday, January 13, 2020      6:00pm - 10:00pm

               DISTANCE
               65 mi



FEBRUARY 2020


     FEB       Online Course and Follow-Up Class (/events/view/150312)
     8            Registration Open         7 of 30 seats remaining
     SAT
               LOCATION & SCHEDULE
               Escondido Fish and Game range Escondido, CA 92027
               Saturday, February 8, 2020    12:00pm - 4:00pm

               DISTANCE
               33 mi



     FEB       Online Course and Follow-Up Class (/events/view/149465)
    10            Registration Open         19 of 20 seats remaining
    MON
               LOCATION & SCHEDULE
               On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
               Monday, February 10, 2020      6:00pm - 10:00pm

               DISTANCE
               65 mi



MARCH 2020


    MAR        Online Course and Follow-Up Class (/events/view/149466)
     9            Registration Open         20 of 20 seats remaining
    MON
               LOCATION & SCHEDULE
               On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
               Monday, March 9, 2020   6:00pm - 10:00pm

               DISTANCE
               65 mi




  ← Previous       1      2 (/programs/california/161/page:2?zip=92101&distance=75&_=1576031376138)

   Next → (/programs/california/161/page:2?zip=92101&distance=75&_=1576031376138)
RSS (https://www.register-ed.com/programs/california/161-online-course-and-follow-up-class/page:1/limit:100.rss?
zip=92101&distance=75)
   Last → (/programs/california/161/page:2?zip=92101&distance=75&_=1576031376138)




                                                             Ex. 9
                                                           Page 176                                                /
     Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4954 Page 184 of 193
Active Programs (/programs/california)                     Update registration (/users/login)   Cancel registration (/users/login)



              MANAGED AND APPROVED BY:

              California Department of Fish & Wildlife
              https://www.wildlife.ca.gov/ (https://www.wildlife.ca.gov/)


Upcoming Events

   Online Course and Follow-Up Class
   Overview
   This is a 2 component course. Students must complete an Online Course prior to attending a Follow-Up Class. The
   Follow-Up is a review only of what the student has learned online.

   STOP All students are required to obtain a California Get Outdoors ID (GO ID) prior to registering for California Hunter
   Education courses. If you are a previous CDFW license holder (i.e. Fishing), your GO ID is printed on the license
   above your name.

   Click here (https://www.ca.wildlifelicense.com/InternetSales/CustomerSearch/Begin) to get a GO ID. Click here
   (https://wildlife.ca.gov/Hunter-Education/GetGOID) for instructions.




   Find events near you
   ZIP code

   92101
   Miles away

    within 75 miles

    or remove location



   APRIL 2020


        APR        Online Course and Follow-Up Class (/events/view/149467)
       13             Registration Open       20 of 20 seats remaining
        MON
                   LOCATION & SCHEDULE
                   On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
                   Monday, April 13, 2020   6:00pm - 10:00pm

                   DISTANCE
                   65 mi



   MAY 2020
                                                                 Ex. 9
                                                               Page 177                                                              /
  Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4955 Page 185 of 193
    MAY     Online Course and Follow-Up Class (/events/view/149468)
   11          Registration Open      20 of 20 seats remaining
    MON
            LOCATION & SCHEDULE
            On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
            Monday, May 11, 2020    6:00pm - 10:00pm

            DISTANCE
            65 mi



JUNE 2020


    JUN     Online Course and Follow-Up Class (/events/view/149469)
    8          Registration Open      20 of 20 seats remaining
    MON
            LOCATION & SCHEDULE
            On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
            Monday, June 8, 2020    6:00pm - 10:00pm

            DISTANCE
            65 mi



JULY 2020


    JUL     Online Course and Follow-Up Class (/events/view/149470)
   13          Registration Open      20 of 20 seats remaining
    MON
            LOCATION & SCHEDULE
            On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
            Monday, July 13, 2020   6:00pm - 10:00pm

            DISTANCE
            65 mi



AUGUST 2020


    AUG     Online Course and Follow-Up Class (/events/view/149471)
   10          Registration Open      20 of 20 seats remaining
    MON
            LOCATION & SCHEDULE
            On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
            Monday, August 10, 2020   6:00pm - 10:00pm

            DISTANCE
            65 mi



SEPTEMBER 2020

                                                         Ex. 9
    SEP     Online Course and Follow-Up Class (/events/view/149472)
                                      Page 178                                        /
     7       Registration Open Document
  Case 3:19-cv-01226-L-AHG     20 of 20 seats remaining
                                            25-2   Filed 12/27/19 PageID.4956 Page 186 of 193
    MON
              LOCATION & SCHEDULE
              On Target Indoor Shooting Range LLC Laguna Niguel, CA 92677
              Monday, September 7, 2020   6:00pm - 10:00pm

              DISTANCE
              65 mi




  ← First (/programs/california/161?zip=92101&distance=75&_=1576031415331)

   ← Previous (/programs/california/161?zip=92101&distance=75&_=1576031415331)
RSS (https://www.register-ed.com/programs/california/161-online-course-and-follow-up-class/page:1/limit:100.rss?
zip=92101&distance=75)
   1 (/programs/california/161?zip=92101&distance=75&_=1576031415331)          2     Next →




                                                        Ex. 9
                                                      Page 179                                                     /
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4957 Page 187 of 193




                           EXHIBIT 10




                                      Ex. 10
                                     Page 180
                             Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4958 Page 188 of 193


                                         CALIFORNIA DEPARTMENT OF FISH AND WILDLIFE

                                                                              Hunting
                                                                       Items Reported by License Year
                                                                              AS OF 10/31/2019
                       Licenses                      2010       2011        2012            2013        2014        2015        2016        2017        2018        2019
Resident Hunting (Annual)                            251,572     246,701     248,262         251,046     248,473     238,655     238,495     233,531     229,320     193,771
Lifetime Hunting                                       4,987       4,676       4,858           4,942       5,203       5,277       5,585       5,845       6,042       5,814
Junior Hunting (Annual)                               20,520      20,553      20,505          20,959      19,818      25,878      23,770      22,301      21,123      16,271
Lifetime Junior Hunting                                  691         649         739             769         855       1,107       1,144       1,180         854       1,090
Disabled Veteran Hunting                               2,019       2,370       2,734           3,124       3,527       3,827       4,099       4,325       4,609       4,053
Recovering Service Member                                  0           0           4               7          12           7           7           6           3           2
Non-Resident Hunting (Annual)                          3,711       3,915       3,965           3,736       3,707       3,720       3,768       3,923       3,893       2,763
Non-Resident 1-Day Hunting                               565         171         144             236         253         246         224         279         244          45
Non-Resident 2-Day Hunting                             3,164       3,231       3,007           3,022       2,911       3,033       2,907       3,271       3,188         795
    Sub Total - Hunting Licenses                     287,229     282,266     284,218         287,841     284,759     281,750     279,999     274,661     269,276     224,604
Resident First Deer Tag                              139,283     140,633     139,895         143,697     143,126     143,047     142,022     142,021     139,763     137,622
Non-Resident First Deer Tag                              978         975         974             942         962         997       1,078       1,122       1,157       1,227
Resident Second Deer Tag                              40,600      38,933      38,639          40,172      38,649      40,490      41,498      42,312      39,791      40,711
Non-Resident Second Deer Tag                              64          54          50              56          55          56          65          57          67          70
Lifetime Deer Tag                                      2,160       1,916       2,028           2,043       2,117       2,233       2,317       2,408       2,511       2,580
Duplicate/Exchange Deer Tag                              566         215         240             191         222         238         153         165         141         154
    Sub Total - Deer Tags                            183,651     182,726     181,826         187,101     185,131     187,061     187,133     188,085     183,430     182,364
Resident Pronghorn Antelope Tag                         231          240         240             198         197         252         270         241         245         227
Resident Pronghorn Antelope Tag (Junior)                 N/A          N/A         N/A             N/A         N/A         N/A         N/A         N/A         N/A         16
Non-Resident Pronghorn Antelope Tag                       0            1           1               0           1           1           1           1           1           1
Resident Bighorn Sheep Tag                               21           25          23              18          12          11          18          18          17          25
Non-Resident Bighorn Sheep Tag                            1            2           3               4           2           1           0           0           1           3
Resident Elk Tag                                        415          421         439             409         352         381         313         322         348         334
Resident Elk Tag (Junior)                                N/A          N/A         N/A             N/A         N/A         N/A         N/A         N/A         N/A         24
Non-Resident Elk Tag                                      7            5           3               4           5           3           2           4           5           3
  Sub Total - Antelope, Bighorn Sheep, Elk Tags         675          694         709             633         569         649         604         586         617         633
Resident Antelope Tag Drawing Application                 N/A      22,715      23,039          21,929      22,636      24,018      24,599      26,223      26,618      26,652
Non-Resident Antelope Tag Drawing Application             N/A         282         301             307         351         400         435         496         519         547
Resident Bighorn Sheep Tag Drawing Application            N/A      12,179      12,756          12,329      12,706      13,521      14,103      15,443      16,111      16,350
Non-Resident Bighorn Sheep Tag Drawing Application        N/A         668         682             688         725         776         795         850         898         919
Resident Elk Tag Drawing Application                      N/A      31,602      32,194          31,369      32,493      34,938      35,570      38,449      39,011      38,795
Non-Resident Elk Tag Drawing Application                  N/A         474         489             517         573         620         699         775         820         877
EAS Tag Return Processing Fee                             11            3          24               7          24           6           8          42          16          13
EAS Drawing Application                               61,034    See Above   See Above       See Above   See Above   See Above   See Above   See Above   See Above   See Above
  Sub Total - Antelope, Bighorn Sheep, Elk Draw       61,045      67,923      69,485          67,146      69,508      74,279      76,209      82,278      83,993      84,153
Fundraising Deer Tag Random Drawing                      N/A      15,516       18,054         17,984      17,720      22,359      23,575      24,362      22,295      22,249
Fundraising Bighorn Sheep Tag Random Drawing             N/A         N/A       16,488         12,585           0           0      10,451      12,306      11,924       9,299
Fundraising Antelope Tag Random Drawing                  N/A         N/A        6,548          6,335       5,927       7,988       8,840       9,129       8,503       8,787
Fundraising Elk Tag Random Drawing                       N/A      12,020           Ex. 10
                                                                               13,696         13,110      14,152      17,232      18,033      16,243      21,410      19,726
                                                                                 Page 181
                                Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4959 Page 189 of 193


                                         CALIFORNIA DEPARTMENT OF FISH AND WILDLIFE

                                                                             Hunting
                                                                      Items Reported by License Year
                                                                             AS OF 10/31/2019
                         Licenses                  2010        2011        2012          2013           2014        2015        2016        2017        2018       2019
   Sub Total - Fundraising Drawing                        0     27,536       54,786        50,014        37,799      47,579      60,899      62,040      64,132      60,061
Resident Bear Tags                                  24,576      24,954       24,625        23,328        26,481      27,483      27,172      27,752      27,809      25,666
Resident Bear Tags (Junior)                            N/A         N/A          N/A           N/A           N/A         N/A         N/A         N/A         N/A       1,167
Non-Resident Bear Tags                                 268         237          247            69            95          98          81          94          95          89
  Sub Total - Bear                                  24,844      25,191       24,872        23,397        26,576      27,581      27,253      27,846      27,904      26,922
Resident Wild Pig Tag                               48,125      49,461       50,956        51,986        49,076      44,082      42,942      41,433      39,549      23,708
Non-Resident Wild Pig Tag                            1,218       1,016        1,197         1,192         1,085       1,051       1,041         866         902         291
Lifetime Wild Pig Tags                              11,225       7,759        8,196         8,269         8,127       8,297       8,273       8,280       8,052       7,694
    Sub Total - Wild Pig Tags                       60,568      58,236       60,349        61,447        58,288      53,430      52,256      50,579      48,503      FALSE
Bobcat Hunting Tags (Book of 5) See note Below       3,684       4,593       12,461        12,632        12,538      11,650      11,323      11,988      12,067       8,706
Bobcat Shipping Tags                                 1,078       1,525        1,577         1,483           804          N/A         N/A         N/A         N/A         N/A
  Sub Total - Bobcat Tags                            4,762       6,118       14,038        14,115        13,342      11,650      11,323      11,988      12,067       8,706
Duck Validation                                      67,551      67,637      68,806        68,095         67,929      66,603      66,570      64,531      63,855     45,043
Collector Duck Stamp                                     59         419         261           681            464         434         337         327         348         13
Lifetime Duck Validation                              2,625       2,237       2,198         2,240          2,320       2,406       2,484       2,580       2,603      2,495
Waterfowl Reservation Application                   740,522     759,168     833,433       876,700        860,488   1,006,387   1,037,814   1,026,383   1,012,301    660,507
1-Day Type A Wildlife Area Permit                    36,004      13,473      11,710        10,324         10,697      10,576       8,594       9,593       9,490      1,513
2-Day Type A Wildlife Area Pass                       3,071      13,184      14,771        15,300         17,898      17,803      14,467      15,171      14,660      3,616
Type A Wildlife Area Season Pass                      3,822       5,404       5,476         5,411          4,413       4,553       5,210       4,941       4,827      4,257
Type B Wildlife Area Season Pass                        785         958         962           778            576         611         746         797         752        549
Upland Game Bird Validation                         175,505     173,373     173,590       175,616        171,121     160,541     158,646     156,449     154,656    122,255
Collector Upland Game Bird Stamp                         30         130          87           165            133         183         149         107          82         11
Lifetime Upland Game Bird Validation                  2,649       2,278       2,404         2,491          2,589       2,627       2,788       2,890       2,938      2,805
Harvest Information Program Validation               22,467     174,251     184,441       183,293        165,209     174,169     148,831     160,290     156,546    121,149
    Sub Total - Game Bird Hunting                 1,055,090   1,212,512   1,298,139     1,341,094      1,303,837   1,446,893   1,446,636   1,444,059   1,423,058    964,213
TOTAL HUNTING                                     1,677,864   1,863,202    1,988,422     2,032,788     1,979,809   2,130,872   2,142,312   2,142,122   2,112,980   1,551,656




                                                                                 Ex. 10
                                                                                Page 182
Case 3:19-cv-01226-L-AHG Document 25-2 Filed 12/27/19 PageID.4960 Page 190 of 193




                           EXHIBIT 11




                                      Ex. 11
                                     Page 183
12/27/2019
       Case                    NonprofitDocument
               3:19-cv-01226-L-AHG      marks El Paso shooting
                                                      25-2 asFiled
                                                               250th 12/27/19
                                                                     mass shooting inPageID.4961
                                                                                      the U.S. for 2019 | abc10.com
                                                                                                            Page 191 of 193

             MENU
                                                                                                                    LIVE                    52°
                                                                                                                                     Sacramento, CA




                           Ceres Police oﬃcer                                VERIFY: $999 ﬁne and 3-                             Garbage man becomes
                           cleared in 2 fatal                                year suspension for                                 Secret Santa for toddler
                           shootings that happened                           distracted driving?                                 who waves at him every
                           months apart                                                                                          week




                                                        What to do during an active shooter situation: Run, Hide, Fi…




                                                      Video: ABC10KXTV


                                                      Nonproﬁt marks El Paso shooting as 250th
                                                      mass shooting in the U.S. for 2019
                                                      The organization deﬁnes "mass shooting" as four or more people shot and/o
                                                      killed in a single event, at the same general time and location.
                                                      CALIFORNIA, USA — The shooting in El Paso,Texas marked the 250th mass shooting for the United St
                                                      as of August 03, 2019, according to GunViolenceArchive.org.

                                                      It's a nonproﬁt that provides access to data relating to gun-related violence in the United States. To ma
                                                      their list, the organization deﬁnes "mass shooting" as four or more people shot and/or killed in a single
                                                      event, at the same general time and location. The deﬁnition doesn't accommodate for the shooter.

                                                      In the El Paso shooting, 20 people were conﬁrmed dead by oﬃcials with more than two dozen injured
                                                      Police said the suspect in the shooting was taken into custody without incident, meaning no oﬃcers ﬁ
                                                      their guns and he surrendered and was detained with little force.

                                                      RELATED: Texas Gov. Greg Abbott conﬁrms 20 dead, two dozen injured in El Paso shooting

                                                      Out of the 250 mass shootings, California accounted for 32 of them. The Gilroy Garlic Festival shootin
                                                      charted as the 32nd mass shooting California experienced this year, according to GunViolenceArchive

                                                      During the incident, oﬃcials said the Garlic Festival gunman opened ﬁred and killed 3 people and inju
                                                      many others before killing himself with a self-inﬂicted gunshot.

                                                      RELATED:

                                                           Who were the victims in the Gilroy Garlic Festival Shooting?
                                                           ‘The worst thing to ever happen to Gilroy’ | People worry about safety after Garlic Festival
                                                           shooting

                                                      California shootings charted by the organization include an incident in Sacramento and three in Stockt
                                                      list of the California speciﬁc shootings charted by the organization can be found below. For the
                                                      organization's list of the 250 mass shootings in the country, click HERE.
                                                                        Ex. 11
                                                                       Page 184
https://www.abc10.com/article/news/crime/nonprofit-marks-el-paso-shooting-as-250th-mass-shooting-in-the-us-for-2019/103-128c6c17-89e5-4da6-8a1…             1/5
12/27/2019
       Case                    NonprofitDocument
               3:19-cv-01226-L-AHG      marks El Paso shooting
                                                      25-2 asFiled
                                                               250th 12/27/19
                                                                     mass shooting inPageID.4962
                                                                                      the U.S. for 2019 | abc10.com
                                                                                                            Page 192 of 193
                                                      1. Gilroy

                                                            July 28, 2019
                                                            4 people including killer, 13 injured

                                                      2. Cangoa Park

                                                            July 25, 2019
                                                            4 killed, 2 injured

                                                      3. San Jose

                                                            July 06, 2019
                                                            0 killed, 4 injured

                                                      4. Los Angeles

                                                            July 04, 2019
                                                            0 killed, 4 injured

                                                      5. Fresno

                                                            July 04, 2019
                                                            1 killed, 3 injured

                                                      6. Oakland

                                                            June 30, 2019
                                                            0 killed, 4 injured

                                                      7. Yucaipa

                                                            June 30, 2019
                                                            0 killed, 5 injured

                                                      8. San Jose

                                                            June 23, 2019
                                                            5 killed, 0 injured

                                                      9. La Jolla

                                                            June 23, 2019
                                                            1 killed, 3 injured

                                                      10. Richmond

                                                            June 21, 2019
                                                            0 killed, 5 injured

                                                      11. Santa Maria

                                                            June 21, 2019
                                                            5 killed, 0 injured

                                                      12. Santa Rosa

                                                            June 05, 2019
                                                            0 killed, 4 injured

                                                      13. West Covina

                                                            May 31, 2019
                                                            1 killed, 3 injured

                                                      14. Stockton

                                                            May 26, 2019
                                                            1 killed, 3 injured

                                                      15. Long Beach

                                                            May 18, 2019
                                                            1 killed, 4 injured

                                                      16. Sacramento

                                                            May 17, 2019
                                                            1 killed, 3 injured
                                                                         Ex. 11
                                                                       Page 185
https://www.abc10.com/article/news/crime/nonprofit-marks-el-paso-shooting-as-250th-mass-shooting-in-the-us-for-2019/103-128c6c17-89e5-4da6-8a1…   2/5
12/27/2019
       Case                    NonprofitDocument
               3:19-cv-01226-L-AHG      marks El Paso shooting
                                                      25-2 asFiled
                                                               250th 12/27/19
                                                                     mass shooting inPageID.4963
                                                                                      the U.S. for 2019 | abc10.com
                                                                                                            Page 193 of 193
                                                      17. Los Angeles

                                                           May 14, 2019
                                                           0 killed, 4 injured

                                                      18. Oceano

                                                           May 05, 2019
                                                           0 killed, 6 injured

                                                      19. Stockton

                                                           May 04, 2019
                                                           1 killed, 4 injured

                                                      20. Los Angeles

                                                           April 27, 2019
                                                           0 killed, 6 injured

                                                      21. Poway

                                                           April 27, 2019
                                                           1 killed, 3 injured

                                                      22. Stockton

                                                           April 14, 2019
                                                           0 killed, 4 injured

                                                      23. Vallejo

                                                           April 14, 2019
                                                           1 killed, 3 injured

                                                      24. Moreno Valley

                                                           April 13, 2019
                                                           0 killed, 4 injured

                                                      25. Los Angeles

                                                           April 11, 2019
                                                           1 killed, 4 injured

                                                      26. San Francisco

                                                           March 24, 2019
                                                           1 killed, 6 injured

                                                      27. Oakland

                                                           March 03, 2019
                                                           0 killed, 4 injured

                                                      28. Oakland

                                                           February 28, 2019
                                                           1 killed, 3 injured

                                                      29. Palm Springs

                                                           February 03, 2019
                                                           4 killed, 0 injured

                                                      30. San Diego

                                                           February 01, 2019
                                                           0 killed, 4 injured

                                                      31. Palmdale

                                                           January 16, 2019
                                                           3 killed, 1 injured

                                                      32. Torrance

                                                           January 04, 2019
                                                           3 killed, 4 injured
                                                                         Ex. 11
                                                                       Page 186
https://www.abc10.com/article/news/crime/nonprofit-marks-el-paso-shooting-as-250th-mass-shooting-in-the-us-for-2019/103-128c6c17-89e5-4da6-8a1…   3/5
